Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 1 of
                       UNITED STATES BANKRUPTCY
                                          183           COURT
                          EASTERN DISTRICT OF LOUISIANA

   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                      CASE NO. 17-11213

                                                                       SECTION A

   DEBTOR                                                              CHAPTER 11

                                     AFFIDAVIT OF SERVICE
                                       (CLASS 2 CLAIMS)

                                  First NBC Bank Holding Company
                             5.75% Subordinated Notes due February 2025
                                 CUSIPs: 32115DAA4 and 32115DAB2

            The undersigned, Robert Stevens, President of Globic Advisors, Inc., (“Globic”), the

   Voting Agent, having personal knowledge of the facts set forth herein and being competent to

   testify, states as follows:

            1.     On July 8, 2019, Globic caused a Solicitation Package, as defined hereinbelow, to

   be transmitted by USPS Priority Mail to the registered holders of the Notes as of the voting record

   date of July 3, 2019, (the “Voting Record Date”).

            2.     The Solicitation Package consisted of the following documents, attached as Exhibit

   1:

                       a. Second Amended Disclosure Statement Relating to Amended Joint
                          Chapter 11 Plan for First NBC Bank Holding Company
                       b. Class 2 – Registered Holder Ballot
                       c. Return Envelope (postage pre-paid)

            3.     The Indenture Trustee for the Notes, US Bank, N.A., provided a list of all holders,

   who held their notes in registered form as of the Voting Record Date, see attached as Exhibit 2.

   I AFFIRM UNDER THE PENALTIES FOR PERJURY THAT THE FOREGOING
   STATEMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE.



   Dated: July 9, 2019
                                                                Robert Stevens
                                                                President, Globic Advisors, Inc.
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 2 of
                                          183



                                  EXHIBIT 1
   __________________________________________________________
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 3 of
                                          183


                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA


                                                 )
   In re:                                        )   Chapter 11
                                                 )
   FIRST NBC BANK HOLDING COMPANY                )   Case No. 17-11213
                                                 )
                                  Debtor         )
                                                 )



      SECOND AMENDED DISCLOSURE STATEMENT RELATING TO AMENDED
       JOINT CHAPTER 11 PLAN FOR FIRST NBC BANK HOLDING COMPANY

   THIS IS NOT A SOLICITATION OF VOTES ON THE PLAN. VOTES MAY NOT BE
   SOLICITED UNTIL THE BANKRUPTCY COURT HAS APPROVED A DISCLOSURE
   STATEMENT. THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR
   APPROVAL BUT HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT.

   Dated: July 2, 2019

   THE STEFFES FIRM, LLC
   William E. Steffes, Esq.
   bsteffes@steffeslaw.com
   Barbara B. Parsons
   bparsons@steffeslaw.com
   13702 Coursey Blvd., Bldg. 3
   Baton Rouge, Louisiana 70817
   (225) 751-1751
   (225) 751-1998 Facsimile
   Counsel to the Debtor




                                           i
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 4 of
                                          183



                                                      TABLE OF CONTENTS

                                                                                                                                            Page

   I. INTRODUCTION ....................................................................................................................... 1
   II. NOTICE TO HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN .................. 12
   III. EXPLANATION OF CHAPTER 11 ...................................................................................... 16
       A. Overview of Chapter 11 .................................................................................................... 16
      B.     Chapter 11 Plan ................................................................................................................. 16
      C.     Confirmation of a Chapter 11 Plan ................................................................................... 17
   IV. OVERVIEW OF THE PLAN ................................................................................................. 17
   V. GENERAL INFORMATION .................................................................................................. 23
     A. Organizational Structure and Management ...................................................................... 24
      B.     Employees ......................................................................................................................... 24
      C.     Pre-petition Capital Structure ........................................................................................... 24
      D.     Factors That Precipitated the Debtor s Chapter 11 Filing and Purpose Thereof .............. 25
   VI. THE CHAPTER 11 CASE ..................................................................................................... 25
     A. Filing of the Petitions and Debtor in Possession Status.................................................... 25
      B.     First Day Pleadings and Orders ........................................................................................ 25
      C.     Employment of Professionals for the Debtor.................................................................... 25
      D.     Appointment of the Committee. ....................................................................................... 25
      E.     Exclusivity ........................................................................................................................ 26
      F.     Claims Bar Date ................................................................................................................ 26
      G.     Administrative Claim Bar Date ........................................................................................ 26
      H.     Payment of Administrative Expense Claims .................................................................... 26
      I.     Settlement with the FDIC ................................................................................................. 27
      J.     Pending Litigation............................................................................................................. 28
   VII. THE CHAPTER 11 PLAN.................................................................................................... 28
     A. Treatment of Claims Against and Equity Interests in the Debtor. .................................... 29
      B.     Means for Implementation of the Plan.............................................................................. 35
   VIII. The Liquidation and Distribution Trust ............................................................................... 47
   IX. INJUNCTION, EXCULPATION AND LIMITATION OF LIABILITY ............................. 49
   X. CONFIRMATION AND CONSUMMATION PROCEDURES ............................................ 52
     A. Overview ........................................................................................................................... 52
      B.     Confirmation of the Plan................................................................................................... 52
      C.     Confirmation Without Acceptance of All Impaired Classes                                      Cramdown ................... 55
      D.     Effect of Confirmation ...................................................................................................... 56
   XI. TAX ISSUES .......................................................................................................................... 56


                                                                          i
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 5 of
                                          183


   XII. RISK FACTORS ................................................................................................................... 57
     A. Certain Bankruptcy Considerations .................................................................................. 58
      B.     Certain Tax Considerations............................................................................................... 59
   XIII. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN.... 59
   XIV. CONCLUSION .................................................................................................................... 60


                                                              EXHIBITS

   Joint Chapter 11 Plan of Reorganization ....................................................................... Exhibit            A
   Disclosure Statement Order                                                                                      Exhibit            B
   Litigation and Distribution Trust Agreement                                                                   .Exhibit             C
   Demand Letter of the Committee                                                                              ...Exhibit             D
   Estimated Administrative Expense and Priority Claims                                                           Exhibit             E
   Litigation and Distribution Trustee Background                                 ..                            ..Exhibit             F


                                                            SCHEDULES

   Chapter 7 Liquidation Analysis ....................................................................................... Schedule 1




                                                                      ii
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 6 of
                                          183


                                                I.
                                           INTRODUCTION

          All capitalized terms used in this Disclosure Statement and not otherwise defined

   herein shall have the meanings ascribed thereto in the Plan. For ease of reference those

   definitions are repeated below.   Unless otherwise stated, all references herein to Schedules

   and   Exhibits     are references to schedules and exhibits to this Disclosure Statement,

   respectively. In the event of a conflict or difference between the definitions used and provisions

   contained in this Disclosure Statement and the Plan, the definitions and provisions contained in

   the Plan shall control.

   Definitions.

           As used herein, capitalized terms shall have the respective meanings set forth below. Any
   term that is not otherwise defined herein, but that is used in the Bankruptcy Code or the Bankruptcy
   Rules, shall have the meaning given to that term in the Bankruptcy Code or the Bankruptcy Rules,
   as applicable.

                  Administrative Bar Date means May 13, 2019, the deadline to file proofs of
   claim in the Chapter 11 Cases with respect to Administrative Expense Claims other than Fee
   Claims.

                     Administrative Expense Claim means a Claim (other than a Claim included in a
   Class under this Plan) that is entitled to priority in accordance with sections 503(b) and 507(a)(2)
   of the Bankruptcy Code or Order of the Bankruptcy Court, including, without limitation, (i) Claims
   incurred by the Debtor (or its Estate) on or after the Petition Date and before the Effective Date
   for the actual, necessary costs and expenses of preserving the Estate, including, without limitation,
   Fee Claims.

                    Administrative Expense and Priority Reserve means the Cash from the Estate
   reserved by the Debtor for the payment of all Unclassified Claims as set forth in Article II of the
   Plan and all Class 1 Claims as set forth in Article III of the Plan.

                  Affiliate shall have the meaning ascribed to such term in section 101(2) of the
   Bankruptcy Code.

                     Allowed, when used

                  i) with respect to any Claim, means such Claim to the extent it is not a Contested
                  Claim or a Disallowed Claim; and



                                                    1
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 7 of
                                          183


                  ii) with respect to Equity Interests in the Debtor, means the Equity Interests in such
                  Debtor as reflected in the stock ledger or similar register of the Debtor as of the
                  Effective Date.

          For the avoidance of doubt, to the extent a Claim is not Allowed, such Claim is still subject
   to objection based upon any potentially applicable rights of avoidance, setoff, or subordination,
   and any other grounds or defenses.

           For the further avoidance of doubt, any Claims allowed solely for the purpose of voting to
   accept or reject the Plan pursuant to an Order of the Bankruptcy Court shall not be considered
    Allowed under this Plan absent further Order of the Bankruptcy Court. Unless otherwise
   specified in this Plan or by Order of the Bankruptcy Court, Allowed Claims shall not, for the
   purposes of computation of distributions under the Plan, include interest on such Claims from and
   after the Petition Date.

                   Aggregate Settlement Amount means $4,250,000 in Cash reserved from the
   First Round Investment for Class 2 Claims and the Reorganized Debtor, as applicable.

                    Avoidance Actions means all Causes of Action of the Estate that arise under
   chapter 5 of the Bankruptcy Code, including under section 502, 542, 544, 545, 547, 548, 549, 550,
   551, 552 and/or 553 of the Bankruptcy Code, and any other avoidance actions under the
   Bankruptcy Code or applicable non-bankruptcy law and the proceeds thereof and property
   received thereby whether by judgment, settlement, or otherwise.

                    Bankruptcy Code means the Bankruptcy Reform Act of 1978, as codified at title
   11 of the United States Code, as amended from time to time and applicable to the Chapter 11 Case.

                     Bankruptcy Court means the United States Bankruptcy Court for the Eastern
   District of Louisiana.

                   Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, as
   promulgated by the United States Supreme Court pursuant to section 2075 of title 28 of the United
   States Code and any local rules of the Bankruptcy Court, as applicable to the Chapter 11 Case.

                    Bar Dates means the General Bar Date, the Administrative Bar Date, and any
   other applicable deadline to file a proof of claim in the Chapter 11 Case.

                   Bar Date Orders means the Order [Doc. 119] entered on September 1, 2017,
   which set the General Bar Date and the Order [Doc. 543] entered on April 2, 2019, which set the
   Administrative Bar Date.

                    Bondholder Claims means the Claims of the Indenture Trustee on behalf of itself
   and holders of the Legacy Subordinated Notes.

                    Bondholder Retained Interests means all of a Bondholder s rights, title and
   interests, on account of its Bondholder Claim, to Plan Distributions from the Litigation and
   Distribution Trust.



                                                    2
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 8 of
                                          183


                    Bondholders means the holders of the Legacy Subordinated Notes.

                    Business Day means any day other than a Saturday, a Sunday, a legal holiday
   (as defined by Bankruptcy Rule 9006(a)), or any other day on which commercial banks are
   required or authorized to close for business in New York, New York.

                   Cash means legal tender of the United States of America or equivalents thereof,
   including, without limitation, payment in such tender by check, wire transfer or any other
   customary payment method.

                      Cash Option means the Class 2 Claim treatment option set forth in section
   3.3.2(iii)(a) of the Plan.

                      Causes of Action means all claims, actions, causes of action, choses in action,
   liabilities, obligations, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
   specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses,
   damages or judgments, remedies, rights of setoff, third-party claims, subrogation claims,
   contribution claims, reimbursement claims, indemnity claims, counterclaims, and crossclaims,
   whether known, unknown, reduced to judgment, not reduced to judgment, liquidated, unliquidated,
   fixed, contingent, matured, unmatured, disputed, undisputed, foreseen, unforeseen, asserted,
   assertable directly or derivatively, arising in law, equity or otherwise, that exist and/or are or may
   be pending on the Effective Date, against any Person, whether asserted or unasserted as of the
   Effective Date that constitute property of the Debtor s Estate as defined in 11 U.S.C. §541,
   including, without limitation: (i) the right to object to Claims and Equity Interests; (ii) all
   Avoidance Actions; and (iii) all Tort Claims. Any and all Causes of Action are preserved under
   the Plan, provided, however, that nothing in this definition or within this Plan is intended to
   determine ownership of, or rights with respect to, claims and/or causes of action with respect to
   First NBC Bank or assets of First NBC Bank between the Debtor and/or the Liquidating Trustee
   as successor-in-interest under the Plan and the FDIC as Receiver for First NBC Bank.

                   Chapter 11 Case means the case commenced on the Petition Date by the Debtor
   in the Bankruptcy Court under chapter 11 of the Bankruptcy Code as Case No. 17-11213.

                    Claim shall have the meaning ascribed to such term in section 101(5) of the
   Bankruptcy Code. For the avoidance of doubt, Claim includes, without limitation, a right to
   payment, or equitable relief that gives rise to a right to payment, that has or has not accrued under
   non-bankruptcy law that is created by one or more acts or omissions of the Debtor if: (a) the act(s)
   or omission(s) occurred before or at the time of the Effective Date; (b) the act(s) or omission(s)
   may be sufficient to establish liability when injuries/damages are manifested; and (c) at the time
   of the Effective Date, the Debtor have received one or more demands for payment for injuries or
   damages arising from such acts or omissions.

                     Claim Objection Deadline means the deadline for filing objections to Claims as
   set forth in Section 10.1 of this Plan.




                                                     3
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 9 of
                                          183


                   Class means a category of Claims or Equity Interests set forth in Article III of
   this Plan, as such term is used and described in section 1122 and section 1123(a)(1) of the
   Bankruptcy Code.

                   Committee means the official committee of unsecured creditors appointed in the
   Chapter 11 Case by the U.S. Trustee pursuant to section 1102(a) of the Bankruptcy Code.

                    Confirmation Date means the date on which the Clerk of the Bankruptcy Court
   enters the Confirmation Order on its docket.

                   Confirmation Hearing means the hearing held by the Bankruptcy Court to
   consider confirmation of the Plan, as such hearing may be continued from time to time.

                    Confirmation Order means the order of the Bankruptcy Court confirming this
   Plan pursuant to section 1129 of the Bankruptcy Code.

                    Contested, when used

                  a) with respect to a Claim, means such Claim

                         1      to the extent it is listed in the Schedules as disputed, contingent, or
          unliquidated, in whole or in part, and as to which no proof of claim has been filed;

                         2        if it is listed in the Schedules as undisputed, liquidated, and not
          contingent and as to which a proof of claim has been filed with the Bankruptcy Court, to
          the extent (A) the proof of claim amount exceeds the amount indicated in the Schedules,
          or (B) the proof of claim priority differs from the priority set forth in the Schedules, in each
          case as to which an objection was filed on or before the Claim Objection Deadline, unless
          and to the extent allowed in amount and/or priority by a Final Order of the Bankruptcy
          Court or the Plan;

                          3      if it is not listed in the Schedules or was listed in the Schedules as
          disputed, contingent or unliquidated, in whole or in part, but as to which a proof of claim
          has been filed with the Bankruptcy Court and as to which an objection was filed on or
          before the Claim Objection Deadline, unless and to the extent allowed in amount and/or
          priority by a Final Order of the Bankruptcy Court or the Plan; or

                        4      as to which an objection has been or may be filed on or before the
          Claim Objection Deadline; provided, that a Claim that is fixed in amount and priority
          pursuant to the Plan or by Final Order on or before the Effective Date shall not be a
          Contested Claim; and

                  b) with respect to an Equity Interest, means such Equity Interest to the extent it is
                  not reflected on the applicable Debtor s stock transfer register as of the Effective
                  Date.

                      Debt Option means the Class 2 Claim treatment option provided for in section
   3.3.2(iii)(b) of the Plan.


                                                     4
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 10 of
                                           183


                    Debt Option Threshold means the aggregate amount of $30,000,000 in Class 2
   Claims electing the Debt Option.

                    D&O Claims means any and all rights and claims against the Debtor s current
   and/or former directors and officers for pre-petition acts of whatever nature and the proceeds of
   any such claims, including any D&O Policies or other Insurance Policies associated therewith.

                     D&O Policies means any Insurance Policy insuring the Debtor s officers and/or
   directors, including the Financial Institutions Select Insurance Policy, Number DOP 9311203-04,
   issued by Zurich American Insurance Company, with a policy period of June 9, 2015 through
   December 31, 2016 and all excess liability insurance policies for the period of June 9, 2015 through
   December 31, 2016, including: (a) Continental Casualty Company, Policy No. 596594782, (b)
   Federal Insurance Company, Policy No. 8243-6165, (c) Great American Insurance Group, Policy
   No. DFX1491031, (d) Illinois National Insurance Company, Policy No. 01-415-73-85; and, the
   Officers and Corporate Liability Insurance Policy, Number 14-MGU-16-A39690, issued by U.S.
   Specialty Insurance Company, with a policy period of December 31, 2016 through December 31,
   2017 and any excess liability insurance policies for the period of December 31, 2016 through
   December 31, 2017, including: (a) US Specialty Insurance Company, Policy No. 14-MGU-16-
   A39694; (b) XL Specialty Insurance Company, Policy No. ELU148261-16; (c) Illinois National
   Insurance Company, Policy No. 06-473-18-11; (d) Freedom Specialty Insurance Company, Policy
   No. XMF1602583; (e) Markel American Insurance Company, Policy No. MKLM6EL0002907;
   (f) Berkshire Hathaway Specialty Insurance Company, Policy No. 47-EPF-303265-01; and, (g)
   Illinois National Insurance Company, Policy No. 06-481-51-29.

                    Debtor means First NBC Bank Holding Company prior to the occurrence of the
   Effective Date.

                    Debtor in Possession means the Debtor, in its capacity as a debtor in possession
   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                   Disallowed, when used with respect to a Claim or Equity Interest, means all or
   such part of a Claim or Equity Interest that has been disallowed or released by a Final Order,
   operation of law, written release or settlement, the provisions of this Plan, or otherwise, or
   withdrawn by the holder of the Claim or Equity Interest.

                    Disclosure Statement means the disclosure statement filed with respect to the
   Plan, as it may be amended, supplemented or otherwise modified from time to time, and the
   exhibits and schedules thereto.

                     Disclosure Statement Order means the order entered by the Bankruptcy Court
   (a) approving the Disclosure Statement as containing adequate information required under section
   1125 of the Bankruptcy Code, and (b) authorizing the use of the Disclosure Statement for soliciting
   votes on the Plan.

                   Distribution Record Date means the record date for purposes of determining
   Bondholders eligible for Plan Distributions to Bondholders, which shall be the Confirmation Date;



                                                    5
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 11 of
                                           183


   only holders of record as reflected on the registry maintained by the Registrar for the Legacy
   Subordinated Notes on the Confirmation Date shall be entitled to Plan Distributions.

                    Distribution Reserve means any reserve established by the Litigation and
   Distribution Trustee on account of Contested Claims of any Litigation and Distribution Trust
   Beneficiary which, if Allowed, would entitle such Litigation and Distribution Trust Beneficiary to
   a Plan Distribution.

                   Effective Date means a date selected by the Plan Proponents jointly which shall
   be a Business Day that is no later than three (3) days after all of the conditions specified in Section
   11.2 have been satisfied or waived in accordance with Section 11.3 of this Plan. Except as
   otherwise extended by the Court on motion of the Plan Proponents, the Effective Date shall in no
   event occur more than sixty (60) days after the Confirmation Date.

                     Equity Interest means (i) any outstanding ownership interest in any of the
   Debtor, including, without limitation, interests evidenced by common or preferred stock,
   membership interests, options, stock appreciation rights, restricted stock, restricted stock units or
   their equivalents, or other rights to purchase or otherwise receive any ownership interest in the
   Debtor and any right to payment or compensation based upon any such interest, whether or not
   such interest is owned by the holder of such right to payment or compensation, and (ii) any Claim
   against the Debtor that is subordinated and has the same priority as common or preferred stock by
   operation of the Bankruptcy Code or any order entered by the Bankruptcy Court.

                  Estate means the estate of the Debtor created under section 541 of the
   Bankruptcy Code.

                     Estate Cash means all Cash of the Debtor and the Estate as of the Effective Date
   remaining after payment (or reserve for payment) of all Unclassified Claims as set forth in Article
   II of this Plan and Allowed Class 1 Claims as set forth in Article III of this Plan.

                      Exculpated Parties means all Persons that are or were at any time on or after the
   Petition Date, and whether or not any such Person currently retains such capacity or position, (i)
   the Debtor; (ii) the Committee or a member of the Committee, solely in its capacity as a Committee
   member; (iii) Professional Persons, to the extent such parties are or were acting in such capacity
   on behalf of any of the Persons identified in (i) or (ii) above on or after the Petition Date; and (iv)
   the Indenture Trustee.

                    Exit Facility means that portion of the First Round Investment which is NOT
   used by or on behalf of the SPV for payment of all Plan Distributions of Cash required on the Plan
   Distribution Date to any Bondholder that has elected or is deemed to have elected the Cash Option.

                     Fee Application means an application for allowance and payment of a Fee
   Claim.

                     Fee Claim means a Claim of a Professional.




                                                     6
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 12 of
                                           183


                      Final Order means an order or judgment of the Bankruptcy Court (or any other
   court or adjudicative body of competent jurisdiction) entered on the docket of such court, which
   has not been reversed, vacated or stayed and as to which (a) the time to appeal, petition for
   certiorari or move for a new trial, reargument or rehearing has expired and as to which no appeal,
   petition for certiorari, motion for a new trial, reargument or rehearing shall then be pending, or (b)
   if an appeal, writ of certiorari, new trial, reargument or rehearing thereof has been sought, such
   order or judgment of the Bankruptcy Court (or any other court or adjudicative body) shall have
   been affirmed by the highest court to which such order was appealed, or certiorari shall have been
   denied or resulted in no modification of such order, and the time to take any further appeal, petition
   for certiorari or move for a new trial, reargument or rehearing shall have expired; provided,
   however, no order or judgment shall fail to be a Final Order solely because of the possibility that
   a motion pursuant to section 502(j) of the Bankruptcy Code, Rule 59 or Rule 60 of the Federal
   Rules of Civil Procedure or Bankruptcy Rule 9024 may be filed with respect to such order.

                   First Round Investment means the $5,000,000 in Cash, held in an escrow
   account by the Debtor s bankruptcy counsel pursuant to the FRI Escrow Agreement, provided for
   purposes of Plan Distributions and future business operations of the Reorganized Debtor.

                    First Round Investors means the Persons who will fund the First Round
   Investment.

                    FNBC means First NBC Bank Holding Company

                  FRI Escrow Agreement means that certain agreement between the Debtor, the
   First Round Investors and the Committee governing use and availability of the First Round
   Investment, which shall be substantially in the form filed with the Bankruptcy Court as a Plan
   Document.

                    General Bar Date means October 20, 2017, the general deadline to file proofs of
   claim in the Chapter 11 Case (or November 7, 2017, with respect to governmental units)
   established by the General Bar Date Order.

                   General Unsecured Claim means any Claim against the Debtor, including any
   Bondholder Claim, which is not an Administrative Expense Claim (including Fee Claims), a fee
   payable pursuant to section 1930 of title 28 of the United States Code, a Priority Tax Claim, an
   Insured Claim, an Indemnity Claim, a Secured Claim, or a Priority NQDC Claim, and shall not
   include Disallowed Claims.

                    Indemnity Claim means any Claim against the Debtor for indemnification,
   reimbursement, or contribution filed by any current or former officer, director, employee or
   independent contractor of the Debtor which under this Plan are disallowed and/or subordinated to
   certain other Claims by Sections 502(e) and 509(c) of the Bankruptcy Code.

                   Indenture means that certain Indenture by and between U.S. Bank National
   Association, as Indenture Trustee, and FNBC, as Issuer, dated as of February 18, 2015, as
   amended.



                                                     7
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 13 of
                                           183


                   Indenture Trustee means U.S. Bank National Association, as Indenture Trustee,
   under the Indenture.

                    Insider means a Person that would fall within the definition ascribed to such term
   in section 101(31) of the Bankruptcy Code.

                    Insurance Policies means, collectively, any policies of insurance coverage of any
   kind (including any and all amendments, endorsements, renewals, and extensions thereof) that at
   any time belonged or belong to or included or include the Debtor as a named insured, additional
   insured, or beneficiary, including, without limitation, the D&O Policies.

                    Insured Claim means a claim for which an Insurance Policy or Policies provides
   or may provide coverage and payment, in whole or in part. Insured Claims are subject to the
   provisions of, and treatment under, Section 14.2 of this Plan.

                     Internal Revenue Code means the Internal Revenue Code of 1986, as amended,
   codified at title 26 of the United States Code, together with any applicable rulings, regulations
   (including temporary and proposed regulations) promulgated thereunder, judicial decisions, and
   notices, announcements and other releases of the United States Treasury Department or the IRS.

                    IRS means the Internal Revenue Service.

                    Legacy Subordinated Notes means those certain subordinated notes issued by
   FNBC on February 18, 2015 in a private placement offering in the aggregate principal amount of
   $60 million, with a maturity date of February 18, 2025 and bearing interest at a rate of 5.75% per
   annum, some or all of which were subsequently exchanged for identical new notes, registered
   under the Securities Act and generally not subject to transfer restrictions, all as more fully
   described in FNBC s filing of Form S-4 Registration Statement under the Securities Act on August
   18, 2015.

                   Litigation and Distribution Trust means the trust established pursuant to Article
   VII of the Plan.

                     Litigation and Distribution Trust Agreement means the agreement, in a form
   reasonably acceptable to the Debtor and the Committee, to be dated as of the Effective Date
   establishing the terms and conditions of the Litigation and Distribution Trust, which shall be
   substantially in the form filed with the Bankruptcy Court as a Plan Document.

                       Litigation and Distribution Trust Assets means the Debtor s and the Estate s
   right, title and interest in the Estate Cash, the $300,000.00 Senior Debt instrument to be contributed
   as provided in Section 6.9 of this Plan, the Avoidance Actions, Tort Claims and the proceeds of
   any Insurance Policies applicable thereto, any objections to Class 2, Class 3A, Class 3B, Class 3C,
   Class 4 and Class 5 Claims, and, any other Cause of Action not related to or affecting the Tax
   Assets. For the avoidance of doubt, all Tort Claims shall be Litigation and Distribution Trust
   Assets




                                                     8
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 14 of
                                           183


                     Litigation and Distribution Trust Beneficiaries means all individuals and entities
   entitled to a Plan Distribution from the Litigation and Distribution Trust.

                    Litigation and Distribution Trust Expenses means all reasonable costs and
   expenses incurred on or after the Effective Date by the Litigation and Distribution Trustee
   associated with the implementation and administration of the Litigation and Distribution Trust and
   the Plan.

                     Litigation and Distribution Trust Indemnified Parties has the meaning set forth
   in Section 7.7 of this Plan.

                    Litigation and Distribution Trustee means the trustee (and any successor trustee)
   selected to serve trustee pursuant to Article VII of this Plan and under the Litigation and
   Distribution Trust Agreement. The identity of the initial trustee shall be filed with the Bankruptcy
   Court as a Plan Document no later than three (3) Business Days after entry of the Bankruptcy
   Court s order approving the adequacy of the Disclosure Statement.

                    Oversight Committee means the Oversight Committee of the Litigation and
   Distribution Trust established pursuant to the Litigation and Distribution Trust Agreement.

                     Person means an individual, corporation, partnership, limited liability company,
   limited liability partnership, joint stock company, joint venture, trust, estate, unincorporated
   association, unincorporated organization, or any government, governmental entity, or political
   subdivision, department, agency, or instrumentality thereof, or any other entity.

                   Petition Date means May 11, 2017, the date on which the Debtor commenced
   the Chapter 11 Case.

                    Plan means this chapter 11 plan for the Debtor filed in the Chapter 11 Case,
   including all supplements, appendices and schedules hereto, either in their present form or as same
   may be amended, supplemented or otherwise modified from time to time in accordance with the
   Bankruptcy Code and the terms hereof.

                     Plan Distribution means the payment or distribution under the Plan of Cash,
   assets, securities or instruments evidencing an obligation under the Plan to the holder of an
   Allowed Claim or Allowed Equity Interest.

                     Plan Distribution Date means (i) if a Claim or Equity Interest is Allowed on the
   Effective Date, a date that is within five (5) business days after the Effective Date, or (ii) if such
   Claim or Equity Interest is not Allowed on the Effective Date, a date within five (5) business days
   after the date such Claim or Equity Interest becomes Allowed.

                    Plan Documents means the compilation of documents and forms of documents,
   schedules and exhibits to the Plan that aid in effectuating the Plan as specifically identified as such
   herein and filed with the Bankruptcy Court as specified in Section 1.4 of the Plan including,
   without limitation, the Litigation and Distribution Trust Agreement. Plan Documents shall be filed



                                                     9
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 15 of
                                           183


   in the record of the Bankruptcy Case no later than five (5) calendar days in advance of the
   Confirmation hearing.

                    Plan Proponents means the Debtor and the Committee (each, a                    Plan
   Proponent ).

                    Priority NQDC Claim means any Claim to the extent such Claim is entitled to
   priority in right of payment under section 507(a)(5) of the Bankruptcy Code, other than
   Administrative Expense Claims and Priority Tax Claims.

                     Priority Tax Claim means any secured or unsecured Claim of a governmental
   unit of the kind entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the
   Bankruptcy Code.

                    Professional means a Person retained or to be compensated for services rendered
   or costs incurred on or after the Petition Date and on or prior to the Effective Date pursuant to
   sections 327, 328, 329, 330, 331, 503(b), or 1103 of the Bankruptcy Code in the Chapter 11 Case.

                    Pro Rata Share means the proportion that an Allowed Claim (in the full amount
   of such Claim) or an Allowed Equity Interest in a particular Class bears to the aggregate amount
   of all Allowed Claims or Allowed Equity Interests in such class, including Contested Claims, but
   excluding Disallowed Claims, (a) as calculated by the Litigation and Distribution Trustee or
   Debtor, as applicable; or (b) as determined or estimated by the Bankruptcy Court.

                    Reorganized Debtor means the Debtor after the occurrence of the Effective Date.

                    Schedules means, unless otherwise stated, the schedules of assets and liabilities
   and list of Equity Interests and the statements of financial affairs filed by the Debtor with the
   Bankruptcy Court, as required by section 521 of the Bankruptcy Code and in conformity with the
   Official Bankruptcy Forms of the Bankruptcy Rules, as such schedules and statements have been
   or may be amended or supplemented by the Debtor from time to time in accordance with
   Bankruptcy Rule 1009.

                     Secured Claim means a Claim: (a) secured by a lien, as defined in section
   101(37) of the Bankruptcy Code, on collateral to the extent of the value of such collateral, as
   determined in accordance with section 506(a) of the Bankruptcy Code; or (b) subject to a valid
   right of setoff pursuant to section 553 of the Bankruptcy Code.

                    Securities Act means the Securities Act of 1933, 15 U.S.C. §§ 77a, et seq.

                    Senior Debt Instrument means any debt instrument issued by the Reorganized
   Debtor pursuant to or in connection with the implementation of the Plan, which (a) ranks equally
   in priority only with the Exit Facility; (b) is senior in rank to all other indebtedness of the Debtor
   or Reorganized Debtor; (c) has a maturity date of the 5 th anniversary of issuance; (d) bears interest
   at a rate of 5% per annum; and, (e) is payable in quarterly installments commencing on the first
   business day of the fourth quarter following the Plan Distribution Date, which quarterly payments



                                                    10
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 16 of
                                           183


   may vary, but in no event shall they be in an amount less than the respective quarterly payment
   that would be due as calculated on a 10-year amortization schedule at 5% interest.

                  Series D Preferred means 37,935 shares of Series D Preferred Stock issued on
   August 4, 2011 by FNBC to U.S. Department of the Treasury under the Small Business Lending
   Fund program.

                   Series E Preferred means 1,725 shares of Series E Preferred Stock issued on
   April 27, 2017 by FNBC to certain members of the FNBC Board of Directors in accordance with
   FNBC s amendment to the articles of incorporation dated April 25, 2017.

                   SPV means First Phoenix SPV, LLC, the Special Purpose Vehicle established
   by the First Round Investors to acquire the SPV Claim Rights from any Bondholder electing (or
   deemed to be electing) the Cash Option under Section 3.3.2(iii)(a).

                    SPV Claim Rights means all rights, title and interests of a Bondholder in an
   Allowed Bondholder Claim except for any rights of the Bondholder to receive its Pro Rata Share
   of the Litigation and Distribution Trust Assets under Section 3.3.2(ii) and Cash under Section
   3.3.2(iii)(a).

                    Subordinated 510(b) Claim means any Claim subordinated by operation of
   section 510(b) of the Bankruptcy Code, including any Claim arising from the rescission of a
   purchase or sale of a security of the Debtor or an affiliate of the Debtor, for damages arising from
   the purchase or sale of such a security, or for reimbursement or contribution allowed under
   Bankruptcy Code section 502 on account of such a Claim.

                      Subordinated Debt 1 means debt issued by the Debtor or Reorganized Debtor
   that is subordinate only to the Senior Debt Instruments and Exit Facility; and, is comprised
   exclusively of (a) Subordinated Instruments 1 issued to holders of Class 2 Claims that have elected
   the Debt Option; and, (b) SPV Claim Rights.

                    Subordinated Instrument 1 means any Subordinated Debt 1 instrument issued by
   the Reorganized Debtor pursuant to the Plan, which shall: (a) bear interest at a rate of 5% per
   annum, (b) have a maturity date of the 10th anniversary of issuance, and (c) be payable in quarterly
   installments commencing on the first business day of the fourth quarter following the Plan
   Distribution Date, which quarterly payments may vary, but in no event shall they be in an amount
   less than the amount of interest accrued.

                   Tax Assets means any tax attributes of the Debtor, including tax credit
   carryforwards and net operating loss carryforwards.

                     Tort Claims means any and all claims of the Debtor based on any tort, including,
   but not limited to D&O Claims and all Causes of Action at law and equity (including those based
   on breach of contract and based on tortious conduct) against all current and former auditors and
   accountants.




                                                   11
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 17 of
                                           183


                    Voting Deadline means the deadline established by an Order of the Bankruptcy
   Court for voting to accept or reject the Plan.

        BY ORDER DATED JULY 3, 2019 (THE DISCLOSURE STATEMENT ORDER ),
   THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF
   LOUISIANA (THE     BANKRUPTCY COURT ) APPROVED THE DISCLOSURE
   STATEMENT (THE DISCLOSURE STATEMENT ) RELATING TO THE CHAPTER 11
   PLAN FOR FIRST NBC BANK HOLDING COMPANY (THE PLAN ).

        THIS DISCLOSURE STATEMENT INCLUDES AND DESCRIBES THE PLAN, A
   COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT A , FILED BY FIRST NBC BANK
   HOLDING COMPANY AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
   (THE PLAN PROPONENTS ). WHILE CLASS 1, CLASS 6, CLASS 7 AND CLASS 8 ARE
   UNIMPAIRED AND DEEMED TO HAVE ACCEPTED THE PLAN, CLASS 2, CLASS 3A,
   CLASS 3B, CLASS 3C, CLASS 4 AND CLASS 5 ARE IMPAIRED AND ENTITLED TO VOTE
   ON THE PLAN. ACCORDINGLY, THE PLAN PROPONENTS ARE SOLICITING
   ACCEPTANCES OF THE PLAN FROM THE HOLDERS OF ALL CLAIMS IN CLASS 2,
   CLASS 3A, CLASS 3B, CLASS 3C, CLASS 4 AND CLASS 5.

        THE PLAN PROPONENTS BELIEVE THAT THE PLAN IS IN THE BEST INTEREST
   OF AND PROVIDES THE HIGHEST AND MOST EXPEDITIOUS RECOVERIES TO
   HOLDERS OF CLAIMS AND EQUITY INTERESTS. ALL HOLDERS OF CLAIMS
   ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN ARE URGED TO VOTE IN
   FAVOR OF THE PLAN.

         TO BE COUNTED, YOUR BALLOT MUST BE DULY COMPLETED, EXECUTED
   AND RECEIVED BY 5:00 P.M., PREVAILING CENTRAL TIME, ON JULY 31, 2019 (THE
    VOTING DEADLINE ). FOR THE AVOIDANCE OF DOUBT, THE DEBTOR RESERVES
   THE RIGHT TO OBJECT TO CLAIMS AFTER THE VOTING DEADLINE. MOREOVER,
   FOR THE AVOIDANCE OF DOUBT, IT IS POSSIBLE THAT HOLDERS OF CLAIMS,
   INCLUDING UNSECURED CLAIMS THAT DO NOT APPEAR ON THE DEBTOR S
   SCHEDULES AND ARE NOT ALLOWED CLAIMS, WILL NOT RECEIVE A
   DISTRIBUTION ON ACCOUNT OF SUCH CLAIMS UNTIL THE EXPIRATION OF THE
   TIME PERIOD WITHIN WHICH CLAIM OBJECTIONS MUST BE FILED AS REFERENCED
   IN THE PLAN.

                                     II.
             NOTICE TO HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE
                                    PLAN

          The purpose of this Disclosure Statement is to enable you, as a creditor whose Claim is
   impaired under the Plan, to make an informed decision in exercising your right to accept or reject
   the Plan.

        THIS DISCLOSURE STATEMENT CONTAINS IMPORTANT INFORMATION
   THAT MAY BEAR UPON YOUR DECISION TO ACCEPT OR REJECT THE PLAN.
   PLEASE READ THIS DOCUMENT WITH CARE.



                                                  12
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 18 of
                                           183


        PLAN SUMMARIES AND STATEMENTS MADE IN THIS DISCLOSURE
   STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE
   PLAN AND THE EXHIBITS ANNEXED TO THE PLAN. THE STATEMENTS
   CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE
   DATE HEREOF, AND THERE CAN BE NO ASSURANCE THAT THE STATEMENTS
   CONTAINED HEREIN WILL BE CORRECT AT ANY TIME AFTER THE DATE
   HEREOF. DELIVERY OF THIS DISCLOSURE STATEMENT AFTER THE DATE
   HEREOF DOES NOT IMPLY THAT THERE HAS BEEN NO CHANGE IN
   INFORMATION SET FORTH HEREIN SINCE THAT DATE. THE PROPONENTS
   HAVE NO DUTY TO, AND EXPRESSLY DISCLAIM ANY OBLIGATION TO, UPDATE
   OR ALTER ANY FORWARD-LOOKING STATEMENTS WHETHER AS A RESULT OF
   NEW INFORMATION, FUTURE EVENTS OR OTHERWISE, UNLESS OTHERWISE
   ORDERED TO DO SO BY THE BANKRUPTCY COURT. IN THE EVENT OF ANY
   CONFLICT BETWEEN THE DESCRIPTIONS SET FORTH IN THIS DISCLOSURE
   STATEMENT AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL
   GOVERN.

         THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
   WITH SECTION 1125 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE
   3016(b) AND NOT NECESSARILY IN ACCORDANCE WITH FEDERAL OR STATE
   SECURITIES LAW OR OTHER NON-BANKRUPTCY LAW. THIS DISCLOSURE
   STATEMENT HAS NEITHER BEEN APPROVED NOR DISAPPROVED BY THE
   SECURITIES AND EXCHANGE COMMISSION (THE SEC ), NOR HAS THE SEC
   PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS
   CONTAINED HEREIN. PERSONS OR ENTITIES TRADING IN OR OTHERWISE
   PURCHASING, SELLING OR TRANSFERRING CLAIMS OF THE DEBTOR SHOULD
   EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE
   PURPOSE FOR WHICH THEY WERE PREPARED.

        CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT,
   INCLUDING ANY FINANCIAL INFORMATION, ILLUSTRATIVE CREDITOR
   RECOVERIES AND OTHER FORWARD-LOOKING STATEMENTS, ARE BASED, AT
   LEAST IN PART, ON ESTIMATES AND ASSUMPTIONS. THERE CAN BE NO
   ASSURANCE THAT SUCH STATEMENTS WILL BE REFLECTIVE OF ACTUAL
   OUTCOMES. MOREOVER, THE DEBTOR RESERVES ALL RIGHTS TO ASSERT
   THAT THE ALLOCATION OF VALUE MAY BE DIFFERENT.

        NO REPRESENTATIONS CONCERNING THE DEBTOR S FINANCIAL
   CONDITION OR ANY ASPECT OF THE PLAN ARE AUTHORIZED BY THE DEBTOR
   OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT. ANY
   REPRESENTATIONS OR INDUCEMENTS MADE TO SECURE YOUR ACCEPTANCE
   OR REJECTION THAT ARE OTHER THAN AS CONTAINED IN OR INCLUDED
   WITH THIS DISCLOSURE STATEMENT SHOULD NOT BE RELIED UPON BY YOU
   IN ARRIVING AT YOUR DECISION.

       THE FINANCIAL INFORMATION CONTAINED HEREIN, UNLESS
   OTHERWISE INDICATED, IS UNAUDITED. MOREOVER, BECAUSE OF THE


                                          13
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 19 of
                                           183


   DEBTOR S FINANCIAL DIFFICULTIES, AS WELL AS THE COMPLEXITY OF THE
   DEBTOR S FINANCIAL MATTERS, THE BOOKS AND RECORDS OF THE DEBTOR,
   UPON WHICH THIS DISCLOSURE STATEMENT IN PART IS BASED, MAY BE
   INCOMPLETE OR INACCURATE. HOWEVER, REASONABLE EFFORT HAS BEEN
   MADE TO ENSURE THAT ALL SUCH INFORMATION IS FAIRLY PRESENTED.

        THE STEFFES FIRM, LLC ("STEFFES") IS GENERAL BANKRUPTCY
   COUNSEL TO THE DEBTOR. STEFFES HAS RELIED UPON INFORMATION
   PROVIDED BY THE DEBTOR IN CONNECTION WITH PREPARATION OF THIS
   DISCLOSURE STATEMENT. ALTHOUGH STEFFES HAS PERFORMED CERTAIN
   LIMITED DUE DILIGENCE IN CONNECTION WITH THE PREPARATION OF THIS
   DISCLOSURE STATEMENT, STEFFES HAS NOT INDEPENDENTLY VERIFIED ALL
   OF THE INFORMATION CONTAINED HEREIN.

        THE CONTENTS OF THIS DISCLOSURE STATEMENT SHOULD NOT BE
   CONSTRUED AS LEGAL, BUSINESS OR TAX ADVICE. EACH CREDITOR OR
   INTEREST HOLDER SHOULD CONSULT HIS OR HER OWN LEGAL COUNSEL AND
   ACCOUNTANT AS TO LEGAL, TAX AND OTHER MATTERS CONCERNING HIS OR
   HER CLAIM.

         AS TO ANY CONTESTED MATTERS, ADVERSARY PROCEEDINGS, OTHER
   ACTIONS OR THREATENED ACTIONS, THE DISCLOSURE STATEMENT SHALL
   NOT CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR
   LIABILITY, STIPULATION, OR WAIVER, BUT RATHER AS A STATEMENT MADE
   IN SETTLEMENT NEGOTIATIONS. THE DISCLOSURE STATEMENT SHALL NOT
   BE ADMISSIBLE IN ANY NON-BANKRUPTCY PROCEEDING NOR SHALL IT BE
   CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX, SECURITIES, OR OTHER
   LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF CLAIMS AGAINST, OR
   EQUITY INTERESTS IN, THE DEBTOR IN THIS CHAPTER 11 CASE.

          On July 3, 2019, after notice and a hearing, the Bankruptcy Court entered the Disclosure
   Statement Order pursuant to section 1125 of the Bankruptcy Code, finding that the Disclosure
   Statement contains information of a kind, and in sufficient detail, adequate to enable a
   hypothetical, reasonable investor typical of holders of the solicited classes of Claims against the
   Debtor to make an informed judgment with respect to the acceptance or rejection of the Plan.
   APPROVAL OF THIS DISCLOSURE STATEMENT BY THE BANKRUPTCY COURT
   DOES NOT CONSTITUTE A DETERMINATION BY THE BANKRUPTCY COURT OF
   THE FAIRNESS OR MERITS OF THE PLAN OR OF THE ACCURACY OR
   COMPLETENESS OF THE INFORMATION CONTAINED IN THIS DISCLOSURE
   STATEMENT.

           Each holder of a Claim entitled to vote to accept or reject the Plan should read this
   Disclosure Statement and the Plan in their entirety before voting. No solicitation of votes to accept
   or reject the Plan may be made except pursuant to this Disclosure Statement and section 1125 of
   the Bankruptcy Code. Except for the Debtor and certain of the Professional Persons the Debtor
   has retained, no person has been authorized to use or promulgate any information concerning the
   Debtor, its business, or the Plan other than the information contained in this Disclosure Statement


                                                    14
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 20 of
                                           183


   and if given or made, such information may not be relied upon as having been authorized by the
   Debtor. You should not rely on any information relating to the Debtor, its business, or the Plan
   other than that contained in this Disclosure Statement, the exhibits hereto, and the Plan itself.

           After carefully reviewing this Disclosure Statement, including the attached exhibits, please
   indicate your acceptance or rejection of the Plan by voting in favor of or against the Plan on the
   enclosed ballot (the Ballot ) and return the same to the address set forth on the Ballot, in the
   enclosed, postage prepaid, return envelope so that it will be actually received by the Debtor s
   counsel, The Steffes Firm, LLC, 13702 Coursey Blvd., Bldg. 3, Baton Rouge, Louisiana 70817,
   Attn: Barbara B. Parsons, no later than the Voting Deadline. All votes to accept or reject the Plan
   must be cast by using the appropriate ballot. Votes which are cast in any other manner will not be
   counted. All ballots must be actually received by the Debtor s counsel no later than July 31,
   2019 at 5:00 p.m., prevailing Central Time. For detailed voting instructions and the name,
   address and phone number of the person you may contact if you have questions regarding
   the voting procedures, see the Disclosure Statement Order attached hereto as Exhibit B .

          DO NOT RETURN ANY OTHER DOCUMENTS WITH YOUR BALLOT.

          You may be bound by the Plan if it is accepted by the requisite holders of Claims even if
   you do not vote to accept the Plan, or if you are the holder of an unimpaired Claim.

        THE PLAN CONTAINS BROAD RELEASES AND INJUNCTIONS THAT WILL
   AFFECT YOUR RIGHTS AS DESCRIBED IN SECTION VIII (D) OF THIS
   DISCLOSURE STATEMENT AND ARTICLE VIII OF THE PLAN. THESE RELEASES
   AND INJUNCTIONS INCLUDE, AMONG OTHERS: (I) A PERMANENT INJUNCTION
   OF THE COMMENCEMENT OF ACTIONS AND THE PERFECTION OR
   ENFORCEMENT OF JUDGMENTS AND ENCUMBRANCES AGAINST THE DEBTOR
   AND ITS ESTATE BY ANY ENTITY; (II) A RELEASE AND EXCULPATION OF
   CERTAIN EXCULPATED PARTIES WITH RESPECT TO, AMONG OTHER
   THINGS, THE CHAPTER 11 CASE AND THE PLAN; AND (III) A PERMANENT
   INJUNCTION OF ANY ACTION AGAINST ANY EXCULPATED PARTY RELATED
   TO ANY CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF
   ACTION, INTEREST, OR REMEDY RELEASED OR TO BE RELEASED PURSUANT
   TO THE PLAN.

          Pursuant to section 1128 of the Bankruptcy Code, the Bankruptcy Court has
   scheduled a hearing to consider confirmation of the Plan (the Confirmation Hearing ) for
   August 7, 2019 at 10:00 a.m., prevailing Central Time, before the Honorable Elizabeth
   Magner, United States Bankruptcy Court for the Eastern District of Louisiana. The
   Bankruptcy Court has directed that objections, if any, to confirmation of the Plan be filed
   and served on or before July 31, 2019 at 5:00 p.m., prevailing Central Time, in the manner
   described in the Disclosure Statement Order attached hereto as Exhibit B .

       THE PLAN PROPONENTS SUPPORT CONFIRMATION OF THE PLAN AND
   URGE ALL HOLDERS OF IMPAIRED CLAIMS TO ACCEPT THE PLAN.




                                                   15
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 21 of
                                           183


                                            III.
                                  EXPLANATION OF CHAPTER 11

   A.     Overview of Chapter 11

           Chapter 11 is the principal reorganization chapter of the Bankruptcy Code pursuant to
   which a debtor may reorganize its business for the benefit of its creditors, equity holders and other
   parties in interest. The Debtor commenced this chapter 11 case, captioned In re First NBC Bank
   Holding Company, Case No. 17-11213 (the Chapter 11 Case ), with the filing of voluntary
   petition (the Petition ) for relief under chapter 11 of the Bankruptcy Code on May 11, 2017 (the
    Petition Date ).

          The commencement of a chapter 11 case creates an estate comprised of all the legal and
   equitable interests of a debtor in property as of the date the petition is filed. Sections 1101, 1107
   and 1108 of the Bankruptcy Code provide that a debtor may continue to operate its business and
   remain in possession of its property as a debtor in possession unless the bankruptcy court orders
   the appointment of a trustee. In the Chapter 11 Case, the Debtor has remained in possession of its
   property and continued to operate its business as a debtor in possession.

           The filing of a chapter 11 petition triggers the automatic stay provisions of the Bankruptcy
   Code. Section 362 of the Bankruptcy Code provides, among other things, for an automatic stay of
   all attempts by creditors or other third parties to collect prepetition claims from the debtor or
   otherwise interfere with its property or business. Exempted from the automatic stay are
   governmental authorities seeking to exercise regulatory or policing powers. Except as otherwise
   ordered by the bankruptcy court, the automatic stay remains in full force and effect until the
   effective date of a confirmed chapter 11 plan.

   B.     Chapter 11 Plan

           A chapter 11 plan may provide anything from a complex restructuring of a debtor s
   business and its related obligations to a simple liquidation of a debtor s assets. In either event,
   upon confirmation of the plan, the plan becomes binding on a debtor and all of its creditors and
   equity holders, and the prior obligations owed by the debtor to such parties are compromised and
   exchanged for the obligations specified in the plan. For a description of key components of the
   Plan, see Overview of the Plan, below.

           After a chapter 11 plan has been filed, the holders of impaired claims against and equity
   interests in a debtor are permitted to vote to accept or reject the plan. Before soliciting acceptances
   of the proposed plan, section 1125 of the Bankruptcy Code requires the debtor to prepare and file
   a disclosure statement containing adequate information of a kind, and in sufficient detail, to enable
   a hypothetical reasonable investor to make an informed judgment about the plan. This Disclosure
   Statement is presented to holders of impaired claims against the Debtor to satisfy the
   requirements of section 1125 of the Bankruptcy Code in connection with the solicitation of
   votes on the Plan.




                                                     16
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 22 of
                                           183


   C.     Confirmation of a Chapter 11 Plan

           If all classes of claims and equity interests accept or are deemed to accept a chapter 11
   plan, the bankruptcy court may confirm the plan if the bankruptcy court independently determines
   that the requirements of section 1129(a) of the Bankruptcy Code have been satisfied. See
    Confirmation and Consummation Procedures Confirmation of the Plan, below. The Debtor
   believes that the Plan satisfies all the applicable requirements of section 1129(a) of the
   Bankruptcy Code.

           Chapter 11 of the Bankruptcy Code does not require that each holder of a claim or interest
   in a particular class vote in favor of a plan for the bankruptcy court to determine that the class has
   accepted the plan. See Confirmation and Consummation Procedures.

           In addition, classes of claims or equity interests that are not impaired under a chapter 11
   plan are conclusively presumed to have accepted the plan and thus are not entitled to vote.
   Furthermore, classes that are to receive no distribution under the plan are conclusively deemed to
   have rejected the plan. See Confirmation and Consummation Procedures. Accordingly,
   acceptances of a plan will generally be solicited only from those persons who hold claims or equity
   interests in an impaired class. Class 1 is not impaired under the Plan, and the holders of Claims in
   Class 1 are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
   Bankruptcy Code and are not entitled to vote to accept or reject the Plan. Class 2, Class 3A, Class
   3B, Class 3C, Class 4 and Class 5 are impaired under the Plan, and the holders of Claims in Classes
   2, 3A, 3B, 3C, 4 and 5 are entitled to vote to accept or reject the Plan. Class 1, Class 6, Class 7
   and Class 8 are unimpaired and the holders of equity interests in Class 6, Class 7 and Class 8 are
   conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
   Code and are not entitled to vote to accept or reject the Plan.

            In general, a bankruptcy court also may confirm a chapter 11 plan even though fewer than
   all the classes of impaired claims against and equity interests in a debtor accept such plan. For a
   chapter 11 plan to be confirmed, despite its rejection by a class of impaired claims or equity
   interests, the plan must be accepted by at least one class of impaired claims (determined without
   counting the vote of insiders) and the proponents of the plan must show, among other things, that
   the plan does not discriminate unfairly and that the plan is fair and equitable with respect to
   each impaired class of claims or equity interests that has not accepted the plan. See Confirmation
   and Consummation Procedures.

                                             IV.
                                     OVERVIEW OF THE PLAN

           The following is a summary of the treatment of Claims and Equity Interests under the Plan.
   It is qualified in its entirety by reference to the full text of the Plan, which is attached to this
   Disclosure Statement as Exhibit A . In addition, see The Chapter 11 Plan section of this
   Disclosure Statement. For estimates regarding potential claim amounts and amounts available for
   distribution under the Plan, see the Liquidation Analysis attached to this Disclosure Statement as
   Schedule 1.




                                                    17
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 23 of
                                           183


            The claim amounts set forth below are based on information contained in the Debtor s
   Schedules and filed proofs of claim, and reflect what the Debtor believes to be reasonable estimates
   of the likely resolution of outstanding disputed Claims. The amounts utilized may differ from the
   outstanding filed claims amounts.

           The following chart summarizes treatment of unclassified and classified Claims and Equity
   Interests under the Plan:

                              Administrative Expense and Priority Tax Claims

                             Claims1                                                 Treatment
       Administrative Expense Claims                            Except to the extent any Person entitled to payment of
                                                                an Allowed Administrative Expense Claim has received
                                                                payment on account of such Claim prior to the Effective
                                                                Date or agrees to a different treatment, on the Plan
                                                                Distribution Date, each holder of an Allowed
                                                                Administrative Expense Claim shall receive, in full
                                                                satisfaction if its Allowed Administrative Expense
                                                                Claim, Cash in an amount equal to the amount of such
                                                                Allowed Administrative Expense Claim; provided, that
                                                                such treatment shall not provide a return to such holder
                                                                having a present value as of the Effective Date in excess
       Estimated Allowed Claims:                                of such holder s Allowed Administrative Expense
       Estimated Recovery Percentage: 100%                      Claim.

       Priority Tax Claims                                      On the Plan Distribution Date, each holder of an
                                                                Allowed Priority Tax Claim shall receive in full
                                                                satisfaction of such Allowed Priority Tax Claim
                                                                payment (a) in Cash equal to the amount of such
                                                                Allowed Claim; (b) a lesser amount in one Cash
                                                                payment as may be agreed upon in writing by such
                                                                holder; or (c) such other treatment as may be agreed
                                                                upon in writing by such holder; provided, that such
                                                                agreed upon treatment may not provide such holder with
                                                                a return having a present value as of the Effective Date
                                                                that is greater than the amount of such holder s Allowed
       Estimated Allowed Claims: $0                             Priority Tax Claim or that is less favorable than the
       Estimated Recovery Percentage: 100%                      treatment provided to the most favored General
                                                                Unsecured Claims under the Plan.

                                             Claims and Equity Interests

                             Classes                                                 Treatment

       Class 1   Priority NQDC Claims                           Each holder of an Allowed Priority NQDC Claim
                                                                against the Debtor shall be unimpaired under the Plan
                                                                and, pursuant to section 1124 of the Bankruptcy Code,

   1
    Administrative Claims and Tax Claims are treated in accordance with section 1129(a) (9) of the Bankruptcy Code.
   Pursuant to section 1123(a) (1) of the Bankruptcy Code, such Claims are not designated as classes of Claims for the
   purposes of the Plan.



                                                           18
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 24 of
                                           183


       Unimpaired     deemed to accept                             all legal, equitable and contractual rights of each holder
                                                                   of an Allowed Priority NQDC Claim with respect to
                                                                   such Claim shall remain unaltered, except as provided
                                                                   in sections 1124(2)(A)-(E) of the Bankruptcy Code, and
                                                                   such holder of an Allowed Priority NQDC Claim shall
                                                                   be paid Cash in an amount equal to its Allowed Priority
       Estimated Allowed Claims: $0                                NQDC Claim on the Plan Distribution Date.
       Estimated Recovery Percentage: 100%
                                                                   While the Debtor does not intend to initiate any
                                                                   Avoidance Actions against holders of these Claims, it
                                                                   reserves the right, pursuant to section 6.8 of the Plan, to
                                                                   assert Avoidance Actions against such holders for
                                                                   purposes of defense against and/or offset to Claims. The
                                                                   Debtor further reserves any other offset rights that may
                                                                   exist with respect to the Claims.
                                                                   THE DEBTOR INTENDS TO SUPPLEMENT AND
                                                                   AMEND ITS PENDING OBJECTIONS TO ALL
                                                                   CLASS 1 CLAIMS AND BELIEVES THAT NO
                                                                   ALLOWED CLASS 1 CLAIMS EXIST.
       Class 2   Allowed General Unsecured Claims                  Each holder of an Allowed Class 2 Claim shall receive
                                                                   or be allocated, as applicable, on the Plan Distribution
       Impaired                                                    Date, on account of its Allowed Claim:
                                                                   (i) Cash in an amount equal to the fees and expenses of
                                                                   the Indenture Trustee, which will be paid directly to the
                                                                   Indenture Trustee, on account of any such fees and
                                                                   expenses, from the Debtor s available Cash. Plan
                                                                   distributions for all remaining amounts due for
                                                                   Bondholder Claims, i.e., all Bondholder Claims other
                                                                   than fees and expenses due to the Indenture Trustee,
                                                                   shall be provided directly to Bondholders2 and not the
                                                                   Indenture Trustee;
                                                                   (ii) such holder s Pro Rata Share of the Litigation and
                                                                   Distribution Trust Assets;
                                                                   (iii) In addition, to the treatment provided in Section
                                                                   3.3.2(i) and (ii) above, such holder shall be entitled to
                                                                   elect one of the following alternative Claim treatment
                                                                   options:
       Estimated Allowed Claims: $66,405,000
       Estimated Recovery Percentage: 6% +, depending                  (a) Cash Option - on the Plan Distribution Date, the
       on outcome of litigation/liquidation efforts                holder shall receive payment in Cash of its Pro Rata
       and election of Claim holders.                              share of the Aggregate Settlement Amount; or,
                                                                       (b) Debt Option       subject to the Debt Option
                                                                   Limitations set forth in section 6.6 of the Plan, on the
                                                                   Plan Distribution Date, the Reorganized Debtor shall
                                                                   issue two new instruments to the holder in exchange for
                                                                   and in satisfaction of its Allowed Class 2 Claim: (a)
                                                                   Senior Debt Instrument with a principal balance equal to
                                                                   the holder s Pro Rata share of the Aggregate Settlement
                                                                   Amount; and, (b) Subordinated Instrument 1 with a


   2
       The Bondholders shall be identified on the registry established by the Debtor pursuant to Plan Section 6.5.



                                                              19
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 25 of
                                           183


                                                     principal amount equal to the balance of such holder s
                                                     Claim.
                                                     While the Plan Proponents do not intend to initiate any
                                                     Avoidance Actions against holders of Claims, they
                                                     reserve the right, pursuant to section 6.8 of the Plan, to
                                                     assert Avoidance Actions against such holders for
                                                     purposes of defense against and/or offset to Claims. The
                                                     Plan Proponents (and all successors to them) further
                                                     reserve any other offset rights that may exist with
                                                     respect to Claims.
    Class 3A   STA Secured Claims                    The holder of an Allowed Class 3A Claim, if any exist,
                                                     shall receive nothing under the Plan, except the
    Impaired                                         surrender of any collateral subject to a perfected, valid,
                                                     non-voidable security interest securing such Claim
                                                     which is proven by order entered and final no later than
                                                     the Effective Date by such holder to be property of the
                                                     Debtor s Estate on the Petition Date. No enforceable
                                                     lien, against any Estate property, in favor of a Class 3A
                                                     Claim holder is known or believed to exist. In addition,
                                                     if any enforceable lien against any Estate property is
    Estimated Allowed Claims: $0                     determined to exist, all Class 3A Claims are subject to
    Estimated Recovery Percentage: 0% to 100%        the defenses of offset and any other defenses or
    depending on value of collateral.                objections that may exist against such Claims.

                                                     While the Plan Proponents do not intend to initiate any
                                                     Avoidance Actions against holders of Claims, they
                                                     reserve the right, pursuant to section 6.8 of the Plan, to
                                                     assert Avoidance Actions against such holders for
                                                     purposes of defense against and/or offset to Claims. The
                                                     Plan Proponents (and all successors to them) further
                                                     reserve any other offset rights that may exist with
                                                     respect to the Claims.

                                                     The Debtor intends to file a Motion pursuant to
                                                     Bank. Rule 3012 to have the Court determine that
                                                     the value of this creditor s interest in the Estate s
                                                     interest in any property alleged to secure such claim
                                                     is zero. Unless otherwise ordered by the Court by order
                                                     entered and final no later than the Effective Date, entry
                                                     of the Confirmation Order shall constitute a final, and
                                                     conclusive adjudication and determination, binding on
                                                     the holder of the STA Secured Claim, that any lien
                                                     securing any STA Claim does not attach to any
                                                     Litigation and Distribution Trust Assets, and that all
                                                     Litigation and Distribution Trust Assets shall be
                                                     transferred to the Litigation and Distribution Trust under
                                                     the Plan free and clear of any such alleged lien.

                                                     THE PLAN PROPONENTS INTEND TO OBJECT
                                                     TO ALL CLASS 3A CLAIMS AND BELIEVE
                                                     THAT NO ALLOWED CLASS 3A CLAIMS
                                                     SHALL EXIST.




                                                20
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 26 of
                                           183


    Class 3B   RCC Secured Claims                    The holder of an Allowed Class 3B Claim, if any exist,
                                                     shall receive nothing under the Plan, except the
                                                     surrender of any collateral subject to a perfected, valid,
                                                     non-voidable security interest securing such Class 3B
    Impaired                                         Claim which is proven by order entered and final no
                                                     later than the Effective Date such holder to be property
                                                     of the Debtor s Estate on the Petition Date. No
                                                     enforceable lien, against any Estate property, in favor of
                                                     a Class 3B Claim holder is known or believed to exist.
                                                     In addition, if any enforceable lien against any Estate
                                                     property is determined to exist, all Class 3B Claims are
                                                     subject to the defenses of offset and any other defenses
                                                     or objections that may exist against such Claims.

                                                     While the Plan Proponents do not intend to initiate any
                                                     Avoidance Actions against holders of Claims, they
                                                     reserve the right, pursuant to section 6.8 of the Plan, to
                                                     assert Avoidance Actions against such holders for
                                                     purposes of defense against and/or offset to the Claims.
                                                     The Plan Proponents (and all successors to them) further
    Estimated Allowed Claims: $0                     reserve any other offset rights that may exist with
    Estimated Recovery Percentage: 0% to 100%        respect to Claims.
    depending on value of collateral
                                                     The Debtor intends to file a Motion pursuant to
                                                     Bank. Rule 3012 to have the Court determine that
                                                     the value of this creditor s interest in the Estate s
                                                     interest in any property alleged to secure such claim
                                                     is zero. Unless otherwise ordered by the Court by order
                                                     entered and final no later than the Effective Date, entry
                                                     of the Confirmation Order shall constitute a final, and
                                                     conclusive adjudication and determination, binding on
                                                     the holders of RCC Secured Claims, that any lien
                                                     securing any Renewal Capital Company Claim does not
                                                     attach to any Litigation and Distribution Trust Assets,
                                                     and that all Litigation and Distribution Trust Assets shall
                                                     be transferred to the Litigation and Distribution Trust
                                                     under the Plan free and clear of any such alleged lien.

                                                     THE PLAN PROPONENTS INTEND TO OBJECT
                                                     TO ALL CLASS 3B CLAIMS AND BELIEVE
                                                     THAT NO ALLOWED CLASS 3B CLAIMS
                                                     SHALL EXIST.
    Class 3C   NQDC Secured Claims                   The holder of an Allowed Class 3C Claim, if any exist,
                                                     shall receive nothing under the Plan except the surrender
                                                     of any collateral subject to a perfected, valid, non-
    Impaired                                         voidable security interest securing such Class 3C Claim
                                                     which is proven by order entered and final no later than
                                                     the Effective Date such holder to be property of the
                                                     Debtor s Estate on the Petition Date. No enforceable
                                                     lien, against any Estate property, in favor of a Class 3C
                                                     Claim holder is known or believed to exist. In addition,
                                                     if any enforceable lien against any Estate property is
                                                     determined to exist, all Class 3C Claims are subject to
                                                     the defenses of offset and any other defenses or
                                                     objections that may exist against such Claims.




                                                21
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 27 of
                                           183


                                                                 While the Plan Proponents do not intend to initiate any
                                                                 Avoidance Actions against holders of Claims, they
                                                                 reserve the right, pursuant to section 6.8 of the Plan, to
                                                                 assert Avoidance Actions against such holders for
                                                                 purposes of defense against and/or offset to Claims. The
                                                                 Plan Proponents (and all successors to them) further
    Estimated Allowed Claims: $0                                 reserve any other offset rights that may exist with
    Estimated Recovery Percentage: 0% to 100%                    respect to the Claims.
    depending on value of collateral
                                                                 The Debtor intends to file a Motion pursuant to
                                                                 Bank. Rule 3012 to have the Court determine that
                                                                 the value of this creditor s interest in the Estate s
                                                                 interest in any property alleged to secure such claim
                                                                 is zero. Unless otherwise ordered by the Court by order
                                                                 entered and final no later than the Effective Date, entry
                                                                 of the Confirmation Order shall constitute a final, and
                                                                 conclusive adjudication and determination, binding on
                                                                 the holders of the NQDC Secured Claims, that any lien
                                                                 securing any Class 3C Claim does not attach to any
                                                                 Litigation and Distribution Trust Assets, and that all
                                                                 Litigation and Distribution Trust Assets shall be
                                                                 transferred to the Litigation and Distribution Trust under
                                                                 the Plan free and clear of any such alleged lien.

                                                                 THE PLAN PROPONENTS INTEND TO OBJECT
                                                                 TO ALL CLASS 3C CLAIMS AND BELIEVE
                                                                 THAT NO ALLOWED CLASS 3C CLAIMS
                                                                 SHALL EXIST
    Class 4   Indemnity Claims                                    Class 4 consists of all Indemnity Claims that are
                                                                 disallowed or subordinated, as applicable, pursuant to
    Impaired                                                     Section 502(e) and 509(c) of the Bankruptcy Code.
                                                                 Class 4 Claims shall be disallowed or subordinated, as
    Estimated Allowed Claims: $0                                 applicable, to the following General Unsecured Claims,
    Estimated Recovery Percentage: Except with respect to        as applicable to each Class 4 Claimant, and to the extent
    recoveries that Class 4 Claims may receive from              any Class 4 Claim becomes an Allowed Claim, then it
    Insurance Policies, 0% to 100% depending on ultimate         shall not be paid or satisfied until the following Claims
    Allowed Class 4 Claim Amounts and outcome of                 are satisfied in full: Allowed Claims of (a) FDIC, as
    litigation/liquidation efforts of Liquidation and            Receiver for First NBC Bank, (b) Bondholders, and, (c)
    Distribution Trust.                                          any other Claims and/or investigative proceedings
                                                                 asserted against the Debtor and holders of Indemnity
                                                                 Claims. Once the aforesaid General Unsecured Claims
                                                                 have been paid in full, holders of Allowed Class 4
                                                                 Claims shall be entitled to receive their Pro Rata Share
                                                                 of the Litigation and Distribution Trust Assets.

                                                                 THE PLAN PROPONENTS INTEND TO OBJECT
                                                                 TO AND TO SEEK DISALLOWANCE OR
                                                                 SUBORDINATION OF ALL CLASS 4 CLAIMS AS
                                                                 FILED
    Class 5 Subordinated 510(b) Claims                           Holders of Allowed Class 5 Claims shall be
                                                                 subordinated to all Claims or Interests that are senior to
                                                                 or equal the Claim or Interest represented by the security
    Impaired                                                     from which the Class 5 Claim arises, except that if such
                                                                 security is common stock, such Claim has the same
    Estimated Allowed Claims: $0                                 priority as common stock.



                                                            22
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 28 of
                                           183


    Estimated Recovery Percentage: 0% to 100%
    depending on outcome of litigation/liquidation efforts        Once all Class 1, 2 and 4 Allowed Claims have been
    of Liquidation and Distribution Trust.                        paid in full, holders of Allowed Class 5 Claims shall be
                                                                  entitled to receive their Pro Rata Share of the Litigation
                                                                  and Distribution Trust Assets.

                                                                  While the Plan Proponents do not intend to initiate any
                                                                  Avoidance Actions against holders of Claims, they
                                                                  reserve the right, pursuant to section 6.8 of the Plan, to
                                                                  assert Avoidance Actions against such holders for
                                                                  purposes of defense against and/or offset to Claims. The
                                                                  Plan Proponents (and all successors to them) further
                                                                  reserve any other offset rights that may exist with
                                                                  respect to Claims.
    Class 6 - Series E Preferred Equity Interests                 Holders of Class 6 Interests in the Debtor shall have left
                                                                  unaltered the legal, equitable, and contractual rights to
    Unimpaired - Deemed to accept                                 which each such Holder is entitled on account of such
                                                                  Interest.
    Class 7   Equity Interests (common stock)                     Holders of Class 7 Interests in the Debtor shall have left
                                                                  unaltered the legal, equitable, and contractual rights to
    Unimpaired - Deemed to accept                                 which each such Holder is entitled on account of such
                                                                  Interest.
    Class 8 - Series D Preferred Equity Interests                 Holders of Class 8 Interests in the Debtor shall have left
                                                                  unaltered the legal, equitable, and contractual rights, all
    Unimpaired - Deemed to accept                                 as set forth in the Articles of Amendment to the Articles
                                                                  of Incorporation of First NBC Bank Holding Company
                                                                  dated July 27, 2011, to which each such Holder is
                                                                  entitled on account of such Interest.


                                                    V.
                                           GENERAL INFORMATION

           The Debtor is a holding company for First NBC Bank. Prior to its removal from the
   NASDAQ stock exchange on May 18, 2017, as a publicly traded company, FNBC filed certain
   financial, operational and legal information through public disclosures in accordance with
   regulations and guidance required by the Securities and Exchange Commission ( SEC ). The
   documents filed by FNBC with the SEC have been relied upon for purposes of providing historical
   information related to FNBC s pre-Petition Date operations and organizational structure.

           FNBC was incorporated on May 9, 2006, and headquartered in New Orleans, Louisiana.
   FNBC offered a broad range of financial services through its wholly owned banking subsidiary,
   First NBC Bank, a Louisiana state non-member bank. FNBC s primary market was the New
   Orleans metropolitan area and the Florida panhandle. FNBC served its customers from its primary
   office located in the Central Business District of New Orleans, 38 full-service branch offices
   located throughout FNBC s market and a loan production office in Gulfport, Mississippi.

           On April 28, 2017, the Bank was closed by the Louisiana Office of Financial Institutions,
   and the Federal Deposit Insurance Corporation ( FDIC ) was named receiver. At the time of the
   Bank s closure, FNBC s principal asset was the capital stock that it owned in the Bank; and, as a
   result of the Bank Closure, FNBC had no remaining material tangible assets. Specifically, after


                                                             23
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 29 of
                                           183


   the Bank Closure, FNBC held no operating business assets and, thus, no active business operations
   have been conducted since the Bank was closed in April 2017.

   A.     Organizational Structure and Management

           The Bank is the Debtor s sole subsidiary. The Debtor is governed by its Board of Directors,
   existing on the Petition Date:

                  William D. Aaron, Jr.          Director
                  William M. Carrouche           Director
                  Leander J. Foley, III          Director
                  John F. French                 Director
                  Leon L. Giorgio, Jr.           Vice Chairman
                  Shivan Govindan                Chairman
                  Lawrence Blake Jones           Director
                  Louis V. Lauricella            Director
                  Mark G. Merlo                  Director
                  Dr. Charles C. Teamer          Director
                  Joseph F. Toomy                Director

          Immediately prior to the Petition Date, the Board appointed Mr. Lawrence Blake Jones as
   Chief Restructuring Officer to address the day-to-day affairs of the Debtor during the pendency of
   this Chapter 11 Case. The Board of Directors and the Chief Restructuring Officer have served
   without compensation since commencement of the Chapter 11 Case.

   B.     Employees

          The Debtor has had no employees since the Petition Date.

   C.     Pre-petition Capital Structure

           FNBC s capital structure consists of one class of common stock and two classes of
   preferred stock. The authorized capital stock of FNBC consists of 100 million shares of common
   stock and 39,660 shares of preferred stock. As of March 31, 2017, FNBC had 19,212,751 shares
   of common stock outstanding which was traded under the symbol FNBC on the NASDAQ
   Global Select Market. Additionally, FNBC had 37,925 shares of its Senior Non-Cumulative
   Perpetual Preferred Stock, Series D; and, 1,725 shares of its Non-Cumulative Mandatorily
   Convertible Perpetual Stock, Series E outstanding as of that date.

           On the Petition Date, the Bankruptcy Court granted an order establishing notice, hearing
   and sell-down procedures for trading in equity securities and claims against FNBC s estate (the
    Trading Order ). The Trading Order provides that any person or entity (as defined in Treas. Reg.
   § 1.382-3(a)) who currently is or becomes a Substantial Shareholder (as defined in paragraph (e)
   of the Trading Order) shall file with the Bankruptcy Court, and serve on counsel to FNBC, a notice
   of such status, on or before the later of (A) 20 calendar days after the effective date of the notice
   of entry of the Trading Order, or (B) 10 calendar days after becoming a Substantial Shareholder.




                                                    24
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 30 of
                                           183


   Any purchase, sale or other transfer of claims against FNBC or equity securities in FNBC in
   violation of the Trading Order is null and void ab initio.

   D.     Factors That Precipitated the Debtor s Chapter 11 Filing and Purpose Thereof

           The commencement of this Chapter 11 Case was precipitated by the closure of the Bank
   on April 17, 2017. At the time of the closure, the Bank was the principle asset of FNBC; however,
   at the same time, FNBC s liabilities exceeded $60 million. Such liability was primarily due to
   Bondholders, some of whom urged the Board of Directors to file this Chapter 11 Case.

                                             VI.
                                      THE CHAPTER 11 CASE

   A.     Filing of the Petitions and Debtor in Possession Status

          On May 11, 2017, the Debtor filed the Petition for relief under chapter 11 of the Bankruptcy
   Code. Pursuant to sections 1101, 1107 and 1108 of the Bankruptcy Code, the Debtor operated
   remained in possession of its property as debtor in possession , although the Debtor has not
   maintained active business operations since the Petition Date.

   B.     First Day Pleadings and Orders

          On the Petition Date, the Debtor filed a motion seeking entry of an order pursuant to
   sections 105, 362, and 541 of the Bankruptcy Code establishing notice, hearing, and sell-down
   procedures for trading in equity securities and claims against the Debtor s estate, which motion
   was granted on the same date.

   C.     Employment of Professionals for the Debtor

            Pursuant to employment applications filed with the Bankruptcy Court and subsequent
   orders entered by the Bankruptcy Court, the Debtor has employed the following professionals to
   assist it with the administration of the Chapter 11 Case: (i) The Steffes Firm, LLC, as general
   bankruptcy counsel; (ii) Phelps Dunbar, LLP, as special counsel; (iii) PricewaterhouseCoopers,
   LLP, as certified public accountant; (iv) Fenimore, Kay, Harrison & Ford, LLP, as special counsel;
   and, Andrew Nash, as certified public accountant (for Louisiana state income tax return purposes).
   All professionals retained by the Debtor have been, or will be, paid their allowed fees and expenses
   incurred on behalf of the Debtor pursuant to Orders entered by the Bankruptcy Court subject to
   final approval by the Bankruptcy Court.

   D.     Appointment of the Committee.

           On May 18, 2017, the Office of the United States Trustee appointed the Committee, which
   originally consisted of the following members: (i) Angel Oak Capital Advisors, LLC, (ii)
   Cincinnati Insurance Company, (iii) Cincinnati Life Insurance Company, (iv) Federated Life
   Insurance Company, (v) Federated Mutual Insurance Company, (vi) Federated Service Insurance
   Company, (vii) Hold Co. Opportunities Fund II, LP, and, (viii) U.S. Bank National Association,
   as Indenture Trustee. On May 23, 2017, due to the addition of a member, the Office of the United
   States Trustee reconstituted the Committee, naming the following members: (i) Angel Oak Capital


                                                   25
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 31 of
                                           183


   Advisors, LLC, (ii) Cincinnati Insurance Company, (iii) Cincinnati Life Insurance Company, (iv)
   Federated Life Insurance Company, (v) Federated Mutual Insurance Company, (vi) Federated
   Service Insurance Company, (vii) Hold Co. Opportunities Fund II, LP, and, (viii) U.S. Bank
   National Association, as Indenture Trustee, and, (ix) Consilio, LLC. The Committee employed
   the law firms of Jeffrey D. Sternklar, LLC and Stewart, Robbins & Brown, LLC to serve as its
   bankruptcy counsel. These professionals have been, or will be, paid their allowed fees and
   expenses incurred in the provision of their services to the Committee pursuant to Orders entered
   by the Bankruptcy Court subject to final approval of the Bankruptcy Court.

   E.     Exclusivity

          Pursuant to sections 1121(b) and (c)(3) of the Bankruptcy Code, the Debtor had a certain
   amount of time within which (a) to file its Plan; and (b) to solicit acceptances of its timely filed
   Plan before other parties in interest would be permitted to file plans. However, the time in which
   the Debtor maintained the exclusive right to file a chapter 11 plan has expired.

   F.     Claims Bar Date

          The Bankruptcy Court established the following bar dates: (i) October 20, 2017 as the
   deadline for each person or entity (other than governmental units, as defined in Section 101(27) of
   the Bankruptcy Code) to file proofs of claim for prepetition claims against the Debtor; and (ii)
   November 7, 2017 as the deadline for governmental units to file proofs of claim. The bar date for
   the SEC was subsequently extended until January 8, 2018.

   G.     Administrative Claim Bar Date

            On April 2, 2019, the Bankruptcy Court entered an Order (I) Fixing Bar Date for Filing
   Certain Post-Petition Administrative Expense Claims and (II) Approving the Form and Manner of
   Notice of the Bar Date, which established May 13, 2019 as the deadline for each person or entity
   to file an Administrative Expense Claim.

   H.     Payment of Administrative Expense Claims

           Section 1129(a)(9) of the Bankruptcy Code states that unless the holder of an
   administrative expense claim agrees to a different treatment of such claim, the plan will provide
   that the holder of an administrative expense claim will receive on account of such claim cash equal
   to the allowed amount of such claim. 11 U.S.C. § 1129(a) (9).

           1. General.    Except as provided below for Professionals and to the extent that any entity
   entitled to payment of an Allowed Administrative Expense Claim agrees to a different treatment,
   each holder of an Allowed Administrative Expense Claim, shall be paid in full in Cash on the Plan
   Distribution Date; provided, that such treatment shall not provide a return to such holder having a
   present value as of the Effective Date in excess of such holder s Allowed Administrative Expense
   Claim. If the Debtor s records reflect that the holder of an Administrative Expense Claim received
   payments from the Debtor during the ninety (90) days (or in the case of insiders, one (1) year)
   before the Petition Date, that holder s Claim may not become an Allowed Administrative Expense
   Claim until the holder s potential preference liability under 11 U.S.C. §547 has been resolved.


                                                   26
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 32 of
                                           183


           2. Fee Claims of Professionals.     On or before the Effective Date, the Debtor shall
   establish the Administrative Expense and Priority Reserve in the amount of the estimated unpaid
   Fee Claims accrued through the Effective Date (plus all other unpaid Allowed Administrative
   Expense Claims including those Contested by the Debtor), to be held by Debtor s counsel until
   such time as such Fee Claims become Allowed Administrative Expense Claims.

   I.       Settlement with the FDIC

          On December 19, 2017, the Bankruptcy Court entered an Order Granting Motion for Entry
   of Order Approving Settlement Pursuant to Bankruptcy Rule 9019(a) [Doc. 297] (the FDIC
   Settlement Order ). The FDIC Settlement Order authorized the Debtor to enter into a settlement
   agreement with the FDIC resolving all pending matters between the parties. The following briefly
   summarizes the Settlement Agreement:3

                       Trust Funds: The NQDC Trust Funds shall be split, with 75% of the Trust Funds
                        ($445,263.63) wired to the Debtor s bank account, and 25% of the Trust Funds
                        ($148,421.21) wired to the FDIC-R s bank account, with a corresponding split
                        of the interest accrued since entry of the Reconsideration Order (if any);

                       Zurich Reimbursement Claim: The Reimbursement Claim shall be split, with
                        $1.5 million payable to the Debtor, and the balance remaining in the Zurich
                        Policy;

                       Tax Refunds: The parties agreed that the Tax Refunds belong, in full, to the
                        FDIC-R. The Debtor waives any and all claims to the Tax Refunds on behalf of
                        itself and any of its representatives and successors in interest and its estate, and
                        will take all necessary steps to effectuate the Parties agreement with respect to
                        the Tax Refunds, including making any necessary communications with taxing
                        authorities, wiring any Tax Refunds received by the Debtor to the FDIC-R
                        within ten (10) days of receipt, and cooperating with the FDIC-R in any dispute
                        arising in the Bankruptcy Case with respect to the Tax Refunds;

                       FDIC-R Claim: With respect to the proof of claim filed by the FDIC-R, the Tax
                        Benefit Reimbursement Claim shall be allowed in full for all purposes as a
                        general unsecured claim in the principal amount of $3.45 million; and the Catch-
                        all Claim is allowed only with respect to interest on the Tax Benefit
                        Reimbursement Claim, and only to the extent any other general unsecured claims
                        are entitled to interest (together, the Allowed FDIC-R Claim ). The Allowed
                        FDIC-R Claim shall be entitled to the treatment provided for in any eventual
                        chapter 11 plan filed in this Chapter 11 Case for Allowed General Unsecured
                        Claims;


   3
    This summary is qualified in its entirety by the terms of the Settlement Agreement. To the extent of any inconsistency
   between this summary and the Settlement Agreement, the terms of the Settlement Agreement will control. All terms
   not otherwise defined in this paragraph shall be given the meanings ascribed to the Settlement Agreement.



                                                             27
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 33 of
                                           183


                      Tax Attributes Usage: The FDIC-R will not oppose or otherwise hinder and will
                       cooperate, including responding to reasonable discovery requests concerning
                       Tax Attributes, with the Debtor or any other party proposing a Chapter 11 Plan
                       in the potential allocation to the estate and preservation of any Tax Attributes
                       available under previously filed tax returns or future tax returns; provided that
                       such allocation does not interfere with the FDIC-R s ability to recover the Tax
                       Refunds, or any loss carry-back to recover additional tax refunds. The Debtor
                       will not oppose or otherwise hinder the FDIC-R s use of the Tax Refunds, or any
                       loss carry-back to recover additional tax refunds by using or permitting usage of
                       any Tax Attributes;

                      Releases by the FDIC-R and the Debtor. The FDIC-R and the Debtor each will
                       provide a release and waiver of claims as to the above matters, as set forth in the
                       Settlement Agreement. All other rights are reserved; and all other rights not
                       specifically defined by the Settlement Agreement and this Order are reserved.

   J.       Pending Litigation

            As of the date hereof, the only known related, material actions pending are as follows:

           Securities Class Action:

            Eric Kinzler, et al. v. First NBC Bank Holding Company, et al., United States Court of
            Appeals, Fifth Circuit, State of Louisiana, No. 17-30443; On Appeal from the United States
            District Court, Eastern District of Louisiana, Case No. 16-CV-4243.

           Derivative Action:

            Doug Smith, individually and on behalf of First NBC Bank Holding Company v. Ashton J.
            Ryan, et al., United States District Court, Eastern District of Louisiana, Case No. 2:16-CV-
            17001.

            Official Committee of Unsecured Creditors of First NBC Bank Holding Company v. Ashton
            J. Ryan, Mary Beth Verdigets, William J. Burnell, Gregory St. Angelo, Officer Does 1-20,
            Ernst & Young, LLP, Mark Bell, and Auditor Does 1-20, Case No. 2:19-cv-10341, U.S.
            District Court, Eastern District of Louisiana

                                               VII.
                                        THE CHAPTER 11 PLAN

           As a result of the Chapter 11 Case and through the Plan, the Debtor submits that creditors
   will obtain a greater recovery under the Plan than any recovery that would be available if the
   Debtor s Assets were liquidated under chapter 7 of the Bankruptcy Code. The Plan is annexed
   hereto as Exhibit A and forms part of this Disclosure Statement. The summary of the Plan set
   forth below is qualified in its entirety by the more detailed provisions set forth in the Plan.




                                                      28
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 34 of
                                           183


   A.     Treatment of Claims Against and Equity Interests in the Debtor.

           The classes of Claims against and Equity Interests in the Debtor shall be treated under the
   Plan as follows:

                  1       Class 1 Priority NQDC Claims

          Each holder of an Allowed Priority NQDC Claim shall be unimpaired under the Plan and,
   pursuant to section 1124 of the Bankruptcy Code, all legal, equitable and contractual rights of each
   holder of an Allowed Priority NQDC Claim with respect to such Claim shall remain unaltered,
   except as provided in sections 1124(2)(A)-(E) of the Bankruptcy Code, and such holder of an
   Allowed Priority NQDC Claim shall be paid Cash by the Reorganized Debtor from the Estate Cash
   in an amount equal to its Allowed Priority NQDC Claim on the Plan Distribution Date.

        THE DEBTOR INTENDS TO SUPPLEMENT AND AMEND ITS PENDING
   OBJECTIONS TO ALL CLASS 1 CLAIMS AND BELIEVES THAT NO ALLOWED
   CLASS 1 CLAIMS SHALL EXIST.

         Holders asserting Priority NQDC Claims are identified by name and Proof of Claim
   number below:

                  Fred Beebe                     Claim No. 10-1
                  Robert Bradford Calloway       Claim No. 8-1
                  Archie N. Duplantis, Jr.       Claim No. 85-1
                  Dean Haines                    Claim No. 13-1
                  George Jourdan                 Claim No. 3-1
                  Michael Lebeau                 Claim No. 4-1
                  Michael Lulich                 Claim No. 14-1
                  Kevin P. Reed                  Claim No. 6-1
                  William Roohi                  Claim No. 7-1

   All of the foregoing Claims are Claims to enforce obligations under the First NBC Bank Holding
   Company Deferred Compensation Plan. Section 1 of the First NBC Bank Holding Company
   Deferred Compensation Plan states as follows:

               Section 1 Purpose:
                     The Plan is intended to be an unfunded deferred compensation
             arrangement for the benefit of officers and key employees of the Company
             and its Affiliates (as defined below), within the meaning of the Employee
             Retirement Income Security Act of 1974, as amended ( ERISA ). As such,
             this Plan is not intended to constitute an employee benefit plan under ERISA
             and is not intended to be subject to the provisions of Parts 2, 3, and 4 of Title
             I of ERISA. In accordance with such intent, any obligation of the Company
             or its Affiliates to pay benefits hereunder shall be deemed to be an
             unsecured promise, and any right of a Participant (as defined below) or
             Beneficiary (as defined below) to enforce such obligation shall be solely as
             an unsecured general creditor of the Company. The Plan is not intended to



                                                    29
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 35 of
                                           183


             constitute a qualified employee benefit plan within the meaning of Section
             401(a) of the Internal Revenue Code of 1986, as amended (the Code ).
             (Emphasis added).

          Accordingly, none of the foregoing Class 1 Claims is entitled to priority under section
   507(a)(5) of the Bankruptcy Code. To the extent a valid Claim of such holder is determined by
   the Bankruptcy Court to exist against the Debtor, such Claim shall be treated as a Class 2 General
   Unsecured Claim. While the Plan Proponents do not intend to initiate any Avoidance Actions
   against holders of Claims, they reserve the right, pursuant to section 6.8 of the Plan, to assert
   Avoidance Actions against such holders for purposes of defense against and/or offset to Claims.
   The Plan Proponents (and all successors to them) further reserve any other offset rights that may
   exist with respect to Claims.

                  2       Class 2 General Unsecured Claims

           Class 2 is comprised of all General Unsecured Claims including the Bondholder Claims.
   The Bondholder Claims shall be deemed Allowed on the Effective Date (without the necessity of
   all holders of Bondholder Claims to file Proofs of Claim) in the aggregate principal amount of
   $60,000,000, plus accrued and unpaid interest with respect thereon in the amount of $805,000,
   plus any additional fees, costs, expenses (including any attorneys', financial advisors', and other
   professionals' fees and expenses), reimbursement obligations, indemnification obligations,
   contingent obligations, and other charges of whatever nature, whether or not contingent, whenever
   arising, due, or owing, under the Indenture, including, but not limited to, the fees and expenses of
   the Indenture Trustee. Notwithstanding the filing of a Proof of Claim by the Indenture Trustee
   in the Chapter 11 Case, the Bondholders - not the Indenture Trustee shall vote to accept
   or reject the Plan on behalf of their respective Bondholder Claims.

          Each holder of an Allowed Class 2 Claim shall receive or be allocated, as applicable, on
   the Plan Distribution Date, on account of its Allowed Claim:

                  (i)     Cash in an amount equal to the outstanding fees and expenses of the
                          Indenture Trustee, including fees and expenses of its counsel, which will be
                          paid on the Effective Date directly to the Indenture Trustee, on account of
                          any such outstanding fees and expenses, from the Debtor s available Cash.
                          Plan Distributions for all remaining amounts due on account of Bondholder
                          Claims, i.e., Bondholder Claims other than fees and expenses due to the
                          Indenture Trustee, shall be made directly to holders of Legacy Subordinated
                          Notes of record as reflected on the registry maintained by the Registrar for
                          the Legacy Subordinated Notes as of the Distribution Record Date.

                  (ii)    such holder s Pro Rata Share of the Litigation and Distribution Trust Assets;

                  (iii)   In addition to the treatment provided in Section 3.3.2(i) and (ii) above, such
                          holder shall be entitled to elect one of the following alternative Claim
                          treatment options:




                                                    30
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 36 of
                                           183


                                  (a)    Cash Option - on the Plan Distribution Date, the holder shall
                                  receive payment in Cash of its Pro Rata share of the Aggregate
                                  Settlement Amount

                                  (b)     Debt Option subject to the Debt Option Limitations set
                                  forth in section 6.6 of the Plan, on the Plan Distribution Date, the
                                  Reorganized Debtor shall issue two new instruments to the holder
                                  in exchange for and in satisfaction of its Allowed Class 2 Claim: (1)
                                  Senior Debt Instrument with a principal balance equal to the
                                  holder s Pro Rata share of the Aggregate Settlement Amount; and,
                                  (2) Subordinated Instrument 1 with a principal amount equal to the
                                  balance of such holder s Claim.

           While the Plan Proponents do not intend to initiate any Avoidance Actions against holders
   of Claims, they reserve the right, pursuant to section 6.8 of the Plan, to assert Avoidance Actions
   against such holders for purposes of defense against and/or offset to Claims. The Plan Proponents
   (and all successors to them) further reserve any other offset rights that may exist with respect to
   Claims.
                  3       Class 3A STA Claims

          Class 3A is comprised of all allegedly Secured Claims of Gregory T. St. Angelo, namely
   Proof of Claim nos. 56 and 57 filed in the Chapter 11 Case.

        THE PLAN PROPONENTS INTEND TO OBJECT TO ALL CLASS 3A CLAIMS
   AND BELIEVE THAT NO ALLOWED CLASS 3A CLAIMS SHALL EXIST.

           The holder of an Allowed Class 3A Claim, if any exist, shall receive nothing under the
   Plan, except the surrender of any collateral subject to a perfected, valid, non-voidable security
   interest securing such Claim which is proven by order entered and final no later than the Effective
   Date by such holder to be property of the Debtor s Estate on the Petition Date. No enforceable
   lien, against any Estate property, in favor of a Class 3A Claim holder is known or believed to exist.
   In addition, if any enforceable lien against any Estate property is determined to exist, all Class 3A
   Claims are subject to the defenses of offset and any other defenses or objections that may exist
   against such Claims.

           The Debtor intends to file a Motion pursuant to Bank. Rule 3012 to have the Court
   determine that the value of this creditor s interest in the Estate s interest in any property
   alleged to secure such claim is zero. Unless otherwise ordered by the Court by order entered and
   final no later than the Effective Date, entry of the Confirmation Order shall constitute a final, and
   conclusive adjudication and determination, binding on the holder of the STA Secured Claims, that
   any lien securing any STA Claim does not attach to any Litigation and Distribution Trust Assets,
   and that all Litigation and Distribution Trust Assets shall be transferred to the Litigation and
   Distribution Trust under the Plan free and clear of any such alleged lien.

        THE PLAN PROPONENTS INTEND TO OBJECT TO ALL CLASS 3A CLAIMS
   AND BELIEVE THAT NO ALLOWED CLASS 3A CLAIMS SHALL EXIST.




                                                    31
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 37 of
                                           183


                  4       Class 3B    RCC Secured Claims

        Class 3B is comprised of all allegedly Secured Claims of Renewal Capital Company
   ( RCC ) namely Proof of Claim no. 52 filed in this Chapter 11 Case.

        THE PLAN PROPONENTS INTEND TO OBJECT TO ALL CLASS 3B CLAIMS
   AND BELIEVE THAT NO ALLOWED CLASS 3B CLAIMS SHALL EXIST.

            The holder of an Allowed Class 3B Claim, if any exist, shall receive nothing under the
   Plan, except the surrender of any collateral subject to a perfected, valid, non-voidable security
   interest securing such Class 3B Claim which is proven by order entered and final no later than the
   Effective Date by such holder to be property of the Debtor s Estate on the Petition Date. No
   enforceable lien, against any Estate property, in favor of a Class 3B Claim holder is known or
   believed to exist. In addition, if any enforceable lien against any Estate property is determined to
   exist, all Class 3B Claims are subject to the defenses of offset and any other defenses or objections
   that may exist against such Claims.

            The Debtor intends to file a Motion pursuant to Bank. Rule 3012 to have the Court
   determine that the value of this creditor s interest in the Estate s interest in any property
   alleged to secure such claim is zero. Unless otherwise ordered by the Court by order entered and
   final no later than the Effective Date, entry of the Confirmation Order shall constitute a final, and
   conclusive adjudication and determination, binding on the holder of the RCC Secured Claim, that
   any lien securing any Renewal Capital Company Claim does not attach to any Litigation and
   Distribution Trust Assets, and that all Litigation and Distribution Trust Assets shall be transferred
   to the Litigation and Distribution Trust under the Plan free and clear of any such alleged lien.

                  5       Class 3C NQDC Secured Claims

          Class 3C is comprised of the following allegedly Secured Claims filed in the Chapter 11
   Case: (a) Proof of Claim No. 13 filed by Dean Haines; (b) Proof of Claim No. 14 filed by Michael
   Lulich; and, (c) Proof of Claim No. 46 filed by Ashton Ryan, Jr.

        THE PLAN PROPONENTS INTEND TO OBJECT TO ALL CLASS 3C CLAIMS
   AND BELIEVE THAT NO ALLOWED CLASS 3C CLAIMS SHALL EXIST.

           The holder of an Allowed Class 3C Claim, if any exist, shall receive nothing under the Plan
   except the surrender of any collateral subject to a perfected, valid, non-voidable security interest
   securing such Class 3C Claim which is proven by order entered and final no later than the Effective
   Date by such holder to be property of the Debtor s Estate on the Petition Date. No enforceable
   lien, against any Estate property, in favor of a Class 3C Claim holder is known or believed to exist.
   In addition, if any enforceable lien against any Estate property is determined to exist, all Class 3C
   Claims are subject to the defenses of offset and any other defenses or objections that may exist
   against such Claims.

           The Debtor intends to file a Motion pursuant to Bank. Rule 3012 to have the Court
   determine that the value of this creditor s interest in the Estate s interest in any property
   alleged to secure such claim is zero. Unless otherwise ordered by the Court by order entered and
   final no later than the Effective Date, entry of the Confirmation Order shall constitute a final, and


                                                    32
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 38 of
                                           183


   conclusive adjudication and determination, binding on the holders of the NQDC Secured Claims,
   that any lien securing any Class 3C Claim does not attach to any Litigation and Distribution Trust
   Assets, and that all Litigation and Distribution Trust Assets shall be transferred to the Litigation
   and Distribution Trust under the Plan free and clear of any such alleged lien.

          All of the Class 3C Claims identified above are Claims to enforce obligations under the
   First NBC Bank Holding Company Deferred Compensation Plan. Section 1 of the First NBC Bank
   Holding Company Deferred Compensation Plan states as follows:

               Section 1 Purpose:
                     The Plan is intended to be an unfunded deferred compensation
             arrangement for the benefit of officers and key employees of the Company
             and its Affiliates (as defined below), within the meaning of the Employee
             Retirement Income Security Act of 1974, as amended ( ERISA ). As such,
             this Plan is not intended to constitute an employee benefit plan under ERISA
             and is not intended to be subject to the provisions of Parts 2, 3, and 4 of Title
             I of ERISA. In accordance with such intent, any obligation of the Company
             or its Affiliates to pay benefits hereunder shall be deemed to be an
             unsecured promise, and any right of a Participant (as defined below) or
             Beneficiary (as defined below) to enforce such obligation shall be solely as
             an unsecured general creditor of the Company. The Plan is not intended to
             constitute a qualified employee benefit plan within the meaning of Section
             401(a) of the Internal Revenue Code of 1986, as amended (the Code ).
             (Emphasis added).

   Accordingly, none of the foregoing Class 3C Claims are entitled to treatment as an Allowed
   Secured Claim. To the extent a valid Claim of such holder is determined by the Bankruptcy Court
   to exist against the Debtor, such Claim shall be treated as a Class 2 General Unsecured Claim.
   While the Plan Proponents do not intend to initiate any Avoidance Actions against holders of
   Claims, they reserve the right, pursuant to section 6.8 of the Plan, to assert Avoidance Actions
   against such holders for purposes of defense against and/or offset to Claims. The Plan Proponents
   (and all successors to them) further reserve any other offset rights that may exist with respect to
   the Claims.

                  6       Class 4 Indemnity Claims

           Class 4 consists of all Indemnity Claims that are disallowed or subordinated, as applicable,
   pursuant to Section 502(e) and 509(c) of the Bankruptcy Code. Class 4 Claims shall be disallowed
   or subordinated, as applicable, to the following General Unsecured Claims, as applicable to each
   Class 4 Claimant, and to the extent any Class 4 Claim becomes an Allowed Claim, then it shall
   not be paid or satisfied until the following Claims are satisfied in full: Allowed Claims of (a) FDIC,
   as Receiver for First NBC Bank, (b) Bondholders, and, (c) any other Claims and/or investigative
   proceedings asserted against the Debtor and holders of Indemnity Claims. Once the aforesaid
   General Unsecured Claims have been paid in full, holders of Allowed Class 4 Claims shall be
   entitled to receive their Pro Rata Share of the Litigation and Distribution Trust Assets.




                                                    33
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 39 of
                                           183


        THE PLAN PROPONENTS INTEND TO OBJECT TO AND TO SEEK
   DISALLOWANCE OR SUBORDINATION OF ALL CLASS 4 CLAIMS AS FILED.

   Below is a listing of all known Indemnity Claims, identified by Proof of Claim number and
   associated Claimant name.

                               Claim No.      Claimant
                               20             Ashton J. Ryan, Jr.

                               37             Ashton J. Ryan, Jr.
                               20             Ashton J. Ryan, Jr.
                               38             Ashton J. Ryan, Jr.
                               39             Ashton J. Ryan, Jr.
                               40             Ashton J. Ryan, Jr.
                               41             Ashton J. Ryan, Jr.
                               54             Gregory St. Angelo
                               55             Stephen P. Petagana
                               59             William D. Aaron, Jr.
                               60             Herbert W. Anderson
                               61             Dale Atkins
                               62             John C. Calhoun
                               63             William Carrouche
                               64             Jimmy Fitzmorris
                               65             Leander Foley
                               66             John F. French
                               67             Leon L. Giorgio, Jr.
                               68             Shivan Govindan
                               69             Lawrence Blake Jones
                               70             Louis Lauricella
                               71             Mark G. Merlo
                               72             Hermann Moyse, III
                               73             Grish Roy Pandit
                               74             James C. Roddy
                               75             Dr. Charles C. Teamer, Sr.
                               76             Joseph F. Toomy
                               77             R. Michael Wilkinson
                               79             William Burnell
                               80             Mary Beth Verdigets
                               81             Marsha Crowle
                               83             David W. Anderson

           While the Plan Proponents do not intend to initiate any Avoidance Actions against holders
   of Claims, they reserve the right, pursuant to section 6.8 of the Plan, to assert Avoidance Actions
   against such holders for purposes of defense against and/or offset to Claims. The Plan Proponents
   (and all successors to them) further reserve any other offset rights that may exist with respect to
   Claims.


                                                   34
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 40 of
                                           183



                    7       Class 5 - Subordinated 510(b) Claims

   The holders of Class 5 Claims shall be subordinated to all Claims or Interests that are senior to or
   equal the Claim or Interest represented by the security from which the Class 5 Claim arises, except
   that if such security is common stock, such Claim has the same priority as common stock. Once
   all Class 1, 2 and 4 Allowed Claims have been paid in full, holders of Allowed Class 5 Claims
   shall be entitled to receive their Pro Rata Share of the Litigation and Distribution Trust Assets.

           While the Plan Proponents do not intend to initiate any Avoidance Actions against holders
   of Claims, they reserve the right, pursuant to section 6.8 of the Plan, to assert Avoidance Actions
   against such holders for purposes of defense against and/or offset to Claims. The Plan Proponents
   (and all successors to them) further reserve any other offset rights that may exist with respect to
   Claims.

            The Debtor believes that Class 5 Claim holders are limited to the plaintiffs asserting claims
   in the litigation styled, Eric R. Kinzler, Individually and on Behalf of All Others Similarly Situated,
   v. First NBC Bank Holding Company, Ashton J. Ryan, Jr. and Mary Beth Verdigets, Case No. 16-
   04243, U.S. District Court, Eastern District of Louisiana Kinzler; the U.S. Department of
   Treasury, David and Tiffany Oestreicher (Proof of Claim no. 43), and any party who purchased
   or sold Equity Interests in the Debtor.

                    8       Class 6 Series E Preferred Equity Interests

          Holders of Class 6 Interests in the Debtor shall have left unaltered the legal, equitable, and
   contractual rights to which each such Holder is entitled on account of such Interest.

                    9       Class 7 - Equity Interests (Common Stock)

           Holders of Class 7 Equity Interests in the Debtor shall have left unaltered the legal,
   equitable, and contractual rights to which each such Holder is entitled on account of such Interests.
   Upon the Effective Date, pursuant to 11 U.S.C.§1145, all Class 7 Equity Interests shall be canceled
   and reissued to the exact holders of Class 7 Equity Interests in exchange for such interests.

                    10      Class 8 Series D Preferred Equity Interests

          Holders of Class 8 Interests in the Debtor shall have left unaltered the legal, equitable, and
   contractual rights, all as set forth in the Articles of Amendment to the Articles of Incorporation of
   First NBC Bank Holding Company dated July 27, 2011, to which each such Holder is entitled on
   account of such Interests.

   B.     Means for Implementation of the Plan.

                1        First Round Investment and Exit Facility

         Prior to the Effective Date, the identities of the First Round Investors and the principal
   amounts advanced from each First Round Investor shall be provided to the Committee.


                                                     35
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 41 of
                                           183


           The First Round Investment shall be disbursed from escrow to, or on behalf of, the
   Reorganized Debtor under the Exit Facility; and, as applicable, to, or on behalf of, the SPV
   pursuant to the FRI Escrow Agreement. The First Round Investment shall be utilized and shall be
   disbursed for uses contemplated, solely as set forth in Plan Section 6.1. Upon the Effective Date,
   the First Round Investment shall be disbursed by Debtor s counsel from escrow:

          (a)     to or on behalf of the SPV: disbursement shall be specifically for SPV s payment
          of all Plan Distributions of Cash required on the Plan Distribution Date to any Bondholder
          that has elected or is deemed to have elected the Cash Option under Plan Section
          3.3.2(iii)(a). The Reorganized Debtor or Debtor s counsel shall act as disbursing agent for
          the SPV in making the foregoing Plan Distributions to Bondholders.

          (b)     to or on behalf of the Reorganized Debtor: disbursement shall be made under the
          Exit Facility, specifically for payment of all Plan Distributions of Cash required on the Plan
          Distribution Date to any holder of other Allowed Class 2 Claims (non-Bondholder Claims)
          that has elected or is deemed to have elected the Cash Option.

          (c)    to the Reorganized Debtor: disbursement shall be made under the Exit Facility and
          shall consist of all funds from the First Round Investment remaining after all Plan
          Distribution Date payments to holders of Allowed Class 2 Claims that have elected (or are
          deemed to have elected) the Cash Option under Section 3.3.2(iii)(a) of the Plan; such
          disbursement shall be provided to the Reorganized Debtor specifically for its future
          business operation expenses.

           The Exit Facility shall thus provide to the Reorganized Debtor: (i) all Cash required for its
   Plan Distributions made on the Plan Distribution Date; and, (ii) all Cash remaining from the First
   Round Investment after all Plan Distribution Date payments to holders of Allowed Class 2 Claims
   that have elected (or are deemed to have elected) the Cash Option under Plan Section 3.3.2(iii)(a).
   The Exit Facility shall rank equally in priority with the indebtedness evidenced by the Senior Debt
   Instruments. The Litigation and Distribution Trust and its assets shall have no liability for the Exit
   Facility, such liability being the sole responsibility of the Reorganized Debtor.

               2      Senior Debt and Subordinated Debt of the Reorganized Debtor

       Senior Debt Instruments shall be issued exclusively to the Litigation and Distribution Trust
   and holders of Class 2 Claims that have elected the Debt Option. The Senior Debt shall be senior
   to any and all other indebtedness of the Debtor from and after the Effective Date except for the
   First Round Investment (which shall be pari passu with the Senior Debt). The charter of the Debtor
   and its by-laws shall be revised as of the Effective Date to prohibit the Debtor from issuing any
   additional or new debt senior to or pari passu with Senior Debt unless and until the holders of
   Subordinated Instruments 1 have been paid in full and in Cash.

   The Subordinated Instruments 1 shall be senior to any preferred or common stock or any
   subordinated instruments that do not make up the Subordinated Debt 1. The Subordinated Debt 1
   shall be exclusively comprised of (a) Subordinated Instruments 1 issued pursuant to Section
   3.3.2(iii) to holders of Class 2 Claims that have elected the Debt Option in exchange for, and in
   satisfaction of, such holders Legacy Subordinated Note (in addition to the Senior Debt Instrument


                                                    36
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 42 of
                                           183


   issued as provided in Section 3.3.2(iii) and its Pro Rata Share of the Litigation and Distribution
   Trust Assets as provided under Section 3.3.2(ii)); and (b) SPV Claim Rights and associated Legacy
   Subordinated Notes acquired by the SPV in exchange for, and in full satisfaction of, the Legacy
   Subordinated Notes deemed to have been assigned to the SPV as a result of the election of the
   Cash Option by holders of Allowed Class 2 Claims. The charter of the Debtor and its by-laws
   shall be revised as of the Effective Date to prohibit the Debtor from issuing any additional or new
   debt senior to or pari passu with Subordinated Debt 1 or to make any distributions or dividend
   payments of any kind or character to any Claims or Equity Interests junior or pari passu in priority
   to Subordinated Debt 1 unless and until the holders of Subordinated Instruments 1 have been paid
   in full and in Cash. The Reorganized Debtor may, however, issue, at any time, additional debt that
   is subordinate to the Subordinated Debt 1.

               3      Establishment of the Administrative Expense and Priority Reserve

       Prior to the Effective Date, the Debtor shall establish the Administrative Expense and Priority
   Reserve from its available Cash; and, all distributions to holders of Allowed Unclassified Claims
   as set forth in Article II of the Plan and Allowed Class 1 Claims as set forth in Article III of the
   Plan shall be made therefrom. The Administrative Expense and Priority Reserve shall also include
   a Cash reserve for payment of (a) Contested Unclassified Claims, described in Article II of the
   Plan, and (b) Contested Class 1 Claims, if and as such Contested Claims become Allowed Claims.
   Any funds remaining, after all such Claims have been fully disposed of through payment or
   disallowance, shall be transferred and conveyed to the Litigation and Distribution Trust. A
   schedule of estimated Allowed Unclassified Claims as set forth in Article II of the Plan and
   Allowed Class 1 Claims as set forth in Article III is attached to this Disclosure Statement as
   Exhibit E.

               4      Establishment of the Special Purpose Vehicles

       Prior to the Effective Date, the SPV shall be established by the First Round Investors to acquire
   the Legacy Subordinated Notes and corresponding SPV Claim Rights from the Bondholders
   electing or deemed to be electing the Cash Option. Any Bondholder that has elected or is deemed
   to have elected the Cash Option shall be deemed to have assigned its Legacy Subordinated Notes
   and all of such Bondholder s SPV Claim Rights to First Phoenix, LLC as of the Plan Distribution
   Date. Thereafter, the SPV shall be deemed to be the holder of record of any such acquired Legacy
   Subordinated Notes and a result thereof, shall be entitled to enforce all legal, equitable and
   contractual rights attributable to such Legacy Subordinated Notes included in any SPV Claim
   Rights it acquires. For the avoidance of doubt, any Legacy Subordinated Notes deemed to have
   been assigned to the SPV shall not be cancelled upon the Effective Date, but shall instead remain
   enforceable against the Reorganized Debtor exclusively by the SPV and its successors through
   the Plan Distribution Date and shall be deemed to have been exchanged on the Plan
   Distribution Date by the SPV for Subordinated Debt 1 instruments having the same face
   value as the acquired SPV Claim Rights and Legacy Subordinated Notes in full satisfaction
   of the Legacy Subordinated Notes so acquired. The Reorganized Debtor, as agent for the SPV,
   shall make all Plan Distributions to holders of any Bondholder Claims electing the Cash Option
   pursuant to Plan Section 3.3.2(iii)(a).




                                                    37
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 43 of
                                           183


               5      Disposition of Legacy Subordinated Notes

           On the Confirmation Date, the Debtor shall cause there to be established a register for the
   recordation of Bondholders as of that date. On the Plan Distribution Date, the Reorganized Debtor
   or the SPV, as applicable, shall make the Plan distributions described in Plan section 3.3.2, to such
   Bondholders, or their transferees, as recorded on such register of the Debtor in accordance with
   such transfer procedures as the Debtor may establish.

          Legacy Subordinated Notes of Bondholders Electing Debt Option:

                  If a Bondholder elects the Debt Option, pursuant to Plan section 3.3.2(iii)(b), then,
          on the Plan Distribution Date, in addition to the Senior Debt Instrument issued pursuant to
          that Section and Pro Rata Share of the Litigation and Distribution Trust Assets as provided
          under Section 3.3.2 (ii), the Debtor shall issue the Senior Debt Instrument and Subordinated
          Instrument 1 to such Bondholder in exchange for and in satisfaction of the Bondholder s
          Legacy Subordinated Note.

          Legacy Subordinated Notes of Bondholders Electing Cash Option:

                 If a Bondholder elects the Cash Option, pursuant to Plan section 3.3.2(iii)(a), then,
          on the Plan Distribution Date, in exchange for the Cash payment provided by the SPV to
          the Bondholder, the Bondholder shall be deemed to have assigned its Legacy Subordinated
          Note to the SPV, and the SPV shall thereafter be deemed to be the record holder of such
          Bondholder s Legacy Subordinated Note and SPV Claim Rights which shall be deemed to
          have been exchanged on the Plan Distribution Date by the SPV for Subordinated Debt 1
          instruments having the same face value as, and in full satisfaction of, the acquired SPV
          Claim Rights and Legacy Subordinated Notes.

               6      Debt Option Limitations

           Notwithstanding the Class 2 Treatment provided for in section 3.3.2(iii)(b), the Debt
   Option treatment shall be limited to the Debt Option Threshold. Should the aggregate dollar
   amount of Allowed Class 2 Claims electing the Debt Option exceed the Debt Option Threshold,
   then the treatment of such claims shall be modified as follows: the Debt Option shall be applied to
   the amount of each holder s Pro Rata share of the Debt Option Threshold and the Cash Option
   shall be applied to the balance of the holder s Claim. For illustration purposes only, the Plan
   Proponents have provided an example of the modified treatment that may be required for a Class
   2 Claim, electing the Debt Option, if the Debt Option Threshold is exceeded.

     EXAMPLE OF MODIFIED TREATMENT FOR HOLDERS, ELECTING DEBT OPTION, IN A SCENARIO IN
                        WHICH DEBT OPTION THRESHOLD IS EXCEEDED:

          Assumptions:

                   1. The total amount of Class 2 Claims eligible to vote is $67,000,000.

                   2. The total amount of Class 2 Claims electing the Debt Option is $40,000,000


                                                    38
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 44 of
                                           183


                          (aggregate Claim amount exceeds Debt Option Threshold by $10,000,000).

                   3. The total amount of Class 2 Claims electing (or deemed to be electing) the Cash
                          Option is $27,000,000.

                   4. The Class 2 Claims electing the Debt Option are comprised of the following
                          Claims:

                            a)   Class 2 Claim of $20,000,000
                            b)   Class 2 Claim of $10,000,000
                            c)   Class 2 Claim of $8,000,000, and
                            d)   Class 2 Claim of $2,000,000.

                Under this scenario, treatment of the Class 2 Claims electing the Debt Option would
          be modified as follows:

                   a) Class 2 Claim of $20,000,000 would receive:
                         Debt Option Treatment for $15,000,000 of its Class 2 Claim; and,
                         Cash Option Treatment for $5,000,000 of its Class 2 Claim.
                   b) Class 2 Claim of $10,000,000 would receive:
                         Debt Option Treatment for $7,500,000 of its Class 2 Claim; and,
                         Cash Option Treatment for $2,500,000 of its Class 2 Claim
                   c) Class 2 Claim of $8,000,000 would receive:
                         Debt Option Treatment for $6,000,000 of its Class 2 Claim; and,
                         Cash Option Treatment for $2,000,000 of its Class 2 Claim
                   d) Class 2 Claim of $2,000,000 would receive:
                         Debt Option Treatment for $1,500,000 of its Class 2 Claim; and,

   Cash Option Treatment for $500,000 of its Class 2.

               7      Corporate Action

           The entry of the Confirmation Order shall constitute authorization for the Debtor and the
   Litigation and Distribution Trustee, as applicable, to take or cause to be taken all corporate actions
   necessary or appropriate to implement all provisions of, and to consummate, the Plan and the Plan
   Documents prior to, on and after the Effective Date and all such actions taken or caused to be taken
   shall be deemed to have been authorized and approved by the Bankruptcy Court without further
   approval, act or action under any applicable law, order, rule or regulation, including, without
   limitation, (a) the incurrence of all obligations contemplated by the Plan and the making of Plan
   Distributions, (b) the implementation of all settlements and compromises as set forth in or
   contemplated by the Plan (c) the execution, delivery, filing and/or recording of any contracts,
   agreements, instruments or other documents contemplated by the Plan Documents (or necessary
   or desirable to effectuate the transactions contemplated by the Plan Documents); and, (d) the
   execution of any such documentation necessary for the Debtor to enter into the Exit Facility in
   order to the full release and availability of the First Round Investment.




                                                    39
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 45 of
                                           183


           On or before the Effective Date, the Debtor s Board of Directors shall take all necessary
   action, in accordance with its corporate governance documents, to elect Navid Abghari of Angel
   Oak Capital Advisors, the designee of the Committee, to serve as a member of the FNBC Board
   of Directors, alongside its existing members

               8      Preservation of Causes of Action

           Except as otherwise provided in the Plan, each Tort Claim of the Debtor shall be preserved
   and, along with the exclusive right to commence, pursue, and enforce such Tort Claim in any
   appropriate court or tribunal, shall be deemed transferred to the Liquidation and Distribution Trust/
   Litigation and Distribution Trustee as of the Effective Date, and shall vest exclusively in the
   Litigation and Distribution Trust /Litigation and Distribution Trustee (as applicable) as of the
   Effective Date. In addition, each Tort Claim to which the Committee, pursuant to Bankruptcy
   Court Orders [Doc.261 and Doc. 563] was granted standing to assert, commence, prosecute, and,
   if appropriate, settle (with Court approval), on behalf of and for the benefit of the Debtor s estate,
   shall vest exclusively in the Litigation and Distribution Trust /Litigation and Distribution Trustee
   (as applicable) as of the Effective Date.

           Except as otherwise provided for below with respect to Causes of Action retained by the
   Debtor or Reorganized Debtor, unless a claim or Cause of Action against a creditor or other Person
   is expressly waived, relinquished, released, compromised, settled or transferred in the Plan or any
   other Final Order, the Debtor, Committee and the Litigation and Distribution Trustee, as
   applicable, expressly reserve such claim or Cause of Action for later pursuit by the Litigation and
   Distribution Trustee and, therefore, no preclusion doctrine, including, without limitation, the
   doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel
   (judicial, equitable or otherwise) or laches shall apply to such claims or Causes of Action upon,
   after, or as a result of the Confirmation Date or Effective Date of the Plan, the Disclosure
   Statement, the Plan or the Confirmation Order. In addition, the Debtor and the Litigation and
   Distribution Trustee, as applicable, expressly reserve the right to pursue or adopt any claims (and
   any defenses) or Causes of Action of the Debtor, as trustees or representatives for or on behalf of
   the creditors, not so specifically and expressly waived, relinquished, released, compromised,
   settled or transferred that are alleged in any lawsuit in which the Debtor is a defendant or an
   interested party, against any Person, including, without limitation, the plaintiffs or codefendants
   in such lawsuits.

           Any Person to whom the Debtor has incurred an obligation (whether on account of services,
   purchase or sale of goods, tort, breach of contract or otherwise), or who has received services from
   the Debtor or a transfer of money or property of the Debtor, or who has transacted business with
   the Debtor should assume that such obligation, transfer, or transaction may be reviewed by the
   Litigation and Distribution Trustee subsequent to the Effective Date and may, to the extent not
   theretofore waived, relinquished, released, compromised, settled or transferred, be the subject of
   an action or claim or demand after the Effective Date, whether or not (a) such Person has filed a
   proof of claim against the Debtor in the Chapter 11 Case, (b) such Person s proof of claim has
   been objected to, (c) such Person s Claim was included in the Debtor s Schedules, or (d) such
   Person s scheduled Claim has been objected to by the Debtor, the Litigation and Distribution
   Trustee or has been identified by the Debtor as disputed, contingent, or unliquidated.



                                                    40
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 46 of
                                           183



          No Person may rely on the absence of a specific reference in the Plan or this Disclosure
   Statement to any Cause of Action against them as any indication that the Debtor or the
   Litigation and Distribution Trustee will not pursue any and all available Causes of Action
   against them. The Debtor and the Litigation and Distribution Trustee, and the Estate
   expressly reserve all rights to prosecute any and all Causes of Action against any Person,
   except as otherwise explicitly provided in the Plan.

         The retained claims and Causes of Action, include, without limitation:

                     Causes of Action, including Avoidance Actions, (the Plan Proponents and their
                      successors do not intend to initiate any direct Avoidance Actions against Claim
                      holders, but reserve the right to assert Avoidance Actions as a defense to any
                      Claims) and Tort Claims, as defined in the Plan;
                     Objections to Claims under the Plan;
                     Any and all litigation, claims, or Causes of Action of the Debtor and any rights,
                      suits, damages, remedies, or obligations, known or unknown, foreseen or
                      unforeseen, existing or hereafter arising, in law, equity, or otherwise, relating
                      to or arising from the acts, omissions, activities, conduct, claims, or Causes of
                      Action listed or described in the Plan, Disclosure Statement, or the
                      Confirmation Order;
                     Actions against insurance carriers relating to coverage, indemnity or other
                      matters;
                     Counterclaims and defenses relating to notes or other obligations;
                     Contract, tort, or equitable claims which may exist or subsequently arise;
                     Any claims of the Debtor arising under Section 362 of the Bankruptcy Code;
                     Equitable subordination claims arising under Section 510 of the Bankruptcy
                      Code or other applicable law;
                     Any and all claims arising under chapter 5 of the Bankruptcy Code and all
                      similar actions under applicable law, including, but not limited to, preferences
                      under Section 547 of the Bankruptcy Code, turnover Claims arising under
                      Sections 542 or 543 of the Bankruptcy Code, and fraudulent transfers under
                      Section 548 of the Bankruptcy Code, including, but not limited, to any transfers
                      listed the Debtor s Statements of Financial Affairs;
                     Any derivative Causes of Action, of the Debtor pursuant to the Bankruptcy
                      Code or any other statute or legal theory or theory under equity, including all
                      claims included within the lawsuit styled, Doug Smith, Individually and on
                      Behalf of First NBC Bank Holding Company v. Ashton J. Ryan, et al. and First
                      NBC Bank Holding Company, Case No. 16-17001, U.S. District Court,
                      Eastern District of Louisiana;
                     Any claims asserted in the litigation styled, Eric R. Kinzler, Individually and
                      on Behalf of All Others Similarly Situated, v. First NBC Bank Holding
                      Company, Ashton J. Ryan, Jr. and Mary Beth Verdigets, Case No. 16-04243,
                      U.S. District Court, Eastern District of Louisiana. However, notwithstanding
                      any other provision of the Plan that may be to the contrary, nothing in the Plan
                      shall be deemed to be a finding or determination by the Bankruptcy Court that


                                                   41
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 47 of
                                           183


                          such claims or Causes of Action are property of the Estate. Additionally, the
                          Plaintiffs in that litigation specifically assert that those claims are direct claims
                          asserted on behalf of a class of purchasers of First NBC common stock and
                          that only purchasers of First NBC stock have legal standing to assert those
                          claims. As a result, the Plaintiffs in that litigation assert that the claims alleged
                          in the securities class action litigation are not property of the Estate, cannot be
                          transferred to the Litigation and Distribution Trust, and cannot thereby become
                          Litigation and Distribution Trust Assets. Plaintiffs assertions, however, are
                          not dispositive and the rights of all parties are unimpaired by those
                          assertions. All parties reserve all rights with respect to ownership of these
                          claims.
                         Any and all alter ego, veil piercing and/or single business enterprise Claims
                          against the Debtor.
                         Any and all claims against Ernst & Young, LLP, its insurer(s), and against any
                          other entities which provided professional services to the Debtor prior to the
                          Petition Date4.
                         Any Cause of Action included within the suit styled Official Committee of
                          Unsecured Creditors of First NBC Bank Holding Company v. Ashton J. Ryan,
                          Mary Beth Verdigets, William J. Burnell, Gregory St. Angelo, Officer Does 1-
                          20, Ernst & Young, LLP, Mark Bell, and Auditor Does 1-20, Case No. 2:19-
                          cv-10341, U.S. District Court, Eastern District of Louisiana.

            Without limiting, and in addition to, the foregoing reservations of claims and Causes of
   Actions, the Liquidating Trust/Liquidating Trustee expressly reserves and retains any and all past,
   present and future legal and equitable claims and Causes of Action (including any derivative
   Causes of Action) against any former or current director or officer of the Debtor, as well as direct
   action or other claims against its liability insurers, arising under state or other non-bankruptcy law
   or arising under the Bankruptcy Code, in this Chapter 11 Case, or in any way related to this Chapter
   11 Case, or under and/or pursuant to any statute or legal or equitable theory that is in any manner
   arising from, connected with or related to any act or omission of such director or officer that
   occurred prior to the Petition Date, including, but not limited to, claims and Causes of Action for
   breach of fiduciary duty, violations of applicable federal or state securities law, negligence, gross
   negligence, willful misconduct, misrepresentation, omission, mismanagement, waste, fraud, bad
   faith, tortious interference with contract, detrimental reliance, including, but not limited to, any
   damages allowed by law or equity, including compensatory, punitive and anticipated future
   damages, plus all costs including attorney's fees, court costs, and expert witness fees. Such claims
   and Causes of Action include those arising in connection with or relating in any way to the
   Committee s letters to the Debtor s insurers attached hereto as Exhibit D.

          Notwithstanding the foregoing reservations of claims and Causes of Action for the benefit
   of the Litigation and Distribution Trust and its beneficiaries, the following are specifically
   preserved and shall re-vest in the Debtor: (a) any objections to Claims other than Claims in

   4
    A request for review of the Debtor s claims against Ernst & Young, LLP was filed by the Debtor on or about August
   24, 2017, and such matter currently remains pending before the Louisiana Society of Certified Public Accountants as
   RP 17-007.



                                                           42
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 48 of
                                           183


   Classes 2, 3A, 3B, 3C, 4 and 5; and, (b) any claims or Causes of Action, whether legal, equitable
   or statutory in nature, that may affect the Reorganized Debtor s ability to utilize or have
   recognized with any taxing authority any the Tax Assets that may exist, whether known or unknown
   to the Debtor prior to the Effective Date.

           Due to the size and scope of the Debtor s business operations, there may be numerous other
    claims and Causes of Action that currently exist or may subsequently arise, in addition to the
    claims and Causes of Action identified above. The Debtor and Committee are also continuing to
    investigate and assess which claims and Causes of Action may be pursued. The Debtor and the
    Litigation and Distribution Trustee do not intend, and it should not be assumed that because any
    existing or potential claims or Causes of Action have not yet been pursued or do not fall within
    the list above, that any such claims or Causes of Action have been waived.

        THE PLAN SHALL BE INTERPRETED SO AS TO AFFORD, FOR THE BENEFIT
   OF ALL HOLDERS OF ALLOWED CLAIMS, THE GREATEST OPPORTUNITY FOR
   MAXIMUM RECOVERY BY THE LIQUIDATION AND DISTRIBUTION TRUSTEE ON
   THE ASSETS, TORT CLAIMS, AND RIGHTS IN AND PROCEEDS OF ANY
   INSURANCE POLICIES.

               9      Establishment of the Litigation and Distribution Trust and Appointment
                      of the Litigation and Distribution Trustee.

          The Litigation and Distribution Trust shall be established and the Litigation and
   Distribution Trustee shall be appointed as set forth in Article VII of the Plan.

               10     Vesting of the Tort Claims and Insurance Policies

           On the Effective Date, the Estate s interest in any Tort Claims and rights in and proceeds
   of any Insurance Policies necessary for the prosecution of all such Claims shall be transferred to
   and vest in the Litigation and Distribution Trust. The Litigation and Distribution Trustee shall
   have standing and be authorized to institute and prosecute through final judgment or settle the Tort
   Claims. Upon entry of a final judgment or settlement, the relevant proceeds of the Tort Claims
   and relevant Insurance Policies shall be property of the Litigation and Distribution Trust for the
   benefit of holders of Allowed Class 2, Class 3A, Class 3B, Class 3C, Class 4, and Class 5 Claims
   in accordance with the provisions of the Plan. Notwithstanding anything to the contrary contained
   in the Plan, confirmation of the Plan shall not discharge, impair or otherwise affect or alter
   obligations of the Insurance Policies such that the full benefits of all such policies can be realized
   for Creditors therein.

               11     Sources of Cash for Plan Distributions

           All Cash necessary for the Debtor or Reorganized Debtor to make payments and Plan
   Distributions under the Plan by the Debtor shall be made (or reserved) from its available Cash
   prior to the transfer of the remaining Estate Cash to the Litigation and Distribution Trust; and,
   from the First Round Investment. All Plan Distributions to be made by the Litigation and
   Distribution Trustee shall be obtained from the liquidation of Litigation and Distribution Trust
   Assets (including the proceeds of any Tort Claims and related Insurance Policies).


                                                    43
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 49 of
                                           183



                12    Cancellation of Instruments

           On the Effective Date, except as otherwise specifically provided for in the Plan, including
   as provided for in Article VI of the Plan: (1) the obligations of the Debtor under the Indenture
   and any other certificate, share, note, bond, indenture, purchase right, option, warrant, existing
   management incentive plan or other instrument or document directly or indirectly evidencing
   or creating any indebtedness or obligation of or ownership interest in the Debtor giving
   rise to any Claim or Equity Interest (except such certificates, notes, or other instruments or
   documents evidencing indebtedness or obligations of the Debtor that are specifically left unaltered
   pursuant to the Plan, including, but not limited to, the Legacy Subordinated Notes which will be
   satisfied, and as a result cancelled, on the Plan Distribution Date by the exchange of new debt
   instruments with either the Class 2 Claim Holder or the SPV, as the case may be), shall be
   cancelled, and the Reorganized Debtor shall not have any continuing obligations thereunder;
   and (2) the obligations of the Debtor pursuant, relating, or pertaining to any agreements,
   indentures, certificates of designation, bylaws, or certificate or articles of incorporation or similar
   documents governing the membership interests, certificates, notes, bonds, indentures, purchase
   rights, options, warrants, or other instruments or documents evidencing or creating any
   indebtedness or obligation of the Debtor (except such agreements, certificates, notes, or other
   instruments evidencing indebtedness or obligations of the Debtor that are specifically left unaltered
   pursuant to the Plan, including, but not limited to, the Legacy Subordinated Notes which will be
   satisfied, and as a result cancelled, on the Plan Distribution Date by the exchange of new debt
   instruments with either the Class 2 Claim Holder or the SPV, as the case may be) shall be released
   and discharged; provided, however, notwithstanding confirmation of the Plan or the occurrence
   of the Effective Date, any agreement that governs the rights of the holder of a Claim shall continue
   in effect solely for purposes of (1) allowing holders to receive Plan Distributions as provided in
   the Plan and (2) allowing the Indenture Trustee to exercise its charging liens for the payment
   of their fees and expenses and for indemnification as provided in the applicable Indenture;
   provided, further, notwithstanding confirmation of the Plan or the occurrence of the Effective Date,
   the Indenture shall continue in effect solely for the purposes of allowing the Bondholder Claims
   under the Plan; provided, further, however, that the preceding proviso shall not affect the discharge
   of Claims or Equity Interests pursuant to the Bankruptcy Code, the Confirmation Order or the
   Plan, or result in any expense or liability to the Reorganized Debtor or Bondholders.
   Notwithstanding anything in the Plan to the contrary, no instruments or rights shall be deemed
   cancelled to the extent the preservation or non-cancellation of such instruments is necessary to
   preserve unimpaired any and all Causes of Action and to permit the Litigation and Distribution
   Trustee to assert any and all Causes of Action pursuant to the Plan.

                13    Amendment of Indenture and Preservation of Trustee Rights

           On the Effective Date, and without further order of the Court, i) the Indenture shall be,
   automatically and without further act, amended to delete Section 107 and Section 510 thereof to
   remove references to the Trust Indenture Act and effectuate automatic resignation of the Indenture
   Trustee and appointment of a successor trustee; (ii) the Indenture shall be, automatically and
   without further act, amended to revise sections 509 thereof to permit and effectuate the resignation
   of the Indenture Trustee, including in its role as Registrar and Paying Agent, and the appointment
   of a successor trustee, as set forth herein; (iii) the Indenture Trustee will be deemed to have


                                                     44
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 50 of
                                           183


   resigned as Trustee, Registrar and Paying Agent and any other role it may have under the Indenture
   in accordance with Section 509(2) of the Indenture; (iv) Shivan Govindan will be automatically
   and without further act appointed as successor trustee, registrar and paying agent (the Successor
   Trustee ) under the Indenture and will be deemed to have accepted such appointment under the
   Indenture; (v) except as otherwise expressly set forth herein, all rights, duties and obligations of
   the Indenture Trustee under the Notes, the Indenture and such other agreements, instruments and
   other documents related thereto, including those related to the Indenture Trustee s resignation, will
   be deemed fully and finally satisfied, released and discharged. The Indenture Trustee will be
   relieved of and have no further responsibility for the exercise of rights and powers or for the
   performance of the duties and obligations vested in the Trustee under the Indenture and the
   Successor Trustee will become vested with all the rights, powers, trusts and duties of the retiring
   Indenture Trustee. Notwithstanding anything herein to the contrary, the amendment of the
   Indenture will not impair in any way (i) the rights of the Indenture Trustee to the Indenture
   Trustee s claims under the Plan, or (ii) the indemnification rights of the Trustee or the
   indemnification obligations of the Debtor under the Indenture, as the same existed immediately
   prior to the Effective Date.

               14     Continued Corporate Existence and Vesting of Assets of the Debtor

            On and after the Effective Date, the Reorganized Debtor will continue to exist as a
    corporation and shall retain all of the powers of corporations under applicable non-bankruptcy
    law, and without prejudice to any right to amend its charter, dissolve, merge or convert into
    another form of business entity, or to alter or terminate its existence. As of the Effective Date,
    the Debtor s Articles of Incorporation shall be deemed amended to conform to the requirements
    of Section 1123(a)(6) of the Bankruptcy Code. Furthermore, as of the Effective Date, the
    Debtor shall have taken such steps as may be necessary to delist and deregister its common
    stock under the Securities Exchange Act of 1934; and, thereafter, shall take appropriate action
    to assure compliance with applicable securities laws.

          Except as otherwise provided in the Plan, on and after the Effective Date, assets and property
   of the Debtor and its Estate, including any Tax Assets and any other assets of the Debtor but
   excluding the Litigation and Distribution Trust Assets, will re-vest in the Reorganized Debtor free
   and clear of all Claims, Liens, charges and other encumbrances. Of the Tax Assets, the Debtor
   estimates that, as of the Effective Date, its net operating losses will total $365 million in net
   operating losses. The Debtor would be entitled under the Plan to use its existing net operating loss
   carryforwards in future years to eliminate taxes on a corresponding amount of its income, subject
   to any applicable limitations resulting from change in ownership and/or other limitations imposed
   under applicable tax laws. The present value of the tax savings that could be generated by the
   existing net operating loss carryforwards cannot be determined with any certainty, as use of the
   carryforwards may be subject to the limitations described above and is dependent on the
   Reorganized Debtor having sufficient future income.

           In addition, the Debtor has tax credits approximating $147 million in the aggregate through
   2017, which amount may increase through the filing of subsequent or amended tax returns. The
   Debtor is not aware of any additional Tax Assets. Under the Plan, the Reorganized Debtor will
   retain any available tax credits to the extent allowed by applicable tax law or as otherwise set forth
   herein.


                                                    45
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 51 of
                                           183



          On and after the Effective Date, the Reorganized Debtor shall be permitted to conduct its
   business without supervision by the Bankruptcy Court and free of any restrictions under the
   Bankruptcy Code or the Bankruptcy Rules. The Reorganized Debtor shall be authorized, without
   limitation, to use and dispose of Assets of the Debtor other than the Litigation and Distribution
   Trust Assets, as the representative of Debtor s Estate pursuant to section 1123(b)(3)(B) of the
   Bankruptcy Code, to acquire and dispose of other property, and to otherwise administer its affairs.
   In addition to the First Round Investment, it is anticipated that the holders of Equity Interests and
   other investors will contribute capital to the Reorganized Debtor to enable the Reorganized Debtor
   to acquire assets after the Effective Date and that the Reorganized Debtor will have future business
   operations. The Debtor has not yet identified particular assets for acquisition.

            The initial directors of the Reorganized Debtor will be:

                        William D. Aaron, Jr.          Director
                        William M. Carrouche           Director
                        Leander J. Foley, III          Director
                        John F. French                 Director
                        Leon L. Giorgio, Jr.           Vice Chairman
                        Shivan Govindan                Chairman
                        Lawrence Blake Jones           Director
                        Louis V. Lauricella            Director
                        Mark G. Merlo                  Director
                        Dr. Charles C. Teamer          Director
                        Joseph F. Toomy                Director
                        Designee of the Committee      Director

             The initial officers5 of the Reorganized Debtor will be:

                        Andrew Nash                    Chief Financial Officer
                        Mark Haden                     Business Development Officer

                   15      Dissolution of the Committee

           Upon the Effective Date, the Committee shall be deemed to have transferred and conveyed
   to the Litigation and Distribution Trust/Litigation and Distribution Trustee all of its rights,
   interests, and standing to assert the D&O Claims; and, shall thereafter dissolve automatically,
   whereupon its members, professionals and agents shall be released from any further duties and
   responsibilities in the Chapter 11 Case and under the Bankruptcy Code, except with respect to
   applications for Fee Claims or reimbursement of expenses incurred as a member of the Committee.




   5
       Compensation to be determined and supplied through amendment or supplement.



                                                          46
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 52 of
                                           183


                16       Delisting of Stock

           Promptly upon the occurrence of the Effective Date, the Reorganized Debtor shall take all
   actions necessary to delist the Debtor s pre-confirmation common stock by having the Financial
   Industry Regulatory Authority ( FINRA ) remove the Debtor s trading symbol from FINRA s
   quotation system.

                 VIII.       THE LIQUIDATION AND DISTRIBUTION TRUST

           The Litigation and Distribution Trust shall be established and the Litigation and
   Distribution Trustee shall be appointed as set forth in Article VII of the Plan. The role of the
   Litigation and Distribution Trustee and disclosures regarding administration of the Litigation and
   Distribution Trust is set forth more fully in Article VII of the Plan and the Litigation and
   Distribution Trust Agreement.

                     1      Establishment of Liquidation and Distribution Trust

           On the Effective Date, the Litigation and Distribution Trust shall be established pursuant
   to the Litigation and Distribution Trust Agreement for the purposes of administering the Litigation
   and Distribution Trust Assets and making all distributions to Litigation and Distribution Trust
   Beneficiaries as provided for under the Plan. The Litigation and Distribution Trust Agreement
   shall be substantially in the form in Exhibit C hereto.

           The beneficial interests in the Litigation and Distribution Trust shall not be certificated,
   unless otherwise provided in the Litigation and Distribution Trust Agreement. The issuance of
   any beneficial interests of the Litigation and Distribution Trust satisfies the requirements of section
   1145 of the Bankruptcy Code and, therefore, such issuance is exempt from registration under the
   Securities Act of 1933, as amended, and any state or local law requiring registration.

                     2      Execution of the Liquidation Trust Agreement

           The Litigation and Distribution Trust Agreement, in a form reasonably acceptable to the
   Debtor and the Committee, shall be executed on or before the Effective Date, and all other
   necessary steps shall be taken to establish the Litigation and Distribution Trust and the beneficial
   interests therein, which shall be for the benefit of holders of Allowed Class 2, Class 3A, Class 3B,
   Class 3C, Class 4 and Class 5 Claims as set forth in the Plan. Article VII of the Plan sets forth
   certain of the rights, duties and obligations of the Litigation and Distribution Trustee. In the event
   of any conflict between the terms of Article VII of the Plan and the terms of the Litigation and
   Distribution Trust Agreement, the terms of the Plan shall govern.

                     3      Governance of the Litigation and Distribution Trust

          The Litigation and Distribution Trust shall be governed and administered by the Litigation
   and Distribution Trustee and the Oversight Committee, as provided under the Litigation and
   Distribution Trust Agreement. The Litigation and Distribution Trustee and the Oversight
   Committee shall act in furtherance of, and consistent with, the purpose of the Litigation and
   Distribution Trust and shall act in the best interests of the Litigation and Distribution Trust



                                                     47
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 53 of
                                           183


   Beneficiaries. The initial three members of the Oversight Committee shall be Vik Ghei, Misha
   Zaitzeff, and Donna Ennis, each of whom currently represent members of the Committee.

          Vik Ghei is a member of the general partner of each fund managed by HoldCo Asset
   Management. Prior to co-founding HoldCo in 2011, Mr. Ghei was a Managing Director and
   Associate Portfolio Manager at Tricadia Capital Management. Misha Zaitzeff is a member of the
   general partner of each fund managed by HoldCo Asset Management. Prior to co-
   founding HoldCo in 2011, Mr. Zaitzeff was an investment professional at Tricadia Capital
   Management where he invested in corporate loans and bonds, public and private equity, distressed
   debt across all sectors, and structured credit. Donna Ennis is the Portfolio Manager at Federated
   Insurance. Prior to her experience with Federated Insurance, which began in 2014, she was Vice
   President of PNC Capital Advisors.

                  4       Litigation and Distribution Trust Trustee

           In accordance with the Litigation and Distribution Trust Agreement, and subject to the
   rights and powers of the Oversight Committee, the Litigation and Distribution Trustee shall be
   authorized to exercise and perform the rights, powers, and duties held by the Debtor and the Estate
   with respect to the Litigation and Distribution Trust Assets upon their transfer to the Litigation and
   Distribution Trust, including, without limitation, the authority under section 1123(b)(3) of the
   Bankruptcy Code, and shall be deemed to be acting in the capacity of a bankruptcy trustee,
   receiver, liquidator, conservator, rehabilitator, creditors committee or any similar official who has
   been appointed to take control of, manage, and to provide for the prosecution, settlement,
   adjustment, retention, and enforcement of the Litigation and Distribution Trust Assets.

           Stephen Darr shall serve as the Litigation and Distribution Trustee. A summary of Mr.
   Darr s background and experience is attached as Exhibit F to this Disclosure Statement. Mr. Darr
   will bill for his services as Litigation and Distribution Trustee at an hourly rate of $660.00/hr. If
   the Litigation and Distribution Trust requires financial advisory assistance and retains Mr. Darr s
   firm, it is expected that his firm will bill for services at an hourly rate which will not exceed
   $660.00/hr. As set forth more fully in the Plan and in the Litigation and Distribution Trust
   Agreement, compensation for the Litigation and Distribution Trustee shall be subject to agreement
   with the Oversight Committee.

            The Liquidation and Distribution Trustee shall provide an annual reporting to Litigation
   and Distribution Trust Beneficiaries which shall include: the current status of any pending
   litigation of the Litigation and Distribution Trust; the Litigation and Distribution Trust s income
   and expenses for the prior fiscal year, and the number of Litigation and Distribution Trust
   Beneficiaries and outstanding Claim amounts.

                  5       Litigation and Distribution Trust Assets

           Except as otherwise provided in the Plan, on the Effective Date, in accordance with section
   1141 of the Bankruptcy Code, all of the Litigation and Distribution Trust Assets, as well as the
   rights, privileges (including, but not limited to, the attorney-client privilege), and powers of the
   Debtor and its Estate applicable to the Litigation and Distribution Trust Assets, shall automatically
   vest in the Litigation and Distribution Trust, free and clear of all Claims and Equity Interests for


                                                    48
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 54 of
                                           183


   the benefit of the Litigation and Distribution Trust Beneficiaries. For the avoidance of doubt, (i)
   in no event shall the term Litigation and Distribution Trust Assets be deemed to include any
   released claims against any Exculpated Parties, and (ii) the Litigation and Distribution Trust shall
   not have the right to assert any released claims against any Exculpated Parties. Upon the transfer
   of Litigation and Distribution Trust Assets to the Litigation and Distribution Trust, the Litigation
   and Distribution Trust shall succeed to all of the Debtor s and Estate s rights, title and interest in
   such Litigation and Distribution Trust Assets, and the Debtor shall have no further interest in or
   with respect to such Litigation and Distribution Trust Assets. The Litigation and Distribution
   Trust Assets are properties dealt with by this Plan and the transfer of each of such properties
   to the Litigation and Distribution Trust shall be free and clear of all claims and interests of
   creditors, equity security holders, and of general partners, if any, of the Debtor, as provided
   in 11 U.S.C. § 1141(c).

           The Confirmation Order shall constitute a determination that the transfers of Assets to the
   Litigation and Distribution Trust are legal and valid and consistent with the laws of the State of
   Louisiana.

           All parties shall execute any documents or other instruments necessary to cause title to the
   Litigation and Distribution Trust Assets to be transferred to the Litigation and Distribution Trust.
   The Litigation and Distribution Trust Assets will be held in trust for the benefit of all holders of
   Allowed Claims in Classes 2, 3A, 3B, 3C, 4 and 5 pursuant to the terms of the Plan and Litigation
   and Distribution Trust Agreement.

           As more fully set forth in Section 7.9 of the Plan and Litigation and Distribution Trust
   Agreement, the transfer of each of the Litigation and Distribution Trust Assets to the Litigation
   and Distribution Trust shall be treated for U.S. federal income tax purposes as a transfer of the
   Litigation and Distribution Trust Assets to the Litigation and Distribution Trust Beneficiaries, who
   will immediately thereafter be deemed to have automatically transferred all such Assets to the
   Litigation and Distribution Trust.

         IX.     INJUNCTION, EXCULPATION AND LIMITATION OF LIABILITY

                  1       Term of Bankruptcy Injunction or Stays

           All injunctions or stays provided for in the Chapter 11 Case under sections 105 or 362 of
   the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full
   force and effect until the Effective Date.

           Except as otherwise provided in the Plan or the Confirmation Order, or to the extent
   necessary to enforce the terms and conditions of the Plan, the Confirmation Order, or a separate
   Order of the Bankruptcy Court, as of the Confirmation Date, but subject to the occurrence of the
   Effective Date, all Persons who have held, hold or may hold Claims against in the Debtor or the
   Estate, except for the Legacy Subordinated Notes which will be satisfied, and as a result cancelled,
   on the Plan Distribution Date by the exchange of new debt instruments with either the Class 2
   Claim Holder or the SPV, as the case may be, are, with respect to any such Claims, permanently
   enjoined after the Confirmation Date from: (i) commencing, conducting or continuing in any
   manner, directly or indirectly, any suit, action or other proceeding of any kind (including, without



                                                    49
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 55 of
                                           183


   limitation, any proceeding in a judicial, arbitral, administrative or other forum) against or affecting
   the Debtor, the Estate, the Reorganized Debtor, or any of the assets of the Debtor or its Estate,
   whether remaining with the Reorganized Debtor or being transferred to the Litigation and
   Distribution Trust, or any successor to any of the foregoing Persons or any property of any such
   successor; (ii) enforcing, levying, attaching (including, without limitation, any pre-judgment
   attachment), collecting or otherwise recovering by any manner or means, whether directly or
   indirectly, any judgment, award, decree or order against the Debtor, the Estate, the Reorganized
   Debtor or any of the assets of the Debtor or its Estate, whether remaining with the Reorganized
   Debtor or being transferred to the Litigation and Distribution Trust, or any successor to any of the
   foregoing Persons or any property of any such successor; (iii) creating, perfecting or otherwise
   enforcing in any manner, directly or indirectly, any encumbrance of any kind against the Debtor,
   the Reorganized Debtor, the Estate or any of the assets of the Debtor or its Estate, whether
   remaining with the Reorganized Debtor or being transferred to the Litigation and Distribution
   Trust, or any successor to any of the foregoing Persons or any property of any such successor; (iv)
   commencing or continuing in any manner or in any place, any suit, action or other proceeding on
   account of or respecting any Claim, demand, liability, obligation, debt, right, Cause of Action,
   interest or remedy released or to be released, satisfied, or otherwise addressed pursuant to the Plan
   or the Confirmation Order, including, but not limited to, through the releases and exculpations
   provided under the Plan; (v) acting or proceeding in any manner, in any place whatsoever, that
   does not conform to or comply with the provisions of the Plan to the fullest extent permitted by
   applicable law; and (vi) commencing or continuing, in any manner or in any place, any action that
   does not comply with or is inconsistent with the provisions of the Plan; provided, however, that
   nothing contained therein shall preclude such persons from exercising their rights pursuant to and
   consistent with the terms of the Plan. Each holder of an Allowed Claim shall be deemed to have
   specifically consented to the injunctions set forth in the Plan.

           The foregoing injunctions shall extend for the benefit of the Litigation and Distribution
   Trustee, and any successors of the Debtor or the Reorganized Debtor, and to any property and
   interest in property subject to the Plan.

                  2       Discharge

           Except as otherwise provided in the Plan with respect to the Legacy Subordinated Notes
   which will be satisfied, and as a result cancelled, on the Plan Distribution Date by the exchange of
   new debt instruments with either the Class 2 Claim Holder or the SPV, as the case may be, or in
   the Confirmation Order, rights afforded in, and all consideration distributed under, the Plan shall
   be in exchange for, and in complete satisfaction, settlement, discharge, and release of, all Claims
   of any nature whatsoever against the Debtor or any of its assets or properties, except as to the
   Litigation and Distribution Trust Assets. Upon the Effective Date, except as otherwise provided
   for in the Plan or Confirmation Order, FNBC shall be deemed discharged and released under
   section 1141(d)(l)(A) of the Bankruptcy Code from any and all Claims, including, without
   limitation, demands and liabilities that arose before the Confirmation Date, and all debts of the
   kind specified in sections 502(g), 502(h) or 502(i) of the Bankruptcy Code, whether or not (a) a
   Claim based upon such debt is Allowed under Section 501 of the Bankruptcy Code, or (b) a Claim
   based upon such debt is Allowed under Section 502 of the Bankruptcy Code, or (c) the Holder of
   a Claim based upon such debt accepted the Plan.



                                                     50
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 56 of
                                           183


                  3       Injunction

         FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT OF THE
   RELEASES AND EXCULPATIONS GRANTED IN THE PLAN, THE DEBTOR AND ALL
   PARTIES IN INTEREST SHALL BE PERMANENTLY ENJOINED FROM
   COMMENCING OR CONTINUING IN ANY MANNER AGAINST THE EXCULPATED
   PARTIES AND THEIR ASSETS AND PROPERTIES, AS THE CASE MAY BE, ANY
   SUIT, ACTION, OR OTHER PROCEEDING, ON ACCOUNT OF OR RESPECTING ANY
   CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION,
   INTEREST, OR REMEDY RELEASED OR TO BE RELEASED PURSUANT TO THE
   PLAN.

                  4       Exculpation

           No Exculpated Party shall have or incur, and each Exculpated Party will be released and
   exculpated from any claim, obligation, Cause of Action or liability for any claim in connection
   with or arising out of, the administration of the Chapter 11 Case, entry into the Litigation and
   Distribution Trust Agreement, the negotiation and pursuit of the Plan, or the solicitation of votes
   for, or confirmation of, the Plan, the funding of the Plan, the consummation of the Plan, or the
   administration of the Plan or the property to be distributed under the Plan, and the issuance of
   securities under or in connection with the Plan or the transactions contemplated by the foregoing,
   except for willful misconduct, gross negligence, or intentional fraud as determined by Final Order
   of the Bankruptcy Court, but in all respects such Exculpated Party shall be entitled to reasonably
   rely upon the advice of counsel with respect to its duties and responsibilities pursuant to the Plan.
   The Exculpated Parties have participated in compliance with the applicable provisions of the
   Bankruptcy Code with regard to the solicitation and distribution of any securities pursuant to the
   Plan, and are not, and on account of such distributions shall not be, liable at any time for the
   violation of any applicable law, rule or regulation governing the solicitation of acceptances or
   rejections of the Plan or such distributions made pursuant to the Plan, including the issuance of
   securities thereunder.

                  5       Limitation on Liability on Liquidation and Distribution
                          Trustee

           The Litigation and Distribution Trustee will not be liable for any act he may do or omit to
   do as Litigation and Distribution Trustee under the Plan and the Litigation and Distribution Trust
   Agreement, as applicable, while acting in good faith and in the exercise of his reasonable business
   judgment; nor will the Litigation and Distribution Trustee be liable in any event, except for willful
   misconduct, gross negligence, or intentional fraud. The foregoing limitation on liability will also
   apply to any Person (including any professional) employed by the Litigation and Distribution
   Trustee and acting on behalf of the Litigation and Distribution in the fulfillment of their respective
   duties hereunder or under the Litigation and Distribution Trust Agreement.

                  6       D&O Claims and D&O Policies

         For the avoidance of doubt, and notwithstanding anything to the contrary set forth in the
   Plan or this Disclosure Statement, including Article VIII thereof, no release, exculpation,


                                                    51
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 57 of
                                           183


   injunction, or waiver set forth in the Plan shall apply to any D&O Claims (or claims relating to
   any D&O Policies) belonging to or pursuable by the Committee or the Litigation and Distribution
   Trust or Litigation and Distribution Trustee, and all such claims and related Causes of Action are
   expressly reserved and preserved as set forth in Section 6.3 of the Plan.

                  7       SEC rights preserved

          Notwithstanding any provision herein to the contrary, no provision of the Plan or any order
   confirming the Plan: (i) releases or exculpates any non-debtor person or entity from any claim or
   cause of action of the U.S. Securities and Exchange Commission ( SEC ); or (ii) enjoins, limits,
   impairs or delays the SEC from commencing or continuing any claims, causes of action,
   proceedings or investigations against any non-debtor person or entity in any forum.

                  8       Binding Effect of Plan

           The Plan shall be binding upon the Debtor, the holders of all Claims and Equity Interests,
   parties in interest, Persons and their respective successors and assigns. Except as specifically
   provided in the Plan, to the extent any provision of the Disclosure Statement or any other
   solicitation document may be inconsistent with the terms of the Plan, the terms of the Plan shall
   be binding and conclusive.

           Nothing in this Plan affects, modifies or otherwise alters the rights, claims, interests or
   defenses of the FDIC as Receiver for First NBC (the "FDIC-R") as receiver for First NBC Bank,
   a) under the terms of the Settlement Agreement, as approved by order entered on December 19,
   2017 [Doc. 297] b) against any non-Debtor person or entity or c) against any insurance policy
   under which First NBC Bank or the Debtor is named insured or any insurance policy that may
   cover any claim that is asserted by the FDIC-R or First NBC Bank or that is property of the Debtor's
   bankruptcy estate; additionally, for the avoidance of doubt, nothing in this Plan shall be deemed
   to preclude the FDIC-R from or otherwise affect the FDIC-R s right, if any, to pursue or defend a
   claim to ownership of claims or causes of action, including any claims or causes of action brought
   or otherwise prosecuted by the Debtor or the Liquidating Trustee; provided further, that this
   sentence does not alter or affect an exculpation granted to an Exculpated Party hereunder for work
   conducted from the Petition Date to the Effective Date.

                                     X.
                  CONFIRMATION AND CONSUMMATION PROCEDURES

   A.     Overview

          Please see Discussion at Section III.A.

   B.     Confirmation of the Plan

                  1       Elements of Section 1129 of the Bankruptcy Code

          At the Confirmation Hearing, the Bankruptcy Court will confirm the Plan only if all of the
   conditions to confirmation under section 1129 of the Bankruptcy Code are satisfied.



                                                    52
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 58 of
                                           183


         Such conditions include the following:

                       a.    The Plan complies with the applicable provisions of the Bankruptcy
                       Code.

                       b.    The Debtor has complied with the applicable provisions of the
                       Bankruptcy Code.

                       c.     The Plan has been proposed in good faith and not by any means
                       proscribed by law.

                       d.      Any payment made or promised by the Debtor or by a person issuing
                       securities or acquiring property under the Plan for services or for costs and
                       expenses in, or in connection with, the Chapter 11 Case, or in connection
                       with the Plan and incident to the Chapter 11 Case, has been approved by, or
                       is subject to the approval of, the Bankruptcy Court as reasonable.

                       e.      The Debtor has disclosed the identity and affiliations of any
                       individual proposed to serve, after confirmation of the Plan, as a director,
                       officer or voting trustee of the Debtor or a successor to the Debtor under the
                       Plan and the appointment to, or continuance in, such office of such
                       individual is consistent with the interests of creditors and equity holders and
                       with public policy, and the Debtor has disclosed the identity of any insider
                       that will be employed or retained by the Debtor, and the nature of any
                       compensation for such insider.

                       f.      With respect to each impaired class of Claims or Equity Interests,
                       each holder of an impaired Claim or impaired Equity Interest either has
                       accepted the Plan or will receive or retain under the Plan, on account of the
                       Claims or Equity Interests held by such entity, property of a value, as of the
                       Effective Date, that is not less than the amount that such entity would
                       receive or retain if the Debtor was liquidated on such date under chapter 7
                       of the Bankruptcy Code.

                       g.      In the event that the Debtor does not seek to confirm the Plan non-
                       consensually, each class of Claims or Equity Interests entitled to vote has
                       either accepted the Plan or is not impaired under the Plan.

                       h.       Except to the extent that the holder of a particular Claim has agreed
                       to a different treatment of such Claim, the Plan provides that Administrative
                       Claims and Priority Claims will be paid in full, in Cash, on the Effective
                       Date and Priority Tax Claims will be paid in regular installments over a
                       period ending not later that five (5) years after the Petition Date, of a total
                       value, as of the Effective Date, equal to the allowed amount of such Priority
                       Tax Claims.

                       i.     At least one impaired class of Claims has accepted the Plan,
                       determined without including any acceptance of the Plan by any insider
                       holding a Claim in such class.




                                                  53
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 59 of
                                           183


                          j.      Confirmation of the Plan is not likely to be followed by the
                          liquidation or the need for further financial reorganization of the Debtor or
                          any other successor to the Debtor under the Plan, unless such liquidation or
                          reorganization is proposed in the Plan.

                          k.     All fees payable under 28 U.S.C. § 1930, as determined by the
                          Bankruptcy Court at the Confirmation Hearing, have been paid or the Plan
                          provides for the payment of all such fees on the Effective Date of the Plan.

          The Debtor believes that the Plan will satisfy all the statutory provisions of Chapter
   11 of the Bankruptcy Code, that it has complied or will have complied with all of the
   provisions of the Bankruptcy Code, and that the Plan is being proposed and submitted to the
   Bankruptcy Court in good faith.

                  2       Acceptance

           An impaired class of Claims will have accepted the Plan if the Plan is accepted, with
   reference to a class of Claims, by at least two-thirds in amount and more than one-half in number
   of the Allowed Claims of each such class of Claims actually voting. Each impaired class of Equity
   Interests will have accepted the Plan if the Plan is accepted with reference to a class of Equity
   Interests, by at least two-thirds in amount of the Allowed Equity Interests of each class of Equity
   Interests actually voting.

                  3       Best Interests of Creditors Test

           With respect to each impaired class of holders of Claims and Equity Interests, confirmation
   of the Plan requires that each such holder either (a) accept the Plan or (b) receive or retain under
   the Plan property of a value, as of the applicable consummation date under the Plan, that is not less
   than the value such holder would receive or retain if the Debtor was liquidated under chapter 7 of
   the Bankruptcy Code.

           To determine what holders of Claims and Equity Interests of each impaired class would
   receive if the Debtor was liquidated, the Bankruptcy Court must determine the proceeds that would
   be generated from the liquidation of the properties and interests in property of the Debtor in a
   chapter 7 liquidation case. The proceeds that would be available for satisfaction of impaired
   Claims against and Equity Interests in the Debtor would consist of the proceeds generated by
   disposition of the unencumbered equity in the properties and interests in property of the Debtor
   and the cash held by the Debtor at the time of the commencement of the liquidation case. Such
   proceeds would be reduced by the costs and expenses of the liquidation and by such additional
   administration and priority claims that may result from the use of chapter 7 for the purposes of
   liquidation.

          The costs of liquidation under chapter 7 of the Bankruptcy Code would include the fees
   payable to a trustee in bankruptcy, and the fees that would be payable to additional attorneys and
   other professionals that such a trustee may engage, plus any unpaid expenses incurred by the
   Debtor during the Chapter 11 Case, such as compensation for attorneys, financial advisors,
   accountants and costs that are allowed in the chapter 7 cases.




                                                    54
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 60 of
                                           183


           The foregoing types of Claims and such other Claims which may arise in the liquidation
   cases or result from the pending Chapter 11 Case would be paid in full from the liquidation
   proceeds before the balance of those proceeds would be made available to pay impaired Claims
   arising on or in addition to the foregoing. It is expected that the liquidation of remaining assets,
   under chapter 7 of the Bankruptcy Code, would yield less value due to the expeditious liquidation
   as required by chapter 7 than they are expected to yield under the Plan. In addition, under a chapter
   7 liquidation, the Debtor s Estate would not receive the Aggregate Settlement Amount provided
   for under the Plan.

           To determine if the Plan is in the best interests of each impaired class, the present value of
   the distributions from the proceeds of the liquidation of the properties and interests in property of
   the Debtor (net of the amounts attributable to the aforesaid claims) is then compared with the
   present value offered to such classes of Claims and Equity Interests under the Plan.

           After consideration of the effects that a chapter 7 liquidation would have on the ultimate
   proceeds available for distribution to creditors in the Chapter 11 Case, including (i) the additional
   costs associated with the appointment of the chapter 7 trustee; (ii) the erosion in value of assets in
   chapter 7 cases, in the context of the expeditious liquidation required under chapter 7; and, (iii) no
   Aggregate Settlement Amount to the Estate, the Debtor has determined that confirmation of the
   Plan will provide each holder of an impaired Claim with a greater recovery than it would receive
   pursuant to liquidation of the Debtor under chapter 7 of the Bankruptcy Code.

          As reflected in the discussion above, and as demonstrated in the Liquidation Analysis
   attached to this Disclosure Statement as Schedule 1, the Debtor believes that the Plan provides to
   each holder of a Claim a value greater than the value of the distribution that each holder would
   receive if the Debtor s assets were liquidated under chapter 7 of the Bankruptcy Code.

                  4       Feasibility

           The Bankruptcy Code conditions confirmation of a chapter 11 plan on, among other things,
   a finding that it is not likely to be followed by the liquidation or the need for further financial
   reorganization of a debtor. For purposes of determining whether the Plan satisfies this condition,
   the Debtor has analyzed the Liquidation and Distribution Trust s capacity to service its obligations
   under the Plan. Based upon its analysis, the Debtor submits that the Litigation and Distribution
   Trustee will be able to make all payments required to be made under the Plan because the Exit
   Facility and Estate Cash will provide the Debtor and Liquidation and Distribution Trustee with
   sufficient funds to satisfy Plan payments.

   C.     Confirmation Without Acceptance of All Impaired Classes               Cramdown

           In the event that any impaired class does not accept the Plan, the Debtor may nevertheless
   move for confirmation of the Plan, as it may be modified from time to time, under section 1129(b)
   of the Bankruptcy Code, and it reserves the right to modify the Plan to the extent, if any, that
   confirmation in accordance with section 1129(b) of the Bankruptcy Code requires modification.
   To obtain such confirmation, it must be demonstrated to the Bankruptcy Court that the Plan does
   not discriminate unfairly and is fair and equitable with respect to such classes and any other




                                                    55
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 61 of
                                           183


   classes of Claims that vote to reject the Plan. The Debtor may seek confirmation of the Plan under
   Section 1129(b) as to certain Claims.

           A plan does not discriminate unfairly within the meaning of the Bankruptcy Code if a
   rejecting impaired class is treated equally with respect to other classes of equal rank. A plan is fair
   and equitable as to a class of unsecured claims that rejects the plan, if, among other things, the plan
   provides that (a) each holder of a claim in the rejecting class will receive or retain on account of
   its claim property that has a value, as of the effective date of the plan, equal to the allowed amount
   of the claim; or (b) no holder of a claim or interest that is junior to the claims of the rejecting class
   will receive or retain under the plan any property on account of such junior claim or interest.

   D.      Effect of Confirmation

           Under section 1141 of the Bankruptcy Code, the provisions of a confirmed plan bind the
   debtor, any entity issuing securities under the plan, any entity acquiring property under the plan,
   and any creditor or equity security holder, whether or not the claim or interest of such creditor or
   equity security holder is impaired under the plan and whether or not such creditor or equity security
   holder voted to accept the plan. Further, after confirmation of a plan, the property dealt with by
   the plan is free and clear of all claims and interests of creditors and equity security holders, except
   as otherwise provided in the plan or the confirmation order.

                                                  XI.
                                               TAX ISSUES

             For federal income tax purposes, (i) all parties (including, without limitation, the Debtor,
   the Litigation and Distribution Trustee, and the Litigation and Distribution Trust Beneficiaries)
   shall treat the Litigation and Distribution Trust as a liquidating trust within the meaning of
   Treasury Regulation section 301.7701-4(d) and IRS Revenue Procedure 94-45, 1994-2 C.B. 684,
   (ii) the transfer of Assets of the Debtor to the Litigation and Distribution Trust under the Plan shall
   be treated as a deemed transfer to the Litigation and Distribution Trust Beneficiaries in satisfaction
   of their Claims followed by a deemed transfer of the Litigation and Distribution Assets by the
   Litigation and Distribution Trust Beneficiaries to the Litigation and Distribution Trust, (iii) the
   Litigation and Distribution Trust Beneficiaries will be deemed to be the grantors and owners of
   the Litigation and Distribution Trust and its assets, and (iv) the Litigation and Distribution Trust
   will be taxed as a grantor trust within the meaning of sections 671-677 of the Internal Revenue
   Code owned by the Litigation and Distribution Trust Beneficiaries. The Litigation and
   Distribution Trust will file federal income tax returns as a grantor trust under Internal Revenue
   Code section 671 and Treasury Regulation section 1.671-4 and report, but not pay tax on, the
   Litigation and Distribution Trust s tax items of income, gain, loss deductions and credits ( Tax
   Items ). The Litigation and Distribution Trust Beneficiaries will report such Tax Items on their
   federal income tax returns and pay any resulting federal income tax liability. All parties will use
   consistent valuations of the Litigation and Distribution Trust Assets transferred to the Litigation
   and Distribution Trust for all federal income tax purposes. The Litigation and Distribution Trust
   Assets shall be valued based on the Litigation and Distribution Trustee s good faith determination
   of their fair market value.




                                                      56
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 62 of
                                           183


            The Litigation and Distribution Trustee may, for U.S. federal income tax purposes (and, to
   the extent permitted by law, for state and local income tax purposes), (i) make an election pursuant
   to Treasury Regulation section 1.468B-9 to treat the LT Reserve(s) as a disputed ownership fund
   within the meaning of that section, (ii) allocate taxable income or loss to the LT Reserve(s), with
   respect to any given taxable year (but only for the portion of the taxable year with respect to which
   such Claims are Disputed Claims), and (iii) distribute assets from the LT Reserve(s) as, when, and
   to the extent, such Disputed Claims either become Allowed or are otherwise resolved. The
   Litigation and Distribution Trust Beneficiaries shall be bound by such election, if made by the
   Litigation and Distribution Trustee, in consultation with the Oversight Committee, and as such
   shall, for U.S. federal income tax purposes (and, to the extent permitted by law, for state and local
   income tax purposes), report consistently therewith.

           For federal and applicable state income tax purposes, all parties (including, without
   limitation, the Debtor, the Litigation and Distribution Trustee, and the Litigation and Distribution
   Trust Beneficiaries) shall treat the transfers of Litigation and Distribution Trust Assets to the
   Litigation and Distribution Trust in accordance with the terms of the Plan as a sale by the Debtor
   and/or its Estate of such Litigation and Distribution Trust Assets to the Litigation and Distribution
   Trust at a selling price equal to the fair market value of such Litigation and Distribution Trust
   Assets on the date of transfer. The Litigation and Distribution Trust shall be treated as the owner
   of all Litigation and Distribution Trust Assets that it holds.

          For federal income tax purposes, except to the extent a Plan Distribution is made in
   connection with reinstatement of an obligation pursuant to section 1124 of the Bankruptcy Code,
   a Plan Distribution will be allocated first to the principal amount of a Claim and then, to the extent
   the Plan Distribution exceeds the principal amount of the Claim, to the portion of the Claim
   representing accrued but unpaid interest and other fees, premiums and charges, as applicable.

        THE FOREGOING HAS BEEN PROVIDED FOR INFORMATIONAL PURPOSES
   ONLY. ALL HOLDERS OF ALLOWED CLAIMS AND EQUITY INTERESTS ARE
   URGED TO CONSULT THEIR OWN TAX ADVISORS WITH RESPECT TO THE U.S.
   FEDERAL, STATE, LOCAL OR FOREIGN TAX CONSEQUENCES OF THE
   IMPLEMENTATION OF THE PLAN.

                                                XII.
                                            RISK FACTORS

           There are many risks and uncertainties in respect of the Plan and its implementation. The
   holders of Claims against the Debtor should read and carefully consider the following factors, as
   well as the other information set forth in this Disclosure Statement, before deciding whether to
   vote to accept or reject the Plan. The risk factors identified below they should not be regarded as
   the only risks present in connection with the Debtor s business or the Plan and its implementation.




                                                    57
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 63 of
                                           183


   A.     Certain Bankruptcy Considerations

                  1     Parties in Interest May Object to the Plan s Classification of
                  Claims and Equity Interests

           Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an interest
   in a particular class only if such claim or interest is substantially similar to the other claims or
   interests in such class. The Debtor believes that the classification of Claims against and Equity
   Interests in the Debtor under the Plan complies with the requirements set forth in the Bankruptcy
   Code because the Debtor created Classes of Claims and Equity Interests, each encompassing
   Claims or Equity Interests, as applicable, that are substantially similar to the other Claims and
   Equity Interests in each such Class. Nevertheless, there can be no assurance that the Bankruptcy
   Court will reach the same conclusion. The Bankruptcy Court has established June 28, 2019 as
   the deadline within which a party in interest may object to the Plan s classification of Claims
   and Equity Interests for Classes 1, 2, 5, 6, 7 and 8. With respect to Classes 3A, 3B, 3C and
   4, the Bankruptcy Court has established July 9, 2019 as the deadline within which a party in
   interest may object to the Plan s classification of Claims and Equity Interests; and, any such
   objections shall be set for hearing before the Bankruptcy Court on the Confirmation Date.

                  2       Failure to Satisfy Vote Requirements

           If votes are received in number and amount sufficient to enable the Bankruptcy Court to
   confirm the Plan, the Debtor intends to seek, as promptly as practicable thereafter, confirmation
   of the Plan. In the event that sufficient votes are not received, the Debtor may seek to confirm an
   alternative chapter 11 plan. There can be no assurance that the terms of any such alternative chapter
   11 plan would be similar or as favorable to the holders of Allowed Claims or Allowed Equity
   Interests as those proposed in the Plan.

                  3    The Debtor May Not Be Able Secure Confirmation or
                  Consummation of the Plan

           The Plan requires the acceptance of a requisite number of holders of Claims that are entitled
   to vote on the Plan, and the approval of the Bankruptcy Court, as described in the section of this
   Disclosure Statement entitled Confirmation and Consummation Procedures Overview. There
   can be no assurance that such acceptances and approvals will be obtained and therefore, that the
   Plan will be confirmed. In addition, confirmation of the Plan and the occurrence of the Effective
   Date of the Plan are subject to the satisfaction of certain conditions precedent. Although the Debtor
   believes that the conditions precedent to the confirmation of the Plan and to the occurrence of the
   Effective Date of the Plan will be met, there can be no assurance that all such conditions precedent
   will be satisfied. If any condition precedent is not satisfied or waived pursuant to the Plan, the Plan
   may not be confirmed or the Effective Date may not occur.

          Furthermore, although the Debtor believes that the Plan will be confirmed and the Effective
   Date will occur reasonably soon after the Confirmation Date, there can be no assurance as to the
   timing or as to whether the Effective Date will occur. The occurrence of the Effective Date in the
   Plan is conditioned upon the happening of certain events, including the establishment of the
   aggregate of the Subordinated Instruments 1 within the provided limitations. There can be no



                                                     58
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 64 of
                                           183


   assurance that all of these events will occur or that those that do not occur will be waived.
   Accordingly, even if the Plan is confirmed, there can be no assurance that the Effective Date will
   occur.

           If the Plan is not confirmed or the Effective Date does not occur, there can be no assurance
   that any alternative chapter 11 plan would be on terms as favorable to the holders of Claims and
   Equity Interests as the terms of the Plan. In addition, if a protracted reorganization or liquidation
   were to occur, there is a substantial risk that holders of Claims and Equity Interests would receive
   less than they would receive under the Plan. A liquidation analysis prepared by the Debtor with
   the assistance of its Professionals is attached hereto as Schedule 1.

           If the Plan is not confirmed and does not go effective for any reason and the Debtor or
   some other party in interest decides to prosecute a different plan, recoveries to holders of Claims
   against or Equity Interests in the Debtor may be negatively impacted. If the Plan is confirmed but
   the Effective Date does not occur, it may become necessary to amend the Plan to provide for
   alternative treatment of Claims and Equity Interests. There can be no assurance that any such
   alternative treatment would be on terms as favorable to the holders of Claims and Equity Interests
   as the treatment provided under the Plan. If any modifications to the Plan are materially adverse
   to any holders of Claims or Equity Interests, it would be necessary to resolicit votes from holders
   of such Claims or Equity Interests, which would, at the very least, further delay confirmation and
   consummation of the Plan, and could jeopardize the consummation of the Plan.

                  4     Actual Plan Distributions May Be Less than Estimated for the
                  Purposes of this Disclosure Statement

           The Debtor projects that the Claims and Equity Interests asserted against the Debtor may
   be resolved in and reduced to an amount that approximates the estimates set forth in the Liquidation
   Analysis attached hereto as Schedule 1. However, there can be no assurance that such estimates
   will prove accurate. In the event the allowed amounts of such Claims and/or Equity Interests are
   materially higher than the projected estimates, actual distributions to holders of Allowed Claims
   could be materially less than estimated herein.

   B.     Certain Tax Considerations

           There are a number of material income tax considerations, risks and uncertainties
   associated with consummation of the Plan. Holders of Claims and Equity Interests, and other
   interested parties, should read carefully the discussion set forth in the article of this Disclosure
   Statement entitled Certain U.S. Federal Income Tax Consequences for a discussion of certain
   U.S. federal income tax consequences of the transactions contemplated under the Plan.

                                         XIII.
                           ALTERNATIVES TO CONFIRMATION AND
                              CONSUMMATION OF THE PLAN

          The Debtor has concluded that the Plan will maximize recoveries to holders of Claims and
   Equity Interests. If no plan of reorganization can be confirmed, the Chapter 11 Case of the Debtor
   may be converted to s case under chapter 7, in which event a trustee would be elected or appointed



                                                    59
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 65 of
                                           183


   to liquidate the properties and interests in property of the Debtor for distribution to its creditors in
   accordance with the priorities established by the Bankruptcy Code. The Debtor believes that
   liquidation under chapter 7 would result in smaller distributions being made to creditors than those
   provided for under the Plan because (i) the chapter 7 trustee s unfamiliarity with the Debtor and
   its industry would lead to additional costs for the Estate and (ii) in a liquidation of the Debtor under
   chapter 11, the Causes of Action retained by the Estate likely will be pursued in a more orderly
   fashion and over a more extended period of time than in a liquidation under chapter 7, potentially
   resulting in greater recoveries. Accordingly, the Debtor has determined that confirmation of the
   Plan will likely provide each holder of a Claim or Equity Interest with a greater recovery than it
   would receive pursuant to liquidation of the Debtor under chapter 7.

                                               XIV.
                                             CONCLUSION

           The Debtor believes that the Plan is in the best interest of all holders of Claims and Equity
   Interests, and urge all holders of impaired Claims in the Debtor to vote to accept the Plan and to
   evidence such acceptance by returning their Ballots in accordance with the instructions
   accompanying the Disclosure Statement.



   Dated: July 2, 2019                             Respectfully submitted,

                                                   First NBC Bank Holding Company, Debtor

                                                   By: /s/ Lawrence Blake Jones
                                                   Name: Lawrence Blake Jones
                                                   Title: Chief Restructuring Officer




                                                     60
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 66 of
                                           183




                                 EXHIBIT A
      AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 67 of
                                           183



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF LOUISIANA


                                                  )
    In re:                                        )    Chapter 11
                                                  )
    FIRST NBC BANK HOLDING COMPANY                )    Case No. 17-11213
                                                  )
                                   Debtor         )    Section A
                                                  )



             SECOND AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
                      FOR FIRST NBC BANK HOLDING COMPANY



    Dated: July 2, 2019
                                             JEFFREY D. STERNKLAR, LLC
    THE STEFFES FIRM, LLC                    Jeffrey D. Sternklar
    William E. Steffes, Esq.                 26th Floor
    bsteffes@steffeslaw.com                  225 Franklin Street
    Barbara B. Parsons                       Boston, MA 02110
    bparsons@steffeslaw.com
    13702 Coursey Blvd., Bldg. 3                           and
    Baton Rouge, Louisiana 70817
    (225) 751-1751                           STEWART, ROBBINS & BROWN, LLC
    (225) 751-1998 Facsimile                 Paul Douglas Stewart, Jr.
    Counsel to the Debtor                    dstewart@stewartrobbins.com
                                             Brandon Brown
                                             bbrown@stewartrobbins.com
                                             301 Main Street, Suite 1640
                                             P. 0. Box 2348
                                             Baton Rouge, LA 70821-2348


                                             Co-Counsel to the Official Committee of
                                             Unsecured Creditors
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 68 of
                                           183


                                                    TABLE OF CONTENTS

                                                                                                                                             Page

   INTRODUCTION                                                                             .1
   ARTICLE I. DEFINITIONS; RULES FOR INTERPRETATION ......................................... 3
      1.1       Definitions....................................................................................................................... 3
      1.2       Rules for Interpretation. ................................................................................................ 13
      1.3       Computation of Time. ................................................................................................... 14
      1.4       Appendices and Plan Documents.................................................................................. 14
   ARTICLE II. TREATMENT OF ADMINISTRATIVE, PRIORITY TAX, AND
   UNCLASSIFIED CLAIMS ........................................................................................................ 14
      2.1       Treatment of Administrative Expense Claims. ............................................................. 14
      2.2       Treatment of Quarterly Fees. ........................................................................................ 16
      2.3       Treatment of Priority Tax Claims. ................................................................................ 16
   ARTICLE III. CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS ................. 16
      3.1       General. ......................................................................................................................... 16
      3.2       Classification of Claims and Equity Interests ............................................................... 17
      3.3       Treatment of Claims Against and Equity Interests in the Debtor. ................................ 17
   ARTICLE IV. IDENTIFICATION OF IMPAIRED CLASSES OF CLAIMS AND
   EQUITY INTERESTS ............................................................................................................... 21
      4.1       Unimpaired Classes of Claims and Equity Interests. .................................................... 21
      4.2       Impaired Classes of Claims and Equity Interests. ........................................................ 22
      4.3       Impairment Controversies............................................................................................. 22
   ARTICLE V. ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF
   REJECTION BY ONE OR MORE CLASSES OF CLAIMS OR EQUITY INTERESTS . 22
      5.1       Classes Entitled to Vote and Default Options............................................................... 22
      5.2       Acceptance by an Impaired Class of Claims and Equity Interests. .............................. 22
      5.3       Confirmability and Severability of this Plan. ............................................................... 23
   ARTICLE VI. MEANS FOR IMPLEMENTATION OF THE PLAN .................................. 23
      6.1       First Round Investment and Exit Facility. .................................................................... 23
      6.2       Senior Debt and Subordinated Debt of the Reorganized Debtor. ................................. 24
      6.3       Establishment of the Administrative Expense and Priority Reserve ............................ 25
      6.4       Establishment of the Special Purpose Vehicle.............................................................. 25
      6.5       Dispostion of Legacy Subordinated Notes ................................................................... 25
      6.6       Debt Option Limitations for Class 2 Claim Treatment................................................. 26


                                                                          ii
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 69 of
                                           183


      6.7        Corporate Action. .......................................................................................................... 27
      6.8        Preservation of Causes of Action                                        ...                                               ..    ..27
      6.9     Establishment of the Litigation and Distribution Trust and Appointment of the
      Litigation and Distribution Trustee ........................................................................................... 31
      6.10       Vesting of the Tort Claims and Insurance Policies                                                    .                          ...31
      6.11       Sources of Cash for Plan Distributions                         ...                                                              ...31
      6.12       Continued Corporate Existence and Vesting of Assets in the Debtor...                                                             31
      6.13       Cancellation of Instruments                      .                                                                              ..32
      6.14       Amendment of Indenture and Preservation of Trustee Rights.                                                                      .33
      6.15       Dissolution of the Committee                                                                                                     33
      6.16       Delisting of Stock                                                                                                         ..    33
   ARTICLE VII. THE LITIGATION AND DISTRIBUTION TRUST ................................... 34
      7.1        Establishment of Litigation and Distribution Trust. ..................................................... 34
      7.2        Execution of the Litigation and Distribution Trust Agreement. ................................... 34
      7.3        Litigation and Distribution Trust Assets. ...................................................................... 34
      7.4        Governance of Litigation and Distribution Trust.......................................................... 35
      7.5        Litigation and Distribution Trustee. .............................................................................. 35
      7.6        Oversight Committee. ................................................................................................... 38
      7.7    Special Governance Provisions Regarding Prosecution and Settlement of Causes of
      Action    ................................................................................................................................ 41
      7.8        Indemnification. ............................................................................................................ 42
      7.9        LT Reserves .................................................................................................................. 42
      7.10       Discharge of Litigation and Distribution Trustee and Dissolution                                                    ..          ..43
      7.11       Taxes                                                                                                                 .          .43
   ARTICLE VIII. INJUNCTIONS, EXCULPATION AND LIMITATION ON
   LIABILITY ................................................................................................................................. 44
      8.1        Term of Bankruptcy Injunction or Stays. ..................................................................... 44
      8.2        Discharge                                                                                                    ...                 45
      8.3        Injunction. ..................................................................................................................... 46
      8.4        Exculpation. .................................................................................................................. 46
      8.5        Limitation on Liability of Litigation and Distribution Trustee..................................... 46
      8.6        D&O Claims and D&O Policies..                                                                                                   ..47
      8.7        SEC Rights Preserved                                                                                                              47
   ARTICLE IX. PLAN DISTRIBUTION PROVISIONS.......................................................... 47
      9.1        Plan Distributions.......................................................................................................... 47

                                                                          iii
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 70 of
                                           183


      9.2        Timing of Plan Distributions. ....................................................................................... 47
      9.3        Delivery of Plan Distributions and Undeliverable or Unclaimed Distributions. .......... 48
      9.4        Plan Distributions Subject to Withholding and Reporting Requirements. ................... 49
      9.5        Manner of Payment Under the Plan. ............................................................................. 49
      9.6        Rounding. ...................................................................................................................... 49
      9.7        Settlement of Claims and Controversies. ...................................................................... 49
      9.8        Setoffs and Recoupments                                  ...                                                                   50
   ARTICLE X. PROCEDURES FOR RESOLVING AND TREATING CONTESTED
   CLAIMS....................................................................................................................................... 50
      10.1       Claim Objection Deadline............................................................................................. 50
      10.2       Prosecution of Contested Claims. ................................................................................. 50
      10.3       Claims Settlement. ........................................................................................................ 50
      10.4       Entitlement to Plan Distributions upon Allowance. ..................................................... 51
   ARTICLE XI. CONDITIONS PRECEDENT TO CONFIRMATION OF THE PLAN
   AND THE OCCURRENCE OF THE EFFECTIVE DATE ................................................... 51
      11.1       Conditions Precedent to Confirmation.......................................................................... 51
      11.2       Conditions Precedent to the Occurrence of the Effective Date. ................................... 51
      11.3       Waiver of Conditions. ................................................................................................... 52
      11.4       Effect of Non-Occurrence of the Effective Date. ......................................................... 52
   ARTICLE XII. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
   LEASES ....................................................................................................................................... 53
      12.1       Assumption and Rejection of Executory Contracts and Unexpired Leases. ................ 53
      12.2       Claims Arising from Rejection, Expiration or Termination. ........................................ 53
   ARTICLE XIII. RETENTION OF JURISDICTION ............................................................. 54
   ARTICLE XIV. MISCELLANEOUS PROVISIONS ............................................................. 55
      14.1       Satisfaction of Claims. .................................................................................................. 55
      14.2       Special Provisions Regarding Insurance Policies and Insured Claims. ........................ 56
      14.3       Third Party Agreements; Subordination. ...................................................................... 57
      14.4       Service of Documents. .................................................................................................. 57
      14.5       Headings. ...................................................................................................................... 58
      14.6       Governing Law. ............................................................................................................ 58
      14.7       Exemption from Transfer Taxes. .................................................................................. 58
      14.8       Notice of Entry of Confirmation Order and Relevant Dates. ....................................... 58
      14.9           Interest and Attorneys Fees. .................................................................................... 58
      14.10          Modification of the Plan. .......................................................................................... 59

                                                                          iv
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 71 of
                                           183


     14.11   Revocation of Plan. ................................................................................................... 59
     14.12   Compliance with Tax Requirements......................................................................... 59
     14.13   Binding Effect. .......................................................................................................... 59
     14.14   Rates.......................................................................................................................... 60
     14.15   Extensions of Time. .................................................................................................. 60
     14.16   No Admissions. ......................................................................................................... 60




                                                                   v
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 72 of
                                           183


                                           INTRODUCTION

           First NBC Bank Holding Company and the Committee (collectively, the Plan
   Proponents ) hereby propose the following chapter 11 plan of reorganization for the resolution of
   all outstanding Claims against and Equity Interests in the Debtor in this Chapter 11 Case.

           Reference is made to the Disclosure Statement for a discussion of the Debtor s history,
   business, properties and operations, risk factors, a summary and analysis of this Plan, and certain
   related matters. Subject to certain restrictions and requirements set forth herein, including, without
   limitation, Sections 14.10 and 14.11 of this Plan, and in section 1127 of the Bankruptcy Code and
   Bankruptcy Rule 3019, the Plan Proponents reserve the right to alter, amend, modify, revoke or
   withdraw this Plan prior to its substantial consummation in accordance with the terms hereof, the
   Confirmation Order, and the Bankruptcy Code.

        TRANSMITTED WITH THIS PLAN IS A COPY OF THE DISCLOSURE
   STATEMENT REQUIRED BY SECTION 1125 OF THE BANKRUPTCY CODE
   (TOGETHER WITH ITS EXHIBITS, AND AS AMENDED FROM TIME TO TIME, THE
    DISCLOSURE STATEMENT ). THE PLAN PROPONENTS URGE ALL CLAIMANTS
   AND OTHER PARTIES IN INTEREST TO READ THIS PLAN AND THE DISCLOSURE
   STATEMENT IN THEIR ENTIRETY. NO SOLICITATION MATERIALS OTHER
   THAN THE DISCLOSURE STATEMENT AND ANY DOCUMENTS, SCHEDULES,
   EXHIBITS OR LETTERS ATTACHED THERETO OR REFERENCED THEREIN HAVE
   BEEN AUTHORIZED BY THE PLAN PROPONENTS OR THE BANKRUPTCY COURT
   FOR USE IN SOLICITING ACCEPTANCES OR REJECTIONS OF THIS PLAN.

        THE VOTING DEADLINE TO ACCEPT OR REJECT THIS PLAN IS 5:00 P.M.,
   CENTRAL TIME, JULY 31, 2019 UNLESS EXTENDED BY ORDER OF THE UNITED
   STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF LOUISIANA.

        THE PLAN PROPONENTS BELIEVE THAT THIS PLAN WILL ENABLE THE
   LITIGATION AND DISTRIBUTION TRUST TO RECEIVE AND EFFICIENTLY
   LIQUIDATE CERTAIN ASSETS OF THE DEBTOR AS WELL AS THE GUARANTEED
   CASH PAYMENT AMOUNT FOR THE BENEFIT OF ITS CREDITORS WHILE
   PRESERVING ITS EQUITY INTERESTS AND THE DEBTOR ITSELF AS AN
   ONGOING VIABLE BUSINESS ENTITY AS THE REORGANIZED DEBTOR,
   THEREBY    ACCOMPLISHING     THE  OBJECTIVES   OF   CHAPTER   11.
   ADDITIONALLY, THE PLAN PROPONENTS BELIEVE THE PLAN PRESENTS THE
   MOST ADVANTAGEOUS OUTCOME FOR ALL THE DEBTOR S CREDITORS AND
   EQUITY INTERESTS AND THAT, THEREFORE, CONFIRMATION OF THE PLAN IS
   IN THE BEST INTERESTS OF THE ESTATE.       THE PLAN PROPONENTS
   RECOMMEND THAT CREDITORS VOTE TO ACCEPT THE PLAN.

        BY ORDER DATED JULY 3, 2019, THE BANKRUPTCY COURT APPROVED
   THE DISCLOSURE STATEMENT AS CONTAINING ADEQUATE INFORMATION TO
   PERMIT THE HOLDERS OF CLAIMS AGAINST THE DEBTOR TO MAKE
   REASONABLY INFORMED DECISIONS IN EXERCISING THEIR RIGHT TO VOTE
   ON THE PLAN. APPROVAL OF THE DISCLOSURE STATEMENT BY THE

                                                     1
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 73 of
                                           183


   BANKRUPTCY COURT, HOWEVER, DOES NOT CONSTITUTE A DETERMINATION
   ON THE MERITS OF THIS PLAN.

         THERE HAS BEEN NO INDEPENDENT AUDIT OF THE INFORMATION
   CONTAINED IN THE DISCLOSURE STATEMENT OR THIS PLAN EXCEPT AS
   EXPRESSLY INDICATED THEREIN. THE DISCLOSURE STATEMENT AND PLAN
   WERE COMPILED FROM INFORMATION OBTAINED BY THE PLAN PROPONENTS
   FROM NUMEROUS SOURCES AND ARE BELIEVED TO BE ACCURATE TO THE
   BEST OF THEIR KNOWLEDGE, INFORMATION AND BELIEF. HOLDERS OF
   CLAIMS AND EQUITY INTERESTS MUST RELY ON THEIR OWN EXAMINATION
   OF THE DEBTOR AND THE TERMS OF THIS PLAN, INCLUDING WITH RESPECT
   TO THE MERITS AND RISKS INVOLVED. FOR THE CONVENIENCE OF HOLDERS
   OF CLAIMS AND EQUITY INTERESTS, THE DISCLOSURE STATEMENT
   SUMMARIZES THE TERMS OF THIS PLAN. IF ANY INCONSISTENCY EXISTS
   BETWEEN THE PLAN AND THE DISCLOSURE STATEMENT, THE TERMS OF THIS
   PLAN ARE CONTROLLING. THE DISCLOSURE STATEMENT MAY NOT BE
   RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE WHETHER TO
   VOTE TO ACCEPT OR REJECT THIS PLAN. NOTHING STATED IN THE
   DISCLOSURE STATEMENT SHALL BE DEEMED OR CONSTRUED AS AN
   ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR BE ADMISSIBLE IN
   ANY PROCEEDING INVOLVING THE DEBTOR OR ANY OTHER PARTY, OR BE
   DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF
   THIS PLAN ON THE DEBTOR OR HOLDERS OF CLAIMS OR EQUITY INTERESTS.
   CERTAIN STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT, BY
   THEIR NATURE, ARE FORWARD-LOOKING AND CONTAIN ESTIMATES AND
   ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS
   WILL REFLECT ACTUAL OUTCOMES.

        SUMMARIES OF PROVISIONS OF AGREEMENTS REFERRED TO IN THIS
   PLAN AND THE DISCLOSURE STATEMENT DO NOT PURPORT TO BE COMPLETE,
   AND ARE SUBJECT TO AND QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO,
   THE FULL TEXT OF THE APPLICABLE AGREEMENT, INCLUDING THE
   DEFINITIONS OF TERMS CONTAINED IN SUCH AGREEMENT.

         HOLDERS OF CLAIMS OR EQUITY INTERESTS SHOULD NOT CONSTRUE
   THE CONTENTS OF THIS PLAN OR THE DISCLOSURE STATEMENT AS
   PROVIDING ANY LEGAL, BUSINESS, FINANCIAL OR TAX ADVICE. EACH SUCH
   HOLDER SHOULD CONSULT WITH ITS OWN LEGAL, BUSINESS, FINANCIAL, AND
   TAX ADVISORS AS TO ANY SUCH MATTERS CONCERNING THE SOLICITATION,
   THIS PLAN AND THE TRANSACTIONS CONTEMPLATED THEREBY.

        HOLDERS OF CLAIMS OR EQUITY INTERESTS AND OTHER THIRD
   PARTIES SHOULD BE AWARE THAT THIS PLAN CONTAINS INJUNCTIONS AND
   RELEASES THAT MAY MATERIALLY AFFECT THEIR RIGHTS.




                                          2
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 74 of
                                           183


                                              ARTICLE I.

                         DEFINITIONS; RULES FOR INTERPRETATION

   1.1    Definitions.

           As used herein, capitalized terms shall have the respective meanings set forth below. Any
   term that is not otherwise defined herein, but that is used in the Bankruptcy Code or the Bankruptcy
   Rules, shall have the meaning given to that term in the Bankruptcy Code or the Bankruptcy Rules,
   as applicable.

          1.1.1    Administrative Bar Date means May 13, 2019, the deadline to file proofs of
   claim in the Chapter 11 Cases with respect to Administrative Expense Claims other than Fee
   Claims.

           1.1.2      Administrative Expense Claim means a Claim (other than a Claim included in a
   Class under this Plan) that is entitled to priority in accordance with sections 503(b) and 507(a)(2)
   of the Bankruptcy Code or Order of the Bankruptcy Court, including, without limitation, (i) Claims
   incurred by the Debtor (or its Estate) on or after the Petition Date and before the Effective Date
   for the actual, necessary costs and expenses of preserving the Estate, including, without limitation,
   Fee Claims.

          1.1.3      Administrative Expense and Priority Reserve means the Cash from the Estate
   reserved by the Debtor for the payment of all Unclassified Claims as set forth in Article II of the
   Plan and all Class 1 Claims as set forth in Article III of the Plan.

         1.1.4     Affiliate shall have the meaning ascribed to such term in section 101(2) of the
   Bankruptcy Code.

          1.1.5      Allowed, when used

                  i) with respect to any Claim, means such Claim to the extent it is not a Contested
                  Claim or a Disallowed Claim; and

                  ii) with respect to Equity Interests in the Debtor, means the Equity Interests in such
                  Debtor as reflected in the stock ledger or similar register of the Debtor as of the
                  Effective Date.

          For the avoidance of doubt, to the extent a Claim is not Allowed, such Claim is still subject
   to objection based upon any potentially applicable rights of avoidance, setoff, or subordination,
   and any other grounds or defenses.

           For the further avoidance of doubt, any Claims allowed solely for the purpose of voting to
   accept or reject the Plan pursuant to an Order of the Bankruptcy Court shall not be considered
    Allowed under this Plan absent further Order of the Bankruptcy Court. Unless otherwise
   specified in this Plan or by Order of the Bankruptcy Court, Allowed Claims shall not, for the
   purposes of computation of distributions under the Plan, include interest on such Claims from and
   after the Petition Date.

                                                    3
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 75 of
                                           183


           1.1.6    Aggregate Settlement Amount means $4,250,000 in Cash reserved from the
   First Round Investment for Class 2 Claims and the Reorganized Debtor, as applicable.

          1.1.7      Avoidance Actions means all Causes of Action of the Estate that arise under
   chapter 5 of the Bankruptcy Code, including under section 502, 542, 544, 545, 547, 548, 549, 550,
   551, 552 and/or 553 of the Bankruptcy Code, and any other avoidance actions under the
   Bankruptcy Code or applicable non-bankruptcy law and the proceeds thereof and property
   received thereby whether by judgment, settlement, or otherwise.

           1.1.8     Bankruptcy Code means the Bankruptcy Reform Act of 1978, as codified at title
   11 of the United States Code, as amended from time to time and applicable to the Chapter 11 Case.

           1.1.9      Bankruptcy Court means the United States Bankruptcy Court for the Eastern
   District of Louisiana.

           1.1.10   Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, as
   promulgated by the United States Supreme Court pursuant to section 2075 of title 28 of the United
   States Code and any local rules of the Bankruptcy Court, as applicable to the Chapter 11 Case.

           1.1.11    Bar Dates means the General Bar Date, the Administrative Bar Date, and any
   other applicable deadline to file a proof of claim in the Chapter 11 Case.

          1.1.12    Bar Date Orders means the Order [Doc. 119] entered on September 1, 2017,
   which set the General Bar Date and the Order [Doc. 543] entered on April 2, 2019, which set the
   Administrative Bar Date.

          1.1.13     Bondholder Claims means the Claims of the Indenture Trustee on behalf of itself
   and holders of the Legacy Subordinated Notes.

           1.1.14    Bondholder Retained Interests means all of a Bondholder s rights, title and
   interests, on account of its Bondholder Claim, to Plan Distributions from the Litigation and
   Distribution Trust.

          1.1.15     Bondholders means the holders of the Legacy Subordinated Notes.

          1.1.16     Business Day means any day other than a Saturday, a Sunday, a legal holiday
   (as defined by Bankruptcy Rule 9006(a)), or any other day on which commercial banks are
   required or authorized to close for business in New York, New York.

          1.1.17    Cash means legal tender of the United States of America or equivalents thereof,
   including, without limitation, payment in such tender by check, wire transfer or any other
   customary payment method.

           1.1.18      Cash Option means the Class 2 Claim treatment option set forth in section
   3.3.2(iii)(a) of the Plan.

            1.1.19     Causes of Action means all claims, actions, causes of action, choses in action,
   liabilities, obligations, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,

                                                   4
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 76 of
                                           183


   specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses,
   damages or judgments, remedies, rights of setoff, third-party claims, subrogation claims,
   contribution claims, reimbursement claims, indemnity claims, counterclaims, and crossclaims,
   whether known, unknown, reduced to judgment, not reduced to judgment, liquidated, unliquidated,
   fixed, contingent, matured, unmatured, disputed, undisputed, foreseen, unforeseen, asserted,
   assertable directly or derivatively, arising in law, equity or otherwise, that exist and/or are or may
   be pending on the Effective Date, against any Person, whether asserted or unasserted as of the
   Effective Date that constitute property of the Debtor s Estate as defined in 11 U.S.C. §541,
   including, without limitation: (i) the right to object to Claims and Equity Interests; (ii) all
   Avoidance Actions; and (iii) all Tort Claims. Any and all Causes of Action are preserved under
   the Plan, provided, however, that nothing in this definition or within this Plan is intended to
   determine ownership of, or rights with respect to, claims and/or causes of action with respect to
   First NBC Bank or assets of First NBC Bank between the Debtor and/or the Liquidating Trustee
   as successor-in-interest under the Plan and the FDIC as Receiver for First NBC Bank.

           1.1.20   Chapter 11 Case means the case commenced on the Petition Date by the Debtor
   in the Bankruptcy Court under chapter 11 of the Bankruptcy Code as Case No. 17-11213.

           1.1.21    Claim shall have the meaning ascribed to such term in section 101(5) of the
   Bankruptcy Code. For the avoidance of doubt, Claim includes, without limitation, a right to
   payment, or equitable relief that gives rise to a right to payment, that has or has not accrued under
   non-bankruptcy law that is created by one or more acts or omissions of the Debtor if: (a) the act(s)
   or omission(s) occurred before or at the time of the Effective Date; (b) the act(s) or omission(s)
   may be sufficient to establish liability when injuries/damages are manifested; and (c) at the time
   of the Effective Date, the Debtor have received one or more demands for payment for injuries or
   damages arising from such acts or omissions.

           1.1.22     Claim Objection Deadline means the deadline for filing objections to Claims as
   set forth in Section 10.1 of this Plan.

           1.1.23   Class means a category of Claims or Equity Interests set forth in Article III of
   this Plan, as such term is used and described in section 1122 and section 1123(a)(1) of the
   Bankruptcy Code.

          1.1.24    Committee means the official committee of unsecured creditors appointed in the
   Chapter 11 Case by the U.S. Trustee pursuant to section 1102(a) of the Bankruptcy Code.

           1.1.25    Confirmation Date means the date on which the Clerk of the Bankruptcy Court
   enters the Confirmation Order on its docket.

          1.1.26    Confirmation Hearing means the hearing held by the Bankruptcy Court to
   consider confirmation of the Plan, as such hearing may be continued from time to time.

          1.1.27     Confirmation Order means the order of the Bankruptcy Court confirming this
   Plan pursuant to section 1129 of the Bankruptcy Code.




                                                     5
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 77 of
                                           183


          1.1.28      Contested, when used

                   a) with respect to a Claim, means such Claim

                         i.     to the extent it is listed in the Schedules as disputed, contingent, or
          unliquidated, in whole or in part, and as to which no proof of claim has been filed;

                         ii.      if it is listed in the Schedules as undisputed, liquidated, and not
          contingent and as to which a proof of claim has been filed with the Bankruptcy Court, to
          the extent (A) the proof of claim amount exceeds the amount indicated in the Schedules,
          or (B) the proof of claim priority differs from the priority set forth in the Schedules, in each
          case as to which an objection was filed on or before the Claim Objection Deadline, unless
          and to the extent allowed in amount and/or priority by a Final Order of the Bankruptcy
          Court or the Plan;

                          iii.   if it is not listed in the Schedules or was listed in the Schedules as
          disputed, contingent or unliquidated, in whole or in part, but as to which a proof of claim
          has been filed with the Bankruptcy Court and as to which an objection was filed on or
          before the Claim Objection Deadline, unless and to the extent allowed in amount and/or
          priority by a Final Order of the Bankruptcy Court or the Plan; or

                        iv.    as to which an objection has been or may be filed on or before the
          Claim Objection Deadline; provided, that a Claim that is fixed in amount and priority
          pursuant to the Plan or by Final Order on or before the Effective Date shall not be a
          Contested Claim; and

                   b) with respect to an Equity Interest, means such Equity Interest to the extent it is
                   not reflected on the applicable Debtor s stock transfer register as of the Effective
                   Date.

           1.1.29      Debt Option means the Class 2 Claim treatment option provided for in section
   3.3.2(iii)(b) of the Plan.

          1.1.30     Debt Option Threshold means the aggregate amount of $30,000,000 in Class 2
   Claims electing the Debt Option.

          1.1.31     D&O Claims means any and all rights and claims against the Debtor s current
   and/or former directors and officers for pre-petition acts of whatever nature and the proceeds of
   any such claims, including any D&O Policies or other Insurance Policies associated therewith.

           1.1.32     D&O Policies means any Insurance Policy insuring the Debtor s officers and/or
   directors, including the Financial Institutions Select Insurance Policy, Number DOP 9311203-04,
   issued by Zurich American Insurance Company, with a policy period of June 9, 2015 through
   December 31, 2016 and all excess liability insurance policies for the period of June 9, 2015 through
   December 31, 2016, including: (a) Continental Casualty Company, Policy No. 596594782, (b)
   Federal Insurance Company, Policy No. 8243-6165, (c) Great American Insurance Group, Policy
   No. DFX1491031, (d) Illinois National Insurance Company, Policy No. 01-415-73-85; and, the
   Officers and Corporate Liability Insurance Policy, Number 14-MGU-16-A39690, issued by U.S.

                                                     6
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 78 of
                                           183


   Specialty Insurance Company, with a policy period of December 31, 2016 through December 31,
   2017 and any excess liability insurance policies for the period of December 31, 2016 through
   December 31, 2017, including: (a) US Specialty Insurance Company, Policy No. 14-MGU-16-
   A39694; (b) XL Specialty Insurance Company, Policy No. ELU148261-16; (c) Illinois National
   Insurance Company, Policy No. 06-473-18-11; (d) Freedom Specialty Insurance Company, Policy
   No. XMF1602583; (e) Markel American Insurance Company, Policy No. MKLM6EL0002907;
   (f) Berkshire Hathaway Specialty Insurance Company, Policy No. 47-EPF-303265-01; and, (g)
   Illinois National Insurance Company, Policy No. 06-481-51-29.

           1.1.33     Debtor means First NBC Bank Holding Company prior to the occurrence of the
   Effective Date.

          1.1.34     Debtor in Possession means the Debtor, in its capacity as a debtor in possession
   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

          1.1.35    Disallowed, when used with respect to a Claim or Equity Interest, means all or
   such part of a Claim or Equity Interest that has been disallowed or released by a Final Order,
   operation of law, written release or settlement, the provisions of this Plan, or otherwise, or
   withdrawn by the holder of the Claim or Equity Interest.

           1.1.36    Disclosure Statement means the disclosure statement filed with respect to the
   Plan, as it may be amended, supplemented or otherwise modified from time to time, and the
   exhibits and schedules thereto.

           1.1.37     Disclosure Statement Order means the order entered by the Bankruptcy Court
   (a) approving the Disclosure Statement as containing adequate information required under section
   1125 of the Bankruptcy Code, and (b) authorizing the use of the Disclosure Statement for soliciting
   votes on the Plan.

          1.1.38    Distribution Record Date means the record date for purposes of determining
   Bondholders eligible for Plan Distributions to Bondholders, which shall be the Confirmation Date;
   only holders of record as reflected on the registry maintained by the Registrar for the Legacy
   Subordinated Notes on the Confirmation Date shall be entitled to Plan Distributions.

          1.1.39     Distribution Reserve means any reserve established by the Litigation and
   Distribution Trustee on account of Contested Claims of any Litigation and Distribution Trust
   Beneficiary which, if Allowed, would entitle such Litigation and Distribution Trust Beneficiary to
   a Plan Distribution.

          1.1.40    Effective Date means a date selected by the Plan Proponents jointly which shall
   be a Business Day that is no later than three (3) days after all of the conditions specified in Section
   11.2 have been satisfied or waived in accordance with Section 11.3 of this Plan. Except as
   otherwise extended by the Court on motion of the Plan Proponents, the Effective Date shall in no
   event occur more than sixty (60) days after the Confirmation Date.

          1.1.41    Equity Interest means (i) any outstanding ownership interest in any of the
   Debtor, including, without limitation, interests evidenced by common or preferred stock,
   membership interests, options, stock appreciation rights, restricted stock, restricted stock units or

                                                     7
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 79 of
                                           183


   their equivalents, or other rights to purchase or otherwise receive any ownership interest in the
   Debtor and any right to payment or compensation based upon any such interest, whether or not
   such interest is owned by the holder of such right to payment or compensation, and (ii) any Claim
   against the Debtor that is subordinated and has the same priority as common or preferred stock by
   operation of the Bankruptcy Code or any order entered by the Bankruptcy Court.

         1.1.42    Estate means the estate of the Debtor created under section 541 of the
   Bankruptcy Code.

            1.1.43    Estate Cash means all Cash of the Debtor and the Estate as of the Effective Date
   remaining after payment (or reserve for payment) of all Unclassified Claims as set forth in Article
   II of this Plan and Allowed Class 1 Claims as set forth in Article III of this Plan.

          1.1.44     Exit Facility means that portion of the First Round Investment which is NOT
   used by or on behalf of the SPV for payment of all Plan Distributions of Cash required on the Plan
   Distribution Date to any Bondholder that has elected or is deemed to have elected the Cash Option.

           1.1.45      Exculpated Parties means all Persons that are or were at any time on or after the
   Petition Date, and whether or not any such Person currently retains such capacity or position, (i)
   the Debtor; (ii) the Committee or a member of the Committee, solely in its capacity as a Committee
   member; (iii) Professional Persons, to the extent such parties are or were acting in such capacity
   on behalf of any of the Persons identified in (i) or (ii) above on or after the Petition Date; and (iv)
   the Indenture Trustee.

            1.1.46    Fee Application means an application for allowance and payment of a Fee
   Claim.

            1.1.47    Fee Claim means a Claim of a Professional.

           1.1.48      Final Order means an order or judgment of the Bankruptcy Court (or any other
   court or adjudicative body of competent jurisdiction) entered on the docket of such court, which
   has not been reversed, vacated or stayed and as to which (a) the time to appeal, petition for
   certiorari or move for a new trial, reargument or rehearing has expired and as to which no appeal,
   petition for certiorari, motion for a new trial, reargument or rehearing shall then be pending, or (b)
   if an appeal, writ of certiorari, new trial, reargument or rehearing thereof has been sought, such
   order or judgment of the Bankruptcy Court (or any other court or adjudicative body) shall have
   been affirmed by the highest court to which such order was appealed, or certiorari shall have been
   denied or resulted in no modification of such order, and the time to take any further appeal, petition
   for certiorari or move for a new trial, reargument or rehearing shall have expired; provided,
   however, no order or judgment shall fail to be a Final Order solely because of the possibility that
   a motion pursuant to section 502(j) of the Bankruptcy Code, Rule 59 or Rule 60 of the Federal
   Rules of Civil Procedure or Bankruptcy Rule 9024 may be filed with respect to such order.

          1.1.49    First Round Investment means the $5,000,000 in Cash, held in an escrow
   account by the Debtor s bankruptcy counsel pursuant to the FRI Escrow Agreement, provided for
   purposes of Plan Distributions and future business operations of the Reorganized Debtor.



                                                     8
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 80 of
                                           183


          1.1.50     First Round Investors means the Persons who will fund the First Round
   Investment.

          1.1.51     FNBC means First NBC Bank Holding Company

          1.1.52   FRI Escrow Agreement means that certain agreement between the Debtor, the
   First Round Investors and the Committee governing use and availability of the First Round
   Investment, which shall be substantially in the form filed with the Bankruptcy Court as a Plan
   Document.

           1.1.53    General Bar Date means October 20, 2017, the general deadline to file proofs of
   claim in the Chapter 11 Case (or November 7, 2017, with respect to governmental units)
   established by the General Bar Date Order.

          1.1.54    General Unsecured Claim means any Claim against the Debtor, including any
   Bondholder Claim, which is not an Administrative Expense Claim (including Fee Claims), a fee
   payable pursuant to section 1930 of title 28 of the United States Code, a Priority Tax Claim, an
   Insured Claim, an Indemnity Claim, a Secured Claim, or a Priority NQDC Claim, and shall not
   include Disallowed Claims.

           1.1.55    Indemnity Claim means any Claim against the Debtor for indemnification,
   reimbursement, or contribution filed by any current or former officer, director, employee or
   independent contractor of the Debtor which under this Plan are disallowed and/or subordinated to
   certain other Claims by Sections 502(e) and 509(c) of the Bankruptcy Code.

          1.1.56    Indenture means that certain Indenture by and between U.S. Bank National
   Association, as Indenture Trustee, and FNBC, as Issuer, dated as of February 18, 2015, as
   amended.

          1.1.57    Indenture Trustee means U.S. Bank National Association, as Indenture Trustee,
   under the Indenture.

           1.1.58    Insider means a Person that would fall within the definition ascribed to such term
   in section 101(31) of the Bankruptcy Code.

           1.1.59    Insurance Policies means, collectively, any policies of insurance coverage of any
   kind (including any and all amendments, endorsements, renewals, and extensions thereof) that at
   any time belonged or belong to or included or include the Debtor as a named insured, additional
   insured, or beneficiary, including, without limitation, the D&O Policies.

          1.1.60     Insured Claim means a claim for which an Insurance Policy or Policies provides
   or may provide coverage and payment, in whole or in part. Insured Claims are subject to the
   provisions of, and treatment under, Section 14.2 of this Plan.

           1.1.61     Internal Revenue Code means the Internal Revenue Code of 1986, as amended,
   codified at title 26 of the United States Code, together with any applicable rulings, regulations
   (including temporary and proposed regulations) promulgated thereunder, judicial decisions, and
   notices, announcements and other releases of the United States Treasury Department or the IRS.

                                                    9
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 81 of
                                           183


          1.1.62     IRS means the Internal Revenue Service.

          1.1.63     Legacy Subordinated Notes means those certain subordinated notes issued by
   FNBC on February 18, 2015 in a private placement offering in the aggregate principal amount of
   $60 million, with a maturity date of February 18, 2025 and bearing interest at a rate of 5.75% per
   annum, some or all of which were subsequently exchanged for identical new notes, registered
   under the Securities Act and generally not subject to transfer restrictions, all as more fully
   described in FNBC s filing of Form S-4 Registration Statement under the Securities Act on August
   18, 2015.

           1.1.64   Litigation and Distribution Trust means the trust established pursuant to Article
   VII of the Plan.

           1.1.65     Litigation and Distribution Trust Agreement means the agreement, in a form
   reasonably acceptable to the Debtor and the Committee, to be dated as of the Effective Date
   establishing the terms and conditions of the Litigation and Distribution Trust, which shall be
   substantially in the form filed with the Bankruptcy Court as a Plan Document.

            1.1.66      Litigation and Distribution Trust Assets means the Debtor s and the Estate s
   right, title and interest in the Estate Cash, the $300,000.00 Senior Debt instrument to be contributed
   as provided in Section 6.9 of this Plan, the Avoidance Actions, Tort Claims and the proceeds of
   any Insurance Policies applicable thereto, any objections to Class 2, Class 3A, Class 3B, Class 3C,
   Class 4 and Class 5 Claims, and, any other Cause of Action not related to or affecting the Tax
   Assets. For the avoidance of doubt, all Tort Claims shall be Litigation and Distribution Trust
   Assets.

           1.1.67     Litigation and Distribution Trust Beneficiaries means all individuals and entities
   entitled to a Plan Distribution from the Litigation and Distribution Trust.

          1.1.68     Litigation and Distribution Trust Expenses means all reasonable costs and
   expenses incurred on or after the Effective Date by the Litigation and Distribution Trustee
   associated with the implementation and administration of the Litigation and Distribution Trust and
   the Plan.

           1.1.69     Litigation and Distribution Trust Indemnified Parties has the meaning set forth
   in Section 7.7 of this Plan.

           1.1.70    Litigation and Distribution Trustee means the trustee (and any successor trustee)
   selected to serve trustee pursuant to Article VII of this Plan and under the Litigation and
   Distribution Trust Agreement. The identity of the initial trustee shall be filed with the Bankruptcy
   Court as a Plan Document no later than three (3) Business Days after entry of the Bankruptcy
   Court s order approving the adequacy of the Disclosure Statement.

          1.1.71     Oversight Committee means the Oversight Committee of the Litigation and
   Distribution Trust established pursuant to the Litigation and Distribution Trust Agreement.

          1.1.72      Person means an individual, corporation, partnership, limited liability company,
   limited liability partnership, joint stock company, joint venture, trust, estate, unincorporated

                                                    10
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 82 of
                                           183


   association, unincorporated organization, or any government, governmental entity, or political
   subdivision, department, agency, or instrumentality thereof, or any other entity.

          1.1.73    Petition Date means May 11, 2017, the date on which the Debtor commenced
   the Chapter 11 Case.

          1.1.74     Plan means this chapter 11 plan for the Debtor filed in the Chapter 11 Case,
   including all supplements, appendices and schedules hereto, either in their present form or as same
   may be amended, supplemented or otherwise modified from time to time in accordance with the
   Bankruptcy Code and the terms hereof.

           1.1.75     Plan Distribution means the payment or distribution under the Plan of Cash,
   assets, securities or instruments evidencing an obligation under the Plan to the holder of an
   Allowed Claim or Allowed Equity Interest.

           1.1.76     Plan Distribution Date means (i) if a Claim or Equity Interest is Allowed on the
   Effective Date, a date that is within five (5) business days after the Effective Date, or (ii) if such
   Claim or Equity Interest is not Allowed on the Effective Date, a date within five (5) business days
   after the date such Claim or Equity Interest becomes Allowed.

          1.1.77     Plan Documents means the compilation of documents and forms of documents,
   schedules and exhibits to the Plan that aid in effectuating the Plan as specifically identified as such
   herein and filed with the Bankruptcy Court as specified in Section 1.4 of the Plan including,
   without limitation, the Litigation and Distribution Trust Agreement. Plan Documents shall be filed
   in the record of the Bankruptcy Case no later than five (5) calendar days in advance of the
   Confirmation hearing.

         1.1.78       Plan Proponents means the Debtor and the Committee (each, a                    Plan
   Proponent ).

           1.1.79    Priority NQDC Claim means any Claim to the extent such Claim is entitled to
   priority in right of payment under section 507(a)(5) of the Bankruptcy Code, other than
   Administrative Expense Claims and Priority Tax Claims.

           1.1.80     Priority Tax Claim means any secured or unsecured Claim of a governmental
   unit of the kind entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the
   Bankruptcy Code.

           1.1.81    Professional means a Person retained or to be compensated for services rendered
   or costs incurred on or after the Petition Date and on or prior to the Effective Date pursuant to
   sections 327, 328, 329, 330, 331, 503(b), or 1103 of the Bankruptcy Code in the Chapter 11 Case.

           1.1.82    Pro Rata Share means the proportion that an Allowed Claim (in the full amount
   of such Claim) or an Allowed Equity Interest in a particular Class bears to the aggregate amount
   of all Allowed Claims or Allowed Equity Interests in such class, including Contested Claims, but
   excluding Disallowed Claims, (a) as calculated by the Litigation and Distribution Trustee or
   Debtor, as applicable; or (b) as determined or estimated by the Bankruptcy Court.


                                                     11
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 83 of
                                           183


          1.1.83     Reorganized Debtor means the Debtor after the occurrence of the Effective Date.

           1.1.84    Schedules means, unless otherwise stated, the schedules of assets and liabilities
   and list of Equity Interests and the statements of financial affairs filed by the Debtor with the
   Bankruptcy Court, as required by section 521 of the Bankruptcy Code and in conformity with the
   Official Bankruptcy Forms of the Bankruptcy Rules, as such schedules and statements have been
   or may be amended or supplemented by the Debtor from time to time in accordance with
   Bankruptcy Rule 1009.

           1.1.85     Secured Claim means a Claim: (a) secured by a lien, as defined in section
   101(37) of the Bankruptcy Code, on collateral to the extent of the value of such collateral, as
   determined in accordance with section 506(a) of the Bankruptcy Code; or (b) subject to a valid
   right of setoff pursuant to section 553 of the Bankruptcy Code.

          1.1.86     Securities Act means the Securities Act of 1933, 15 U.S.C. §§ 77a, et seq.

           1.1.87    Senior Debt Instrument means any debt instrument issued by the Reorganized
   Debtor pursuant to or in connection with the implementation of the Plan, which (a) ranks equally
   in priority only with the Exit Facility; (b) is senior in rank to all other indebtedness of the Debtor
   or Reorganized Debtor; (c) has a maturity date of the 5 th anniversary of issuance; (d) bears interest
   at a rate of 5% per annum; and, (e) is payable in quarterly installments commencing on the first
   business day of the fourth quarter following the Plan Distribution Date, which quarterly payments
   may vary, but in no event shall they be in an amount less than the respective quarterly payment
   that would be due as calculated on a 10-year amortization schedule at 5% interest.

          1.1.88   Series D Preferred means 37,935 shares of Series D Preferred Stock issued on
   August 4, 2011 by FNBC to U.S. Department of the Treasury under the Small Business Lending
   Fund program.

          1.1.89    Series E Preferred means 1,725 shares of Series E Preferred Stock issued on
   April 27, 2017 by FNBC to certain members of the FNBC Board of Directors in accordance with
   FNBC s amendment to the articles of incorporation dated April 25, 2017.

          1.1.90    SPV means First Phoenix SPV, LLC, the Special Purpose Vehicle established
   by the First Round Investors to acquire the SPV Claim Rights from any Bondholder electing (or
   deemed to be electing) the Cash Option under Section 3.3.2(iii)(a).

           1.1.91    SPV Claim Rights means all rights, title and interests of a Bondholder in an
   Allowed Bondholder Claim except for any rights of the Bondholder to receive its Pro Rata Share
   of the Litigation and Distribution Trust Assets under Section 3.3.2(ii) and Cash under Section
   3.3.2(iii)(a).

          1.1.92     Subordinated 510(b) Claim means any Claim subordinated by operation of
   section 510(b) of the Bankruptcy Code, including any Claim arising from the rescission of a
   purchase or sale of a security of the Debtor or an affiliate of the Debtor, for damages arising from
   the purchase or sale of such a security, or for reimbursement or contribution allowed under
   Bankruptcy Code section 502 on account of such a Claim.


                                                    12
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 84 of
                                           183


           1.1.93      Subordinated Debt 1 means debt issued by the Debtor or Reorganized Debtor
   that is subordinate only to the Senior Debt Instruments and Exit Facility; and, is comprised
   exclusively of (a) Subordinated Instruments 1 issued to holders of Class 2 Claims that have elected
   the Debt Option; and, (b) SPV Claim Rights.

           1.1.94    Subordinated Instrument 1 means any Subordinated Debt 1 instrument issued by
   the Reorganized Debtor pursuant to the Plan, which shall: (a) bear interest at a rate of 5% per
   annum, (b) have a maturity date of the 10th anniversary of issuance, and (c) be payable in quarterly
   installments commencing on the first business day of the fourth quarter following the Plan
   Distribution Date, which quarterly payments may vary, but in no event shall they be in an amount
   less than the amount of interest accrued.

          1.1.95    Tax Assets means any tax attributes of the Debtor, including tax credit
   carryforwards and net operating loss carryforwards.

           1.1.96     Tort Claims means any and all claims of the Debtor based on any tort, including,
   but not limited to, D&O Claims and all Causes of Action at law and equity (including those based
   on breach of contract and based on tortious conduct) against all current and former auditors and
   accountants.

          1.1.97     Voting Deadline means the deadline established by an Order of the Bankruptcy
   Court for voting to accept or reject the Plan.

   1.2    Rules for Interpretation.

            For purposes of this Plan, unless otherwise provided herein: (a) whenever from the context
   it is appropriate, each term, whether stated in the singular or the plural, will include both the
   singular and the plural and terms denoting one gender shall include the other gender; (b) the
   Disclosure Statement may be referred to for purposes of interpretation to the extent any term or
   provision of the Plan is determined by the Bankruptcy Court to be ambiguous; (c) any reference
   in this Plan to a contract, instrument, release, or other agreement or document attached as an
   Exhibit to this Plan or included in the Plan Documents being in a particular form or on particular
   terms and conditions means that such document will be substantially in such form or substantially
   on such terms and conditions; (d) any reference in this Plan to an existing document, schedule or
   exhibit filed or to be filed means such document, schedule or exhibit, as it may have been or may
   be amended, modified, or supplemented pursuant to this Plan; (e) any reference to a Person as a
   holder of a Claim or Equity Interest includes that Person s successors and assigns; (f) all references
   in this Plan to Sections and Articles are references to Sections and Articles of or to this Plan or the
   Plan Documents, as the same may be amended, waived or modified from time to time; (g) the
   words herein, hereof, hereto, hereunder and other words of similar import refer to this
   Plan as a whole and not to any particular Section, subsection or clause contained in this Plan; (h)
   captions and headings to Articles and Sections are inserted for convenience of reference only and
   are not intended to be a part of or to affect the interpretation of this Plan; (i) unless a rule of law
   or procedure is supplied by federal law (including the Bankruptcy Code and the Bankruptcy
   Rules), the laws of the State of Louisiana, without giving effect to the conflicts of laws principles
   thereof, shall govern the construction of the Plan and any agreements, documents and instruments
   executed in connection with the Plan, except as otherwise expressly provided in such instruments,

                                                     13
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 85 of
                                           183


   agreements or documents; (j) the rules of construction set forth in section 102 of the Bankruptcy
   Code will apply; and (k) the term including shall be construed to mean including, but not
   limited to, including, without limitation, or words of similar import.

   1.3    Computation of Time.

          In computing any period of time prescribed or allowed by this Plan, unless otherwise
   expressly provided, the provisions of Bankruptcy Rule 9006(a) shall apply. In the event that any
   payment, distribution, act or deadline under this Plan is required to be made or performed or occurs
   on a day that is not a Business Day, then the making of such payment or distribution, the
   performance of such act or the occurrence of such deadline shall be deemed to be on the next
   succeeding Business Day, and if so made, performed or completed by such next succeeding
   Business Day shall be deemed to have been completed or to have occurred as of the required date.

   1.4    Appendices and Plan Documents.

           All appendices to this Plan and the Plan Documents are incorporated into and are a part of
   this Plan as if set forth in full herein. Except as otherwise provided herein, all Plan Documents
   shall be filed with the Bankruptcy Court not less than five (5) days prior to the Voting Deadline.
   Holders of Claims and Equity Interests may obtain a copy of the Plan Documents, once filed, by a
   written request sent to:

                          THE STEFFES FIRM, LLC
                          13702 Coursey Blvd., Bldg. 3
                          Baton Rouge, Louisiana 70817
                          Attn: Barbara B. Parsons
                          (225) 751-1998 Facsimile
                          bparsons@steffeslaw.com

                                             ARTICLE II.

                            TREATMENT OF ADMINISTRATIVE,
                        PRIORITY TAX, AND UNCLASSIFIED CLAIMS

           In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense
   Claims and Priority Tax Claims have not been classified for purposes of this Plan or for the
   purposes of sections 1123, 1124, 1125, 1126 or 1129 of the Bankruptcy Code, respectively. All
   Administrative Expense Claims and Priority Tax Claims shall instead be treated separately as
   unclassified Claims along with certain other unclassified Claims under the terms set forth in this
   Article II.

   2.1    Treatment of Administrative Expense Claims.

          2.1.1   General Provisions.

          Except as provided below for Professionals and non-tax liabilities incurred in the ordinary
   course of business by the Debtor in Possession, requests for payment of Administrative Expense
   Claims must have been filed and properly noticed for hearing no later than the Administrative Bar

                                                   14
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 86 of
                                           183


   Date. Holders of Administrative Expense Claims (including, without limitation, any
   governmental units asserting claims for federal, state, or local taxes) that are required to file
   a request for payment of such claims and that do not file and properly notice for hearing
   such requests by such Administrative Bar Date shall be forever barred from asserting such
   claims against the Debtor, Reorganized Debtor, any other Person, or any of their respective
   property.

           Except to the extent any Person entitled to payment of an Allowed Administrative Expense
   Claim has received payment on account of such Claim prior to the Effective Date or agrees to a
   different treatment, each holder of an Allowed Administrative Expense Claim shall receive, in full
   satisfaction of its Allowed Administrative Expense Claim, Cash in an amount equal to the amount
   of such Allowed Administrative Expense Claim on the Plan Distribution Date; provided, that such
   treatment shall not provide a return to such holder having a present value as of the Effective Date
   in excess of such holder s Allowed Administrative Expense Claim.

           For the avoidance of doubt, no Administrative Expense Claim that remains subject to
   objection on or before the Claim Objection Deadline (i.e., such Administrative Expense Claim is
   Contested) shall receive a distribution under this Plan unless and until the Reorganized Debtor, in
   consultation with the Litigation and Distribution Trustee, determines that no objection will be filed
   with respect to such Claim. Upon such a determination or agreement between the Reorganized
   Debtor, the Litigation and Distribution Trustee and the holder of any Administrative Expense
   Claim, any such Administrative Expense Claim shall become Allowed and paid by the
   Reorganized Debtor from the Administrative Expense and Priority Reserve established by the
   Debtor for that purpose.

         Holders of Allowed Administrative Expense Claims shall not be entitled to interest on their
   Administrative Expense Claims.

          2.1.2   Fee Claims of Professionals.

           All Fee Claims of Professionals or other entities requesting compensation or
   reimbursement of expenses under sections 327, 328, 330, 331, 503(b), 506 and 1103 of the
   Bankruptcy Code for services rendered before the Effective Date (including any compensation
   requested by any professional for any other entity for making a substantial contribution in the
   Chapter 11 Case) shall file and serve on the Reorganized Debtor a Fee Application and associated
   notice of hearing for final allowance of the Fee Claim no later than sixty (60) days after the
   Effective Date; provided, however, that no later than two (2) Business Days prior to the
   Confirmation Hearing all Professionals shall file with the Bankruptcy Court and provide to
   the Debtor an estimate of their accrued and unpaid Fee Claims through the Confirmation
   Hearing. On or before the Effective Date, the Debtor shall establish the Administrative Expense
   and Priority Reserve in the amount of the estimated unpaid Fee Claims accrued through the
   Effective Date (plus all other unpaid Allowed Administrative Expense Claims including those
   Contested by the Debtor), to be held by Debtor s counsel until such time as such Fee Claims
   become Allowed Administrative Expense Claims.




                                                    15
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 87 of
                                           183


          2.1.3   Ordinary Course Liabilities.

           Holders of Administrative Expense Claims, known to the Debtor, i.e., (a)
   Computershare (b) Globic Advisors, LLC, and (c) Broadridge Investor Communication
   Solutions, which are based on liabilities incurred in the ordinary course of business of the Debtor
   prior to the Effective Date (other than professionals or other entities described in Section 2.1.2
   above, and governmental units that hold claims for taxes or claims and/or penalties related to such
   taxes) shall not be required to file any request for payment of such claims; however, all such
   claims must be submitted to the Debtor s bankruptcy counsel within 45 days of the Effective
   Date via mail, facsimile or e-mail transmission at counsel s address listed herein; and, failure
   to timely submit such claims in the foregoing manner shall result in such Claims being
   forever barred from assertion against the Debtor, Reorganized Debtor, any other Person, or
   any of their respective property.

            Holders of any Administrative Expense Claims OTHER THAN (a) Computershare, (b)
   Globic Advisors, LLC, and (c) Broadridge Investor Communication Solutions, which are
   based on liabilities incurred in the ordinary course of business of the Debtor prior to the Effective
   Date (other than professionals or other entities described in Section 2.1.2 above, and governmental
   units that hold claims for taxes or claims and/or penalties related to such taxes) must comply with
   the filing and Administrative Bar Date requirements set forth above in Section 2.1 General
   Provisions and the Bar Date Order.

   2.2    Treatment of Quarterly Fees.

          All fees payable pursuant to section 1930 of title 28 of the United States Code, as
   determined by the Bankruptcy Court at the Confirmation Hearing, shall be paid by the Debtor on
   or before the Effective Date. All such fees arising after the Effective Date shall be an
   administrative expense of the Litigation and Distribution Trust and shall be paid by the Litigation
   and Distribution Trustee from the Litigation and Distribution Trust Assets.

   2.3    Treatment of Priority Tax Claims.

           Prior to the Effective Date, the Debtor shall have established the Administrative Expense
   and Priority Reserve from its available Cash. On the Distribution Date, each holder of an Allowed
   Priority Tax Claim will receive, in full satisfaction of such Allowed Priority Tax Claim, Cash equal
   to the amount of such Allowed Priority Tax Claim. The Debtor does not believe that there are any
   Allowed Priority Tax Claims due as of this date.

                                             ARTICLE III.

                  CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

   3.1     General.        Pursuant to sections 1122 and 1123 of the Bankruptcy Code, all Claims and
   Equity Interests are classified for all purposes, including, without express or implied limitation,
   voting, confirmation and distribution pursuant to this Plan, as set forth herein. A Claim or Equity
   Interest shall be deemed classified in a particular class only to the extent that the Claim or Equity
   Interest qualifies within the description of that class, and shall be deemed classified in a different

                                                    16
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 88 of
                                           183


   class to the extent that any remainder of such Claim or Equity Interest qualifies within the
   description of such different class. A Claim or Equity Interest is in a particular class only to the
   extent that such Claim or Equity Interest is Allowed in that class and has not been paid or otherwise
   satisfied prior to the Effective Date.

   3.2    Classification of Claims and Equity Interests.

          The following chart assigns a number and name to each class against the Debtor for
   purposes of identifying each separate class:

                  Class           Claim or Equity Interest

                  1               Priority NQDC Claims

                  2               General Unsecured Claims

                  3A              STA Secured Claims

                  3B              RCC Secured Claims

                  3C              NQDC Secured Claims

                  4               Indemnity Claims

                  5               Subordinated 510(b) Claims

                  6               Series E Preferred Equity Interests

                  7               Equity Interests (Common Stock)

                  8               Series D Preferred Equity Interests

   3.3    Treatment of Claims Against and Equity Interests in the Debtor.

           The classes of Claims against and Equity Interests in the Debtor shall be treated under the
   Plan as follows:

          3.3.1        Class 1 Priority NQDC Claims.

          Each holder of an Allowed Priority NQDC Claim shall be unimpaired under the Plan and,
   pursuant to section 1124 of the Bankruptcy Code, all legal, equitable and contractual rights of each
   holder of an Allowed Priority NQDC Claim with respect to such Claim shall remain unaltered,
   except as provided in sections 1124(2)(A)-(E) of the Bankruptcy Code, and such holder of an
   Allowed Priority NQDC Claim shall be paid Cash from the Administrative Expense and Priority
   Reserve by the Reorganized Debtor in an amount equal to its Allowed Priority NQDC Claim on
   the Plan Distribution Date.




                                                    17
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 89 of
                                           183


        THE DEBTOR INTENDS TO SUPPLEMENT AND AMEND ITS PENDING
   OBJECTIONS TO ALL CLASS 1 CLAIMS AND BELIEVES THAT NO ALLOWED
   CLASS 1 CLAIMS EXIST.

          3.3.2      Class 2 General Unsecured Claim.

           Class 2 is comprised of all General Unsecured Claims including the Bondholder Claims.
   The Bondholder Claims shall be deemed Allowed on the Effective Date (without the necessity of
   all holders of Bondholder Claims to file Proofs of Claim) in the aggregate principal amount of
   $60,000,000, plus accrued and unpaid interest with respect thereon in the amount of $805,000,
   plus any additional fees, costs, expenses (including any attorneys', financial advisors', and other
   professionals' fees and expenses), reimbursement obligations, indemnification obligations,
   contingent obligations, and other charges of whatever nature, whether or not contingent, whenever
   arising, due, or owing, under the Indenture, including, but not limited to, the fees and expenses of
   the Indenture Trustee. Notwithstanding the filing of a Proof of Claim by the Indenture Trustee
   in the Chapter 11 Case, the Bondholders - not the Indenture Trustee shall vote to accept
   or reject the Plan on behalf of their respective Bondholder Claims.

                 Each holder of an Allowed Class 2 Claim shall receive or be allocated, as
          applicable, on the Plan Distribution Date, on account of its Allowed Claim:

          (i)     Cash in an amount equal to the outstanding fees and expenses of the Indenture
                  Trustee, including fees and expenses of its counsel, which will be paid on the
                  Effective Date directly to the Indenture Trustee, on account of any such outstanding
                  fees and expenses, from the Debtor s available Cash. Plan Distributions for all
                  remaining amounts due on account of Bondholder Claims, i.e., Bondholder Claims
                  other than fees and expenses due to the Indenture Trustee, shall be made directly to
                  holders of Legacy Subordinated Notes of record as reflected on the registry
                  maintained by the Registrar for the Legacy Subordinated Notes as of the
                  Distribution Record Date;

          (ii)    such holder s Pro Rata Share of the Litigation and Distribution Trust Assets;

          (iii)   In addition to the treatment provided in Section 3.3.2(i) and (ii) above, such holder
                  shall be entitled to elect one of the following alternative Claim treatment options:

                  a) Cash Option - on the Plan Distribution Date, the holder shall receive payment
                     in Cash of its Pro Rata share of the Aggregate Settlement Amount; or,

                  b) Debt Option subject to the Debt Option limitations set forth in section 6.6 of
                     the Plan, on the Plan Distribution Date, the Reorganized Debtor shall issue two
                     new instruments to the holder in exchange for and in satisfaction of its Allowed
                     Class 2 Claim: (a) Senior Debt Instrument with a principal balance equal to the
                     holder s Pro Rata share of the Aggregate Settlement Amount; and, (b)
                     Subordinated Instrument 1 with a principal amount equal to the balance of such
                     holder s Claim.



                                                   18
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 90 of
                                           183


           While the Plan Proponents do not intend to initiate any Avoidance Actions against holders
   of Claims, they reserve the right, pursuant to section 6.8 of the Plan, to assert Avoidance Actions
   against such holders for purposes of defense against and/or offset to Claims. The Plan Proponents
   (and all successors to them) further reserve any other offset rights that may exist with respect to
   Claims.

          3.3.3      Class 3A STA Secured Claims

         Class 3A is comprised of all allegedly Secured Claims of Gregory T. St. Angelo ( STA ),
   namely Proof of Claim nos. 56 and 57 filed in this Chapter 11 Case.

        THE PLAN PROPONENTS INTEND TO OBJECT TO ALL CLASS 3A CLAIMS
   AND BELIEVE THAT NO ALLOWED CLASS 3A CLAIMS SHALL EXIST.

           The holder of an Allowed Class 3A Claim, if any exist, shall receive nothing under the
   Plan, except the surrender of any collateral subject to a perfected, valid, non-voidable security
   interest securing such Claim which is proven by order entered and final no later than the Effective
   Date by such holder to be property of the Debtor s Estate on the Petition Date. No enforceable
   lien, against any Estate property, in favor of a Class 3A Claim holder is known or believed to exist.
   In addition, if any enforceable lien against any Estate property is determined to exist, all Class 3A
   Claims are subject to the defenses of offset and any other defenses or objections that may exist
   against such Claims.

           The Debtor intends to file a Motion pursuant to Bank. Rule 3012 to have the Court
   determine that the value of this creditor s interest in the Estate s interest in any property
   alleged to secure such claim is zero. Unless otherwise ordered by the Court by order entered and
   final no later than the Effective Date, entry of the Confirmation Order shall constitute a final, and
   conclusive adjudication and determination, binding on the holder of the STA Secured Claims, that
   any lien securing any STA Claim does not attach to any Litigation and Distribution Trust Assets,
   and that all Litigation and Distribution Trust Assets shall be transferred to the Litigation and
   Distribution Trust under this Plan free and clear of any such alleged lien.

          3.3.4      Class 3B RCC Secured Claims

        Class 3B is comprised of all allegedly Secured Claims of Renewal Capital Company
   ( RCC ), namely Proof of Claim no. 52 filed in this Chapter 11 Case.

        THE PLAN PROPONENTS INTEND TO OBJECT TO ALL CLASS 3B CLAIMS
   AND BELIEVE THAT NO ALLOWED CLASS 3B CLAIMS SHALL EXIST.

            The holder of an Allowed Class 3B Claim, if any exist, shall receive nothing under the
   Plan, except the surrender of any collateral subject to a perfected, valid, non-voidable security
   interest securing such Class 3B Claim which is proven by order entered and final no later than the
   Effective Date by such holder to be property of the Debtor s Estate on the Petition Date. No
   enforceable lien, against any Estate property, in favor of a Class 3B Claim holder is known or
   believed to exist. In addition, if any enforceable lien against any Estate property is determined to
   exist, all Class 3B Claims are subject to the defenses of offset and any other defenses or objections
   that may exist against such Claims.

                                                    19
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 91 of
                                           183


           The Debtor intends to file a Motion pursuant to Bank. Rule 3012 to have the Court
   determine that the value of this creditor s interest in the Estate s interest in any property
   alleged to secure such claim is zero. Unless otherwise ordered by the Court by order entered and
   final no later than the Effective Date, entry of the Confirmation Order shall constitute a final, and
   conclusive adjudication and determination, binding on the holder of the RCC Secured Claim, that
   any lien securing any Renewal Capital Company Claim does not attach to any Litigation and
   Distribution Trust Assets, and that all Litigation and Distribution Trust Assets shall be transferred
   to the Litigation and Distribution Trust under this Plan free and clear of any such alleged lien.

          3.3.5      Class 3C NQDC Secured Claims

          Class 3C is comprised of the following allegedly Secured Claims filed in the Chapter 11
   Case: (a) Proof of Claim No. 13 filed by Dean Haines; (b) Proof of Claim No. 14 filed by Michael
   Lulich; and, (c) Proof of Claim No. 46 filed by Ashton Ryan, Jr.

        THE PLAN PROPONENTS INTEND TO OBJECT TO ALL CLASS 3C CLAIMS
   AND BELIEVE THAT NO ALLOWED CLASS 3C CLAIMS SHALL EXIST.

           The holder of an Allowed Class 3C Claim, if any exist, shall receive nothing under the Plan
   except the surrender of any collateral subject to a perfected, valid, non-voidable security interest
   securing such Class 3C Claim which is proven by order entered and final no later than the Effective
   Date by such holder to be property of the Debtor s Estate on the Petition Date. No enforceable
   lien, against any Estate property, in favor of a Class 3C Claim holder is known or believed to exist.
   In addition, if any enforceable lien against any Estate property is determined to exist, all Class 3C
   Claims are subject to the defenses of offset and any other defenses or objections that may exist
   against such Claims.

           The Debtor intends to file a Motion pursuant to Bank. Rule 3012 to have the Court
   determine that the value of this creditor s interest in the Estate s interest in any property
   alleged to secure such claim is zero. Unless otherwise ordered by the Court by order entered and
   final no later than the Effective Date, entry of the Confirmation Order shall constitute a final, and
   conclusive adjudication and determination, binding on the holders of the NQDC Secured Claims,
   that any lien securing any Class 3C Claim does not attach to any Litigation and Distribution Trust
   Assets, and that all Litigation and Distribution Trust Assets shall be transferred to the Litigation
   and Distribution Trust under this Plan free and clear of any such alleged lien.

          3.3.6      Class 4    Indemnity Claims

           Class 4 consists of all Indemnity Claims that are disallowed or subordinated, as applicable,
   pursuant to Section 502(e) and 509(c) of the Bankruptcy Code. Class 4 Claims shall be disallowed
   or subordinated, as applicable, to the following General Unsecured Claims, as applicable to each
   Class 4 Claimant, and to the extent any Class 4 Claim becomes an Allowed Claim, then it shall
   not be paid or satisfied until the following Claims are satisfied in full: Allowed Claims of (a) FDIC,
   as Receiver for First NBC Bank, (b) Bondholders, and, (c) any other Claims and/or investigative
   proceedings asserted against the Debtor and holders of Indemnity Claims. Once the aforesaid
   General Unsecured Claims have been paid in full, holders of Allowed Class 4 Claims shall be
   entitled to receive their Pro Rata Share of the Litigation and Distribution Trust Assets.

                                                    20
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 92 of
                                           183


        THE PLAN PROPONENTS INTEND TO OBJECT TO AND TO SEEK
   DISALLOWANCE OR SUBORDINATION OF ALL CLASS 4 CLAIMS AS FILED.

          3.3.7      Class 5 - Subordinated 510(b) Claims.

           The holders of Class 5 Claims shall be subordinated to all Claims or Interests that are senior
   or equal to the Claim or Interest represented by the security from which the Class 5 Claim arises,
   except that if such security is common stock, such Claim has the same priority as common stock.
   Once all Class 1, 2 and 4 Allowed Claims have been paid in full, holders of Allowed Class 5
   Claims shall be entitled to receive their Pro Rata Share of the Litigation and Distribution Trust
   Assets.

           While the Plan Proponents do not intend to initiate any Avoidance Actions against holders
   of Claims, they reserve the right, pursuant to section 6.8 of the Plan, to assert Avoidance Actions
   against such holders for purposes of defense against and/or offset to Claims. The Plan Proponents
   (and all successors to them) further reserve any other offset rights that may exist with respect to
   Claims.

          3.3.8      Class 6 Series E Preferred Equity Interests.

          Holders of Class 6 Equity Interests in the Debtor shall have left unaltered the legal,
   equitable, and contractual rights to which each such Holder is entitled on account of such Interest.

          3.3.9      Class 7 - Equity Interests (Common Stock)

           Holders of Class 7 Equity Interests in the Debtor shall have left unaltered the legal,
   equitable, and contractual rights to which each such Holder is entitled on account of such Interests.
   Upon the Effective Date, pursuant to 11 U.S.C.§1145, all Class 7 Equity Interests shall be canceled
   and reissued to the exact holders of Class 7 Equity Interests in exchange for such interests.

          3.3.10     Class 8 Series D Preferred Equity Interests.

          Holders of Class 8 Interests in the Debtor shall have left unaltered the legal, equitable, and
   contractual rights, all as set forth in the Articles of Amendment to the Articles of Incorporation of
   First NBC Bank Holding Company dated July 27, 2011, to which each such Holder is entitled on
   account of such Interests.

                                             ARTICLE IV.

                              IDENTIFICATION OF IMPAIRED
                        CLASSES OF CLAIMS AND EQUITY INTERESTS

   4.1    Unimpaired Classes of Claims and Equity Interests.

          The following Classes are not impaired under the Plan:

          (a)      Class 1   Priority NQDC Claims;


                                                    21
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 93 of
                                           183


          (b)     Class 6 - Series E Preferred Equity Interests;

          (c)     Class 7 Equity Interests (Common Stock); and,

          (d)     Class 8 Series D Preferred Equity Interests.

   4.2    Impaired Classes of Claims and Equity Interests.

          The following Classes are impaired under the Plan:

          (a)     Class 2 General Unsecured Claims;

          (b)     Class 3A STA Secured Claims;

          (c)     Class 3B RCC Secured Claims;

          (d)     Class 3C NQDC Secured Claims;

          (e)     Class 4 - Indemnity Claims; and,

          (f)     Class 5 - Subordinated 510(b) Claims.

   4.3    Impairment Controversies.

          If a controversy arises as to whether any Claim or Equity Interest, or any class of Claims
   or Equity Interests, is impaired under the Plan, the Bankruptcy Court shall, after notice and a
   hearing, determine such controversy.

                                             ARTICLE V.

                        ACCEPTANCE OR REJECTION OF THE PLAN;
                         EFFECT OF REJECTION BY ONE OR MORE
                        CLASSES OF CLAIMS OR EQUITY INTERESTS

   5.1    Classes Entitled to Vote and Default Options.

           Classes 1, 6, 7 and 8 are not impaired under the Plan, and the holders of Claims and Equity
   Interests in such classes are conclusively presumed to have accepted the Plan pursuant to section
   1126(f) of the Bankruptcy Code and are not entitled to vote to accept or reject the Plan.

   Classes 2, 3A, 3B, 3C, 4 and 5 are impaired under the Plan, and the holders of Allowed Claims in
   such respective classes are entitled to vote to accept or reject the Plan. In the event that a holder
   of a Class 2 Claim fails to timely elect the Debt Option, then such failure shall be deemed to
   be an election of the Cash Option by such holder.

   5.2    Acceptance by an Impaired Class of Claims and Equity Interests.

           5.2.1     Pursuant to section 1126(c) of the Bankruptcy Code, an impaired class of Claims
   shall have accepted the Plan if, after excluding any Claims held by any holder designated pursuant

                                                    22
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 94 of
                                           183


   to section 1126(e) of the Bankruptcy Code, (a) the holders of at least two-thirds (2/3) in amount
   and more than one-half (1/2) in number of the Allowed Claims that have accepted or rejected the
   Plan.

           5.2.2      Pursuant to section 1126(d) of the Bankruptcy Code, an impaired class of Equity
   Interests shall have accepted the Plan if, after excluding any Equity Interests held by any holder
   designated pursuant to section 1126(e) of the Bankruptcy Code, (a) the holders of at least two-
   thirds (2/3) in amount and more than one-half (1/2) in number of the Allowed Equity Interests that
   have accepted or rejected the Plan.

   5.3    Confirmability and Severability of this Plan.

           5.3.1      Reservation of Rights. Subject to Sections 14.10 and 14.11 of this Plan, the Plan
   Proponents reserve the right to modify or withdraw this Plan, in its entirety or in part, for any
   reason. In addition, and also subject to Sections 14.10 and 14.11 of this Plan, should this Plan fail
   to be accepted by the requisite number and amount of Claims and Equity Interests, as required to
   satisfy section 1129 of the Bankruptcy Code, and notwithstanding any other provision of this Plan
   to the contrary, the Plan Proponents reserve the right to reclassify Claims or Equity Interests or
   otherwise amend, modify or withdraw this Plan in its entirety or in part.

           5.3.2      Severability of Plan Provisions. If any term or provision of this Plan is
   determined by the Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court
   will have the power to alter and interpret such term or provision to make it valid or enforceable to
   the maximum extent practicable, consistent with the original purpose of the term or provision held
   to be invalid, void or unenforceable, and such term or provision will then be applicable as altered
   or interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder of the
   terms and provisions of this Plan will remain in full force and effect and will in no way be affected,
   impaired or invalidated by such holding, alteration or interpretation. The Confirmation Order will
   constitute a judicial determination and will provide that each term and provision of this Plan, as it
   may have been altered or interpreted in accordance with the foregoing, is valid and enforceable
   pursuant to its terms.

                                             ARTICLE VI.

                        MEANS FOR IMPLEMENTATION OF THE PLAN

   6.1    First Round Investment and Exit Facility.

         Prior to the Effective Date, the identities of the First Round Investors and the principal
   amounts advanced from each First Round Investor shall be provided to the Committee.

           The First Round Investment shall be disbursed from escrow to, or on behalf of, the
   Reorganized Debtor under the Exit Facility; and, as applicable, to, or on behalf of, SPV pursuant
   to the FRI Escrow Agreement. The First Round Investment shall be utilized and shall be disbursed
   for uses contemplated, solely as set forth in this Section 6.1. Upon the Effective Date, the First
   Round Investment shall be disbursed by Debtor s counsel from escrow:



                                                    23
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 95 of
                                           183


          (a)    to or on behalf of the SPV: disbursement shall be specifically for payment of all
          Plan Distributions of Cash required on the Plan Distribution Date to any Bondholder that
          has elected or is deemed to have elected the Cash Option under Section 3.3.2(iii)(a). The
          Reorganized Debtor or Debtor s counsel shall act as disbursing agent for the SPV in
          making the foregoing Plan Distributions to Bondholders.

          (b)     to or on behalf of the Reorganized Debtor: disbursement shall be made under the
          Exit Facility, specifically for payment of all Plan Distributions of Cash required on the Plan
          Distribution Date to any holder of other Allowed Class 2 Claims (non-Bondholder Claims)
          that has or is deemed to have elected the Cash Option.

           (c)   to the Reorganized Debtor: disbursement shall be made under the Exit Facility and
          shall consist of all funds from the First Round Investment remaining after all Plan
          Distribution Date payments to holders of Allowed Class 2 Claims that have elected (or are
          deemed to have elected) the Cash Option under Section 3.3.2(iii)(a) of the Plan; such
          disbursement shall be provided to the Reorganized Debtor specifically for its future
          business operation expenses.

           The Exit Facility shall thus provide to the Reorganized Debtor: (i) all Cash required for its
   Plan Distributions made on the Plan Distribution Date; and, (ii) all Cash remaining from the First
   Round Investment after all Plan Distribution Date payments to holders of Allowed Class 2 Claims
   that have elected (or are deemed to have elected) the Cash Option under Section 3.3.2(iii)(a). The
   Exit Facility shall rank equally in priority with the indebtedness evidenced by the Senior Debt
   Instruments. The Litigation and Distribution Trust and its assets shall have no liability for the Exit
   Facility, such liability being the sole responsibility of the Reorganized Debtor.

   6.2    Senior Debt and Subordinated Debt of the Reorganized Debtor.

           Senior Debt Instruments shall be issued exclusively to the Litigation and Distribution Trust
   and holders of Class 2 Claims that have elected the Debt Option. The Senior Debt shall be senior
   to any and all other indebtedness of the Debtor from and after the Effective Date except for the
   First Round Investment (which shall be pari passu with the Senior Debt). The charter of the Debtor
   and its by-laws shall be revised as of the Effective Date to prohibit the Debtor from issuing any
   additional or new debt senior to or pari passu with Senior Debt unless and until the holders of
   Subordinated Instruments 1 have been paid in full and in Cash.

           The Subordinated Instruments 1 shall be senior to any preferred or common stock or any
   subordinated instruments that do not make up the Subordinated Debt 1. The Subordinated Debt 1
   shall be exclusively comprised of (a) Subordinated Instruments 1 issued pursuant to Section
   3.3.2(iii) to holders of Class 2 Claims that have elected the Debt Option in exchange for, and in
   satisfaction of, such holders Legacy Subordinated Note (in addition to the Senior Debt Instrument
   issued as provided in Section 3.3.2(iii) and its Pro Rata Share of the Litigation and Distribution
   Trust Assets as provided under Section 3.3.2 (ii)); and, (b) SPV Claim Rights and associated
   Legacy Subordinated Notes acquired by the SPV in exchange for, and in full satisfaction of, the
   Legacy Subordinated Notes deemed to have been assigned to the SPV as a result of the election of
   the Cash Option by holders of Allowed Class 2 Claims. The charter of the Debtor and its by-laws
   shall be revised as of the Effective Date to prohibit the Debtor from issuing any additional or new

                                                    24
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 96 of
                                           183


   debt senior to or pari passu with Subordinated Debt 1 or to make any distributions or dividend
   payments of any kind or character to any Claims or Equity Interests junior or pari passu in priority
   to Subordinated Debt 1 unless and until the holders of Subordinated Instruments 1 have been paid
   in full and in Cash. The Reorganized Debtor may, however, issue, at any time, additional debt that
   is subordinate to the Subordinated Debt 1.

   6.3    Establishment of the Administrative Expense and Priority Reserve.

           Prior to the Effective Date, the Debtor shall establish the Administrative Expense and
   Priority Reserve from its available Cash; and, all distributions to holders of Allowed Unclassified
   Claims as set forth in Article II of the Plan and Allowed Class 1 Claims as set forth in Article III
   of the Plan shall be made therefrom. The Administrative Expense and Priority Reserve shall also
   include a Cash reserve for payment of (a) Contested Unclassified Claims, described in Article II
   of the Plan, and (b) Contested Class 1 Claims, if and as such Contested Claims become Allowed
   Claims. Any funds remaining, after all such Claims have been fully disposed of through payment
   or disallowance, shall be transferred and conveyed to the Litigation and Distribution Trust.

   6.4    Establishment of the Special Purpose Vehicle.

           Prior to the Effective Date, the SPV shall be established by the First Round Investors to
   acquire the Legacy Subordinated Notes and corresponding SPV Claim Rights from the
   Bondholders electing or deemed to be electing the Cash Option. Any Bondholder that has elected
   or is deemed to have elected the Cash Option shall be deemed to have assigned its Legacy
   Subordinated Note and all of such Bondholder s SPV Claim Rights to First Phoenix SPV, LLC as
   of the Plan Distribution Date. Thereafter, the SPV shall be deemed to be the record holder of any
   such acquired Legacy Subordinated Notes, and as a result thereof, shall be entitled to enforce all
   legal, equitable and contractual rights attributable to such Legacy Subordinated Notes and included
   within any SPV Claim Rights it acquires. For the avoidance of doubt, any Legacy
   Subordinated Notes deemed to have been assigned to the SPV shall not be cancelled upon
   the Effective Date, but shall instead remain enforceable against the Reorganized Debtor
   exclusively by the SPV and its successors through the Plan Distribution Date and shall be
   deemed to have been exchanged on the Plan Distribution Date by the SPV for Subordinated
   Debt 1 instruments having the same face value as the acquired SPV Claim Rights and Legacy
   Subordinated Notes in full satisfaction of the Legacy Subordinated Notes so acquired. The
   Reorganized Debtor, as agent for the SPV, shall make all Plan Distributions to holders of any
   Bondholder Claims electing the Cash Option pursuant to Section 3.3.2(iii)(a).

   6.5    Disposition of Legacy Subordinated Notes.

           On the Confirmation Date, the Debtor shall cause there to be established a register for the
   recordation of Bondholders as of that date. On the Plan Distribution Date, the Reorganized Debtor
   or the SPV, as applicable, shall make the Plan distributions described in Plan section 3.3.2, to such
   Bondholders, or their transferees, as recorded on such register of the Debtor in accordance with
   such transfer procedures as the Debtor may establish.




                                                    25
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 97 of
                                           183


          Legacy Subordinated Notes of Bondholders Electing Debt Option:

                  If a Bondholder elects the Debt Option, pursuant to Plan Section 3.3.2(iii)(b), then,
          on the Plan Distribution Date, in addition to the Senior Debt Instrument issued pursuant to
          that Section and Pro Rata Share of the Litigation and Distribution Trust Assets as provided
          under Section 3.3.2 (ii), the Debtor shall issue the Senior Debt Instrument and Subordinated
          Instrument 1 to such Bondholder in exchange for and in satisfaction of the Bondholder s
          Legacy Subordinated Note.

          Legacy Subordinated Notes of Bondholders Electing Cash Option:

                 If a Bondholder elects the Cash Option, pursuant to Plan section 3.3.2(iii)(a), then,
          on the Plan Distribution Date, in exchange for the Cash payment provided by the SPV to
          the Bondholder, the Bondholder shall be deemed to have assigned its Legacy Subordinated
          Note to the SPV, and the SPV shall thereafter be deemed to be the record holder of such
          Bondholder s Legacy Subordinated Note and SPV Claim Rights which shall be deemed to
          have been exchanged on the Plan Distribution Date by the SPV for Subordinated Debt 1
          instruments having the same face value as, and in full satisfaction of, the acquired SPV
          Claim Rights and Legacy Subordinated Notes.

   6.6    Debt Option Limitations for Class 2 Claim Treatment.

           Notwithstanding the Class 2 Treatment provided for in section 3.3.2(iii)(b), the Debt
   Option treatment shall be limited to the Debt Option Threshold. Should the aggregate dollar
   amount of Allowed Class 2 Claims electing the Debt Option exceed the Debt Option Threshold,
   then the treatment of such claims shall be modified as follows: the Debt Option shall be applied to
   the amount of each holder s Pro Rata share of the Debt Option Threshold and the Cash Option
   shall be applied to the balance of the holder s Claim. For illustration purposes only, the Plan
   Proponents have provided an example of the modified treatment that may be required for a Class
   2 Claim, electing the Debt Option, if the Debt Option Threshold is exceeded.

     EXAMPLE OF MODIFIED TREATMENT FOR HOLDERS, ELECTING DEBT OPTION, IN A SCENARIO IN
                        WHICH DEBT OPTION THRESHOLD IS EXCEEDED:

          Assumptions:

                  1. The total amount of Class 2 Claims eligible to vote is $67,000,000.

                  2. The total amount of Class 2 Claims electing the Debt Option is $40,000,000
                         (aggregate Claim amount exceeds Debt Option Threshold by $10,000,000).

                  3. The total amount of Class 2 Claims electing (or deemed to be electing) the Cash
                         Option is $27,000,000.

                  4. The Class 2 Claims electing the Debt Option are comprised of the following
                         Claims:



                                                   26
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 98 of
                                           183


                            a)   Class 2 Claim of $20,000,000
                            b)   Class 2 Claim of $10,000,000
                            c)   Class 2 Claim of $8,000,000, and
                            d)   Class 2 Claim of $2,000,000.

                Under this scenario, treatment of the Class 2 Claims electing the Debt Option would
          be modified as follows:

                  a) Class 2 Claim of $20,000,000 would receive:
                        Debt Option Treatment for $15,000,000 of its Class 2 Claim; and,
                        Cash Option Treatment for $5,000,000 of its Class 2 Claim.
                  b) Class 2 Claim of $10,000,000 would receive:
                        Debt Option Treatment for $7,500,000 of its Class 2 Claim; and,
                        Cash Option Treatment for $2,500,000 of its Class 2 Claim
                  c) Class 2 Claim of $8,000,000 would receive:
                        Debt Option Treatment for $6,000,000 of its Class 2 Claim; and,
                        Cash Option Treatment for $2,000,000 of its Class 2 Claim
                  d) Class 2 Claim of $2,000,000 would receive:
                        Debt Option Treatment for $1,500,000 of its Class 2 Claim; and,
                        Cash Option Treatment for $500,000 of its Class 2.

   6.7    Corporate Action.

           The entry of the Confirmation Order shall constitute authorization for the Debtor and the
   Litigation and Distribution Trustee, as applicable, to take or cause to be taken all corporate actions
   necessary or appropriate to implement all provisions of, and to consummate, the Plan and the Plan
   Documents prior to, on and after the Effective Date and all such actions taken or caused to be taken
   shall be deemed to have been authorized and approved by the Bankruptcy Court without further
   approval, act or action under any applicable law, order, rule or regulation, including, without
   limitation, (a) the incurrence of all obligations contemplated by the Plan and the making of Plan
   Distributions, (b) the implementation of all settlements and compromises as set forth in or
   contemplated by the Plan (c) the execution, delivery, filing and/or recording of any contracts,
   agreements, instruments or other documents contemplated by the Plan Documents (or necessary
   or desirable to effectuate the transactions contemplated by the Plan Documents); and, (d) the
   execution of any such documentation necessary for the Debtor to enter into the Exit Facility in
   order to secure the full release and availability of the First Round Investment.

           On or before the Effective Date, the Debtor s Board of Directors shall take all necessary
   action, in accordance with its corporate governance documents, to elect Navid Abghari of Angel
   Oak Capital Advisors, the designee of the Committee, to serve as a member of the FNBC Board
   of Directors, alongside its existing members.

   6.8    Preservation of Causes of Action.

          Except as otherwise provided in the Plan, each Tort Claim of the Debtor shall be preserved
   and, along with the exclusive right to commence, pursue, and enforce such Tort Claim in any
   appropriate court or tribunal, shall be deemed transferred to the Liquidation and Distribution Trust/

                                                    27
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 99 of
                                           183


   Litigation and Distribution Trustee as of the Effective Date, and shall vest exclusively in the
   Litigation and Distribution Trust/Litigation and Distribution Trustee (as applicable) as of the
   Effective Date. In addition, each Tort Claim to which the Committee, pursuant to Bankruptcy
   Court Orders [Doc. 261 and 563] was granted standing on behalf of and for the benefit of the
   Debtor s Estate, to assert, commence, prosecute, and, if appropriate, settle (with Court approval),
   shall vest exclusively in the Litigation and Distribution Trust /Litigation and Distribution Trustee
   (as applicable) as of the Effective Date.

           Except as otherwise provided for below with respect to Causes of Action retained by the
   Debtor or Reorganized Debtor, unless a claim or Cause of Action against a creditor or other Person
   is expressly waived, relinquished, released, compromised, settled or transferred in the Plan or any
   other Final Order, the Debtor, Committee and the Litigation and Distribution Trustee, as
   applicable, expressly reserve such claim or Cause of Action for later pursuit by the Litigation and
   Distribution Trustee, and, therefore, no preclusion doctrine, including, without limitation, the
   doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel
   (judicial, equitable or otherwise) or laches shall apply to such claims or Causes of Action upon,
   after, or as a result of the Confirmation Date or Effective Date of the Plan, the Disclosure
   Statement, the Plan or the Confirmation Order. In addition, the Debtor and the Litigation and
   Distribution Trustee, as applicable, expressly reserve the right to pursue or adopt any claims (and
   any defenses) or Causes of Action of the Debtor, not so specifically and expressly waived,
   relinquished, released, compromised, settled or transferred that are alleged in any lawsuit in which
   the Debtor is a defendant or an interested party, against any Person, including, without limitation,
   the plaintiffs or codefendants in such lawsuits.

           Any Person to whom the Debtor has incurred an obligation (whether on account of services,
   purchase or sale of goods, tort, breach of contract or otherwise), or who has received services from
   the Debtor or a transfer of money or property of the Debtor, or who has transacted business with
   the Debtor should assume that such obligation, transfer, or transaction may be reviewed by the
   Litigation and Distribution Trustee subsequent to the Effective Date and may, to the extent not
   theretofore waived, relinquished, released, compromised, settled or transferred, be the subject of
   an action or claim or demand after the Effective Date, whether or not (a) such Person has filed a
   proof of claim against the Debtor in the Chapter 11 Case, (b) such Person s proof of claim has
   been objected to, (c) such Person s Claim was included in the Debtor s Schedules, or (d) such
   Person s scheduled Claim has been objected to by the Debtor, the Litigation and Distribution
   Trustee or has been identified by the Debtor as disputed, contingent, or unliquidated.

          No Person may rely on the absence of a specific reference in the Plan or this Disclosure
   Statement to any Cause of Action against them as any indication that the Debtor or the
   Litigation and Distribution Trustee will not pursue any and all available Causes of Action
   against them. The Debtor and the Litigation and Distribution Trustee, and the Estate
   expressly reserve all rights to prosecute any and all Causes of Action against any Person,
   except as otherwise explicitly provided in the Plan.




                                                   28
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 100
                                         of 183


         The retained claims and Causes of Action, include, without limitation:

            Causes of Action, including Avoidance Actions (the Plan Proponents and their successors
  do not intend to initiate any direct Avoidance Actions against Claim holders, but reserve the right
  to assert Avoidance Actions as a defense to any Claims) and Tort Claims, as defined in the Plan;

            Objections to Claims under the Plan;

            Any and all litigation, claims, or Causes of Action of the Debtor and any rights, suits,
  damages, remedies, or obligations, known or unknown, foreseen or unforeseen, existing or
  hereafter arising, in law, equity, or otherwise, relating to or arising from the acts, omissions,
  activities, conduct, claims, or Causes of Action listed or described in the Plan, Disclosure
  Statement, or the Confirmation Order;

            Actions against insurance carriers relating to coverage, indemnity or other matters;

            Counterclaims and defenses relating to notes or other obligations;

            Contract, tort, or equitable claims which may exist or subsequently arise;

            Any claims of the Debtor arising under Section 362 of the Bankruptcy Code;

           Equitable subordination claims arising under Section 510 of the Bankruptcy Code or other
  applicable law;

            Any and all claims arising under chapter 5 of the Bankruptcy Code and all similar actions
  under applicable law, including, but not limited to, preferences under Section 547 of the
  Bankruptcy Code, turnover Claims arising under Sections 542 or 543 of the Bankruptcy Code, and
  fraudulent transfers under Section 548 of the Bankruptcy Code, including, but not limited to, any
  transfers listed the Debtor s Statements of Financial Affairs;

            Any derivative Causes of Action, of the Debtor pursuant to the Bankruptcy Code or any
  other statute or legal theory or theory under equity, including all claims included within the suit
  styled, Doug Smith, Individually and on Behalf of First NBC Bank Holding Company v. Ashton J.
  Ryan, et al. and First NBC Bank Holding Company, Case No. 16-17001, U.S. District Court,
  Eastern District of Louisiana.

            Any claims asserted in the litigation styled, Eric R. Kinzler, Individually and on Behalf
  of All Others Similarly Situated, v. First NBC Bank Holding Company, Ashton J. Ryan, Jr. and
  Mary Beth Verdigets, Case No. 16-04243, U.S. District Court, Eastern District of Louisiana.
  However, notwithstanding any other provision of this Plan that may be to the contrary, nothing in
  this Plan shall be deemed to be a finding or determination by the Bankruptcy Court that such claims
  or Causes of Action are property of the Estate.

            Any and all alter ego, veil piercing and/or single business enterprise Claims against the
  Debtor.



                                                   29
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 101
                                         of 183


            Any and all claims against Ernst & Young, LLP, its insurer(s), and against any other
  entities which provided professional services to the Debtor prior to the Petition Date.

           Any Cause of Action included within the suit styled Official Committee of Unsecured
  Creditors of First NBC Bank Holding Company v. Ashton J. Ryan, Mary Beth Verdigets, William
  J. Burnell, Gregory St. Angelo, Officer Does 1-20, Ernst & Young, LLP, Mark Bell, and Auditor
  Does 1-20, Case No. 2:19-cv-10341, U.S. District Court, Eastern District of Louisiana.

          Without limiting, and in addition to, the foregoing reservations of claims and Causes of
  Actions, the Liquidation and Distribution Trust/Liquidation and Distribution Trustee expressly
  reserves and retains any and all past and present legal and equitable claims and Causes of Action
  (including any derivative Causes of Action) against any former or current director or officer of the
  Debtor, as well as direct action or other claims against its liability insurers, arising under state or
  other non-bankruptcy law or arising under the Bankruptcy Code, in this Chapter 11 Case, or in any
  way related to this Chapter 11 Case, or under and/or pursuant to any statute or legal or equitable
  theory that is in any manner arising from, connected with or related to any act or omission of such
  director or officer that occurred prior to the Petition Date, including, but not limited to, claims and
  Causes of Action for breach of fiduciary duty, violations of applicable federal or state securities
  law, negligence, gross negligence, willful misconduct, misrepresentation, omission,
  mismanagement, waste, fraud, bad faith, tortious interference with contract, detrimental reliance,
  including, but not limited to, any damages allowed by law or equity, including compensatory,
  punitive and anticipated future damages, plus all costs including attorney's fees, court costs, and
  expert witness fees. Such claims and Causes of Action include those arising in connection with or
  relating to any and all claims directly or indirectly related to the letters to the Debtors insurers
  from the Committee attached to the Disclosure Statement.

          Notwithstanding the foregoing reservations of claims and Causes of Action for the benefit
  of the Litigation and Distribution Trust and its beneficiaries, the following are specifically
  preserved and shall re-vest in the Debtor: (a) any objections to Claims other than Claims in
  Classes 2, 3A, 3B, 3C, 4 and 5; and, (b) any claims or Causes of Action, whether legal, equitable
  or statutory in nature that may affect the Reorganized Debtor s ability to utilize or have recognized
  with any taxing authority any Tax Assets that may exist, whether known or unknown to the Debtor
  prior to the Effective Date.

          Due to the size and scope of the Debtor s business operations, there may be numerous other
  claims and Causes of Action that currently exist or may subsequently arise, in addition to the
  claims and Causes of Action identified above. The Debtor and Committee are also continuing to
  investigate and assess which claims and Causes of Action may be pursued. The Debtor and the
  Litigation and Distribution Trustee do not intend, and it should not be assumed that because any
  existing or potential claims or Causes of Action have not yet been pursued or do not fall within the
  list above, that any such claims or Causes of Action have been waived.

       THIS PLAN SHALL BE INTERPRETED SO AS TO AFFORD, FOR THE
  BENEFIT OF ALL HOLDERS OF ALLOWED CLAIMS, THE GREATEST
  OPPORTUNITY FOR MAXIMUM RECOVERY BY THE LIQUIDATION AND
  DISTRIBUTION TRUSTEE ON THE ASSETS, TORT CLAIMS, AND RIGHTS IN AND
  PROCEEDS OF ANY INSURANCE POLICIES.

                                                    30
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 102
                                         of 183


  6.9    Establishment of the Litigation and Distribution Trust and Appointment of the
         Litigation and Distribution Trustee.

          The Litigation and Distribution Trust shall be established and the Litigation and
  Distribution Trustee shall be appointed as set forth below in Article VII. In addition to the
  Litigation and Distribution Trust Assets transferred to the Litigation and Distribution Trust, the
  Reorganized Debtor shall issue a Senior Debt Instrument to the Litigation and Distribution Trust
  in the principal amount of $300,000 on the Effective Date.

  6.10   Vesting of the Tort Claims and Insurance Policies.

          On the Effective Date, the Estate s interest in any Tort Claims and rights in and proceeds
  of any Insurance Policies necessary for the prosecution of all such Claims shall be transferred to
  and vest in the Litigation and Distribution Trust. The Litigation and Distribution Trustee shall
  have standing and be authorized to institute and prosecute through final judgment or settle the Tort
  Claims. Upon entry of a final judgment or settlement, the relevant proceeds of the Tort Claims
  and relevant Insurance Policies shall be property of the Litigation and Distribution Trust for the
  benefit of holders of Allowed Claims in Classes 2, 4 and 5 in accordance with the provisions of
  this Plan. Notwithstanding anything to the contrary contained in the Plan, confirmation of the Plan
  shall not discharge, impair or otherwise affect other obligations of the Insurance Policies such that
  the full benefits of all such policies can be realized for the Litigation and Distribution Trust
  Beneficiaries, and, if applicable, the Subordinated Beneficiaries.

  6.11   Sources of Cash for Plan Distributions.

          All Cash necessary for the Debtor or Reorganized Debtor to make payments and Plan
  Distributions under the Plan by the Debtor shall be made (or reserved) from its available Cash
  prior to the transfer of the remaining Estate Cash to the Litigation and Distribution Trust; and,
  from the First Round Investment. All Plan Distributions to be made by the Litigation and
  Distribution Trustee shall be obtained from the liquidation of Litigation and Distribution Trust
  Assets (including the proceeds of any Tort Claims and related Insurance Policies).

  6.12   Continued Corporate Existence and Vesting of Assets in the Debtor.

           On and after the Effective Date, the Reorganized Debtor will continue to exist as a
   corporation and shall retain all of the powers of corporations under applicable non- bankruptcy
   law, and without prejudice to any right to amend its charter, dissolve, merge or convert into
   another form of business entity, or to alter or terminate its existence. As of the Effective Date,
   the Debtor s Articles of Incorporation shall be deemed amended to conform to the requirements
   of Section 1123(a)(6) of the Bankruptcy Code. Furthermore, as of the Effective Date, the
   Debtor shall have taken such steps as may be necessary to delist and deregister its common
   stock under the Securities Exchange Act of 1934; and, thereafter, shall take appropriate action
   to assure compliance with applicable securities laws.

          Except as otherwise provided for in the Plan, on and after the Effective Date, all assets
   and property of the Debtor and its Estate, including any Tax Assets and any other assets of the
   Debtor but excluding the Litigation and Distribution Trust Assets, will re-vest in the Reorganized
   Debtor free and clear of all Claims, Liens, charges, and other encumbrances.
                                                   31
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 103
                                         of 183


           On and after the Effective Date, the Reorganized Debtor shall be permitted to conduct its
  business without supervision by the Bankruptcy Court and free of any restrictions under the
  Bankruptcy Code or the Bankruptcy Rules. The Reorganized Debtor shall be authorized, without
  limitation, to use and dispose of assets of the Debtor other than the Litigation and Distribution
  Trust Assets, as the representative of Debtor s Estate pursuant to section 1123(b)(3)(B) of the
  Bankruptcy Code, to acquire and dispose of other property, and to otherwise administer its affairs.
  It is anticipated that, in addition to the funds available to the Reorganized Debtor from the First
  Round Investment, First Round Investors and/or additional investors will provide capital to the
  Reorganized Debtor to enable the Reorganized Debtor to acquire assets after the Effective Date
  and that the Reorganized Debtor will have future business operation.

  6.13   Cancellation of Instruments.

           On the Effective Date, except as otherwise specifically provided for in Article VI of this
  Plan: (1) the obligations of the Debtor under the Indenture and any other certificate, share, note,
  bond, indenture, purchase right, option, warrant, existing management incentive plan or other
  instrument or document directly or indirectly evidencing or creating any indebtedness or
  obligation of or ownership interest in the Debtor giving rise to any Claim or Equity Interest
  (except such certificates, notes, or other instruments or documents evidencing indebtedness or
  obligations of the Debtor that are specifically left unaltered by the Plan, including, but not limited
  to, the Legacy Subordinated Notes which will be satisfied, and as a result cancelled, on the Plan
  Distribution Date by the exchange of new debt instruments with either the Class 2 Claim Holder
  or the SPV, as the case may be), shall be cancelled, and the Reorganized Debtor shall not have
  any continuing obligations thereunder; and (2) the obligations of the Debtor pursuant, relating,
  or pertaining to any agreements, indentures, certificates of designation, bylaws, or certificate
  or articles of incorporation or similar documents governing the membership interests, certificates,
  notes, bonds, indentures, purchase rights, options, warrants, or other instruments or documents
  evidencing or creating any indebtedness or obligation of the Debtor (except such agreements,
  certificates, notes, or other instruments evidencing indebtedness or obligations of the Debtor that
  are specifically left unaltered by the Plan, including, but not limited, to the Legacy Subordinated
  Notes which will be satisfied, and as a result cancelled, on the Plan Distribution Date by the
  exchange of new debt instruments with either the Class 2 Claim Holder or the SPV, as the case
  may be) shall be released and discharged; provided, however, notwithstanding confirmation of
  this Plan or the occurrence of the Effective Date, any agreement that governs the rights of the
  holder of a Claim shall continue in effect solely for purposes of (1) allowing holders to receive
  Plan Distributions as provided herein and (2) allowing the Indenture Trustee to exercise its
  charging liens for the payment of its fees and expenses and for indemnification as provided in the
  applicable Indenture; provided, further, notwithstanding confirmation of this Plan or the
  occurrence of the Effective Date, the Indenture shall continue in effect solely for the purposes of
  allowing the Bondholder Claims under this Plan; provided, further, however, that the preceding
  proviso shall not affect the discharge of Claims or Equity Interests pursuant to the Bankruptcy
  Code, the Confirmation Order or this Plan, or result in any expense or liability to the Reorganized
  Debtor or Bondholders. Notwithstanding anything to the contrary herein, no instruments or rights
  shall be deemed cancelled to the extent the preservation or non-cancellation of such instruments is
  necessary to preserve unimpaired any and all Causes of Action and to permit the Litigation and
  Distribution Trustee to assert any and all Causes of Action pursuant to this Plan.


                                                   32
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 104
                                         of 183


  6.14   Amendment of Indenture and Preservation of Trustee Rights.

          On the Effective Date, and without further order of the Court, i) the Indenture shall be,
  automatically and without further act, amended to delete Section 107 and Section 510 thereof to
  remove references to the Trust Indenture Act and effectuate automatic resignation of the Indenture
  Trustee and appointment of a successor trustee; (ii) the Indenture shall be, automatically and
  without further act, amended to revise sections 509 thereof to permit and effectuate the resignation
  of the Indenture Trustee, including in its role as Registrar and Paying Agent, and the appointment
  of a successor trustee, as set forth herein; (iii) the Indenture Trustee will be deemed to have
  resigned as Trustee, Registrar and Paying Agent and any other role it may have under the Indenture
  in accordance with Section 509(2) of the Indenture; (iv) Shivan Govindan will be automatically
  and without further act appointed as successor trustee, registrar and paying agent (the Successor
  Trustee ) under the Indenture and will be deemed to have accepted such appointment under the
  Indenture; (v) except as otherwise expressly set forth herein, all rights, duties and obligations of
  the Indenture Trustee under the Notes, the Indenture and such other agreements, instruments and
  other documents related thereto, including those related to the Indenture Trustee s resignation, will
  be deemed fully and finally satisfied, released and discharged. The Indenture Trustee will be
  relieved of and have no further responsibility for the exercise of rights and powers or for the
  performance of the duties and obligations vested in the Trustee under the Indenture and the
  Successor Trustee will become vested with all the rights, powers, trusts and duties of the retiring
  Indenture Trustee. Notwithstanding anything herein to the contrary, the amendment of the
  Indenture will not impair in any way (i) the rights of the Indenture Trustee to the Indenture
  Trustee s claims under this Plan, or (ii) the indemnification rights of the Trustee or the
  indemnification obligations of the Debtor under the Indenture, as the same existed immediately
  prior to the Effective Date.

  6.15   Dissolution of the Committee.

          Upon the Effective Date, the Committee shall be deemed to have transferred and conveyed
  to the Litigation and Distribution Trust/Litigation and Distribution Trustee all of its rights,
  interests, and standing to assert the Tort Claims; and, shall thereafter dissolve automatically,
  whereupon its members, professionals and agents shall be released from any further duties and
  responsibilities in the Chapter 11 Case and under the Bankruptcy Code, except with respect to
  applications for Fee Claims or reimbursement of expenses incurred as a member of the Committee.

  6.16   Delisting of Stock.

           Promptly upon the occurrence of the Effective Date, the Reorganized Debtor shall take
  all actions necessary to delist the Debtor s pre-confirmation common stock by having the
  Financial Industry Regulatory Authority ( FINRA ) remove the Debtor s trading symbol from
  FINRA s quotation system.




                                                   33
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 105
                                         of 183


                                            ARTICLE VII.

                        THE LITIGATION AND DISTRIBUTION TRUST

  7.1    Establishment of Litigation and Distribution Trust.

          On the Effective Date, the Litigation and Distribution Trust shall be established pursuant
  to the Litigation and Distribution Trust Agreement for the purposes of administering the Litigation
  and Distribution Trust Assets and making all distributions to Litigation and Distribution Trust
  Beneficiaries, and, as applicable, to the Subordinated Beneficiaries, as provided for under this
  Plan. The Litigation and Distribution Trust Agreement shall be substantially in the form provided
  in the Plan Documents.

          The beneficial interests in the Litigation and Distribution Trust shall not be certificated,
  unless otherwise provided in the Litigation and Distribution Trust Agreement. The issuance of
  any beneficial interests of the Litigation and Distribution Trust satisfies the requirements of section
  1145 of the Bankruptcy Code and, therefore, such issuance is exempt from registration under the
  Securities Act and any state or local law requiring registration.

  7.2    Execution of the Litigation and Distribution Trust Agreement.

           The Litigation and Distribution Trust Agreement, in a form reasonably acceptable to the
  Debtor and the Committee, shall be executed on or before the Effective Date, and all other
  necessary steps shall be taken to establish the Litigation and Distribution Trust and the beneficial
  interests therein, which shall be for the benefit of holders of Allowed Claims in Classes 2, 4 and
  5, as set forth in the Litigation and Distribution Trust Agreement. This Article VII sets forth certain
  of the rights, duties and obligations of the Litigation and Distribution Trustee. In the event of any
  conflict between the terms of this Article VII and the terms of the Litigation and Distribution Trust
  Agreement, the terms of the Plan shall govern.

  7.3    Litigation and Distribution Trust Assets.

          7.3.1       Except as otherwise provided in the Litigation and Distribution Trust
  Agreement, on the Effective Date, in accordance with section 1141 of the Bankruptcy Code, all of
  the Litigation and Distribution Trust Assets, as well as the rights, privileges (including, but not
  limited to, the attorney-client privilege), and powers of the Debtor and its Estate applicable to the
  Litigation and Distribution Trust Assets, shall automatically vest in the Litigation and Distribution
  Trust, free and clear of all Claims and Equity Interests for the benefit of the Litigation and
  Distribution Trust Beneficiaries, and, as applicable, the Subordinated Beneficiaries. For the
  avoidance of doubt, (i) in no event shall the term Litigation and Distribution Trust Assets be
  deemed to include any released claims against any Exculpated Parties, and (ii) the Litigation and
  Distribution Trust shall not have the right to assert any released claims against any Exculpated
  Parties. Upon the transfer of Litigation and Distribution Trust Assets to the Litigation and
  Distribution Trust, the Litigation and Distribution Trust shall succeed to all of the Debtor s and
  Estate s rights, title and interest in such Litigation and Distribution Trust Assets, and the Debtor
  shall have no further interest in or with respect to such Litigation and Distribution Trust Assets.
  The Litigation and Distribution Trust Assets are properties dealt with by this Plan and the

                                                    34
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 106
                                         of 183


  transfer of each of such properties to the Litigation and Distribution Trust shall be free and
  clear of all claims and interests of creditors, equity security holders, and of general partners,
  if any, of the Debtor, as provided in 11 U.S.C. § 1141(c).

           The Confirmation Order shall constitute a determination that the transfers of assets to the
  Litigation and Distribution Trust are legal and valid and consistent with the laws of the State of
  Louisiana.

          All parties shall execute any documents or other instruments necessary to cause title to the
  Litigation and Distribution Trust Assets to be transferred to the Litigation and Distribution Trust.
  The Litigation and Distribution Trust Assets will be held in trust for the benefit of all holders of
  Allowed Claims in Classes 2, 4 and 5 pursuant to the terms of the Plan and Litigation and
  Distribution Trust Agreement.

          7.3.2     As more fully set forth in Section 7.9 hereof, the transfer of each of the Litigation
  and Distribution Trust Assets to the Litigation and Distribution Trust shall be treated for U.S.
  federal income tax purposes as a transfer of the Litigation and Distribution Trust Assets to the
  Litigation and Distribution Trust Beneficiaries and, as applicable, to the Subordinated
  Beneficiaries, who will immediately thereafter be deemed to have automatically transferred all
  such Assets to the Litigation and Distribution Trust.

  7.4    Governance of Litigation and Distribution Trust.

         The Litigation and Distribution Trust shall be governed and administered by the Litigation
  and Distribution Trustee and the Oversight Committee, as provided under the Litigation and
  Distribution Trust Agreement. The Litigation and Distribution Trustee and the Oversight
  Committee shall act in furtherance of, and consistent with, the purpose of the Litigation and
  Distribution Trust and shall act in the best interests of the Litigation and Distribution Trust
  Beneficiaries and the Subordinated Beneficiaries.

  7.5    Litigation and Distribution Trustee.

          In accordance with the Litigation and Distribution Trust Agreement, and subject to the
  rights and powers of the Oversight Committee, the Litigation and Distribution Trustee shall be
  authorized to exercise and perform the rights, powers, and duties held by the Debtor and the Estate
  with respect to the Litigation and Distribution Trust Assets upon their transfer to the Litigation and
  Distribution Trust, including, without limitation, the authority under section 1123(b)(3) of the
  Bankruptcy Code, and shall be deemed to be acting in the capacity of a bankruptcy trustee,
  receiver, liquidator, conservator, rehabilitator, creditors committee or any similar official who has
  been appointed to take control of, manage, and to provide for the prosecution, settlement,
  adjustment, retention, and enforcement of the Litigation and Distribution Trust Assets.

         7.5.1       Responsibilities of Litigation and Distribution Trustee.

         The responsibilities of the Litigation and Distribution Trustee shall be subject to the rights
  and powers of the Oversight Committee and shall be as set forth in the Litigation and Distribution
  Trust Agreement and shall include, but shall not be limited to: (i) the receipt, management,
  supervision, and protection of the Litigation and Distribution Trust Assets on behalf of and for the

                                                    35
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 107
                                         of 183


  benefit of the beneficiaries of the Litigation and Distribution Trust; (ii) pursuit of objections to,
  and estimations and settlements of certain Contested Claims; (iii) investigation, analysis,
  prosecution, and, if necessary and appropriate, compromise of the claims and Causes of Action
  included among the Litigation and Distribution Trust Assets, including, without limitation, the
  Avoidance Actions and any other claims and Causes of Action transferred to the Litigation and
  Distribution Trust pursuant to the Plan; (iv) calculation and implementation of all distributions to
  be made by the Litigation and Distribution Trustee under the Plan to the beneficiaries of the Trust;
  (v) filing all required federal, state, and local tax returns and paying taxes and all other obligations
  of the Litigation and Distribution Trust; and (vi) such other responsibilities as may be vested in
  the Litigation and Distribution Trustee pursuant to the Plan, the Litigation and Distribution Trust
  Agreement, orders of the Bankruptcy Court, or as necessary and proper to carry out the provisions
  of the Plan.

          The Liquidation and Distribution Trustee shall provide an annual reporting to Litigation
  and Distribution Trust Beneficiaries and the Subordinated Beneficiaries, which shall include: the
  current status of any pending litigation of the Litigation and Distribution Trust; the Litigation and
  Distribution Trust s income and expenses for the prior fiscal year, and the number of Litigation
  and Distribution Trust Beneficiaries and outstanding Claim amounts.

          The Litigation and Distribution Trustee shall maintain good and sufficient books and
  records of account relating to the Litigation and Distribution Trust Assets, the management thereof,
  all transactions undertaken by the Litigation and Distribution Trustee, all expenses incurred by or
  on behalf of the Litigation and Distribution Trustee, and all distributions to Litigation and
  Distribution Trust Beneficiaries and, as applicable, to the Subordinated Beneficiaries,
  contemplated or effectuated under the Plan.

          7.5.2      Authority and Powers of Litigation and Distribution Trustee.

                          (a) The powers of the Litigation and Distribution Trustee are set forth in
                              full in the Litigation and Distribution Trust Agreement and subject to
                              the rights and powers of the Oversight Committee shall include, among
                              other things, the right, without any further approval from the
                              Bankruptcy Court, to: Subject to any limitations contained in the Plan
                              and Litigation and Distribution Trust Agreement, including subject to
                              the rights and powers of the Oversight Committee, pay, compromise,
                              settle, adjust, agree to, investigate, pursue, or contest any and all claims
                              and Causes of Action transferred to the Litigation and Distribution Trust
                              as provided in the Plan and Litigation and Distribution Trust
                              Agreement;

                          (b) Pay all taxes, expenses and obligations of the Litigation and Distribution
                              Trust out of the Litigation and Distribution Trust Assets;

                          (c) Investigate, prosecute and, if necessary, litigate, any and all Avoidance
                              Actions and Causes of Action that may belong to the Debtor or its Estate
                              that are transferred to the Litigation and Distribution Trust pursuant to
                              the Plan, including any Avoidance Action or any other claims or Causes

                                                    36
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 108
                                         of 183


                             of Action brought by the Debtor or the Unsecured Creditors Committee
                             on behalf of the Debtor prior to the Effective Date, which Causes of
                             Action, rights to payment and claims as of the Effective Date shall vest
                             solely and exclusively in the Litigation and Distribution Trustee, for the
                             benefit of the Litigation and Distribution Trust, pursuant to the terms of
                             the Plan;

                         (d) And, additionally:

          (i) Invest funds; (ii) make distributions; (iii) pay taxes and other obligations owed by the
  Litigation and Distribution Trust or incurred by the Litigation and Distribution Trustee; (iv) subject
  to Sections 4.3 and 4.9 of the Litigation and Distribution Trust Agreement, engage and compensate
  from the Litigation and Distribution Trust Assets, consultants, agents, employees, and professional
  persons (including, without limitation, attorneys on a contingency fee basis) to assist the Litigation
  and Distribution Trustee with respect to the Litigation and Distribution Trustee s responsibilities;
  (v) liquidate and dispose of the Litigation and Distribution Trust Assets; (vi) compromise and settle
  Claims and Causes of Actions; (vii) act on behalf of the Debtor, its Estate, and the Committee in
  all civil actions, judicial proceedings, administrative proceedings, adversary proceedings and
  contested matters (including, without limitation, the Avoidance Actions) pending in the
  Bankruptcy Court and in all actions and proceedings pending elsewhere; (viii) commence and/or
  pursue any and all actions involving Litigation and Distribution Trust Assets that could arise or be
  asserted at any time, unless otherwise waived or relinquished in the Plan; (ix) utilize Litigation
  and Distribution Trust Assets to purchase appropriate insurance to insure the acts and omissions
  of the Litigation and Distribution Trustee; and (x) act and implement the Plan, the Litigation and
  Distribution Trust Agreement, and orders of the Bankruptcy Court.

          The authority of the Litigation and Distribution Trustee and the Oversight Committee will
  commence as of the Effective Date and will remain and continue in full force and effect until all
  of the Litigation and Distribution Trust Assets have liquidated in accordance with the Plan, the
  funds in the Litigation and Distribution Trust have been completely distributed in accordance with
  the Plan, all tax returns and any other required filings or reports have been filed with the
  appropriate state or federal regulatory authorities, and the Order closing the Chapter 11 Case is a
  Final Order.

       7.5.3        Litigation and Distribution Trustee as Successor in Interest to the Debtor and
  Committee.

          Solely with respect to the Litigation and Distribution Trust Assets, the Litigation and
  Distribution Trustee is the successor in interest to the Debtor and the Committee, and thus, after
  the Effective Date, to the extent the Plan requires an action by the Debtor or the Committee with
  respect to any of the Litigation and Distribution Trust Assets or with respect to Claim objections
  filed by either of the Plan Proponents as of the Effective Date, to any Claim as to which the
  Litigation and Distribution Trustee may file objections pursuant to section 10.1, the action shall
  be taken or continued, as applicable, by the Litigation and Distribution Trustee on behalf of the
  Debtor or the Committee, as applicable.



                                                   37
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 109
                                         of 183


         7.5.4       Retention of Professionals by Litigation and Distribution Trustee.

          As set forth in Section 7.5.2 of this Plan and the Litigation and Distribution Trust
  Agreement, subject to the rights and powers of the Oversight Committee, the Litigation and
  Distribution Trustee may, without further order of the Bankruptcy Court, employ various Persons
  on behalf of the Litigation and Distribution Trust, including, but not limited to, attorneys,
  consultants and financial advisors, as needed to assist him/her in fulfilling his/her obligations under
  the Litigation and Distribution Trust Agreement and this Plan, and on whatever fee arrangement
  he/she deems appropriate, including, without limitation, contingency fee arrangements. For the
  avoidance of doubt, the Litigation and Distribution Trustee may retain professionals who
  represented parties in interest in the Chapter 11 Case.

          Professionals engaged by the Litigation and Distribution Trustee shall not be required to
  file applications with the Bankruptcy Court in order to receive compensation for services rendered
  and reimbursement of actual out-of-pocket expenses incurred, and all such compensation and
  reimbursement shall be paid from the Litigation and Distribution Trust with Litigation and
  Distribution Trust Assets. Notwithstanding the foregoing, all invoices for such Professionals will
  be submitted to the Litigation and Distribution Trustee and the Oversight Committee for review
  prior to payment. If the Litigation and Distribution Trustee and a majority of the members of the
  Oversight Committee do not object to a submitted invoice, the invoice will be paid. If the
  Litigation and Distribution Trustee or a majority of the members of the Oversight Committee
  object to the invoice, the parties will work in good faith to resolve the objection. If the parties
  cannot resolve the objection, one or more of the parties may raise the dispute to the Bankruptcy
  Court for resolution.

         7.5.5       Compensation of Litigation and Distribution Trustee.

         In addition to reimbursement for actual out-of-pocket expenses incurred by the Litigation
  and Distribution Trustee, the Litigation and Distribution Trustee shall be entitled to receive
  reasonable compensation for services rendered on behalf of the Litigation and Distribution Trust
  on terms to be established by the Oversight Committee, and all such compensation and
  reimbursement shall be paid from the Litigation and Distribution Trust using Litigation and
  Distribution Trust Assets and their proceeds.

          All invoices for the Litigation and Distribution Trustee will be submitted to the Oversight
  Committee for review prior to payment. If a majority of the members of the Oversight Committee
  do not object to a submitted invoice, the invoice will be paid. If a majority of the members of the
  Oversight Committee object to the invoice, the parties will work in good faith to resolve the
  objection. If the parties cannot resolve the objection, one or more of the parties may raise the
  dispute to the Bankruptcy Court for resolution.

  7.6    Oversight Committee.

         7.6.1      Appointment of the Oversight Committee. On the Effective Date, the Oversight
  Committee shall be formed. The Oversight Committee shall have members in an amount
  determined by majority vote of the members of the Oversight Committee to advise, assist,
  supervise and direct the Litigation and Distribution Trustee in the administration of the Litigation

                                                    38
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 110
                                         of 183


  and Distribution Trust pursuant to the Litigation and Distribution Trust Agreement. The initial
  members of the Oversight Committee shall be Vikaran Ghei, Michael Zaitzeff and Donna Ennis.
  Members of the Oversight Committee constituting a majority of the total number of members of
  the Oversight Committee then in office shall have the right to direct and remove the Litigation and
  Distribution Trustee, and shall have such other rights to operate and manage the Litigation and
  Distribution Trust as are not inconsistent with the Confirmation Order, the Plan and the terms of
  the Litigation and Distribution Trust Agreement. No other Litigation and Distribution Trust
  Beneficiary shall have any approval rights whatsoever in respect of management and operation of
  the Litigation and Distribution Trust. A member of the Oversight Committee may from time to
  time consult with the Litigation and Distribution Trust Beneficiary that appointed such member
  subject to such confidentiality provisions as required by the Oversight Committee.

          7.6.2     Authority of the Oversight Committee. The Oversight Committee shall have the
  authority and responsibility to advise, assist, supervise, and direct the Litigation and Distribution
  Trustee in the administration of the Litigation and Distribution Trust and shall have the authority
  to remove the Litigation and Distribution Trustee. The Litigation and Distribution Trustee shall
  consult with and provide information to the Oversight Committee in accordance with and pursuant
  to the terms of the Litigation and Distribution Trust Agreement and the Plan. The Oversight
  Committee shall have the authority to select and engage such professionals as the Oversight
  Committee deems necessary and desirable to assist the Oversight Committee in fulfilling its
  obligations under the Litigation and Distribution Trust Agreement and the Plan, and the Litigation
  and Distribution Trust shall pay the reasonable and documented fees of such advisors (including
  on an hourly, contingency, or modified contingency basis) and reimburse such advisors for their
  reasonable and documented out-of-pocket costs and expenses consistent with the terms of the
  Litigation and Distribution Trust Agreement.

          7.6.3    Regular Meetings of the Oversight Committee. Meetings of the Oversight
  Committee are to be held with such frequency and at such place as the Litigation and Distribution
  Trustee and the members of the Oversight Committee may determine in their reasonable
  discretion.

         7.6.4     Special Meetings of the Oversight Committee. Special meetings of the Oversight
  Committee may be held whenever and wherever called for by the Litigation and Distribution
  Trustee or any member of the Oversight Committee, subject to reasonable notice.

         7.6.5      Manner of Acting.

          A majority of the total number of members of the Oversight Committee then in office shall
  constitute a quorum for the transaction of business at any meeting of the Oversight Committee.
  The affirmative vote of a majority of the members of the Oversight Committee present and entitled
  to vote at a meeting at which a quorum is present shall be the act of the Oversight Committee
  except as otherwise required by law or as provided in the Litigation and Distribution Trust
  Agreement or the Plan. Any or all of the members of the Oversight Committee may participate in
  a regular or special meeting by, or conduct the meeting through the use of, conference telephone
  or similar communications equipment by means of which all Persons participating in the meeting
  may hear each other, in which case any required notice of such meeting may generally describe
  the arrangements (rather than or in addition to the place) for the holding thereof.

                                                   39
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 111
                                         of 183


          Any member of the Oversight Committee participating in a meeting by this means is
  deemed to be present in person at the meeting. Voting (including on negative notice) may, if
  approved by the majority of the members at a meeting, be conducted by electronic mail or
  individual communications by the Litigation and Distribution Trustee and each member of the
  Oversight Committee. Any member of the Oversight Committee who is present and entitled to
  vote at a meeting of the Oversight Committee when action is taken is deemed to have assented to
  the action taken, subject to the requisite vote of the Oversight Committee, unless: (i) such member
  of the Oversight Committee objects at the beginning of the meeting (or promptly upon his or her
  arrival) to holding it or transacting business at the meeting; (ii) his or her dissent or abstention
  from the action taken is entered in the minutes of the meeting; or (iii) he or she delivers written
  notice (including by electronic or facsimile transmission) of his or her dissent or abstention to the
  Oversight Committee before its adjournment. The right of dissent or abstention is not available to
  any member of the Oversight Committee who votes in favor of the action taken.

          Prior to the taking of a vote on any matter or issue or the taking of any action with respect
  to any matter or issue, each member of the Oversight Committee shall report to the Oversight
  Committee any conflict of interest such member has or may have with respect to the matter or
  issue at hand and fully disclose the nature of such conflict or potential conflict (including
  disclosing any and all financial or other pecuniary interests that such member might have with
  respect to or in connection with such matter or issue, other than as a Litigation and Distribution
  Trust Beneficiary). A member who has or who may have a conflict of interest shall be deemed to
  be a conflicted member who shall not be entitled to vote with respect to such matter or issue
  (however such member shall be counted for purposes of determining the existence of a quorum
  and may engage in the Oversight Committee s discussions on such matter or issue); the vote or
  action with respect to such matter or issue shall be undertaken only by members of the Oversight
  Committee who are not conflicted members. Notwithstanding anything to the contrary set forth
  herein, no member of the Oversight Committee shall be deemed to be a conflicted member solely
  as a result of (i) such member s affiliation with a Person that is a Litigation and Distribution Trust
  Beneficiary or (ii) such member s affiliation with any Person that is, or is adverse to, a defendant
  in any action or proceeding to which the Litigation and Distribution Trustee is a party.

         7.6.6 Liquidating Oversight Committee s Action Without a Meeting. Any action
  required or permitted to be taken by the Oversight Committee at a meeting may be taken without
  a meeting if the action is taken by unanimous written consent of the Oversight Committee as
  evidenced by one or more written consents describing the action taken, signed by all members of
  the Oversight Committee and recorded in the minutes or other transcript of proceedings of the
  Oversight Committee.

          7.6.7 Tenure, Removal, and Replacement of the Members of the Oversight Committee.
  The authority of the members of the Oversight Committee will be effective as of the Effective
  Date and will remain and continue in full force and effect until the Litigation and Distribution
  Trust is terminated. The service of the members of the Oversight Committee will be subject to the
  following:

                         7.6.7.1 The members of the Oversight Committee will serve until disability,
                                 death, resignation or removal;


                                                   40
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 112
                                         of 183


                          7.6.7.2 A member of the Oversight Committee may resign at any time by
                                  providing a written notice of resignation to the remaining members
                                  of the Oversight Committee. Such resignation will be effective upon
                                  the date received by the Oversight Committee or such later date
                                  specified in the written notice;

                          7.6.7.3 A member of the Oversight Committee may be removed by the
                                  majority vote of the other members of the Oversight Committee, a
                                  written resolution of which shall be delivered to the removed
                                  Oversight Committee member; provided, however, that such
                                  removal may only be made for cause;

                          7.6.7.4 In the event of a vacancy on the Oversight Committee (whether by
                                  removal, disability, death or resignation), a new member shall be
                                  appointed to fill such position by the remaining members of the
                                  Oversight Committee. Immediately upon the appointment of any
                                  successor member of the Oversight Committee, all rights, powers,
                                  duties, authority, and privileges of the predecessor member of the
                                  Oversight Committee hereunder will be vested in and undertaken by
                                  the successor member of the Oversight Committee without any
                                  further act; and the successor member of the Oversight Committee
                                  will not be liable personally for any act or omission of the
                                  predecessor member of the Oversight Committee; and

                          7.6.7.5 Every successor member of the Oversight Committee appointed
                                  hereunder shall execute, acknowledge and deliver to the Litigation
                                  and Distribution Trustee and other members an instrument accepting
                                  the appointment under the Litigation and Distribution Trust
                                  Agreement and agreeing to be bound thereto, and thereupon the
                                  successor member of the Oversight Committee without any further
                                  act, deed, or conveyance, shall become vested with all rights,
                                  powers, trusts, and duties of the retiring member.

          7.6.8 Compensation and Reimbursement of Expenses of the Oversight Committee. The
  Litigation and Distribution Trust will reimburse the members of the Oversight Committee for all
  reasonable and documented out-of-pocket expenses incurred by such members in connection with
  the performance of their respective services hereunder, without duplication, upon demand for
  payment thereof. All fees and expenses of the members of the Oversight Committee shall be paid
  solely from Litigation and Distribution Trust Proceeds.

  7.7     Special Governance Provisions Regarding Prosecution and Settlement of Causes of
  Action. All decisions concerning whether to prosecute or settle any Causes of Action shall be
  made by the Oversight Committee in good faith and in the best interests of the Litigation and
  Distribution Trust and the Beneficiaries until all Allowed Claims of Beneficiaries are paid and
  satisfied in full, and thereafter in the best interests of the Litigation and Distribution Trust and the
  Subordinated Beneficiaries. The settlement of any of the Causes of Action shall require the
  approval of a majority vote of the members of the Oversight Committee, Rights of Oversight

                                                    41
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 113
                                         of 183


  Committee Paramount. The rights and powers of the Oversight Committee to direct the Litigation
  and Distribution Trustee as set forth in the Litigation and Distribution Trust Agreement shall
  govern and be paramount, notwithstanding anything to the contrary herein.

  7.8    Indemnification.

          From and after the Effective Date, the Litigation and Distribution Trustee, the members of
  the Oversight Committee serving at any time in such capacity and all Persons retained by the
  Litigation and Distribution Trust (collectively, the Litigation and Distribution Trust Indemnified
  Parties and each a Litigation and Distribution Trust Indemnified Party ) shall be, and hereby
  are, indemnified by the Litigation and Distribution Trust through the Litigation and Distribution
  Trust Assets, to the fullest extent permitted by applicable law, from and against any and all claims,
  debts, dues, accounts, actions, suits, causes of action, bonds, covenants, judgments, damages,
  attorneys fees, defense costs, and other assertions of liability arising out of any such Litigation
  and Distribution Trust Indemnified Party s good faith exercise of what such Litigation and
  Distribution Trust Indemnified Party reasonably understands to be its powers or the discharge of
  what such Litigation and Distribution Trust Indemnified Party reasonably understands to be its
  duties conferred by the Litigation and Distribution Trust Agreement, the Plan, or any order of the
  Bankruptcy Court entered pursuant to, or in furtherance of, the Plan, applicable law, or otherwise
  (except only for actions or omissions to act to the extent determined by a Final Order to be due to
  its own fraud, self-dealing, intentional misrepresentation, gross negligence or willful misconduct),
  including, but not limited to, acts or omissions concerning pursuing or not pursuing the Litigation
  and Distribution Trust Assets, on and after the Effective Date. The foregoing indemnification shall
  also extend to matters directly or indirectly in connection with, arising out of, based on, or in any
  way related to (a) the Plan; (b) the Litigation and Distribution Trust Agreement; (c) the services to
  be rendered pursuant to the Plan or Litigation and Distribution Trust Agreement; (d) any document
  or information, whether verbal or written, referred to herein or supplied to the Litigation and
  Distribution Trustee; or (e) proceedings by or on behalf of any creditor or Debtor. The Litigation
  and Distribution Trust shall, on demand, advance or pay promptly out of the Litigation and
  Distribution Trust Assets, on behalf of each Litigation and Distribution Trust Indemnified Party,
  reasonable and documented attorneys fees and other expenses and disbursements to which such
  Litigation and Distribution Trust Indemnified Party would be entitled pursuant to the foregoing
  indemnification obligation; provided, however, that any Litigation and Distribution Trust
  Indemnified Party receiving any such advance shall execute a written undertaking to repay such
  advance if a court of competent jurisdiction ultimately determines that such Litigation and
  Distribution Trust Indemnified Party is not entitled to indemnification hereunder due to the fraud,
  self-dealing, intentional misrepresentation, gross negligence or willful misconduct of such
  Litigation and Distribution Trust Indemnified Party. In any matter covered by the first two
  sentences of this subsection, any Person entitled to indemnification shall have the right to employ
  such Person s own separate counsel reasonably acceptable to the Litigation and Distribution
  Trustee, at the Litigation and Distribution Trust s expense, subject to the foregoing terms and
  conditions.

  7.9    LT Reserves.

         The Litigation and Distribution Trustee may establish one or more LT Reserves on account
  of Class 2, 4 and 5 Contested Claims, the holders of which would be Litigation and Distribution

                                                   42
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 114
                                         of 183


  Trust Beneficiaries and, as applicable, Subordinated Beneficiaries, were such Class 2, 4 and 5
  Contested Claims ultimately Allowed. The amount held back in the LT Reserve(s) shall be equal
  to the amount necessary to satisfy the Plan Distributions to which the holders of the relevant
  Contested Claims would be entitled if all such Contested Claims were to be subsequently Allowed.

  7.10   Discharge of Litigation and Distribution Trustee and Dissolution.

          The Litigation and Distribution Trustee and the Litigation and Distribution Trust shall be
  discharged or dissolved, as the case may be, at such time as (i) all assets of the Litigation and
  Distribution Trust have been liquidated and (ii) all distributions required to be made by the
  Litigation and Distribution Trustee under the Plan have been made, but in no event shall the
  Litigation and Distribution Trust be dissolved later than five (5) years from the Effective Date;
  provided, however, that the Bankruptcy Court, upon motion by a party in interest, may extend the
  term of the Litigation and Distribution Trust for a finite period if (i) such extension is necessary to
  the purpose of the Litigation and Distribution Trust, (ii) the Litigation and Distribution Trustee
  receives an opinion of counsel or a ruling from the IRS stating that such extension would not
  adversely affect the status of the Litigation and Distribution Trust as a liquidating trust for federal
  income tax purposes, and (iii) such extension is obtained within the six (6) month period prior to
  the Litigation and Distribution Trust s fifth (5th) anniversary or the end of the immediately
  preceding extension period, as applicable. Upon dissolution of the Litigation and Distribution
  Trust, any remaining Cash on hand and other assets, with the exception of any Causes of Action
  will be distributed to the Litigation and Distribution Trust Beneficiaries in accordance with the
  Litigation and Distribution Trust Agreement. Upon the dissolution of the Litigation and
  Distribution Trust, all remaining Causes of Action shall be deemed void and abandoned and no
  Litigation and Distribution Trust Beneficiary shall have any right, title or interest in or to any such
  Cause of Action.

           At such time as the Litigation and Distribution Trust has been fully administered (i.e., when
  all things requiring action by the Litigation and Distribution Trustee including the liquidation of
  all Litigation and Distribution Trust Assets and the making of all distributions required under the
  Plan have been done, and the Plan has been substantially consummated), the Liquidating Trustee
  shall file an application for approval of his final report and the entry of a final decree with the
  Bankruptcy Court.

  7.11   Taxes.

          For federal income tax purposes, (i) all parties (including, without limitation, the Debtor,
  the Litigation and Distribution Trustee, and the Litigation and Distribution Trust Beneficiaries and
  Subordinated Beneficiaries) shall treat the Litigation and Distribution Trust as a liquidating trust
  within the meaning of Treasury Regulation section 301.7701-4(d) and IRS Revenue Procedure 94-
  45, 1994-2 C.B. 684, (ii) the transfer of assets of the Debtor to the Litigation and Distribution Trust
  under the Plan shall be treated as a deemed transfer to the Litigation and Distribution Trust
  Beneficiaries and the Subordinated Beneficiaries, in satisfaction of their Claims followed by a
  deemed transfer of the Litigation and Distribution Assets by the Litigation and Distribution Trust
  Beneficiaries and the Subordinated Beneficiaries, to the Litigation and Distribution Trust, (iii) the
  Litigation and Distribution Trust Beneficiaries and, as applicable, the Subordinated Beneficiaries,
  will be deemed to be the grantors and owners of the Litigation and Distribution Trust and its assets,

                                                    43
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 115
                                         of 183


  and (iv) the Litigation and Distribution Trust will be taxed as a grantor trust within the meaning of
  sections 671-677 of the Internal Revenue Code owned by the Litigation and Distribution Trust
  Beneficiaries and Subordinated Beneficiaries. The Litigation and Distribution Trust will file
  federal income tax returns as a grantor trust under Internal Revenue Code section 671 and Treasury
  Regulation section 1.671-4 and report, but not pay tax on, the Litigation and Distribution Trust s
  tax items of income, gain, loss deductions and credits ( Tax Items ). The Litigation and
  Distribution Trust Beneficiaries and Subordinated Beneficiaries, will report such Tax Items on
  their federal income tax returns and pay any resulting federal income tax liability. All parties will
  use consistent valuations of the Litigation and Distribution Trust Assets transferred to the
  Litigation and Distribution Trust for all federal income tax purposes. The Litigation and
  Distribution Trust Assets shall be valued based on the Litigation and Distribution Trustee s good
  faith determination of their fair market value.

          The Litigation and Distribution Trustee may, for U.S. federal income tax purposes (and, to
  the extent permitted by law, for state and local income tax purposes), (i) make an election pursuant
  to Treasury Regulation section 1.468B-9 to treat the LT Reserve(s) as a disputed ownership fund
  within the meaning of that section, (ii) allocate taxable income or loss to the LT Reserve(s), with
  respect to any given taxable year (but only for the portion of the taxable year with respect to which
  such Claims are Contested Claims), and (iii) distribute assets from the LT Reserve(s) as, when,
  and to the extent, such Contested Claims either become Allowed or are otherwise resolved. The
  Litigation and Distribution Trust Beneficiaries and Subordinated Beneficiaries, shall be bound by
  such election, if made by the Litigation and Distribution Trustee, and as such shall, for U.S. federal
  income tax purposes (and, to the extent permitted by law, for state and local income tax purposes),
  report consistently therewith.

          For federal and applicable state income tax purposes, all parties (including, without
  limitation, the Debtor, the Litigation and Distribution Trustee, the Litigation and Distribution Trust
  Beneficiaries and, as applicable, the Subordinated Beneficiaries) shall treat the transfers of
  Litigation and Distribution Trust Assets to the Litigation and Distribution Trust in accordance with
  the terms of the Plan as a sale by the Debtor and/or its Estate of such Litigation and Distribution
  Trust Assets to the Litigation and Distribution Trust at a selling price equal to the fair market value
  of such Litigation and Distribution Trust Assets on the date of transfer. The Litigation and
  Distribution Trust shall be treated as the owner of all Litigation and Distribution Trust Assets that
  it holds.

                                           ARTICLE VIII.

            INJUNCTIONS, EXCULPATION AND LIMITATION ON LIABILITY

  8.1    Term of Bankruptcy Injunction or Stays.

          All injunctions or stays provided for in the Chapter 11 Case under sections 105 or 362 of
  the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full
  force and effect until the Effective Date.

         Except as otherwise provided in the Plan or the Confirmation Order, or to the extent
  necessary to enforce the terms and conditions of the Plan, the Confirmation Order, or a separate

                                                    44
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 116
                                         of 183


  Order of the Bankruptcy Court, as of the Confirmation Date, but subject to the occurrence of the
  Effective Date, all Persons who have held, hold or may hold Claims against the Debtor or the
  Estate, except for the Legacy Subordinated Notes which will be satisfied, and as a result cancelled,
  on the Plan Distribution Date by the exchange of new debt instruments with either the Class 2
  Claim Holder or the SPV, as the case may be, are, with respect to any such Claims, permanently
  enjoined after the Confirmation Date from: (i) commencing, conducting or continuing in any
  manner, directly or indirectly, any suit, action or other proceeding of any kind (including, without
  limitation, any proceeding in a judicial, arbitral, administrative or other forum) against or affecting
  the Debtor, the Estate, the Reorganized Debtor, or any of the assets of the Debtor or its Estate,
  whether remaining with the Reorganized Debtor or being transferred to the Litigation and
  Distribution Trust, or any successor to any of the foregoing Persons or any property of any such
  successor; (ii) enforcing, levying, attaching (including, without limitation, any pre-judgment
  attachment), collecting or otherwise recovering by any manner or means, whether directly or
  indirectly, any judgment, award, decree or order against the Debtor, the Estate, the Reorganized
  Debtor or any of the assets of the Debtor or its Estate, whether remaining with the Reorganized
  Debtor or being transferred to the Litigation and Distribution Trust, or any successor to any of the
  foregoing Persons or any property of any such successor; (iii) creating, perfecting or otherwise
  enforcing in any manner, directly or indirectly, any encumbrance of any kind against the Debtor,
  the Reorganized Debtor, the Estate or any of the assets of the Debtor or its Estate, whether
  remaining with the Reorganized Debtor or being transferred to the Litigation and Distribution
  Trust, or any successor to any of the foregoing Persons or any property of any such successor; (iv)
  commencing or continuing in any manner or in any place, any suit, action or other proceeding on
  account of or respecting any Claim, demand, liability, obligation, debt, right, Cause of Action,
  interest or remedy released or to be released, satisfied, or otherwise addressed pursuant to the Plan
  or the Confirmation Order, including, but not limited to, through the releases and exculpations
  provided under the Plan; (v) acting or proceeding in any manner, in any place whatsoever, that
  does not conform to or comply with the provisions of this Plan to the fullest extent permitted by
  applicable law; and (vi) commencing or continuing, in any manner or in any place, any action that
  does not comply with or is inconsistent with the provisions of this Plan; provided, however, that
  nothing contained herein shall preclude such persons from exercising their rights pursuant to and
  consistent with the terms of this Plan. Each holder of an Allowed Claim shall be deemed to have
  specifically consented to the injunctions set forth herein.

          The foregoing injunctions shall extend for the benefit of the Litigation and Distribution
  Trustee, and any successors of the Debtor or the Reorganized Debtor, and to any property and
  interest in property subject to this Plan.

  8.2    Discharge.

          Except as otherwise provided in the Plan with respect to the Legacy Subordinated Notes
  which will be satisfied, and as a result cancelled, on the Plan Distribution Date by the exchange of
  new debt instruments with either the Class 2 Claim Holder or the SPV, as the case may be, or in
  the Confirmation Order, rights afforded in, and all consideration distributed under, this Plan shall
  be in exchange for, and in complete satisfaction, settlement, discharge, and release of, all Claims
  of any nature whatsoever against the Debtor or any of its assets or properties, except as to the
  Litigation and Distribution Trust Assets. Upon the Effective Date, except as otherwise provided
  for in the Plan or Confirmation Order, FNBC shall be deemed discharged and released under

                                                    45
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 117
                                         of 183


  section 1141(d)(l)(A) of the Bankruptcy Code from any and all Claims, including, without
  limitation, demands and liabilities that arose before the Confirmation Date, and all debts of the
  kind specified in sections 502(g), 502(h) or 502(i) of the Bankruptcy Code, whether or not (a) a
  Claim based upon such debt is Allowed under Section 501 of the Bankruptcy Code, or (b) a Claim
  based upon such debt is Allowed under Section 502 of the Bankruptcy Code, or (c) the Holder of
  a Claim based upon such debt accepted this Plan. Nothing in the Plan or Confirmation Order
  constitutes a determination as to the applicability of 11 U.S.C. §1141(d)(6)(A) and the rights of a
  domestic governmental unit under such section are preserved.

  8.3    Injunction.

        FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT OF THE
  RELEASES AND EXCULPATIONS GRANTED IN THIS PLAN, THE DEBTOR AND
  ALL PARTIES IN INTEREST SHALL BE PERMANENTLY ENJOINED FROM
  COMMENCING OR CONTINUING IN ANY MANNER AGAINST THE EXCULPATED
  PARTIES AND THEIR ASSETS AND PROPERTIES, AS THE CASE MAY BE, ANY
  SUIT, ACTION, OR OTHER PROCEEDING, ON ACCOUNT OF OR RESPECTING ANY
  CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION,
  INTEREST, OR REMEDY RELEASED OR TO BE RELEASED PURSUANT TO THIS
  PLAN.

  8.4    Exculpation.

          No Exculpated Party shall have or incur, and each Exculpated Party is hereby released and
  exculpated from any claim, obligation, Cause of Action or liability for any claim in connection
  with or arising out of, the administration of the Chapter 11 Case, entry into the Litigation and
  Distribution Trust Agreement, the negotiation and pursuit of this Plan, or the solicitation of votes
  for, or confirmation of, this Plan, the funding of this Plan, the consummation of this Plan, or the
  administration of this Plan or the property to be distributed under this Plan, and the issuance of
  securities under or in connection with this Plan or the transactions contemplated by the foregoing,
  except for willful misconduct, gross negligence, or intentional fraud as determined by Final Order
  of the Bankruptcy Court, but in all respects such Exculpated Party shall be entitled to reasonably
  rely upon the advice of counsel with respect to its duties and responsibilities pursuant to this Plan.
  The Exculpated Parties have participated in compliance with the applicable provisions of the
  Bankruptcy Code with regard to the solicitation and distribution of any securities pursuant to the
  Plan, and are not, and on account of such distributions shall not be, liable at any time for the
  violation of any applicable law, rule or regulation governing the solicitation of acceptances or
  rejections of this Plan or such distributions made pursuant to this Plan, including the issuance of
  securities thereunder.

  8.5    Limitation on Liability of Litigation and Distribution Trustee.

         The Litigation and Distribution Trustee will not be liable for any act he may do or omit to
  do as Litigation and Distribution Trustee under the Plan and the Litigation and Distribution Trust
  Agreement, as applicable, while acting in good faith and in the exercise of his reasonable business
  judgment; nor will the Litigation and Distribution Trustee be liable in any event, except for willful
  misconduct, gross negligence, or intentional fraud. The foregoing limitation on liability will also

                                                   46
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 118
                                         of 183


  apply to any Person (including any professional) employed by the Litigation and Distribution
  Trustee and acting on behalf of the Litigation and Distribution Trust in the fulfillment of its
  respective duties hereunder or under the Litigation and Distribution Trust Agreement.

  8.6     D&O Claims and D&O Policies.

          For the avoidance of doubt, and notwithstanding anything to the contrary set forth in this
  Plan, including this Article VIII, no release, exculpation, injunction, or waiver set forth in this Plan
  shall apply to any D&O Claims (or claims relating to any D&O Policies) belonging to or pursuable
  by the Committee or the Litigation and Distribution Trust or Litigation and Distribution Trustee,
  and all such claims and related Causes of Action are expressly reserved and preserved as set forth
  in Section 6.3 above.

  8.7     SEC Rights Preserved.

         Notwithstanding any provision herein to the contrary, no provision of the Plan or any order
  confirming the Plan: (i) releases or exculpates any non-debtor person or entity from any claim or
  cause of action of the U.S. Securities and Exchange Commission ( SEC ); or (ii) enjoins, limits,
  impairs or delays the SEC from commencing or continuing any claims, causes of action,
  proceedings or investigations against any non-debtor person or entity in any forum.

                                             ARTICLE IX.

                                PLAN DISTRIBUTION PROVISIONS

  9.1     Plan Distributions.

          As set forth above, the Debtor, the Reorganized Debtor or the SPV, as the case may be,
  shall make all Plan Distributions (or reserve for such Plan Distributions) to Unclassified Claims,
  Class 1 Claims and Class 2 Claims due or pending as of the Effective Date. The Litigation and
  Distribution Trustee shall make all Plan Distributions in accordance with the Plan and the
  Litigation and Distribution Trust Agreement to Class 2, Class 4 and Class 5 claimants and all U.S.
  Trustee fees accruing after the Effective Date. In the event that a Plan Distribution shall be payable
  on a day other than a Business Day, such Plan Distribution shall instead be paid on the immediately
  succeeding Business Day, but shall be deemed to have been made on the date otherwise due.
  Except as otherwise provided herein, Plan Distributions shall be made to the holders of Allowed
  Claims as reflected in the registry of claims maintained by the Debtor or the Litigation and
  Distribution Trustee on the Effective Date. NO DISTRIBUTION SHALL BE MADE
  PURSUANT TO THIS PLAN TO A HOLDER OF A CLAIM UNLESS AND UNTIL SUCH
  CLAIM IS OR BECOMES AN ALLOWED CLAIM. The Litigation and Distribution Trustee
  and its agents may, but shall have no obligation to, recognize any transfer of a Claim after the
  Effective Date.

  9.2     Timing of Plan Distributions.

          Each Plan Distribution shall be made on the relevant Plan Distribution Date therefor and
  shall be deemed to have been timely made if made on such date or within ten (10) days thereafter.


                                                    47
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 119
                                         of 183


  9.3     Delivery of Plan Distributions and Undeliverable or Unclaimed Distributions.

         9.3.1       Delivery of Plan Distributions in General. Subject to Bankruptcy Rule 9010,
  any Plan Distribution to a holder of an Allowed Claim shall be made at the last known address of
  such holder as set forth (i) in the Schedules, (ii) on the proof of Claim filed by such holder, (iii) in
  any notice of transfer of claim filed with the Bankruptcy Court with respect to such Claim pursuant
  to Bankruptcy Rule 3001(e) or (iv) in any notice served by such holder giving details of a change
  of address.

          9.3.2      Undeliverable and Unclaimed Plan Distributions.

                  i) General. None of the Debtor, the Reorganized Debtor, or the Litigation and
                  Distribution Trustee, as the case may be, shall have a duty to make distributions to
                  any holder of an Allowed Claim with an undeliverable address as determined by
                  any undeliverable or returned notice to the Debtor, the Reorganized Debtor, or the
                  Litigation and Distribution Trustee, as the case may be, unless and until the Debtor,
                  the Reorganized Debtor, or the Litigation and Distribution Trustee, as the case may
                  be, is notified in writing of such holder s then-current address prior the Plan
                  Distribution Date. If the distribution to any holder of an Allowed Claim is returned
                  to the Debtor, the Reorganized Debtor, or the Litigation and Distribution Trustee,
                  as the case may be, as undeliverable or is otherwise unclaimed, no further Plan
                  Distribution shall be made to such holder unless the Debtor, the Reorganized
                  Debtor, or the Litigation and Distribution Trustee, as the case may be, is notified of
                  such holder s then-current address within six months after such Plan Distribution
                  was returned. After such date, if such notice was not provided, a holder shall have
                  forfeited its right to such Plan Distribution, if the Claim is a Class 2 Claim, the
                  unclaimed Distributions will be redistributed on a Pro Rata basis to all known and
                  locatable holders of Allowed Claims in Class 2 if such a Distribution, after expenses
                  of Distribution, would produce an aggregate minimum dividend of $50,000. If such
                  Distribution would produce an aggregate dividend of less than $50,000, the
                  Litigation and Distribution Trustee may donate any remaining Cash allocable to
                  any unclaimed Distributions to a charitable institution. After such donation, the
                  Litigation and Distribution Trustee, and his agents and Professionals will be fully
                  discharged and released from any claims related to the unclaimed Distributions. If
                  the Claim is an Unclassified Claim or a Class 1 Claim, such forfeited amount shall
                  be retained by the Reorganized Debtor, free of any restrictions.

                  ii) Non-Negotiated Checks. Checks issued in respect of Allowed Claims shall be
                  null and void if not presented within six months after the date of issuance thereof.
                  Requests for reissuance of any voided check shall be made directly to the Debtor,
                  the Reorganized Debtor, or the Litigation and Distribution Trustee, as the case may
                  be, by the holder of the Allowed Claim to whom such check was originally issued.
                  Any claim in respect of such a voided check shall be made within six months after
                  the date of issuance of such check after such date, if such notice was not provided,
                  a holder shall have forfeited its right to such Plan Distribution, and the
                  undeliverable or unclaimed Plan Distribution shall be distributed as set forth in
                  9.3.2 above.

                                                    48
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 120
                                         of 183


  9.4    Plan Distributions Subject to Withholding and Reporting Requirements.

         All Plan Distributions hereunder shall be subject to all withholding and reporting
  requirements imposed by federal, state, local and foreign taxing authorities. Notwithstanding the
  above, each holder of an Allowed Claim that is to receive a Plan Distribution shall have the sole
  and exclusive responsibility for the satisfaction and payment of any tax obligations imposed by
  any government unit, including income, withholding and other tax obligations, on account of such
  Plan Distribution. The Debtor, the Reorganized Debtor, and the Litigation and Distribution
  Trustee have the right to withhold a Plan Distribution until such holder has made
  arrangements satisfactory to the Debtor, the Reorganized Debtor, or the Litigation and
  Distribution Trustee, as the case may be, for payment of any such tax obligations, including,
  without limitation, the provision by the holder of a Claim IRS Form W-9 and any other
  information determined by the Debtor, the Reorganized Debtor, or the Litigation and
  Distribution Trustee, as the case may be, to be necessary or appropriate to effect information
  reporting and tax withholding. If the Debtor, the Reorganized Debtor, or the Litigation and
  Distribution Trustee, as the case may be, has not received IRS Form W-9 or other requested
  tax reporting information from the holder of a Claim before the relevant Plan Distribution
  Date, any property or Cash to be distributed pursuant to this Plan shall, pending receipt of
  IRS Form W-9 or such other requested information, be treated as an unclaimed distribution
  under this Plan, as set forth in Section 9.3.2.

  9.5    Manner of Payment Under the Plan.

          Unless the Person receiving a Plan Distribution agrees otherwise, any Plan Distribution to
  be made in Cash under the Plan shall be made by check drawn on a domestic bank or by wire
  transfer from a domestic bank. Cash payments to foreign creditors may, in addition to the
  foregoing, be made in such funds and by such means as are necessary or customary in a particular
  foreign jurisdiction.

  9.6    Rounding.

         Whenever any payment of a fraction of a cent would otherwise be called for, the actual
  payment shall reflect a rounding of such fraction to the nearest whole cent, with one-half cent
  being rounded up to the nearest whole cent.

  9.7    Settlement of Claims and Controversies.

          Pursuant to sections 363 and 1123(b) of the Bankruptcy Code and Bankruptcy Rule 9019
  and in consideration for the distributions and other benefits provided pursuant to this Plan, the
  provisions of this Plan shall constitute a good faith compromise of all Claims and controversies
  relating to the contractual, legal and subordination rights that a holder of a Claim may have with
  respect to any Allowed Claim, or any distribution to be made on account of such Allowed Claim.
  The entry of the Confirmation Order shall constitute the Bankruptcy Court s approval of the
  compromise or settlement of all such Claims and controversies, as well as a finding by the
  Bankruptcy Court that such compromise or settlement is in the best interests of the Debtor, its
  Estate and holders of Claims and is fair, equitable and reasonable.



                                                 49
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 121
                                         of 183


  9.8    Setoffs and Recoupments.

          The Litigation and Distribution Trustee may, pursuant to section 553 of the Bankruptcy
  Code or applicable non-bankruptcy law, exercise the right of setoff or recoupment against any
  Allowed Class 2, Class 3A, Class 3B, Class 3C, Class 4 or Class 5 Claims and the distributions to
  be made pursuant to the Plan on account of such Claim (before distribution is made on account of
  such Claim) of the claims, rights and causes of action of any nature that the Debtor may hold
  against the holder of such Allowed Claim; provided, however, that neither the failure to effect such
  a setoff or recoupment nor the allowance of any Claim hereunder shall constitute a waiver or
  release by the Litigation and Distribution Trustee of any such claims, rights and causes of action
  that the Litigation and Distribution Trust may possess against such holder.

                                            ARTICLE X.

                              PROCEDURES FOR RESOLVING
                            AND TREATING CONTESTED CLAIMS

  10.1   Claim Objection Deadline.

          Objections to Class 2, Class 3A, Class 3B, Class 3C, Class 4 and Class 5 Claims shall be
  filed by the Litigation and Distribution Trustee with the Bankruptcy Court and served upon the
  holders of each of the Claims to which an objection is made within 180 days after the Effective
  Date of this Plan. The time period for filing objections to Class 2, Class 3A, Class 3B, Class 3C,
  Class 4 and Class 5 Claims may be extended by the Court upon motion of the Litigation and
  Distribution Trustee. Objections to Class 1 Claims shall be filed by the Debtor on or before the
  Effective Date of the Plan; and objections to Administrative Expense Claims shall be filed by the
  Debtor within 60 days of the Effective Date or as otherwise provided for by the Bankruptcy Court s
  Local Rules applicable to the hearing on such holder s motion or application for Allowance of
  Administrative Expense Claim.

  10.2   Prosecution of Contested Claims.

          After the Effective Date, the Litigation and Distribution Trustee may (i) prosecute any
  objection to a Class 2, Class 3A, Class 3B, Class 3C, Class 4 and/or Class 5 Claims filed by the
  Debtor prior to the Effective Date and (ii) object to the allowance of Class 2, Class 3A, Class 3B,
  Class 3C, Class 4 and Class 5 Claims filed with the Bankruptcy Court before, on or after the
  Effective Date with respect to which liability is Contested. All objections that are filed and
  prosecuted as provided herein shall be litigated to Final Order or compromised and settled in
  accordance with Section 10.3.

  10.3   Claims Settlement.

          Notwithstanding any requirements that may be imposed pursuant to Bankruptcy Rule 9019,
  from and after the Effective Date, the Litigation and Distribution Trustee shall have authority to
  settle or compromise all claims and Causes of Action without further review or approval of the
  Bankruptcy Court.



                                                  50
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 122
                                         of 183


  10.4   Entitlement to Plan Distributions upon Allowance.

          Notwithstanding any other provision of the Plan, except as otherwise agreed by the
  Litigation and Distribution Trustee or the Debtor, as applicable, no Plan Distribution shall be made
  with respect to any Claim to the extent it is a Contested Claim, unless and until such Contested
  Claim becomes an Allowed Claim, subject to the setoff rights as provided in Section 9.8. When a
  Claim that is not an Allowed Claim as of the Effective Date becomes an Allowed Claim (regardless
  of when) the holder of such Allowed Claim shall thereupon become entitled to receive the Plan
  Distributions in respect of such Claim, the same as though such Claim had been an Allowed Claim
  on the Effective Date.

                                           ARTICLE XI.

                             CONDITIONS PRECEDENT TO
                           CONFIRMATION OF THE PLAN AND
                       THE OCCURRENCE OF THE EFFECTIVE DATE

  11.1   Conditions Precedent to Confirmation.

         The following shall be conditions precedent to confirmation of the Plan:

          (a)     the Bankruptcy Court shall have entered an Order or Orders (i) approving the
  Disclosure Statement as containing adequate information pursuant to section 1125 of the
  Bankruptcy Code, (ii) authorizing the solicitation of votes with respect to the Plan, (iii)
  determining that all votes are binding and have been properly tabulated as acceptances or rejections
  of the Plan, (iv) confirming and giving effect to the terms and provisions of the Plan, (vi)
  determining that all applicable tests, standards and burdens in connection with the Plan have been
  duly satisfied and met by the Debtor and the Plan, (vii) approving the Plan Documents and (viii)
  authorizing the Debtor to execute, enter into and deliver the Plan Documents, and to execute,
  implement and to take all actions otherwise necessary or appropriate to give effect to the
  transactions and transfer or revesting of assets contemplated by the Plan and the Plan Documents;

         (b)     the Confirmation Order, the Plan Documents and the Plan are each in a form and
  substance satisfactory to the Debtor and the Committee; and

        (c)    the Confirmation Order shall include determinations that all of the settlements and
  compromises contained in the Plan meet the applicable standards under section 1123(b)(3) of the
  Bankruptcy Code and Bankruptcy Rule 9019 for approval and implementation.

  11.2   Conditions Precedent to the Occurrence of the Effective Date.

          The following shall be conditions precedent to the occurrence of the Effective Date with
  respect to the Debtor s Estate:

          (a)    the Confirmation Order shall have been entered by the Bankruptcy Court, be in full
  force and effect and not be subject to any stay or injunction;



                                                  51
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 123
                                         of 183


          (b)    the Litigation and Distribution Trustee shall have accepted, in writing, the terms of
  his service and compensation, and such terms and compensation shall have been approved by the
  Bankruptcy Court in the Confirmation Order;

         (c)     the First Round Investment shall be immediately available for disbursement from
  escrow for use in accordance with this Plan;

          (d)     the disclosures to the Committee regarding the identities and amounts advanced by
  each of the First Round Investors required by section 6.1 above shall have occurred and been made;

          (e)     the form of amendments to the charter and by-laws of the Debtor as required by
  this Plan shall be reasonably acceptable to the Committee;

         (f)     the Litigation and Distribution Trust shall have been established;

         (g)    the SPV shall have been established and all documents required for its acquisition
  of Bondholder Claims shall have been prepared;

         (h)     the Court shall have entered a Final Order determining that the value of the interest
  of each of those creditors classified in Classes 3A, 3B, and 3C in the Estate s interest in any
  property alleged to secure such claims is zero; and,

         (i)     Unless waived in writing by the authorized agent of the SPV, the aggregate of the
  Subordinated Instruments 1, to be issued to Bondholders pursuant to Section 3.3.2(iii)(b) of the
  Plan, does not exceed $30,000,000.

  11.3   Waiver of Conditions.

          The Debtor, with the written concurrence of the Committee, and the Committee, may waive
  any one or more of the conditions set forth in Section 11.1 or Section 11.2 (a) through (h) in a
  writing without notice or order of the Bankruptcy Court and without notice to any other parties in
  interest. SPV, through its authorized agent, may waive the condition set forth in Section 11.2 (i)
  in a writing to the Debtor and the Committee without notice or order of the Bankruptcy Court and
  without notice to any other parties in interest.

  11.4   Effect of Non-Occurrence of the Effective Date.

          If the Effective Date shall not occur, the Plan shall be null and void and nothing contained
  in the Plan shall: (a) constitute a waiver or release of any Claims against or Equity Interests in the
  Debtor; (b) prejudice in any manner the rights of the Debtor, including, without limitation, any
  right to seek propose a new plan; or (c) constitute an admission, acknowledgement, offer or
  undertaking by the Debtor.




                                                   52
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 124
                                         of 183


                                            ARTICLE XII.

         TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

  12.1   Assumption and Rejection of Executory Contracts and Unexpired Leases.

          (a)     On June 13, 2019, the Debtor filed Debtor s Motion to Reject Executory Contracts
  and Leases and to Establish Bar Date for Rejection Damages [Doc. 590] (the Rejection Motion )
  which was granted by Order of the Court entered on July 8, 2019. On the Confirmation Date,
  except for Insurance Policies (which shall remain in full force and effect as provided in
  Section14.2) and except for the Debtor s contract with Computershare Communication
  Services, all executory contracts and unexpired leases of the Debtor, which have not previously
  been rejected, if any, by the Order granting the Rejection Motion shall be rejected pursuant to the
  provisions of section 365 of the Bankruptcy Code, except: (i) any executory contracts and
  unexpired leases that are the subject of separate motions to reject, assume or assume and assign
  filed pursuant to section 365 of the Bankruptcy Code by the Debtor before the entry of the
  Confirmation Order; (ii) agreements with third parties regarding preservation of the confidentiality
  of documents produced by the Debtor. Any Order entered post-confirmation by the Bankruptcy
  Court, after notice and a hearing, authorizing the rejection of an executory contract or unexpired
  lease shall cause such rejection to be a prepetition breach under sections 365(g) and 502(g) of the
  Bankruptcy Code, as if such relief was granted and such order was entered pre-confirmation.

          (b)     Receipt of this Plan by the counterparties to the executory contracts and unexpired
  leases of the Debtor rejected pursuant to Section 12.1(a) shall constitute adequate and sufficient
  notice that (i) any Claims arising under the contract, lease or other agreement or related thereto
  shall be treated under the Plan as General Unsecured Claims as against the Debtor that was a party
  to the contract, lease or other agreement, and (ii) the Debtor is no longer bound by, or otherwise
  obligated to perform, any such obligations, transactions, or undertakings relating thereto or arising
  thereunder.

          (c)     The Plan shall constitute a motion to reject such executory contracts and unexpired
  leases rejected pursuant to this section 12.1(a), and the Debtor shall have no liability thereunder
  except as is specifically provided in the Plan. Entry of the Confirmation Order by the Bankruptcy
  Court shall constitute approval of such rejections pursuant to section 365(a) of the Bankruptcy
  Code and a finding by the Bankruptcy Court that each such rejected agreement, executory contract
  or unexpired lease is burdensome and that the rejection thereof is in the best interests of the Debtor
  and its Estate.

  12.2   Claims Arising from Rejection, Expiration or Termination.

          Claims created by the rejection of executory contracts and unexpired leases, if any,
  pursuant solely to this Plan Section 12.1(a) and not previously rejected with respect to which a bar
  date was previously set by Order of the Court, must be filed with the Bankruptcy Court no later
  than fifteen (15) days after the Confirmation Date. Any such Claims for which a proof of claim
  is not filed and served by the deadline set forth above will be forever barred from assertion
  and shall not be enforceable against the Debtor and the Estate. Unless otherwise ordered by
  the Bankruptcy Court, all such Claims that are timely filed as provided herein shall be treated as

                                                   53
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 125
                                         of 183


  General Unsecured Claims under the Plan subject to objection by the Litigation and Distribution
  Trustee. The Plan Proponents do not believe that rejection claims exist except for those, if
  any, that arose as a result of the Rejection Motion; the bar date for filing rejection claims
  resulting from the Rejection Motion has already expired and shall not be deemed to have
  been extended or reopened by this Plan.

                                          ARTICLE XIII.

                                RETENTION OF JURISDICTION

           Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, the Bankruptcy Court shall
  retain and shall have exclusive jurisdiction over any matter (a) arising under the Bankruptcy Code,
  (b) arising in or related to the Chapter 11 Case or the Plan or (c) that relates to the following:

         (i)     to hear and determine any and all motions or applications pending on the
  Confirmation Date or thereafter brought in accordance with Article XII hereof for the assumption,
  assumption and assignment or rejection of executory contracts or unexpired leases to which the
  Debtor is a party or with respect to which the Debtor may be liable;

         (ii)    to hear and determine any and all Claims and any related disputes, including,
  without limitation, the exercise or enforcement of setoff or recoupment rights, or rights against
  any third party or the property of any third party resulting therefrom or from the expiration,
  termination or liquidation of any executory contract or unexpired lease;

         (iii)    to determine any and all adversary proceedings, applications, motions and
  contested or litigated matters that may be pending on the Effective Date or that, pursuant to the
  Plan, may be instituted by the Litigation and Distribution Trustee after the Effective Date;

          (iv)    to hear and determine any objections to the allowance of Claims, whether filed,
  asserted, or made before or after the Effective Date, including, without express or implied
  limitation, to hear and determine any objections to the classification of any Claim and to allow,
  disallow or estimate any Contested Claim in whole or in part;

        (v)     to issue such orders in aid of execution of the Plan to the extent authorized or
  contemplated by section 1142 of the Bankruptcy Code;

         (vi)    to consider any modifications of the Plan, remedy any defect or omission, or
  reconcile any inconsistency in any order of the Bankruptcy Court, including, without limitation,
  the Confirmation Order;

         (vii) to hear and determine all Fee Applications and applications for allowances of
  compensation and reimbursement of any other fees and expenses authorized to be paid or
  reimbursed under the Plan or the Bankruptcy Code;

         (viii) to hear and determine all controversies, suits and disputes that may relate to, impact
  upon or arise in connection with the Plan, the Litigation and Distribution Trust Agreement, and
  any other Plan Documents or their interpretation, implementation, enforcement or consummation;


                                                  54
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 126
                                         of 183


          (ix)    to hear and determine all controversies, suits and disputes that may relate to, impact
  upon or arise in connection with the Confirmation Order (and all exhibits to the Plan) or its
  interpretation, implementation, enforcement or consummation;

          (x)    to resolve any disputes concerning whether a Person or Entity had sufficient notice
  of the Chapter 11 Case, the Bar Dates, the hearing on the approval of the Disclosure Statement as
  containing adequate information, the hearing on the confirmation of the Plan for the purpose of
  determining whether a Claim is discharged hereunder or for any other purpose;

        (xi)   to the extent that Bankruptcy Court approval is required, to consider and act on the
  compromise and settlement of any Claim or Cause of Action by, on behalf of or against the Estate;

         (xii) to determine such other matters that may be set forth in the Plan or the Confirmation
  Order, or that may arise in connection with the Plan or the Confirmation Order;

          (xiii) to hear and determine matters concerning state, local and federal taxes, fines,
  penalties or additions to taxes for which the Debtor may be liable in accordance with sections 346,
  505 and 1146 of the Bankruptcy Code;

         (xiv) to hear and determine all controversies, suits and disputes that may relate to, impact
  upon or arise in connection with any setoff and/or recoupment rights of the Debtor, Litigation and
  Distribution Trustee or any Person under the Plan;

         (xv) to hear and determine all controversies, suits and disputes that may relate to, impact
  upon or arise in connection with Causes of Action of the Debtor (including Avoidance Actions)
  commenced by the Litigation and Distribution Trustee, the Debtor, or any third parties, as
  applicable, before or after the Effective Date;

         (xvi)   to enter an order or final decree closing the Chapter 11 Case;

        (xvii) to issue injunctions, enter and implement other orders or take such other actions as
  may be necessary or appropriate to restrain interference by any Person with consummation,
  implementation or enforcement of the Plan or the Confirmation Order; and,

         (xviii) to hear and determine any other matters related hereto and not inconsistent with
  chapter 11 of the Bankruptcy Code.

                                           ARTICLE XIV.

                                 MISCELLANEOUS PROVISIONS

  14.1   Satisfaction of Claims.

         Subject to the occurrence of the Effective Date, except as otherwise provided in the Plan
  with respect to the Legacy Subordinated Notes which will be satisfied, and as a result cancelled,
  on the Plan Distribution Date by the exchange of new debt instruments with either the Class 2
  Claim Holder or the SPV, as the case may be, including Article VI hereof, as of the Effective Date,
  the Debtor shall be discharged of any debt and/or obligation that arose before entry of the order

                                                   55
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 127
                                         of 183


  confirming of the Plan to the full extent provided by 11 U.S.C. § 1141(d); and, except as provided for
  in Article VI herein and this Section 14.1, all Persons shall be precluded from asserting against
  the Debtor, the Reorganized Debtor, the Litigation and Distribution Trustee or their
  respective successors or property, any other or further Claims, debts, rights, Causes of
  Action, liabilities or Equity Interests based upon any act, omission, transaction or other
  activity of any kind or nature that occurred prior to the Petition Date, including any Claims
  or Equity Interests that are not placed in a Class under the Plan.

  14.2   Special Provisions Regarding Insurance Policies and Insured Claims.

           14.2.1     Insurance Policies. For the avoidance of doubt, the Debtor s and Estate s rights
  with respect to all Insurance Policies (including all Insurance Policies that may have expired prior
  to the Petition Date, all Insurance Policies in existence on the Petition Date, and all Insurance
  Policies under which the Debtor holds rights to make, amend, prosecute and benefit from claims)
  shall be deemed be transferred to the Litigation and Distribution Trust from the Effective Date
  until its dissolution.

         Notwithstanding anything to the contrary in the Plan, any Insurance Policy in effect as of
  the Effective Date shall continue in effect after the Effective Date pursuant to its terms and
  conditions. Nothing in the Plan shall relieve any insurer from performing its obligations under the
  Insurance Policies, regardless of whether such obligations arise prior to or after the Effective Date.

         Notwithstanding any default by the Debtor with respect to any of the Insurance Policies,
  nothing in this Plan shall be construed or applied to modify, impair, or otherwise affect the
  enforceability of the Insurance Policies or any coverage thereunder with regard to any claims or
  Causes of Action. The Plan shall be liberally construed to protect the interests of all creditors in
  all Causes of Action and to limit any Claims against the Estate.

          14.2.2     Notwithstanding anything to the contrary in this Plan or any Plan Supplement,
  including, but not limited to, the Litigation and Distribution Trust Agreement, nothing herein or in
  such Plan Supplement shall: (a) affect, impair, modify, or otherwise alter the terms and conditions
  of any insurance policies, including the D&O Policies, that provide coverage to Debtor s and its
  subsidiaries directors and officers, including, without limitation, the priority of payments set forth
  therein or with respect to any D&O Claim; or (b) constitute a finding or conclusion that the
  proceeds of such policies are property of the Estate or otherwise subject to the control of the Debtor
  or the Litigation and Distribution Trustee. All of the Debtor s and its subsidiaries , directors and
  officers rights, including, but not limited to, the rights, if any, of the holders of Allowed Indemnity
  Claims, in and to such policies are hereby preserved. For the avoidance of doubt, the insurance
  policies to which this paragraph relates include the D&O Policies as defined herein.

          14.2.3     Insured Claims shall be satisfied from the proceeds of any applicable Insurance
  Policy. Insured Claims are not entitled to any distributions under the Plan until the relevant holder
  has exhausted all remedies with respect to the applicable Insurance Policy. To the extent an
  Insured Claim is not satisfied in full from the proceeds of the applicable Insurance Policy, any
  Claim remainder shall be classified in the applicable Class under the Plan and, if allowed, treated
  in accordance with the treatment of Claims in that Class under the Plan. Nothing in this Section
  14.2.3 shall constitute a waiver of any claim, right or cause of action the Debtor or the Estate may

                                                    56
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 128
                                         of 183


  hold against any Person, including any insurer. Pursuant to section 524(e) of the Bankruptcy Code,
  nothing in the Plan shall release or discharge any insurer from any obligations to any Person under
  applicable law or any policy of insurance under which the Debtor is an insured or beneficiary or
  for purposes of any insurance recovery.

  14.3   Third Party Agreements; Subordination.

          The Plan Distributions to the various classes of Claims hereunder shall not affect the right
  of any Person to levy, garnish, attach or employ any other legal process with respect to such Plan
  Distributions by reason of any claimed subordination rights or otherwise. All such rights and any
  agreements relating thereto shall remain in full force and effect, except as otherwise compromised
  and settled pursuant to the Plan.

          Plan Distributions shall be subject to and modified by any Final Order directing
  distributions other than as provided in the Plan. The right of the Debtor or the Litigation and
  Distribution Trustee to seek subordination of any Claim pursuant to section 510 of the Bankruptcy
  Code is fully reserved, and the treatment afforded any Claim that becomes a subordinated Claim
  at any time shall be modified to reflect such subordination. Unless the Confirmation Order
  provides otherwise, no Plan Distributions shall be made on account of a subordinated Claim.

  14.4   Service of Documents.

         Any notices, requests and demands required or permitted to be provided under the Plan, in
  order to be effective, shall be in writing (including, without express or implied limitation, by
  facsimile transmission), and, unless otherwise expressly provided herein, shall be deemed to have
  been duly given or made when actually delivered or, in the case of notice by facsimile transmission,
  when received and telephonically confirmed, addressed as follows:

  if to the Debtor:

                         THE STEFFES FIRM, LLC
                         13702 Coursey Blvd., Bldg. 3
                         Baton Rouge, Louisiana 70817
                         Facsimile: (225) 751-1998
                         Attn: William E. Steffes

  if to the Committee:

                         JEFFREY D. STERNKLAR, LLC
                          26th Floor
                         225 Franklin Street
                         Boston, MA 02110
                         (617) 507-6530
                         Attn: Jeffrey D. Sternklar

                         and



                                                  57
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 129
                                         of 183


                          STEWART, ROBBINS & BROWN, LLC
                          301 Main Street, Suite 1640
                          P. 0. Box 2348
                          Baton Rouge, LA 70821-2348
                          Facsimile: (225) 709-9467
                          Attn: Paul Douglas Stewart, Jr.

  14.5    Headings.

         The headings used in the Plan are inserted for convenience only, and neither constitute a
  portion of the Plan nor in any manner affect the construction of the provisions of the Plan.

  14.6    Governing Law.

          Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
  Code and the Bankruptcy Rules), the laws of the State of Louisiana, without giving effect to the
  conflicts of laws principles thereof, shall govern the construction of the Plan and any agreements,
  documents and instruments executed in connection with the Plan, except as otherwise expressly
  provided in such instruments, agreements or documents.

  14.7    Exemption from Transfer Taxes.

          Pursuant to section 1146 of the Bankruptcy Code, the issuance, transfer or exchange of
  notes or equity securities under or in connection with the Plan, including the creation of any
  mortgage, deed of trust, lien, pledge or other security interest, the making or assignment of any
  lease or sublease, or the making or delivery of any deed or other instrument of transfer under, in
  furtherance of, or in connection with the Plan, shall not be subject to any stamp, real Estate transfer,
  mortgage recording, sales, use or other similar tax. To effectuate the terms of this Section, the
  Bankruptcy Court may enter any order necessary or appropriate to implement this provision of the
  Plan.

  14.8    Notice of Entry of Confirmation Order and Relevant Dates.

          Promptly upon entry of the Confirmation Order, the Debtor shall serve on all known parties
  in interest and holders of Claims and Equity Interests, notice of the entry of the Confirmation Order
  and all relevant deadlines and dates under the Plan, including, but not limited to, the deadline for
  filing rejection damage Claims, if any, resulting solely from Section XII of this Plan. For the
  avoidance of doubt, a bar date for the filing of rejection damage claims resulting from the Debtor s
  Motion to Reject Executory Contracts and Leases and to Establish Bar Date for Rejection Damages
  [Doc. 590] was previously set by the July 8, 2019 Order of the Court as July 23, 2019. Nothing in
  this Plan shall be construed as extending or re-opening that bar date.

  14.9    Interest and Attorneys Fees.

          Interest accrued after the Petition Date will accrue and be paid on Claims only to the extent
  specifically provided for in this Plan, the Confirmation Order, or as otherwise required by the
  Bankruptcy Court or by applicable law. No interest shall accrue nor be payable between the
  Confirmation Date and the Plan Distribution Date.
                                                    58
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 130
                                         of 183


  14.10 Modification of the Plan.

          As provided in section 1127 of the Bankruptcy Code, modification of the Plan may be
  proposed in writing by the Debtor, with the written concurrence of the Committee, at any time
  before confirmation, provided that the Plan, as modified, meets the requirements of sections 1122
  and 1123 of the Bankruptcy Code, and the Plan Proponents shall have complied with section 1125
  of the Bankruptcy Code. The Debtor, with the written concurrence of the Committee, may modify
  the Plan at any time after confirmation and before substantial consummation, provided that the
  Plan, as modified, meets the requirements of sections 1122 and 1123 of the Bankruptcy Code and
  the Bankruptcy Court, after notice and a hearing, confirms the Plan as modified, under section
  1129 of the Bankruptcy Code, and the circumstances warrant such modifications. A holder of a
  Claim that has accepted the Plan shall be deemed to have accepted such Plan as modified if the
  proposed alteration, amendment or modification does not materially and adversely change the
  treatment of the Claim of such holder.

  14.11 Revocation of Plan.

          The Debtor, with the written concurrence of the Committee reserves the right to revoke
  and withdraw the Plan and/or to adjourn the Confirmation Hearing prior to the occurrence of the
  Effective Date. If the Plan Proponents revoke or withdraw the Plan, or if the Effective Date does
  not occur, then the Plan and all settlements and compromises set forth in the Plan and not otherwise
  approved by a separate Final Order shall be deemed null and void and nothing contained herein
  and no acts taken in preparation for consummation of the Plan shall be deemed to constitute a
  waiver or release of any Claims against or Equity Interests in the Debtor or to prejudice in any
  manner the rights of the Debtor or the Committee or any other Person in any other further
  proceedings involving the Debtor or the Committee.

  14.12 Compliance with Tax Requirements.

          In connection with the Plan, the Debtor and the Litigation and Distribution Trustee, as
  applicable, shall comply with all withholding and reporting requirements imposed by federal, state,
  local and foreign taxing authorities.

  14.13 Binding Effect.

          The Plan shall be binding upon the Debtor, the holders of all Claims and Equity Interests,
  parties in interest, including the SPV, Persons and their respective successors and assigns. Except
  as specifically provided in the Plan, to the extent any provision of the Disclosure Statement or any
  other solicitation document may be inconsistent with the terms of the Plan, the terms of the Plan
  shall be binding and conclusive.

         Nothing in this Plan affects, modifies or otherwise alters the rights, claims, interests or
  defenses of the FDIC as Receiver for First NBC (the "FDIC-R") as receiver for First NBC Bank,
  a) under the terms of the Settlement Agreement, as approved by order entered on December 19,
  2017 [Doc. 297] b) against any non-Debtor person or entity or c) against any insurance policy
  under which First NBC Bank or the Debtor is named insured or any insurance policy that may
  cover any claim that is asserted by the FDIC-R or First NBC Bank or that is property of the Debtor's
  bankruptcy Estate; additionally, for the avoidance of doubt, nothing in this Plan shall be deemed
                                                  59
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 131
                                         of 183


  to preclude the FDIC-R from or otherwise affect the FDIC-R s right, if any, to pursue or defend a
  claim to ownership of claims or causes of action, including any claims or causes of action brought
  or otherwise prosecuted by the Debtor or the Liquidating Trustee; provided further, that this
  sentence does not alter or affect an exculpation granted to an Exculpated Party hereunder for work
  conducted from the Petition Date to the Effective Date.

  14.14 Rates.

          The Plan does not provide for the change of any rate that is within the jurisdiction of any
  governmental regulatory commission after the occurrence of the Effective Date. Where a Claim
  has been denominated in foreign currency on a proof of Claim, the Allowed amount of such Claim
  shall be calculated in legal tender of the United States based upon the conversion rate in place as
  of the Petition Date and in accordance with section 502(b) of the Bankruptcy Code.

  14.15 Extensions of Time.

          For cause shown, any deadlines herein which are applicable to the Debtor, its Estate, or the
  Litigation and Distribution Trust and which are not otherwise specifically extendable as provided
  in the Plan may be extended by the Bankruptcy Court.

  14.16 No Admissions.

        AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS AND OTHER
  PROCEEDINGS CONCERNING CAUSES OF ACTION OR THREATENED CAUSES OF
  ACTION, THIS PLAN SHALL NOT CONSTITUTE OR BE CONSTRUED AS AN
  ADMISSION OF ANY FACT OR LIABILITY, STIPULATION OR WAIVER, BUT
  RATHER AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS. THIS PLAN
  SHALL NOT BE ADMISSIBLE IN ANY NON-BANKRUPTCY PROCEEDING NOR
  SHALL IT BE CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX,
  SECURITIES AND OTHER LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF
  CLAIMS AGAINST, AND EQUITY INTERESTS IN, THE DEBTOR IN THE CHAPTER
  11 CASE.

  Dated: July 2, 2019                           Respectfully submitted,

                                                First NBC Bank Holding Company, Debtor
                                                By: /s/ Lawrence Blake Jones
                                                Name: Lawrence Blake Jones
                                                Title: Chief Restructuring Officer

                                                AND

                                                Official Committee of Unsecured Creditors
                                                By: /s/ Jeffrey D. Sternklar
                                                Name: Jeffrey D. Sternklar
                                                Title: Counsel for Official Committee of Unsecured
                                                       Creditors


                                                  60
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 132
                                         of 183




                                EXHIBIT B
                     DISCLOSURE STATEMENT ORDER
Case
 Case17-11213
      17-11213Doc
               Doc624
                   630Filed
                       Filed07/03/19
                             07/09/19Entered
                                      Entered07/03/19
                                              07/09/1915:43:45
                                                       16:13:02Main
                                                               MainDocument
                                                                    Document Page
                                                                              Page1133
                                                                                    of 3
                                          of 183


                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF LOUISIANA

   IN RE                                                                BANKRUPTCY NO.

   FIRST NBC BANK HOLDING
   COMPANY                                                              17-11213 “A”

   DEBTOR(S)                                                            REORGANIZATION
                                                                        CHAPTER 11


     ORDER APPROVING SECOND AMENDED DISCLOSURE STATEMENT, FIXING
    TIME FOR FILING ACCEPTANCES OR REJECTIONS TO THE SECOND AMENDED
      CHAPTER 11 PLAN OF REORGANIZATION, AND SETTING CONFIRMATION
                                HEARING

          The Debtor, First NBC Bank Holding Company, having filed an Amended Disclosure
   Statement (P-605) on June 21, 2019, and the debtor having been instructed to amend the disclosure
   statement at the hearing on Approval of the Disclosure Statement which came before the Court on
   June 28, 2019;

           IT IS ORDERED, that:

                  1)     The Second Amended Disclosure Statement filed by the Debtor (P-622) on
   July 2, 2019, be and is hereby APPROVED.

                   2)     The debtor, creditors, and parties in interest may now solicit acceptances or
   rejections of the debtor’s second amended chapter 11 plan of reorganization pursuant to 11 U.S.C.
   Section 1125.

                  3)    July 31, 2019 is fixed as the last day for filing acceptances or rejections of
   the debtor’s second amended chapter 11 plan of reorganization pursuant to 11 U.S.C. Section 1125.

                  4)    July 31, 2019 is fixed as the last day for filing and serving, pursuant to Rule
   3020(b) (1), written objections to Confirmation of the debtor’s second amended chapter 11 plan
   of reorganization.

                  5)      No later than July 8, 2019 the debtor’s second amended chapter 11 plan of
   reorganization, the debtor’s approved second amended disclosure statement, a ballot conforming
   to Official Form No. 14, and a copy of this Order approving the debtor’s second amended
   disclosure statement, shall be transmitted by mail and/or electronic filing in compliance with the
   Bankruptcy Rules, by the debtor’s counsel, to the creditors, equity security holders and other
   parties in interest, and to the United States Trustee as provided by B.R. 3017(d).
Case
 Case17-11213
      17-11213Doc
               Doc624
                   630Filed
                       Filed07/03/19
                             07/09/19Entered
                                      Entered07/03/19
                                              07/09/1915:43:45
                                                       16:13:02Main
                                                               MainDocument
                                                                    Document Page
                                                                              Page2134
                                                                                    of 3
                                          of 183


                6)      No later than July 12, 2019 an affidavit of mailing shall be filed
   electronically by debtor’s counsel.

                7)      A hearing on Confirmation of the debtor’s second amended chapter 11 plan
   of reorganization will be held before the undersigned Bankruptcy Judge in:

                                   COURTROOM B-709
                             HALE BOGGS FEDERAL BUILDING
                                  500 POYDRAS STREET
                               NEW ORLEANS, LOUISIANA
                                          ON
                          WEDNESDAY, AUGUST 7, 2019 AT 10:00 A.M.

               8)    Debtor’s counsel is to tabulate the acceptances and rejections of the
   second amended chapter 11 plan of reorganization and is to have same verified by the Clerk of
   Bankruptcy Court at least (3) days prior to the confirmation hearing date.

                 9)    Counsel's Tabulation of Ballots must include the following:

                                 a)      The correct name and number of the case.

                                 b)      The identity of the plan, including any
                                         modifications.

                                 c)      The total amount and number of creditors in each class;
                                         the acceptances in number and amount of each class;
                                         and the rejections in number and amount of each
                                         class.

                                 d)      A clear and concise summation of each class as to
                                         whether or not each class meets the requirements of the
                                         Code for acceptance of the plan.

               10)    The completed, signed ballots are to be returned to Barbara B.
   Parsons or William E. Steffes, counsel for the debtor.

                 11)     Counsel is to file the Tabulation of Ballots electronically.

                 12)    Counsel is to submit the ballots in hard copy to the Clerk of Bankruptcy
   Court (3) days prior to hearing for verification of the Tabulation. Said ballots will be returned
   to counsel subsequent to the court’s ruling on confirmation.
Case
 Case17-11213
      17-11213Doc
               Doc624
                   630Filed
                       Filed07/03/19
                             07/09/19Entered
                                      Entered07/03/19
                                              07/09/1915:43:45
                                                       16:13:02Main
                                                               MainDocument
                                                                    Document Page
                                                                              Page3135
                                                                                    of 3
                                          of 183


         FAILURE TO COMPLY WITH THE FOREGOING TABULATION AND
   VERIFICATION REQUIREMENTS MAY RESULT IN FAILURE TO CONFIRM THE
   PLAN.

                      New Orleans, Louisiana, July 3, 2019.



                                                  Hon. Elizabeth W. Magner
                                                  U.S. Bankruptcy Judge



   COUNSEL FOR DEBTOR:

   Barbara B. Parsons
   The Steffes Firm, LLC
   13702 Coursey Blvd.
   Building 3
   Baton Rouge, LA 70817
   (225) 751-1751
   Fax: (224) 751-1998
   Email: bparsons@steffeslaw.com

   William E. Steffes
   The Steffes Firm, LLC
   13702 Coursey Blvd.
   Building 3
   Baton Rouge, LA 70817
   (225) 751-1751
   Fax: (224) 751-1998
   Email: bsteffes@steffeslaw.com

   U.S. Trustee
   Office of the U.S. Trustee
   Eastern District of Louisiana
   Texaco Center
   400 Poydras Street, Suite 2110
   New Orleans, LA 70130
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 136
                                         of 183



                                EXHIBIT C
         LITIGATION AND DISTRIBUTION TRUST AGREEMENT
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 137
                                         of 183


              LITIGATION AND DISTRIBUTION TRUST AGREEMENT

                                           Of

                       FIRST NBC BANK HOLDING COMPANY

        This Litigation and Distribution Trust Agreement of First NBC Bank Holding
  Company (the Agreement ) is entered to as of this ___ day of ________, 2019, by,
  between and among, First NBC Bank Holding Company ( FNBC or the Debtor )
  and Stephen B. Darr (the Litigation and Distribution Trustee ).

                                    WITNESSETH:

         WHEREAS, on ___________, 2019, the Second Amended Joint Chapter 11 Plan
  of the Debtor and Official Committee of Unsecured Creditors (the Plan ), as filed in
  the United States Bankruptcy Court for the Eastern District of Louisiana (the
   Bankruptcy Court ) in Chapter 11, Case No. 17-11213, was confirmed by the
  Bankruptcy Court pursuant to Bankruptcy Code § 1129 (the Order ); and

         WHEREAS, the Litigation and Distribution Trustee was selected to serve as
  Litigation and Distribution Trustee under the Plan by the Official Committee of
  Unsecured Creditors of the Debtor (the Committee"); and,

         WHEREAS, an Oversight Committee, with the powers set forth herein and in
  the Plan, has been duly appointed pursuant to the Plan, and currently consists of the
  individuals identified in Section 3.4;

         WHEREAS, together with the certain other provisions, the Plan provides for
  the Debtor and its Estate, and the Litigation and Distribution Trustee to enter into
  this Agreement relative to the administration of the Litigation and Distribution Trust
  Assets subsequent to confirmation of the Plan; and

         WHEREAS, the Litigation and Distribution Trustee is willing to accept the
  duties of the Litigation and Distribution Trustee upon such terms and conditions as
  are hereinafter set forth; and

         NOW, THEREFORE, for and in consideration of the premises and mutual
  covenants herein contained, pursuant to the Plan, FNBC and the Litigation and
  Distribution Trustee do hereby covenant and agree as follows:




                                            1
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 138
                                         of 183


                                       ARTICLE I

                             Definitions; Interpretive Rules

      1. Defined Terms; Rules of Interpretation.

        1.1     Capitalized Terms. Capitalized terms used herein and not otherwise
  defined in this Agreement shall have the meanings assigned to them in the Plan. Any
  term that is not otherwise defined, herein, but that is used in the Bankruptcy Code
  or the Bankruptcy Rules, will have the meaning given to that term in the Bankruptcy
  Code or the Bankruptcy Rules, as applicable. For purposes of this Agreement,
  Disputed Claims shall be included in the Class which such Claims would be included
  if such claims were Allowed Claims.

       1.2     Computation of Time. In computing any period of time prescribed or
  allowed by this Agreement, the provisions of Bankruptcy Rule 9006(a) will apply.

         1.3      Permitted Investments. Any of the following: (i) marketable obligations
  issued or unconditionally guaranteed by the United States of America or an agency
  thereof maturing or redeemable within 180 days from the date of acquisition thereof;
  (ii) certificates of deposit, maturing no more than 180 days from the date of creation
  thereof, issued by commercial banks incorporated under the laws of the United States
  of America or any state thereof or the District of Columbia having membership in the
  Federal Deposit Insurance Corporation and in amounts not exceeding the maximum
  amounts insured thereunder; (iii) time deposits, maturing no more than 30 days from
  the date of creation thereof with commercial banks or savings banks each having
  membership in the Federal Deposit Insurance Corporation and in amounts not
  exceeding the maximum amounts insured thereunder; (iv) money market funds
  managed by nationally recognized firms and making only investments qualified
  under (i), (ii), (iii) or (v) herein; (v) variable rate demand notes with a rating from
  Standard & Poor s of A-1 or better or from Moody s of P-1 or better; or (vi) demand
  deposits at any bank or savings institution organized under the laws of the United
  States of America or any state thereof or the District of Columbia having membership
  in the Federal Deposit Insurance Corporation; provided, however, such demand
  deposits shall be in amounts not to exceed the maximum amounts insured by the
  Federal Deposit Insurance Corporation.

       1.4    Rules of Interpretation.      For purposes of this Agreement, unless
  otherwise provided herein:

               1.4.1 any reference in this Agreement to a contract, instrument, release
  or other agreement or document being in particular form or any particular terms and
  conditions means that such document will be substantially in such form or
  substantially on such terms and conditions;



                                            2
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 139
                                         of 183




                1.4.2 any reference in this Agreement to an existing document or
  exhibit filed or to be filed means such document or exhibit, as it may have been or
  may be amended, modified, or supplemented pursuant to this Agreement;

                1.4.3 any reference to any entity as a holder of a Claim includes that
  entity s successors, assigns, and affiliates;

               1.4.4 except as otherwise specified, all references in this Agreement to
  Sections, Articles, and Exhibits are references to sections, articles, and exhibits of or
  this Agreement;

              1.4.5 the words herein, hereunder, and hereto refer to this
  Agreement in its entirety rather than to a particular portion of this Agreement;

               1.4.6 the rules of construction set forth in section 102 of the Bankruptcy
  Code will apply;

               1.4.7 except where the context otherwise requires, words importing
  masculine, feminine or neuter gender shall include the feminine, the masculine and
  the neuter, as appropriate; words importing the singular number shall include the
  plural number and vice versa; and words importing persons shall include
  partnerships, associations, and corporations.

         1.5   Headings. The headings of the various Sections herein are for
  convenience of reference only and shall not define or limit any of the terms or
  provisions hereof.

        1.6     Construction with the Plan. The Plan is hereby incorporated fully by
  reference and is made a part hereof for all purposes. In the event of any inconsistency
  or conflict between the terms, conditions and provisions of this Agreement and the
  terms, conditions and provisions of the Plan, the terms, conditions and provisions of
  the Plan shall control.

                                        ARTICLE II

                          Purpose; Administration, Supervision

          2.1   Purpose of Agreement. FNBC and the Litigation and Distribution
  Trustee hereby enter in to this Agreement for the following purposes and no other:
  (a) to hold the Litigation and Distribution Trust Assets for the benefit of the holders
  of Allowed Claims in Class 2 ( Beneficiaries ) and Allowed Claims in Class 4
  ( Subordinated Beneficiaries ), (b) to make distributions of the Litigation and
  Distribution Trust Assets to the Beneficiaries and, if applicable, to the Subordinated



                                             3
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 140
                                         of 183


  Beneficiaries, (c) to have the power and authority to prosecute and resolve, in the
  names of the Debtor, the Reorganized Debtor and/or the Litigation and Distribution
  Trustee any Transferred Avoidance Actions and all other claims or causes of action
  transferred to the Litigation and Distribution Trust pursuant to the Plan, (d) to
  calculate and make distributions of the Litigation and Distribution Trust Assets to
  the Beneficiaries and, if applicable, to the Subordinated Beneficiaries, (e) liquidate,
  transfer or otherwise dispose of the Litigation and Distribution Trust Assets or any
  part thereof or any interest therein upon such terms as the Litigation and
  Distribution Trustee determines to be necessary, appropriate or desirable, (f) to
  reconcile (including to object to, seek to subordinate, recharacterize or settle such
  Claims) (i) Claims in Classes 2, 3A, 3B, 3C, 4 and 5 and (ii) except for Claims of
  Professionals employed by the Debtor or the Committee, all other Claims asserted to
  be entitled to priority pursuant to Sections 503 or 507 of the Bankruptcy Code , (g) to
  terminate this Litigation and Distribution Trust in accordance with the terms of the
  Plan and this Agreement, (h) to provide the Beneficiaries, annually, with unaudited
  financial statements, (i) to sell, liquidate, dispose of or abandon Litigation and
  Distribution Trust Assets; and (j) to otherwise carry out its duties under the Plan and
  complete distribution of the Litigation and Distribution Trust Assets , all in
  accordance with the Plan and this Agreement. The Litigation and Distribution Trust
  has no objective to, and will not, engage in the conduct of a trade or business and,
  subject to this Agreement, will terminate upon the completion of its liquidation and
  distribution duties. The Litigation and Distribution Trust will be a "representative of
  the estate" under Section 1123(b)(3)(B) of the Bankruptcy Code.

         2.2    Administration of the Litigation and Distribution Trust Assets. With the
  advice and assistance of the Oversight Committee, as provided under the Plan and
  this Agreement, from and after the Effective Date, the Litigation and Distribution
  Trustee shall manage, administer, invest and reinvest all of the Litigation and
  Distribution Trust Assets, collect the income therefrom, and distribute the proceeds,
  all pursuant to the terms and conditions of the Plan and this Agreement.
  Notwithstanding anything to the contrary herein, the Oversight Committee and the
  Litigation and Distribution Trustee shall act in furtherance of, and consistent with,
  the purpose of the Litigation and Distribution Trust and shall act in the best interests
  of the Beneficiaries and, if applicable, to the Subordinated Beneficiaries. The
  Litigation and Distribution Trust, by and through the Litigation and Distribution
  Trustee, shall be authorized to prosecute any and all Avoidance Actions and Causes
  of Action in the name of the Debtor.

         2.3   Interests in Litigation and Distribution Trust. The beneficial interests
  in the Litigation and Distribution Trust will not be represented by certificates, but
  rather shall consist of a pro rata share of Litigation and Distribution Trust Assets.
  Beneficial interests in the Litigation and Distribution Trust will not be transferable
  except pursuant to the laws of descent and distribution or otherwise by operation of
  law.



                                             4
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 141
                                         of 183




  2.4   No Further Supervision. The Litigation and Distribution Trustee may use,
  operate and deal with the Litigation and Distribution Trust Assets without any
  supervision by the Bankruptcy Court, and free of any restrictions imposed by the
  Debtor by the Bankruptcy Code or the Bankruptcy Court during the Chapter 11 Case.

                                       ARTICLE III

                                     Responsibilities,

         3.1   Responsibilities of the Litigation and Distribution Trustee.

                3.1.1 The responsibilities of the Litigation and Distribution Trustee
  shall include (i) the receipt, management, supervision, and protection of the
  Litigation and Distribution Trust Assets on behalf of and for the benefit of the
  Beneficiaries and, if applicable, the Subordinated Beneficiaries; (ii) pursuit of
  objections to, and estimations and settlements of certain Disputed Claims; (iii)
  investigation, analysis, prosecution, and, if necessary and appropriate, compromise
  of the claims and Causes of Action included among the Litigation and Distribution
  Trust Assets, including, without limitation, the Avoidance Actions and any other
  claims and Causes of Action transferred to the Litigation and Distribution Trust
  pursuant to the Plan; (iv) calculation and implementation of all distributions to be
  made by the Litigation and Distribution Trustee under the Plan to the Beneficiaries
  and, if applicable, to the Subordinated Beneficiaries; (v) filing all required federal,
  state, and local tax returns and paying taxes and all other obligations of the Litigation
  and Distribution Trust; and (vi) such other responsibilities as may be vested in the
  Litigation and Distribution Trustee pursuant to the Plan, the Litigation and
  Distribution Trust Agreement, orders of the Bankruptcy Court, or as necessary and
  proper to carry out the provisions of the Plan.

                 3.1.2 The Litigation and Distribution Trustee shall act in a fiduciary
  capacity for the interests of its Beneficiaries, and, subject to and upon full payment
  and satisfaction of all Allowed Claims of Beneficiaries, thereafter for the interests of
  the Subordinated Beneficiaries. Prior to full payment and satisfaction of all Allowed
  Claims of Beneficiaries, the Litigation and Distribution Trustee shall not be required
  to act in a fiduciary capacity for the interests of the Subordinated Beneficiaries.

         3.2   INTENTIONALLY DELETED.

         3.3   Post-Effective Date Management. As provided for in the Plan and
  herein, the Litigation and Distribution Trustee shall have the exclusive right and
  duty, to manage the Litigation and Distribution Trust Assets, subject to certain
  limitations as set forth herein.




                                             5
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 142
                                         of 183


          3.4    Oversight Committee. The Oversight Committee shall have members
  in an amount determined by majority vote of the members of the Oversight
  Committee to advise, assist, supervise and direct the Litigation and Distribution
  Trustee in the administration of the Litigation and Distribution Trust pursuant to
  this Litigation and Distribution Trust Agreement. The initial members of the
  Oversight Committee shall be Vikaran Ghei, Michael Zaitzeff and Donna Ennis.
  Members of the Oversight Committee constituting a majority of the total number of
  members of the Oversight Committee then in office shall have the right to direct and
  remove the Litigation and Distribution Trustee, and shall have such other rights to
  operate and manage the Litigation and Distribution Trust as are not inconsistent
  with the Confirmation Order, the Plan and the terms of this Litigation and
  Distribution Trust Agreement. No other Beneficiary or Subordinated Beneficiary
  shall have any approval rights whatsoever in respect of management and operation
  of the Litigation and Distribution Trust. A member of the Oversight Committee may
  from time to time consult with the Beneficiary, if any, that appointed such member
  subject to such confidentiality provisions as required by the Oversight Committee.

                3.4.1 Authority of the Oversight Committee. The Oversight Committee
  shall have the authority and responsibility to advise, assist, supervise, and direct the
  Litigation and Distribution Trustee in the administration of the Litigation and
  Distribution Trust and shall have the authority to remove the Litigation and
  Distribution Trustee. The Litigation and Distribution Trustee shall consult with and
  provide information to the Oversight Committee in accordance with and pursuant to
  the terms of this Litigation and Distribution Trust Agreement and the Plan. The
  Oversight Committee shall have the authority to select and engage such professionals
  as the Oversight Committee deems necessary and desirable to assist the Oversight
  Committee in fulfilling its obligations under this Litigation and Distribution Trust
  Agreement and the Plan, and the Litigation and Distribution Trust shall pay the
  reasonable and documented fees of such advisors (including on an hourly,
  contingency, or modified contingency basis) and reimburse such advisors for their
  reasonable and documented out-of-pocket costs and expenses consistent with the
  terms of this Litigation and Distribution Trust Agreement.

               3.4.2 Regular Meetings of the Oversight Committee. Meetings of the
  Oversight Committee are to be held with such frequency and at such place as the
  Litigation and Distribution Trustee and the members of the Oversight Committee
  may determine in their reasonable discretion.

                3.4.3 Special Meetings of the Oversight Committee. Special meetings
  of the Oversight Committee may be held whenever and wherever called for by the
  Litigation and Distribution Trustee or any member of the Oversight Committee,
  subject to reasonable notice.




                                             6
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 143
                                         of 183


               3.4.4 Manner of Acting

                     3.4.4.1      A majority of the total number of members of the
                            Oversight Committee then in office shall constitute a
                            quorum for the transaction of business at any meeting of
                            the Oversight Committee. The affirmative vote of a
                            majority of the members of the Oversight Committee
                            present and entitled to vote at a meeting at which a
                            quorum is present shall be the act of the Oversight
                            Committee except as otherwise required by law or as
                            provided in this Litigation and Distribution Trust
                            Agreement or the Plan. Any or all of the members of the
                            Oversight Committee may participate in a regular or
                            special meeting by, or conduct the meeting through the use
                            of, conference telephone or similar communications
                            equipment by means of which all Persons participating in
                            the meeting may hear each other, in which case any
                            required notice of such meeting may generally describe the
                            arrangements (rather than or in addition to the place) for
                            the holding thereof.

                     3.4.4.2       Any member of the Oversight Committee
                            participating in a meeting by this means is deemed to be
                            present in person at the meeting. Voting (including on
                            negative notice) may, if approved by the majority of the
                            members at a meeting, be conducted by electronic mail or
                            individual communications by the Litigation and
                            Distribution Trustee and each member of the Oversight
                            Committee. Any member of the Oversight Committee who
                            is present and entitled to vote at a meeting of the Oversight
                            Committee when action is taken is deemed to have
                            assented to the action taken, subject to the requisite vote
                            of the Oversight Committee, unless: (i) such member of the
                            Oversight Committee objects at the beginning of the
                            meeting (or promptly upon his or her arrival) to holding it
                            or transacting business at the meeting; (ii) his or her
                            dissent or abstention from the action taken is entered in
                            the minutes of the meeting; or (iii) he or she delivers
                            written notice (including by electronic or facsimile
                            transmission) of his or her dissent or abstention to the
                            Oversight Committee before its adjournment. The right of
                            dissent or abstention is not available to any member of the
                            Oversight Committee who votes in favor of the action
                            taken.



                                            7
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 144
                                         of 183




                     3.4.4.3        Prior to the taking of a vote on any matter or issue
                            or the taking of any action with respect to any matter or
                            issue, each member of the Oversight Committee shall
                            report to the Oversight Committee any conflict of interest
                            such member has or may have with respect to the matter
                            or issue at hand and fully disclose the nature of such
                            conflict or potential conflict (including disclosing any and
                            all financial or other pecuniary interests that such member
                            might have with respect to or in connection with such
                            matter or issue, other than as Beneficiary or Subordinated
                            Beneficiary). A member who has or who may have a conflict
                            of interest shall be deemed to be a conflicted member who
                            shall not be entitled to vote with respect to such matter or
                            issue (however such member shall be counted for purposes
                            of determining the existence of a quorum and may engage
                            in the Oversight Committee s discussions on such matter
                            or issue); the vote or action with respect to such matter or
                            issue shall be undertaken only by members of the
                            Oversight Committee who are not conflicted members.
                            Notwithstanding anything to the contrary set forth herein,
                            no member of the Oversight Committee shall be deemed to
                            be a conflicted member solely as a result of (i) such
                            member s affiliation with a Person that is a Beneficiary or
                            Subordinated Beneficiary, or (ii) such member s affiliation
                            with any Person that is, or is adverse to, a defendant in any
                            action or proceeding to which the Litigation and
                            Distribution Trustee is a party.

             3.4.5    Liquidating Oversight Committee s Action Without a Meeting.
  Any action required or permitted to be taken by the Oversight Committee at a
  meeting may be taken without a meeting if the action is taken by unanimous written
  consent of the Oversight Committee as evidenced by one or more written consents
  describing the action taken, signed by all members of the Oversight Committee and
  recorded in the minutes or other transcript of proceedings of the Oversight
  Committee.

                3.4.6 Tenure, Removal, and Replacement of the Members of the
  Oversight Committee. The authority of the members of the Oversight Committee will
  be effective as of the Effective Date and will remain and continue in full force and
  effect until the Litigation and Distribution Trust is terminated. The service of the
  members of the Oversight Committee will be subject to the following:




                                            8
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 145
                                         of 183


                     3.4.6.1       The members of the Oversight Committee will serve
                            until disability, death, resignation or removal;

                     3.4.6.2      A member of the Oversight Committee may resign
                            at any time by providing a written notice of resignation to
                            the remaining members of the Oversight Committee. Such
                            resignation will be effective upon the date received by the
                            Oversight Committee or such later date specified in the
                            written notice;

                     3.4.6.3       A member of the Oversight Committee may be
                            removed by the majority vote of the other members of the
                            Oversight Committee, a written resolution of which shall
                            be delivered to the removed Oversight Committee member;
                            provided, however, that such removal may only be made for
                            cause;

                     3.4.6.4       In the event of a vacancy on the Oversight
                            Committee (whether by removal, disability, death or
                            resignation), a new member shall be appointed to fill such
                            position by the remaining members of the Oversight
                            Committee. Immediately upon the appointment of any
                            successor member of the Oversight Committee, all rights,
                            powers, duties, authority, and privileges of the predecessor
                            member of the Oversight Committee hereunder will be
                            vested in and undertaken by the successor member of the
                            Oversight Committee without any further act; and the
                            successor member of the Oversight Committee will not be
                            liable personally for any act or omission of the predecessor
                            member of the Oversight Committee; and

                     3.4.6.5       Every successor member of the Oversight
                            Committee       appointed   hereunder     shall   execute,
                            acknowledge and deliver to the Litigation and Distribution
                            Trustee and other members an instrument accepting the
                            appointment under this Litigation and Distribution Trust
                            Agreement and agreeing to be bound thereto, and
                            thereupon the successor member of the Oversight
                            Committee without any further act, deed, or conveyance,
                            shall become vested with all rights, powers, trusts, and
                            duties of the retiring member.

               3.4.7 Compensation and Reimbursement of Expenses of the Oversight
   Committee. The Litigation and Distribution Trust will reimburse the members of the



                                           9
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 146
                                         of 183


  Oversight Committee for all reasonable and documented out-of-pocket expenses
  incurred by such members in connection with the performance of their respective
  services hereunder, without duplication, upon demand for payment thereof. All fees
  and expenses of the members of the Oversight Committee shall be paid solely from
  Litigation and Distribution Trust Assets.

         3.5   Special Governance Provisions Regarding Prosecution and Settlement
  of Causes of Action. All decisions concerning whether to prosecute or settle any
  Causes of Action shall be made by the Oversight Committee in good faith and in the
  best interests of the Litigation and Distribution Trust and the Beneficiaries until all
  Allowed Claims of Beneficiaries are paid and satisfied in full, and thereafter in the
  best interests of the Litigation and Distribution Trust and the Subordinated
  Beneficiaries. The settlement of any of the Causes of Action shall require the approval
  of a majority vote of the members of the Oversight Committee.

                                       ARTICLE IV

     Duties, Rights and Power of Litigation and Distribution Trustee and the Debtor

         4.1 Litigation and Distribution Trustee s Duties. Subject to the rights and
  powers of the Oversight Committee, the Litigation and Distribution Trustee shall
  manage the Litigation and Distribution Trust Assets, collect the income and make
  distributions, including final distributions, to its Beneficiaries and, if applicable, to
  the Subordinated Beneficiaries, as provided under the Plan.

         4.2    Litigation and Distribution Trustee s Rights and Powers. Subject to the
  rights and powers of the Oversight Committee, the Litigation and Distribution
  Trustee shall have the powers and authority as set forth herein and in the Plan
  necessary to manage the Litigation and Distribution Trust Assets and effect the
  disposition, orderly liquidation and distribution of all Litigation and Distribution
  Trust Assets and effect the disposition, orderly liquidation and distribution of all
  Litigation and Distribution Trust Assets. The rights and powers shall include,
  subject to the limitations set forth in the Plan and this Agreement, and subject to
  the rights and powers of the Oversight Committee and if so authorized by the
  Oversight Committee, the right and power to:

               (a)   Pay, compromise, settle, adjust, agree to, investigate, pursue, or
  contest any and all claims and Causes of Action transferred to the Litigation and
  Distribution Trust as provided in the Plan and herein;

               (b)   Pay all taxes, expenses and obligations of the Litigation and
  Distribution Trust out of the Litigation and Distribution Trust Assets;

             (c)   Investigate, and, if necessary and authorized by the Oversight
  Committee, prosecute and litigate any and all Avoidance Actions and Causes of


                                             10
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 147
                                         of 183


  Action that are transferred to the Litigation and Distribution Trust pursuant to the
  Plan, including any Avoidance Action or any other claims or Causes of Action brought
  by the Debtor or the Unsecured Creditors Committee on behalf of the Debtor prior to
  the Effective Date, which Causes of Action, rights to payment and claims as of the
  Effective Date shall vest solely and exclusively in the Litigation and Distribution
  Trustee, for the benefit of the Litigation and Distribution Trust, pursuant to the
  terms of the Plan;

               (d)    In addition,

               (i) Invest funds; (ii) make distributions; (iii) pay taxes and other
               obligations owed by the Litigation and Distribution Trust or incurred by
               the Litigation and Distribution Trustee; (iv) subject to Sections 4.3 and
               4.9 herein, engage and compensate from the Litigation and Distribution
               Trust Assets, consultants, agents, employees, and professional persons
               (including, without limitation, attorneys on a contingency fee basis) to
               assist the Litigation and Distribution Trustee with respect to the
               Litigation and Distribution Trustee s responsibilities; (v) liquidate and
               dispose of the Litigation and Distribution Trust Assets; (vi) compromise
               and settle Claims and Causes of Actions; (vii) act on behalf of the Debtor,
               its Estate, and the Official Committee of Unsecured Creditors (the
                Committee ) in all civil actions, judicial proceedings, administrative
               proceedings, adversary proceedings and contested matters (including,
               without limitation, the Avoidance Actions) pending in the Bankruptcy
               Court and in all actions and proceedings pending elsewhere; (viii)
               commence and/or pursue any and all actions involving Litigation and
               Distribution Trust Assets that could arise or be asserted at any time,
               unless otherwise waived or relinquished in the Plan; (ix) utilize
               Litigation and Distribution Trust Assets to purchase appropriate
               insurance to insure the acts and omissions of the Litigation and
               Distribution Trustee; and (x) act and implement the Plan, the Litigation
               and Distribution Trust Agreement, and orders of the Bankruptcy Court.

         4.3    Limitations as to Losses. The Litigation and Distribution Trustee shall
  not be responsible, and shall have no liability whatsoever, to any person for any loss
  to the Litigation and Distribution Trust or the amount of interest thereon resulting
  from the investment thereof in any Permitted Investments. The Litigation and
  Distribution Trustee shall not invest or reinvest any Litigation and Distribution
  Trust Assets in a security or instrument that does not constitute a Permitted
  Investment.

        4.4  Selection of Agents. Without the need for application to or approval of
  the Bankruptcy Court, the Litigation and Distribution Trustee may select, determine
  compensation for and employ attorneys, brokers, consultants, custodians, investment



                                            11
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 148
                                         of 183


  advisors, asset services, auditors, accountants, and other agents (including, without
  limitation, attorneys, accountants and consultants retained by the Debtor and the
  Committee during the Chapter 11 Case). The Litigation and Distribution Trustee
  may avail himself of the services of counsel or special counsel to FNBC or the
  Committee. Subject to the Plan, the Litigation and Distribution Trustee may pay the
  salaries, fees and expenses of such agents or consultants out of the Litigation and
  Distribution Trust Assets. The Litigation and Distribution Trustee shall not be liable
  for any loss to the Litigation and Distribution Trust or any person interested therein
  by reason of any mistake or default of any such agent or consultant. Notwithstanding
  the foregoing, all invoices for such professionals will be submitted to the Litigation
  and Distribution Trustee and the Oversight Committee for review prior to payment.
  If the Litigation and Distribution Trustee and a majority of the members of the
  Oversight Committee do not object to a submitted invoice, the invoice will be paid. If
  the Litigation and Distribution Trustee or a majority of the members of the Oversight
  Committee object to the invoice, the parties will work in good faith to resolve the
  objection. If the parties cannot resolve the objection, one or more of the parties may
  raise the dispute to the Bankruptcy Court for resolution.

         4.5   Signature. As of the Effective Date of the Plan, the Litigation and
  Distribution Trustee shall have the sole signature power and authority with respect
  to the Litigation and Distribution Trust to (a) open and close accounts with any
  banking, financial or investment institution; (b) make deposits and withdrawals of
  cash and other property into or from any such account; (c) make or endorse checks
  with respect to any such account; (d) effectuate purchases and sales of securities and
  give security purchase and sale orders to brokers or any other third parties and the
  exercise of such power and authority shall be deemed to be authorized by and to
  represent the decision of the Litigation and Distribution Trustee then entitled to
  make such decision.

         4.6    Maintenance of Register. The Litigation and Distribution Trustee shall
  at all times maintain a register of names, address, and amount of Claims in Class
  2_as in effect on the Effective Date and is revised from time to time thereafter.

         4.7   Liability of Litigation and Distribution Trustee.

               (a)   Standard of Care. The Litigation and Distribution Trustee shall
  have a fiduciary duty to the holders of Beneficiaries, and subject to and upon full
  payment and satisfaction of all Allowed Claims of Beneficiaries, thereafter to the
  Subordinated Beneficiaries, to perform the duties expressly provided for by this
  Agreement. The Litigation and Distribution Trustee shall not be liable for any action
  taken or omitted to be taken by him or her in good faith and in the exercise of
  reasonable judgment and believed to be within the discretion or power conferred by
  this Agreement, or be responsible for the consequences of any act or failure to act,
  except for gross negligence or willful misconduct. The Litigation and Distribution



                                           12
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 149
                                         of 183


  Trustee shall not have any fiduciary relationship with any party by virtue of this
  Agreement except as specifically set forth in this Agreement, and shall not have any
  fiduciary relationship with any Subordinated Beneficiary prior to payment and
  satisfaction in full of all Allowed Claims of all Beneficiaries.

                      (1)  The Litigation and Distribution Trustee shall not be liable
               or in any way responsible for the acts or omissions of the Debtor or its
               agents;

                       (2)   Unless further indemnified to his satisfaction against
               liability and expense, the Litigation and Distribution Trustee shall not
               be compelled to do any act or to take any action toward the execution or
               enforcement of the powers created under the Plan or this Agreement or
               to prosecute or defend any suit in respect hereof. If the Litigation and
               Distribution Trustee requests approval from the Bankruptcy Court with
               respect to any act or action in connection with the Plan or this
               Agreement, the Litigation and Distribution Trustee shall be entitled
               (but shall not be required) to refrain (without incurring any liability to
               any person by so refraining) from such act or action unless and until he
               has received such instructions of approval. In no event, however, shall
               the Litigation and Distribution Trustee or any of his representatives be
               required to take any action which he reasonably determines could lead
               to criminal activity or civil liability.

                      (3)    The Litigation and Distribution Trustee shall not be
               responsible in any manner to the Debtor, its Estate, any Claim Holder,
               any Beneficiary, any Subordinated Beneficiary and/or any party in
               interest for:

                     (i)     the creditworthiness of any party and the risks involved to
                             the Debtor or such Claim holder or party in interest;

                     (ii)    the effectiveness, enforceability, genuineness, validity, or
                             any due execution of the Plan or this Agreement as to any
                             person other than the Litigation and Distribution Trustee;

                     (iii)   any representation, warranty, document, certificate, report
                             or statement made herein or furnished hereunder or in
                             connection with the Plan or this Agreement not
                             constituting a breach of the standard of care as set forth in
                             this Agreement on the part of the Litigation and
                             Distribution Trustee;




                                            13
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 150
                                         of 183


                     (iv)   the existence, priority or perfection of any existing lien,
                            encumbrance or security interest; or

                     (v)    the observation or compliance with any of the terms,
                            covenants or conditions of the Plan or this Agreement on
                            the part of any party other than the Litigation and
                            Distribution Trustee.

                     (4)     The Litigation and Distribution Trustee shall be entitled to
               rely on negative notice to any person and entity, including any
               Beneficiary or Subordinated Beneficiary. Subject to the rights and
               powers of the Oversight Committee, at the election of the Litigation and
               Distribution Trustee in his sole and absolute discretion, and without in
               any way limiting or impairing the rights and powers of the Litigation
               and Distribution Trustee to act or forbear from acting on any matter
               without notice to or consent of any person or entity, the Litigation and
               Distribution Trustee may send notice of any proposed action or
               determination not to take action with respect to any matter to holders
               of Claims, or any subset of such holders of Claims.. Any Claim holder to
               whom any such notice is sent that fails to object in writing so as to be
               received by the Litigation and Distribution Trustee on or before three
               (3) days after service by the Litigation and Distribution Trustee of a
               proposed action (or determination not to take action) shall be deemed to
               have consented to such action or determination not to take action.

                      (5)     The Debtors and all persons and entities voting for the
               Plan and/or accepting the benefits thereof, have agreed not to sue or
               otherwise pursue or seek damages from the Litigation and Distribution
               Trustee pursuant to the Plan or this Agreement, except for willful
               misconduct or gross negligence. The Litigation and Distribution Trustee
               shall be and hereby is indemnified and held harmless by the Litigation
               and Distribution Trust to the full extent of all existing and future
               Litigation and Distribution Trust Assets to the maximum extent
               permitted by law for any and all acts and omissions except for the
               Litigation and Distribution Trustee s gross negligence or wilfull
               misconduct. The Litigation and Distribution Trust Assets will be used
               to further indemnify, hold harmless and reimburse the Litigation and
               Distribution Trustee from and against any and all losses, claims, causes
               of action, damages, fees, expenses, liabilities, and actions for which
               liability is limited pursuant to this Agreement and Plan.

               (b)     Surety Bond. In order to secure the faithful performance of his
  duties under the Plan and this Agreement, the Litigation and Distribution Trustee
  shall obtain at the expense of the Litigation and Distribution Trust and file with the



                                            14
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 151
                                         of 183


  Bankruptcy Court a surety bond, naming the United States as the oblige thereunder,
  in an amount equal to one hundred percent (100%) of the Cash in the Litigation and
  Distribution Trust. The surety on such bond shall be among those listed as acceptable
  sureties on federal bonds in Circular 570 of the United States Department of the
  Treasury or a similar listing if no longer published. The Litigation and Distribution
  Trustee may increase the amount of the bond or reduce the amount of the bond from
  time to time as he deems necessary or proper provided that such amount equals or
  exceeds the amount of Cash in the Litigation and Distribution Trust. No bond shall
  be required if and when the value of the Litigation and Distribution Trust Assets
  shall be less than $100,000.00.

               (c)    No Liability for Acts of Predecessor. No successor Litigation and
  Distribution Trustee shall be in any way responsible for the acts or omissions of any
  Litigation and Distribution Trustee in office prior to the date on which such person
  becomes a Litigation and Distribution Trustee, nor shall he or she be obligated to
  inquire into the validity or propriety of any such act or omission unless such
  Litigation and Distribution Trustee expressly assumes such responsibility. Any
  successor Litigation and Distribution Trustee shall be entitled to accept as conclusive
  any final accounting and statement of Litigation and Distribution Trust Assets
  furnished to such successor Litigation and Distribution Trustee by such predecessor
  Litigation and Distribution Trustee and shall further be responsible only for those
  Litigation and Distribution Trust Assets included in such statement.

                (d)    No Implied Obligations. The Litigation and Distribution Trustee
  shall not be liable except for the performance of such duties and obligations as are
  specifically set forth herein, and in the Plan, and no other or further covenants or
  obligations shall be implied into this Agreement. The Litigation and Distribution
  Trustee shall not be responsible in any manner whatsoever for the correctness of any
  recitals, statements, representations, or warranties herein or in any documents or
  instrument evidencing or otherwise constituting a part of the Litigation and
  Distribution Trust Assets. The Litigation and Distribution Trustee makes no
  representations as to the value of the Litigation and Distribution Trust Assets or any
  part thereof, nor as to the validity, execution, enforceability, legality or sufficiency of
  this Agreement, and the Litigation and Distribution Trustee shall incur no liability
  or responsibility with respect to any such matters.

               (e)     Reliance on Documents or Advice of Counsel or Other Persons.
  Except as otherwise provided herein, the Litigation and Distribution Trustee may
  rely and shall be protected in acting upon any resolution, certificate, statement,
  instrument, opinion, report, notice, request, consent, order and other paper or
  document reasonably believed to be genuine and to have been signed or presented by
  the proper party or parties, and shall have no liability or responsibility with respect
  to the form, execution or validity thereof; nor shall the Litigation and Distribution
  Trustee be liable for any act which he may do or omit to do hereunder, all subject only



                                              15
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 152
                                         of 183


  to the limitation that the Litigation and Distribution Trustee acts in accordance with
  the standard of care set forth in Section 4.7(a). None of the provisions hereof shall
  require the Litigation and Distribution Trustee to expend or risk his own funds or
  otherwise incur financial liability or expense in the performance of any duties
  hereunder. The Litigation and Distribution Trustee may consult with its legal counsel
  and shall not be liable for any action taken or suffered in reliance upon the advice of
  such counsel.

                (f)   No Personal Obligation for Liabilities of the Debtor. Claims
  holders and other persons dealing with the Litigation and Distribution Trustee in its
  respective capacity as Litigation and Distribution Trustee within the scope of this
  Agreement shall look only to the Litigation and Distribution Trust Assets to satisfy
  any liability incurred by the Litigation and Distribution Trustee to such person in
  carrying out the terms of this Agreement, and the Litigation and Distribution Trustee
  shall have no personal or individual obligation to satisfy any such liability.

        4.8    Reports and Fees. The Litigation and Distribution Trustee shall provide
  quarterly statements of receipts and disbursements to the Office of the United States
  Trustee. The Litigation and Distribution Trustee will be responsible for timely
  payment from the Litigation and Distribution Trust Assets of the United States
  Trustee fees incurred pursuant to 28 U.S.C. § 1930(a)(b) subsequent to the Effective
  Date of the Plan.

         4.9    Withholding and Reporting Requirements; Tax Treatment of Litigation
  and Distribution Trust. The Litigation and Distribution Trust will be treated as a
   Litigation and Distribution Trust within the meaning of Section 301.7701-4(d) of
  the Tax Regulations. The transfer of the Assets to the Litigation and Distribution
  Trust shall be treated as a transfer to the beneficiaries of the Litigation and
  Distribution Trust for all purposes of the Internal Revenue Code (e.g., sections
  61(a)(12), 483, 1001, 1012, and 1274) followed by a deemed transfer by such
  beneficiaries to the Litigation and Distribution Trust. The Litigation and Distribution
  Trust shall be considered a grantor trust, and the Beneficiaries and Subordinated
  Beneficiaries shall be treated as the grantors and deemed owners of the Litigation
  and Distribution Trust in accordance with their rank and priority. The Litigation and
  Distribution Trustee shall value the transferred property and notify the Beneficiaries
  and Subordinated Beneficiaries, in writing, of such valuations. The assets transferred
  to the Litigation and Distribution Trust shall be valued consistently by the
  Beneficiaries and Subordinated Beneficiaries for all federal income tax purposes. In
  connection with all Distributions made pursuant to the Litigation and Distribution
  Trust and all activities of the Litigation and Distribution Trust, the Litigation and
  Distribution Trustee shall comply with all withholding and reporting requirements
  imposed by any federal, state, local or foreign taxing authority. All Distributions
  made pursuant to the Plan and the Litigation and Distribution Trust will be subject
  to any such withholding and reporting requirements. The Beneficiaries and



                                            16
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 153
                                         of 183


  Subordinated Beneficiaries shall be treated as the grantors and deemed owners of
  the Litigation and Distribution Trust. The Litigation and Distribution Trustee shall
  file tax returns for the Litigation and Distribution Trust as a grantor trust pursuant
  to 1.671-4(a) of the Income Tax Regulations promulgated pursuant to the United
  States Internal Revenue Code. The Litigation and Distribution Trustee may require
   Beneficiaries and Subordinated Beneficiaries to furnish to the Litigation and
   Distribution Trustee its, his or her employer or taxpayer identification number
   ( TIN ) as assigned by the Internal Revenue Service, and the Litigation and
   Distribution Trustee may condition any Distribution to any such beneficiaries upon
   receipt of such identification number. If a Beneficiary or Subordinated Beneficiary
   shall fail to provide the Litigation and Distribution Trustee with any requested TIN
   within 90 days after the request, such failure shall be deemed a waiver of all of such
   Beneficiaries and Subordinated Beneficiaries interests in the Litigation and
   Distribution Trust and rights to Distribution under the Plan. Distributions that
   would have been made to such Beneficiary or Subordinated Beneficiary shall be
   distributed to the other Beneficiaries or Subordinated Beneficiaries, as applicable,
   based on their Pro Rata interests in the Litigation and Distribution Trust.

         4.10 Litigation and Distribution Trustee s Compensation. The Litigation and
  Distribution Trustee s compensation shall be based upon hourly rates typically
  charged in the conduct of the Litigation and Distribution Trustee s business.

         In addition to reimbursements for the actual reasonable and necessary
  expenses incurred, the Litigation and Distribution Trustee, and any employees,
  agents, consultants, or professionals engaged or retained by the Litigation and
  Distribution Trustee, shall be entitled to reasonable compensation from the
  Litigation and Distribution Trust Assets for services rendered in connection with
  performance of the duties of the Litigation and Distribution Trustee, as set forth
  above.

         Compensation and expense reimbursement of any agents, consultants,
  employees, and/or professionals engaged or retained by the Litigation and
  Distribution Trust and the Litigation and Distribution Trustee, such compensation
  shall be in an amount and on such terms as may be agreed to by the Litigation and
  Distribution Trustee and such agents, consultants, employees, and/or professionals.
  The Litigation and Distribution Trustee may retain, compensate, employ and pay,
  including on a contingency basis, any and all professionals and employees (including
  attorneys) without need for notice or any order of this Court, on such terms and
  condition as the Litigation and Distribution Trustee deems appropriate.

         4.11 Reimbursements. The Litigation and Distribution Trustee and any
  agents or consultants employed pursuant to this Agreement shall be reimbursed as a
  priority form the Litigation and Distribution Trust Assets for all reasonable out-of-
  pocket expenses incurred in performance of their duties hereunder in addition to any
  compensation received.


                                            17
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 154
                                         of 183




         4.12 Indemnification. The Litigation and Distribution Trustee shall be and
  hereby is indemnified by, held harmless and receive reimbursement from Litigation
  and Distribution Trust Assets for any and all claims, actions, demands, losses,
  damages, expenses, and liabilities, including, without limitation, court costs,
  attorneys fees and accountants fees incurred to the maximum extent permitted by
  law, as set forth above.

         4.13 Current Taxation of Earnings. All earnings of the Litigation and
  Distribution Trust, including those retained in a Distribution Reserve established
  pursuant to section 5.1 below, shall be taxed on a cash basis for the calendar in which
  such earnings are recognized.

        4.14 Rights of Oversight Committee Paramount. The rights and powers of
  the Oversight Committee to direct the Litigation and Distribution Trustee shall
  govern and be paramount, notwithstanding anything to the contrary herein.

         4.15 Power to Enter Into Agreements. The Oversight Committee and the
  Litigation and Distribution Trustee may enter into one or more written agreements
  from time to time to effectuate and implement the provisions of this Agreement and
  the Plan, including, without limitation, to further indemnify the Litigation and
  Distribution Trustee, to provide for indemnity for members of the Oversight
  Committee, to state with specificity the standard of care with which members of the
  Oversight Committee shall act, and for any further or other matters not specifically
  set forth in this Agreement, the Plan or the Confirmation Order.

                                       ARTICLE V

                    Distributions And Treatment of Disputed Claims

         5.1    Establishment of Reserves. The Litigation and Distribution Trustee
  shall establish the Distribution Reserve from the Litigation and Distribution Trust
  Assets as the Litigation and Distribution Trustee determines may be appropriate.
  Thereafter, as Litigation and Distribution Trust Assets are liquidated and reduced to
  Cash, the Litigation and Distribution Trustee shall fund the Distribution Reserve
  with such Cash as practicable.

         5.2   Disbursing Agent. The Litigation and Distribution Trustee, or an agent
  employed by the Litigation and Distribution Trustee, shall serve as a disbursing
  agent and shall make all Distributions to the beneficiaries of the Litigation and
  Distribution Trust derived from Litigation and Distribution Assets as provided for
  under the Plan.




                                            18
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 155
                                         of 183


         5.3    Distributions. As of the Effective Date, to the extent there exist
  Disputed Claims in any Class, the Litigation and Distribution Trustee shall reserve
  from any Distributions, an amount equal to the Pro Rata portion of such Distribution
  to which such Disputed Claim would be entitled if allowed in the amount asserted by
  the Holder of such Disputed Claim. If a Disputed Claim is allowed, in part or in full,
  then the Litigation and Distribution Trustee shall distribute to the Holder of any
  such Claim an amount equal to such Holder s Pro Rata share, based on such Allowed
  Claim, of all Distributions previously made to Holders of Allowed Claims in the Class
  of Claims at issue.

         5.4    Rounding. Whenever any payment of a fraction of a cent would
  otherwise be called for, the actual payment shall reflect a rounding of such fraction
  to the nearest whole cent, with one-half cent being rounded up to the nearest whole
  cent. To the extent Cash remains undistributed as a result of the rounding of such
  fraction to the nearest whole cent, such Cash shall be treated as unclaimed property
  under the Plan.

         5.5    Payment or Distribution Upon Resolution of Disputed Claims. Except
  as the Litigation and Distribution Trustee may otherwise agree with respect to any
  Disputed Claim, no payments or distributions shall be made with respect to any
  portion of a Disputed Claim unless and until (a) all objections to such Disputed Claim
  have been resolved or determined by a Final Order of the Bankruptcy Court, or (b)
  the Bankruptcy Court shall have entered an order treating any portion of a Disputed
  Claim as an Allowed Claim. Payments and distributions to each holder of a Disputed
  Claim to the extent that it ultimately becomes an Allowed Claim shall be made in
  accordance with the provisions of this Plan with respect to the Class of Claims to
  which such Allowed Claim belongs. A Disputed Claim that is estimated for purposes
  of allowance and distribution pursuant to section 502(c) of the Bankruptcy Code and
  which is estimated and Allowed at a fixed amount by Final Order of the Bankruptcy
  Court shall thereupon be an Allowed Claim for all purposes in the amount so
  estimated and Allowed.

          5.6  Unclaimed Property. The Litigation and Distribution Trustee will make
  all reasonable efforts to locate holders of Allowed Claims in Class 2: however, if any
  Distributions remain unclaimed six (6) months after the original date of Distribution
  of such Claims, the unclaimed Distributions will be redistributed on a Pro Rata basis
  to all known and locatable holders of Allowed Claims in Class 2 if such a Distribution,
  after expenses of Distribution, would produce an aggregate minimum dividend of
  $50,000. If such Distribution would produce an aggregate dividend of less than
  $50,000, the Litigation and Distribution Trustee may donate any remaining Cash
  allocable to any unclaimed Distributions to a charitable institution. After such
  donation, the Litigation and Distribution Trustee, and his agents and Professionals
  will be fully discharged and released from any claims related to the unclaimed
  Distributions.



                                            19
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 156
                                         of 183




        5.7     Setoff. The Litigation and Distribution Trustee may, but shall not be
  required to, setoff against any Claim (and the distributions to be made pursuant to
  this Plan with respect to such Claim), claims of any nature whatsoever that the
  Debtor, its Estate, the Committee, or the Litigation and Distribution Trust may have
  against the holder of such Claim. Notwithstanding the foregoing, the failure to effect
  such a setoff will not constitute a waiver or release by the Litigation and Distribution
  Trust of any such claim against such holder.

                                        ARTICLE VI

                       Beneficiaries and Subordinated Beneficiaries

         6.1     Interest Beneficial Only. The ownership of a beneficial interest in the
  Litigation and Distribution Trust shall not entitle any Beneficiary or Subordinated
  Beneficiary to any title in or to the Litigation and Distribution Trust Assets or to any
  right to call for a partition or division of such assets or to require an accounting except
  as may be specifically provided herein, in the Plan or the Confirmation Order.

         6.2   Ownership of Beneficial Interests Hereunder. Each Beneficiary and
  Subordinated Beneficiary shall have a beneficial interest in the Litigation and
  Distribution Trust solely to the extent that such Beneficiary or Subordinated
  Beneficiary is entitled to a distribution from the Litigation and Distribution Trust
  pursuant to the Plan or the Confirmation Order. Each Beneficiary and Subordinated
  Beneficiary shall cease to own a beneficial interest in the Litigation and Distribution
  Trust and cease to be a Beneficiary or Subordinated Beneficiary hereunder for all
  purposes immediately upon completion of the Distribution by the Litigation and
  Distribution Trustee to such Beneficiary or Subordinated Beneficiary, as applicable,
  as required by this Litigation and Distribution Trust Agreement, the Plan and the
  Confirmation Order.

         6.3   Standing. No Beneficiary or Subordinated Beneficiary shall have
  standing to direct the Litigation and Distribution Trustee to do or not to do any act
  other than as described herein.

                                        ARTICLE VII

                                    Objections to Claims

         Following the Effective Date, the Litigation and Distribution Trustee shall be
  authorized to object, or to succeed or otherwise join any objection filed by the Debtor
  prior to the Effective Date, to Claims in Classes 2, 3A, 3B, 3C, 4 and 5, as well as any
  other Claims asserted to be entitled to priority pursuant to Sections 503 or 507 of the
  Bankruptcy Code (except for Claims of Professionals employed by the Debtor or the



                                              20
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 157
                                         of 183


  Committee) so as to have the Bankruptcy Court determine the amounts to be allowed,
  if any, of such Claims and thus paid pursuant to the Plan. The Litigation and
  Distribution shall have no right to object to any Equity Interests nor to Claims of
  Professionals employed by the Debtor or the Committee. Objections to Claims shall
  be filed with the Bankruptcy Court and served upon the holders of such Claims as set
  forth in the Plan; provided, however, that any deadline may be extended by the
  Bankruptcy Court upon the entry of an order by the Bankruptcy Court extending
  such deadline. An objection to the allowance of a Claim by the Litigation and
  Distribution Trustee must be filed with the Bankruptcy Court and served upon the
  holder of the Claim and all parties who have requested notice, unless such objection
  was filed prior to the Effective Date by the Debtor or Committee, in which event the
  Litigation and Distribution Trustee shall be substituted for the Debtor or Committee,
  as applicable, as the objecting party without the need for the filing by the Litigation
  and Distribution Trustee of a separate objection.

         Notwithstanding the foregoing, unless an order of the Bankruptcy Court
  specifically provides for a later date, any proof of claim for pre-petition debts of the
  Debtor filed after the Bar Dates shall be disallowed as a late-filed claim, without any
  action by the Debtor or Litigation and Distribution Trustee, unless and until the
  party filing such Claim obtains (i) the written consent of the Litigation and
  Distribution Trustee to file such Claim late or (ii) approval from the Bankruptcy
  Court upon notice to the Debtor and Litigation and Distribution Trustee that permits
  the late filing of the Claim, in which event, the Litigation and Distribution Trustee
  shall have 120 days from the date of such written consent or order to object to such
  Claim, which deadline may be extended by the Bankruptcy Court upon motion of the
  Debtor.

         From and after the Effective Date, the Litigation and Distribution Trustee
  shall litigate to judgment, propose settlements of, or withdraw objections to all
  Disputed Claims.

                                      ARTICLE VIII

     Appointment, Removal and Resignation of Litigation and Distribution Trustee

         8.1    Appointment of Litigation and Distribution Trustee; Acceptance of
  Appointment. Stephen B. Darr is hereby appointed to serve as the initial Litigation
  and Distribution Trustee hereunder and pursuant to the Plan. Stephen B. Darr is
  willing to, and does hereby, accept the appointment to serve as the initial Litigation
  and Distribution Trustee, and to hold and administer the Litigation and Distribution
  Trust Assets pursuant to the terms of the Plan and this Agreement.

         8.2   Removal of the Litigation and Distribution Trustee. A Litigation and
  Distribution Trustee appointed pursuant to this Agreement may be removed with



                                            21
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 158
                                         of 183


  cause by order of the Bankruptcy Court after notice and opportunity for a hearing
  For purposes of this Agreement, the term cause shall mean: (a) the Litigation and
  Distribution Trustee s gross negligence or willful failure to perform his duties under
  this Agreement; (b) the Litigation and Distribution Trustee s misappropriation or
  embezzlement of any Litigation and Distribution Trust Assets or the proceeds
  thereof; or (c) the Litigation and Distribution Trustee s continued or repeated
  negligence or failure to perform his duties hereunder. If a Litigation and Distribution
  Trustee is removed, or is unwilling or unable to serve (1) by virtue of his inability to
  perform his duties under this Agreement due to death, illness or other physical or
  mental disability, (2) following the liquidation of all or substantially all of the
  Litigation and Distribution Trust Assets, or (3) for any other reason whatsoever, such
  Litigation and Distribution Trustee shall be entitled to all accrued and unpaid fees,
  reimbursement, and other compensation, to the extent incurred or arising or relating
  to events occurring before such removal, and to any out-of-pocket expenses
  reasonably incurred in connection with the transfer of all powers and duties and all
  rights to any successor Litigation and Distribution Trustee.

         8.3   Resignation of Litigation and Distribution Trustee. A Litigation and
  Distribution Trustee may resign upon motion to the Bankruptcy Court, which
  resignation shall become effective at the time specified by the Court,
  contemporaneous with the appointment of a successor Litigation and Distribution
  Trustee. If a Litigation and Distribution Trustee resigns from his or her position
  hereunder, subject to a final accounting and the approval of the Bankruptcy Court,
  such Litigation and Distribution Trustee shall be entitled to all accrued unpaid fees,
  reimbursement, and other compensation to the extent incurred or arising or relating
  to events occurring before such resignation, and any out-of-pocket expenses
  reasonably incurred in connection with the transfer of all powers and duties to the
  successor Litigation and Distribution Trustee.

         8.4   Successor Litigation and Distribution Trustee. In the event that a
  Litigation and Distribution Trustee is removed, resigns, or otherwise ceases to serve
  as Litigation and Distribution Trustee, a successor Litigation and Distribution
  Trustee shall be appointed by the Oversight Committee.

                                       ARTICLE IX

                          Effect of Agreement on Third Parties

        9.1    Effect of Agreement on Third Parties. There is no obligation on the part
  of any purchaser or purchasers from the Litigation and Distribution Trustee or any
  agent of the Litigation and Distribution Trustee, or on the part of any other person
  dealing with the Litigation and Distribution Trustee or any agent of the Litigation
  and Distribution Trustee, to see to the application of the purchase money or other
  consideration paid or delivered to the Litigation and Distribution Trustee, or any



                                            22
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 159
                                         of 183


  agent of the Litigation and Distribution Trustee, or to inquire in to the validity,
  expediency, or propriety of any such transaction, or the authority of the Litigation
  and Distribution Trustee, or any agent of the Litigation and Distribution Trustee, to
  enter into or consummate the same upon such terms as the Litigation and
  Distribution Trustee may deem advisable.

                                       ARTICLE X

                                         Waiver

        10.1 Waiver. No failure or delay of any party to exercise any right or remedy
  pursuant to this Agreement shall affect such right or remedy or constitute a waiver
  by such party of any right or remedy pursuant thereto. Resort to one form of remedy
  shall not constitute a waiver of alternative remedies.

                                      ARTICLE XI

             Termination of the Agreement; Amendment of the Agreement

         11.1 Termination of the Agreement. This Agreement will terminate only
  upon authorization of the Bankruptcy Court. The duties, responsibilities and powers
  of the Litigation and Distribution Trustee shall terminate after (i) all Causes of
  Action transferred and assigned to the Litigation and Distribution Trust or involving
  the Litigation and Distribution Trustee on behalf of the Litigation and Distribution
  Trust, including but not limited to the Avoidance Actions, are fully resolved, and (ii)
  the Litigation and Distribution Trust Assets have been distributed on the final
  Distribution Date in accordance with the Plan and Litigation and Distribution Trust
  Agreement. Notwithstanding the foregoing, this Agreement and the Litigation and
  Distribution Trust shall terminate on the later of the fifth (5 th) year from the date
  hereof or such extended finite period(s) as approved by the Bankruptcy Court within
  six (6) months of the beginning of any such extended term(s),

        11.2 Amendment of Agreement. Except as otherwise set forth herein, any
  provisions of the Agreement may, consist with the terms of the Plan, be amended,
  modified, terminated, revoked or altered only upon Bankruptcy Court approval.

                                      ARTICLE XII

                                      Miscellaneous

         12.1 Severability. If any one or more of the provisions herein, or the
  application thereof in any circumstances, is held invalid, illegal or unenforceable in
  any respect for any reason, the validity, legality and enforceability of any such
  provision in every other respect, and of the remaining provisions, shall not be in any



                                            23
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 160
                                         of 183


  way impaired or affected. In such event, there shall be added as part of this
  Agreement a provision as similar in terms to such illegal, invalid or unenforceable
  provision as may be possible and be legal, valid and enforceable. The effective date of
  the added provision shall be the date upon which the prior provision was held to be
  invalid, illegal or unenforceable.

         12.2 Entire Agreement. This Agreement, the Plan and the Confirmation
  Order constitute the entire agreement of the parties and there are no representations,
  warranties, covenants or obligations except as set forth herein or therein. This
  Agreement, the Plan and the Confirmation Order supersede all prior and
  contemporaneous agreements, understandings, negotiations and discussions, written
  or oral, of the parties hereto, relating to any transaction contemplated hereunder. In
  the event of any inconsistency between this Agreement and the Plan, the Plan shall
  govern. Except as otherwise specifically provided herein, nothing in this Agreement
  is intended or shall be construed to confer upon or to give any person other than the
  parties hereto and their respective heirs, administrators, executors, successors, and
  assigns any rights or remedies under or by reason of this Agreement.

         12.3 Waiver of Jury Trial. Each party to this Agreement hereby irrevocably
  waives all right to trial by jury in any action, proceeding or counterclaim arising out
  of or relating to this agreement or the transactions contemplated hereby.

        IN WITNESS WHEREOF, the undersigned have caused this instrument to be
  executed as of the day and year first above written to evidence their counsel and
  agreement with the terms and provisions of this Agreement.


   FIRST NBC          BANK       HOLDING LITIGATION            AND    DISTRIBUTION
   COMPANY                               TRUSTEE


   By:
   Its:                                       Stephen B. Darr




                                            24
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 161
                                         of 183



                                EXHIBIT D
                  DEMAND LETTER OF THE COMMITTEE
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 162
                                         of 183
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 163
                                         of 183
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 164
                                         of 183
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 165
                                         of 183
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 166
                                         of 183
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 167
                                         of 183
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 168
                                         of 183
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 169
                                         of 183



                                EXHIBIT E
                 ESTIMATED ADMINISTRATIVE EXPENSE
                           AND PRIORITY CLAIMS
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 170
                                         of 183

Estimated Administrative Expense and Priority Claims (estimated through the Confirmation Date)
Debtor's DIP Account Balance as of May 31                  $756,541

Office of the U.S. Trustee                                  $5,525
Committee Counsel - Sternklar                              $50,000
Committee Counsel-Stewart Robbins & Brown                  $81,731
Indenture Trustee Fees and Expenses                       $180,000
Debtor General Bankruptcy Counsel                         $128,755
Debtor Special Counsel - Geoffrey Kay                     $20,000
Debtor Accountants - PwC                                 $150,000
Debtor Transfer Agent Computershare                        $5,000
Debtor Notice and Solicitation Agent - Globic             $18,000
Debtor CPA (LDR tax returns) -Nash                         $5,000
Phelps Dunbar                                              $3,712
Priority NQDC Claims                                           $0
Priority Tax Claims                                            $0
Total Estimated Admin and Priority Claims                 $647,723

Balance to Litigation & Distribution trust               $108,818
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 171
                                         of 183



                                EXHIBIT F
      LITIGATION AND DISTRIBUTION TRUSTEE BACKGROUND
                            Mr. Darr has more than 30 years of experience providing accounting, auditing and financial
                            consulting services to business organizations, many of which are experiencing significant
                            financial and operating difficulties. Mr. Darr has led advisory engagements involving several
                            significant reorganization cases, has served in a variety of fiduciary capacities, including
                            Creditors Trustee, Liquidating Trustee, Assignee for the Benefit of Creditors and Chapter 11
                            Trustee. In addition, Mr. Darr was formerly a Chapter 7 Trustee for the District of New Hampshire.

                            Mr. Darr s fiduciary experience includes identification and pursuit of potential causes of action,
                            including tortious interference, claims against directors and officers, fraudulent conveyance,
                            preferential payments, solvency, indubitable equivalency and other related matters.

                            His industry experience includes banking, law and professional services firms, healthcare,
                            pharmaceuticals, energy, automotive, real estate/construction,
                            mortgages/derivatives, telecommunications, and manufacturing and distribution.

                            Mr. Darr s experience also includes providing litigation support and expert testimony in
                            bankruptcy and non-bankruptcy matters involving preference and fraudulent conveyance actions,
                            professional liability claims, patent infringement, royalty and intellectual property disputes,
                            construction claims, wrongful employment discharge and lender liability and business tort claims.
                            He has testified in U.S. Bankruptcy Court proceedings in Delaware, New York, Pennsylvania,
                            Massachusetts, Rhode Island, Connecticut, Maine, New Hampshire and Vermont on a wide
                                                                                                                                                                    of 183




                            range of bankruptcy matters, including feasibility of business plans, allowability of creditors
                            claims, best-interests test for unsecured creditors, fraudulent conveyance claims, preference
STEPHEN                     actions, solvency, debtor-in-possession financing, substantive consolidation issues, cash
                            collateral arrangements, valuation, equitable subordination, reorganization tax issues, and key
                            employee retention plans.​
DARR
T 617.226.5593              Education and Certification
E sdarr                     -    M.B.A., University of Chicago​
@huronconsultinggroup.com   -    B.B.A., Boston College​
                            -    Certified Public Accountant - Massachusetts,​
                                 New Hampshire​
                            -    Certified Insolvency and Restructuring Advisor​
                            -    Certification in Financial Forensics​
BUSINESS ADVISORY           -    Certification in Distressed Business Valuation​
MANAGING DIRECTOR           -    FINRA Series 7, 24, 79​
                            Professional Associations
                            -    Fellow, American College of Bankruptcy​


                                                                                                                                                                 1
                                                                                                                           Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 172
                            Bankruptcy Proceedings
                                TelexFree LLC et al.-Currently serve as Chapter 11 trustee involving a world-wide pyramid/Ponzi scheme with
                                approximately 2,000,000 victims holding 11,000,000 user accounts. Work closely with the Enforcement Division of the
                                SEC, Homeland Security Investigations and the office of the U.S. Attorney for Massachusetts.
                                Key accomplishments
                                     Devised a working version of the Debtors accounting system for participants
                                     Directed the development and administration of an electronic portal for submission of claims (approximately
                                     130,000 claims received)
                                     Instituted two reverse class action complaints seeking recovery of fraudulent transfers from 93,000 defendants
                                Columbus Mortgage-Served as Chapter 11 trustee for a mortgage lending company which failed to release fully-paid
                                mortgage liens, defrauded investors and violated state and Federal securities laws.
                                       Identified and directed successful prosecution of fraud claims against the Debtor s principals
                                Oscient Pharmaceuticals, Inc.-Served as post-confirmation Plan Trustee; responsibilities include liquidation of remaining
                                assets, claims review and objections, identification and prosecution of preference actions, tax reporting, wind-up of
                                employee benefit plans and distributions to creditors
                                       Identified and directed successful prosecution of preference and fraudulent conveyance complaints
                                Armco, International, Inc.-Served as Chapter 11 trustee for major importer of firearms and ammunition; responsibilities
                                included controlling extensive inventory of firearms and ammunition (including automatic weapons (BATF Class 3) and
                                destructive devices (BATF Class 10), conducting a public auction under the supervision of the BATF and the FBI, claims
                                review and distribution to shareholders; identified and pursued preference actions.
                                       Identified and directed successful prosecution of preference and fraudulent conveyance complaints
                                BKW Systems, Inc. - Served as Chapter 11 Trustee for multi-state provider of data processing services to mid-size banks
                                                                                                                                                                                                 of 183




                                having assets $500 million to $1 Billion; responsibilities included operating the business for approximately 8 months while
                                stabilizing operations and maintaining relations with user group; directed sale process and negotiated sale of Company.
                                       Identified and directed successful prosecution of preference and fraudulent conveyance complaints
                                Access Cardiosystems, Inc. -Served as Chief Restructuring Officer during Chapter 11; responsibilities included financial
STEPHEN                         reporting, bankruptcy planning and execution, human resources, information technology, claims review and assisted in
                                directing wind-down of the Debtor.
DARR                            Androscoggin Energy-Served as distribution agent; responsibilities included preparing and reporting on payments made
                                to creditors pursuant to confirmed Plan
T 617.226.5593
                                Legal Data Systems, Inc. Served as Chapter 11 Trustee for approximately two years; responsibilities included
E sdarr                         stabilizing operations, maintaining relations with user group and developing next generation computer software; directed
@huronconsultinggroup.com       sale process and negotiated sale of Company.
                                       Identified and directed successful prosecution of preference and fraudulent conveyance complaints


BUSINESS ADVISORY
MANAGING DIRECTOR




                                                                                                                                                                                              2
                                                                                                                                                        Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 173
Stephen Darr
Managing Director

Mr. Darr has over 35 years of experience providing accounting, auditing and financial consulting services to business
organizations, many of which are experiencing significant financial and operating difficulties. His industry experience
includes law and professional services firms, healthcare, pharmaceuticals, energy, automotive, real
estate/construction, mortgages/derivatives, telecommunications, and manufacturing and distribution.
Professional experience                                                             Served as a consulting expert for the defendant in an intellectual
Mr. Darr s experience also includes providing litigation support and                property dispute alleging damages in excess of $250 million.
expert testimony in bankruptcy and non-bankruptcy matters involving                 Testified regarding make-whole damages asserted in Calpine s
preference and fraudulent conveyance actions, professional liability                bankruptcy case on behalf of bondholders with bonds totaling
claims, patent infringement, royalty and intellectual property disputes,            $2.5 billion.
construction claims, wrongful employment discharge and lender                       Testified in support of Plan of Liquidation of New England
liability and business tort claims. He has testified in court proceedings           Compounding Pharmacy, Inc.
in Delaware, New York, Pennsylvania, Massachusetts, Rhode Island,                    Retained by the Creditors' Committee to investigate and report
Connecticut, Maine, New Hampshire, California and Vermont on a                      on intercompany transfers exceeding $1 billion to pre-petition
                                                                                                                                                                                                                            of 183




wide range of matters, including valuation, contract disputes,                      transfers made shortly prior to Chapter 11 proceedings               P: 617-226-5593
feasibility of business plans, financing arrangements, allowability of
creditors claims, Preference and fraudulent conveyance claims,,                   Education and certification                                            C: 617-510-7766
solvency, substantive consolidation and veil-piercing issues, equitable             M.B.A., University of Chicago                                        sdarr@huronconsultinggroup.com
subordination, reorganization tax issues, and key employee retention                B.B.A., Boston College
plans.                                                                              Certified Public Accountant - Massachusetts,
                                                                                    New Hampshire
Representative examples of Stephen s engagement experience
include:                                                                            Certified Insolvency and Restructuring Advisor
    Currently serve as Chapter 11 Trustee for TelexFree, LLC, an                    Certification in Financial Forensics
    international Ponzi/pyramid scheme involving Voice Over the                     Certification in Distressed Business Valuation
    Internet Protocol (both landline and mobile) with approximately                 FINRA Series 7, 24, 79
    1,500,000 participants
    Provided analysis and testimony on behalf of the Vermont Public               Past & Current Board Memberships
    Service Board before the Vermont Public Service Commission
                                                                                     Fellow, American College of Bankruptcy
    regarding FairPoint Communication, Inc. s proposed Plan of
    Reorganization. (engagement performed while with a previous                      Director, Association of Insolvency and Restructuring Advisors
    firm).


© 2015 Huron Consulting Group. All rights reserved. Proprietary & Confidential.
                                                                                                                                                                                   Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 174
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 175
                                         of 183




                              SCHEDULE 1
                   CHAPTER 7 LIQUIDATION ANALYSIS
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 176
                                         of 183


  In re First NBC Bank Holding Company, Case No. 17-11213



                                             Liquidation Analysis


                                                                                                     Chapter 7
                                                                          Chapter 11 Plan            Liquidation
  ASSETS

  Cash on Hand as of Effective Date                                        $756,000                  $756,000

  Guaranteed Minimum Payment                                               $4,250,000                $   0

  Senior debt instrument to Distribution & Litigation Trust                $300,000                  $    0

  Proceeds from Tort Claims of Debtor                                     unknown                    unknown

  Tax Attributes1                                                         n/a                        $     0

      Total Assets Available for Distribution                             $5,306,000+                $756,000+

  Less Trustee and/or Professional Fees                                   ($647,000)                 ($747,000)

      Total Available Funds                                               $4,659,000                 $9,000



  CREDITOR CLAIMS

  Priority Tax Claims                                                     $     0                    $ 0

  Priority NQDC Claims                                                    $     0                    $ 0

      Total Available for Unsecured                                       $4,659,000                 $9,000



  Estimated General Unsecured Claims                                      $66,405,000                $66,405,000

      Estimated Recovery for Unsecured Creditors                          7%-50%+2                   0%+




  1
    Because Tax Attributes will be revest in the Reorganized Debtor and are not included in distributions contemplated
  under the Plan, their value is not included in this Liquidation Analysis. They have no value in Chapter 7 liquidation.
  2
    Up to $30,000,000 in Allowed General Unsecured Claims are eligible to receive payment in full under the Debt
  Option provided in the Plan.
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 177
                                         of 183


                             First NBC Bank Holding Company
                             Liquidation Analysis Assumptions


      1. Trustee and/or Professional Fees The amount shown for the Chapter 11 scenario is the
         Debtor s best estimate of amounts due to professionals engaged in the Chapter 11 case by
         the Debtor and the Committee. The amount shown for the Chapter 7 scenario includes the
         fee amounts estimated for the Chapter 7 Trustee; the Chapter 11 (as earned and entitled to
         priority) professional fees; plus an additional $100,000 as estimated fees and expenses for
         professionals who would likely be retained by a Chapter 7 Trustee to assist in the
         liquidation of the estate, including attorneys and certified public accountants. See Exhibit
         E to Disclosure Statement.

      2. Proceeds from Tort Claims - The value of the Tort Claims will be the same under the Plan
         and in a Chapter 7 Case and could range from $0 to $60,000,000; however, the $300,000
         senior debt instrument is only available to the Litigation and Distribution Trust to assist
         with the prosecution of those claims under the Plan.
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 178
                                         of 183




                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF LOUISIANA

      IN RE:

      FIRST NBC BANK HOLDING COMPANY                                             CASE NO. 17-11213

                                                                                 SECTION A

      DEBTOR                                                                     CHAPTER 11

            CLASS 2: REGISTERED HOLDER BALLOT FOR ACCEPTING OR REJECTING
                THE JOINT PLAN OF REORGANIZATION FILED BY THE DEBTOR
                AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
                               AS AMENDED ON JULY 2, 2019

                                      First NBC Bank Holding Company
                                 5.75% Subordinated Notes due February 2025
                                     CUSIPs: 32115DAA4 and 32115DAB2
                                            (collectively, the Notes )

      Voting Record Date: July 3, 2019
      Voting Deadline: July 31, 2019

              First NBC Bank Holding Company (the Debtor ) and the Official Committee of
      Unsecured Creditors ( Committee ), filed a Joint Amended Plan of Reorganization dated July 2,
      2019 (the "Plan"). The Court has approved a Disclosure Statement dated July 2, 2019 with respect
      to the Plan (the "Disclosure Statement"). If you do not have a Disclosure Statement, you may
      obtain a copy from Barbara B. Parsons, The Steffes Firm, LLC, 13702 Coursey Boulevard,
      Building 3, Baton Rouge, Louisiana, 70817, (225)751-1751, (225)751-1998 (facsimile),
      bparsons@steffeslaw.com. All capitalized terms not defined herein shall have the meanings given
      to them in the Plan.

              You are receiving this Ballot because records maintained by the Note Indenture Trustee
      indicate that you are a registered Holder of Notes1 as of the Voting Record Date of July 3, 2019.
      Accordingly, you have a right to vote to accept or reject the Plan.

               Your rights are described in the Disclosure Statement, which is included in the Solicitation
      Package you are receiving with this Ballot. Court approval of the Disclosure Statement does not
      indicate approval of the Plan by the Court. This Ballot may not be used for any purpose other than
      casting votes to accept or reject the Plan and electing a Class 2 Claim treatment option. The Plan
      can be confirmed by the Bankruptcy Court and thereby made binding on creditors and interest
      holders if it is accepted by the holders of at least two-thirds in dollar amount and more than one-
      half in number of the allowed claims in each class that has accepted or rejected the Plan and such
      class is eligible to vote on the Plan. In the event the required acceptances are not obtained, the

      1
          Referred to in the Plan and Disclosure Statement as Bondholder .
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 179
                                         of 183




      Bankruptcy Court may nevertheless confirm the Plan if the Bankruptcy Court finds that the Plan
      accords fair and equitable treatment to the class or classes rejecting it and otherwise satisfies the
      requirements of 11 U.S.C. § 1129(b).

                                   INSTRUCTIONS FOR COMPLETING
                            THE FIRST NBC BANK HOLDING COMPANY BALLOT


              The Debtor and the Committee are soliciting your vote on their proposed Plan, attached as
      Exhibit A to the Disclosure Statement accompanying this Ballot. You should review the Disclosure
      Statement and the Plan carefully before you complete the Ballot. You may wish to seek legal
      advice concerning the Plan, your classification and the treatment under the Plan. If you hold claims
      in more than one class or in one or more of the above CUSIPs, you will receive a ballot for each
      class or CUSIP in which you are entitled to vote. IF YOU RECEIVE MORE THAN ONE
      BALLOT, YOU MUST COMPLETE EACH BALLOT SEPARATELY.

               In order for this Ballot to be validly cast, you must complete, sign, date and return this
      Ballot to the Voting Agent at the address set forth on the enclosed envelope. If you hold your Notes
      via a Custodian or Nominee, please instruct your Custodian or Nominee in the manner that they
      have provided you. Unsigned Ballots may not be counted or considered by the Court for any
      purpose in determining whether the Plan has been accepted or rejected. Ballots executed in
      a manner that (i) indicate no election of a Class 2 Claim treatment option, or (ii) indicate an
      election of both Class 2 Claim treatment options will be deemed by the Court as an election
      of the Cash Option under the Plan. The Voting Agent will accept electronic receipt (scanned
      and sent via e-mail or facsimile) prior to the Voting Deadline set forth above, unless such deadline
      is extended by the Bankruptcy Court. If you fail to timely return a Ballot properly executed,
      you will be deemed to have elected the Cash Option.

              A vote to accept the Plan or to elect a Class 2 Claim treatment option does not
      constitute a waiver of any right to object to the Plan.

               Creditors may not split their claims to submit partial votes. For each claim on which a
      creditor is entitled to vote, a ballot for that entire claim must be cast for, or against, the plan (i.e.,
      entire claim accepts or rejects ).

               All authorized signatories (e.g., guardian, conservator, executor, or other agent or
      representative) may execute this Ballot, provided that such signatory includes the name and address
      of the claim holder on this Ballot and is ready, willing and able to provide supporting evidence to
      the Debtor and the Bankruptcy Court demonstrating such signatory s authorization to vote on
      behalf of such claim holder. Authorized signatories voting on behalf of more than one claim holder
      must complete a separate Ballot for each claim holder.

      To complete the Ballot properly, take the following steps:

      1) Step 1. The Claim Amount. If no claim amount is pre-printed in Step 1, fill in the unpaid
         amount of your claim in Item 1. This should be the amount asserted in your proof of claim or,
         if you did not file a proof of claim, the debt scheduled by the Debtor.
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 180
                                         of 183




      2) Step 2. Voting on the Plan. Vote to accept or reject the Plan by checking one of the boxes
         under Step 2.

      3) Step 3. Election of Class 2 Claim Treatment Option. Elect one of the alternative Class 2
         Claim treatment options by checking one of the boxes under Step 3. Should you elect or be
         deemed to elect the Cash Option provided for Class 2 Claim holders, you shall be deemed to
         have assigned all your SPV Claim Rights to First Phoenix, LLC as of the Effective Date of the
         Plan.

      4) Step 4. Certification. Provide your name, mailing address, other information indicated, and
         sign and date.

      5) Step 5. Return the Ballot to the Voting Agent:

                                              Globic Advisors
                                            Attn: Robert Stevens
                                        485 Madison Avenue, 7th Floor
                                            New York, NY 10022
                                           Facsimile: 212-271-3252
                                         E-mail: rstevens@globic.com

      IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT OR DID NOT RECEIVE
      A COPY OF THE DISCLOSURE STATEMENT OR PLAN, PLEASE CONTACT
      ROBERT STEVENS OF GLOBIC ADVISORS AT 212-201-5346 OR VIA EMAIL AT
      RSTEVENS@GLOBIC.COM.

      STEP 1.         PRINCIPAL AMOUNT OF NOTES HELD AS OF THE RECORD DATE

              As of the Voting Record Date, July 3, 2019, the undersigned was the Registered Holder (or
      authorized signatory for a Registered Holder) of the Notes in the following amount:

                                                                            [Put Label Here]
                Name(s) ___________________________________________________

                CUSIP No._______________________________

                Amount Held $________________________________




      STEP 2.         ACCEPTANCE OR REJECTION OF THE PLAN

      The undersigned Registered Holder of the Notes and Class #2 Claim, as listed above in Step 1,
      hereby votes to:
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 181
                                         of 183




              Check one box only                [    ]   ACCEPT THE PLAN

                                                [    ]   REJECT THE PLAN


      STEP 3.          ELECTION OF THE CLASS 2 CLAIM TREATMENT OPTION

      The undersigned Registered Holder of the Notes and Class #2 Claim, as listed above in Step 1,
      hereby elects:

              Check one box only                [    ]   THE CASH OPTION

                                                [    ]   THE DEBT OPTION

      STEP 4.          CERTIFICATION

      By returning this ballot, you certify that you (a) on July 3, 2019, you were the Registered Holder
      of the Notes to which this Ballot pertains (or an authorized signatory); (b) have full power and
      authority to vote to accept or reject the plan and (c) have received a copy of the disclosure statement
      (including exhibits thereto) and understand that the solicitation of votes for the plan is subject to
      all the terms and conditions set forth in the disclosure statement and the relevant Court Order(s).

      By voting on the Plan, you will be deemed to have consented to the submission of your Ballot to
      the Voting Agent and the Debtor or its agents by you or your Nominee as applicable.

      Date: _____________

      Signature: ___________________________________________________________________

      Print Name: __________________________________________________________________

      Company/Creditor: _____________________________________________________________

      Title (if appropriate): ____________________________________________________________

      Address: ______________________________________________________________________

      City/State/Zip: _________________________________________________________________

      Phone: ____________________________ Email Address: ______________________________

                 PLEASE RETURN THIS BALLOT IMMEDIATELY IN THE ENVELOPE PROVIDED

      IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT OR DID NOT RECEIVE A
      COPY OF THE DISCLOSURE STATEMENT OR PLAN, PLEASE CONTACT
      ROBERT STEVENS OF GLOBIC ADVISORS AT 212-227-9699 OR VIA
      EMAIL AT RSTEVENS@GLOBIC.COM.
Case 17-11213 Doc 630 Filed 07/09/19 Entered 07/09/19 16:13:02 Main Document Page 182
                                         of 183



                                  EXHIBIT 2
   __________________________________________________________
CUSIP       NAME                                  NAME 2                               ATTN                           ADDRESS                       ADDRESS 2      CITY STATE ZIP
32115DAA4   MACON BANK, INC.       Case 17-11213 Doc 630 Filed 07/09/19 Entered                    07/09/19 16:13:02
                                                                                        ATTN: RYAN SCAGGS        MACONMain      Document
                                                                                                                         BANK CORPORATE CENTER Page    183 COURT FRANKLIN NC 28734
                                                                                                                                               14 ONE CENTER
32115DAB2   BROWN BROTHERS HARRIMAN         FBO FIDELITY & GUARANTEE LIFE INSURANCE CO.                          1001 FLEET STREET             6TH FLOOR         BALTIMORE MD 21202
32115DAB2   US BANK NA                      FBO ANGEL OAK MULTI-STRATEGY INCOME FUND
                                                                                             of  183             P.O. BOX 1787                                   MILWAUKEE WI 53201-1787
32115DAB2   HARE & CO., LLC                       C/O BNYMELLON                        ATTN: BOX 11203                500 ROSS STREET               154-0455       PITTSBURGH PA 15262-0001
32115DAB2   FEDERATED LIFE INSURANCE COMPANY                                           ATTN: DONNA ENNIS, INVESTMENTS 121 EAST PARK SQUARE                         OWATONNA MN 55060
32115DAB2   FEDERATED MUTUAL INSURANCE COMPANY                                         ATTN: DONNA ENNIS, INVESTMENTS 121 EAST PARK SQUARE                         OWATONNA MN 55060
32115DAB2   CINCINNATI INSURANCE COMPANY                                                                              6200 SOUTH GILMORE ROAD                      FAIRFIELD OH 45014
32115DAB2   BROWN BROTHERS HARRIMAN & CO                                                                              140 BROADWAY                                 NEW YORK NY 10005
32115DAB2   CINCINNATI LIFE INSURANCE COMPANY                                                                         6200 SOUTH GILMORE ROAD                      FAIRFIELD OH 45014
32115DAB2   FEDERATED SERVICE INSURANCE COMPANY   C/O FEDERATED INSURANCE COMPANY      ATTN: DONNA ENNIS, INVESTMENTS 121 EAST PARK SQUARE                         OWATONNA MN 55060
32115DAB2   FARMERS NATIONAL BANK OF EMLENTON                                                                         612 MAIN ST                                  EMLENTON PA 16373
32115DAB2   AMERICAN MUTUAL LIFE ASSOCIATION      C/O SANDLER O'NEILL & PARTNERS, LP   ATTN: JOE FIORITO              1251 AVENUE OF THE AMERICAS   6TH FLOOR      NEW YORK NY 10020
